Exhibit 10.9

 

MEZZANINE A LOAN AGREEMENT

 

 

Dated as of October 5, 2007

 

 

Between

 

 

THE ENTITIES IDENTIFIED IN EXHIBIT A ANNEXED HERETO,
as Borrower

 

 

and

 

 

LEHMAN BROTHERS HOLDINGS INC.,
BANK OF AMERICA, N.A.
AND
BARCLAYS CAPITAL REAL ESTATE FINANCE INC.,
as Lender

 

--------------------------------------------------------------------------------


 

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

9

 

 

 

Section 1.1

Definitions

9

Section 1.2

Principles of Construction

36

 

 

 

II.

GENERAL TERMS

36

 

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower

36

2.1.1

Agreement to Lend and Borrow

36

2.1.2

Single Disbursement to Borrower

36

2.1.3

The Note, Pledge Agreement and Loan Documents

36

2.1.4

Use of Proceeds

37

Section 2.2

Interest; Loan Payments; Late Payment Charge

37

2.2.1

Payments

37

2.2.2

Interest Calculation

37

2.2.3

Payments Before Maturity Date

37

2.2.4

Intentionally Omitted

37

2.2.5

Payment on Maturity Date

37

2.2.6

Payments after Default

38

2.2.7

Late Payment Charge

38

2.2.8

Usury Savings

38

2.2.9

Foreign Taxes

39

Section 2.3

Prepayments

40

2.3.1

Voluntary Prepayments

40

2.3.2

Liquidation Events

41

2.3.3

Prepayments After Default

42

2.3.4

Making of Payments

42

2.3.5

Application of Principal Prepayments

42

Section 2.4

Intentionally Omitted

42

Section 2.5

Intentionally Omitted

42

Section 2.6

Release of an Individual Property

42

Section 2.7

Intentionally Omitted

44

Section 2.8

Release on Payment in Full

44

Section 2.9

Substitution of Properties

44

Section 2.10

Approval of Requests under Mortgage Loan Agreement

51

 

--------------------------------------------------------------------------------


 

III.

MORTGAGE BORROWER DISTRIBUTIONS

51

 

 

 

Section 3.1

Mortgage Borrower Distributions

51

 

 

 

IV.

REPRESENTATIONS AND WARRANTIES

52

 

 

 

Section 4.1

Borrower Representations

52

4.1.1

Organization

52

4.1.2

Proceedings

52

4.1.3

No Conflicts

53

4.1.4

Litigation

53

4.1.5

Agreements

53

4.1.6

Solvency

54

4.1.7

Full and Accurate Disclosure

54

4.1.8

No Plan Assets

55

4.1.9

Compliance

55

4.1.10

Financial Information

55

4.1.11

Condemnation

56

4.1.12

Federal Reserve Regulations

56

4.1.13

Utilities and Public Access

56

4.1.14

Not a Foreign Person

56

4.1.15

Separate Lots

56

4.1.16

Assessments

56

4.1.17

Enforceability

57

4.1.18

No Prior Assignment

57

4.1.19

Insurance

57

4.1.20

Use of Property

57

4.1.21

Certificate of Occupancy; Licenses

57

4.1.22

Flood Zone

58

4.1.23

Physical Condition

58

4.1.24

Boundaries

58

4.1.25

Leases

58

4.1.26

Title

59

4.1.27

Intentionally Omitted

60

4.1.28

Filing and Recording Taxes

60

 

2

--------------------------------------------------------------------------------


 

4.1.29

Intentionally Omitted

61

4.1.30

Management Agreement

61

4.1.31

Illegal Activity

61

4.1.32

No Change in Facts or Circumstances; Disclosure

61

4.1.33

Investment Company Act

61

4.1.34

Principal Place of Business; State of Organization

61

4.1.35

Single Purpose Entity

62

4.1.36

Business Purposes

69

4.1.37

Taxes

69

4.1.38

Forfeiture

69

4.1.39

Environmental Representations and Warranties

70

4.1.40

Taxpayer Identification Number

70

4.1.41

OFAC

70

4.1.42

Intentionally Omitted

70

4.1.43

Deposit and Securities Accounts

70

4.1.44

Embargoed Person

71

4.1.45

Affiliates

71

4.1.46

Mortgage Borrower Representations

71

4.1.47

List of Mortgage Loan Documents

71

4.1.48

Intentionally Omitted

72

4.1.49

Intentionally Omitted

72

4.1.50

Mortgage Loan Event of Default

72

Section 4.2

Survival of Representations

72

 

 

 

V.

BORROWER COVENANTS

72

 

 

 

Section 5.1

Affirmative Covenants

72

5.1.1

Existence; Compliance with Legal Requirements

72

5.1.2

Taxes and Other Charges

73

5.1.3

Litigation

74

5.1.4

Access to the Properties

75

5.1.5

Notice of Default

75

5.1.6

Cooperate in Legal Proceedings

75

5.1.7

Award and Insurance Benefits

75

 

3

--------------------------------------------------------------------------------


 

5.1.8

Further Assurances

75

5.1.9

Mortgage and Intangible Taxes

76

5.1.10

Financial Reporting

76

5.1.11

Business and Operations

79

5.1.12

Costs of Enforcement

79

5.1.13

Estoppel Statement

80

5.1.14

Loan Proceeds

81

5.1.15

Performance by Borrower

81

5.1.16

Confirmation of Representations

81

5.1.17

Leasing Matters

82

5.1.18

Management Agreement

85

5.1.19

Environmental Covenants

87

5.1.20

Alterations

89

5.1.21

Intentionally Omitted

90

5.1.22

OFAC

90

5.1.23

Intentionally Omitted

90

5.1.24

Mortgage Loan Reserve Funds

90

5.1.25

Notices

90

5.1.26

Special Distributions

90

5.1.27

Mortgage Borrower Covenants

91

5.1.28

Mortgage Loan Estoppels

91

5.1.29

Intentionally Omitted

91

Section 5.2

Negative Covenants

91

5.2.1

Liens

91

5.2.2

Dissolution

92

5.2.3

Change in Business

92

5.2.4

Debt Cancellation

92

5.2.5

Zoning

93

5.2.6

No Joint Assessment

93

5.2.7

Name, Identity, Structure, or Principal Place of Business

93

5.2.8

ERISA

93

5.2.9

Affiliate Transactions

94

5.2.10

Transfers

94

 

4

--------------------------------------------------------------------------------


 

5.2.11

Permitted Transfer

98

5.2.12

Limitations on Securities Issuances

100

5.2.13

Distributions

100

5.2.14

Refinancing or Prepayment of the Mortgage Loan

100

5.2.15

Acquisition of the Mortgage Loan

101

5.2.16

Material Agreements

101

 

 

 

VI.

INSURANCE; CASUALTY AND CONDEMNATION

102

 

 

 

Section 6.1

Insurance

102

Section 6.2

Casualty

108

Section 6.3

Condemnation

108

Section 6.4

Restoration

108

Section 6.5

Rights of Lender

109

 

 

 

VII.

RESERVE FUNDS

109

 

 

 

Section 7.1

Completion/Repair Reserves

109

Section 7.2

Impositions and Imposition Deposits

110

Section 7.3

Replacement Reserves

110

Section 7.4

Other Mortgage Reserves

110

Section 7.5

Debt Service Reserve Funds

111

Section 7.6

Intentionally Omitted

112

Section 7.7

Intentionally Omitted

112

Section 7.8

Reserve Funds, Generally

112

Section 7.9

Letters of Credit

113

7.9.1

Delivery of Letters of Credit

113

7.9.2

Provisions Regarding Letters of Credit

114

 

 

 

VIII.

DEFAULTS

115

 

 

 

Section 8.1

Event of Default

115

Section 8.2

Remedies

119

Section 8.3

Remedies Cumulative; Waivers

120

Section 8.4

Right to Cure Defaults

120

Section 8.5

Mortgage Loan Reserve Funds

121

Section 8.6

Power of Attorney

121

 

5

--------------------------------------------------------------------------------


 

IX.

SPECIAL PROVISIONS

121

 

 

 

Section 9.1

Sale of Notes and Securitization

121

Section 9.2

Disclosure Document Cooperation

123

Section 9.3

Servicer

123

Section 9.4

Exculpation

124

Section 9.5

Limitation on Borrower’s Obligations

126

Section 9.6

Reallocation of Loan Amounts

128

Section 9.7

Syndication

129

9.7.1

Syndication

129

9.7.2

Sale of Loan, Co-Lenders, Participations and Servicing

129

9.7.3

Cooperation in Syndication

132

9.7.4

Payment of Agent’s, and Co-Lender’s Expenses

133

9.7.5

Intentionally Omitted

134

9.7.6

No Joint Venture

134

Section 9.8

Restructuring of Loan and/or Mezzanine B Loan; Creation of New Mezzanine Loan(s)

134

Section 9.9

Contributions and Waivers

136

Section 9.10

Certain Additional Rights of Lender; VCOC

139

Section 9.11

Mortgage Loan Defaults

140

Section 9.12

Intentionally Omitted

142

Section 9.13

Intentionally Omitted

142

Section 9.14

Intercreditor Agreements

142

Section 9.15

Discussions with Mortgage Lender

142

Section 9.16

Independent Approval Rights

143

 

 

 

X.

MISCELLANEOUS

143

 

 

 

Section 10.1

Survival

143

Section 10.2

Lender’s Discretion

144

Section 10.3

Governing Law

144

Section 10.4

Modification, Waiver in Writing

144

Section 10.5

Delay Not a Waiver

145

Section 10.6

Notices

145

Section 10.7

Trial by Jury

146

Section 10.8

Headings

147

 

6

--------------------------------------------------------------------------------


 

Section 10.9

Severability

147

Section 10.10

Preferences

147

Section 10.11

Waiver of Notice

147

Section 10.12

Remedies of Borrower

147

Section 10.13

Expenses; Indemnity

148

Section 10.14

Schedules and Exhibits Incorporated

149

Section 10.15

Offsets, Counterclaims and Defenses

149

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

149

Section 10.17

Counterparts

150

Section 10.18

Waiver of Marshalling of Assets; Cross-Default; Cross Collateralization

150

Section 10.19

Waiver of Counterclaim

151

Section 10.20

Conflict; Construction of Documents; Reliance

151

Section 10.21

Brokers and Financial Advisors

151

Section 10.22

Prior Agreements

151

Section 10.23

Joint and Several Liability

152

Section 10.24

USA Patriot Act

152

 

 

 

EXHIBIT A (Borrower Entities)

155

 

 

EXHIBIT B (Lender Approved Standard Form of Lease)

156

 

 

EXHIBIT C (Allocated Loan Amounts)

157

 

 

SCHEDULE 4.1.1 (Organizational Chart)

158

 

 

SCHEDULE 4.1.4 (Litigation)

159

 

 

SCHEDULE 4.1.9 (Exceptions to Compliance with Legal Requirements)

160

 

 

SCHEDULE 4.1.10 (Financial Information Exceptions)

161

 

 

SCHEDULE 4.1.13 (Utilities and Public Access Exceptions)

162

 

 

SCHEDULE 4.1.21 (Certificate of Occupancy and Licenses Exceptions)

163

 

 

SCHEDULE 4.1.23 (Physical Condition Exceptions)

164

 

 

SCHEDULE 4.1.25 (Lease Representation Exceptions)

165

 

 

SCHEDULE 4.1.32 (Changes in Facts or Circumstances)

166

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.47 (List of Mortgage Loan Documents)

167

 

 

 

SCHEDULE 5.1.20 (Capital Improvements)

168

 

 

 

SCHEDULE 5.2.10(c)(vii) (Bank Loan Pledged Interests)

169

 

8

--------------------------------------------------------------------------------


 

MEZZANINE A LOAN AGREEMENT

 

THIS MEZZANINE A LOAN AGREEMENT, dated as of October 5, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation,
having an address at 399 Park Avenue, New York, New York 10022 (“Lehman”), BANK
OF AMERICA, N.A., a national banking association, having an address at Hearst
Tower, 214 North Tryon Street, Charlotte, North Carolina 28255 (“BofA”) and
BARCLAYS CAPITAL REAL ESTATE FINANCE INC., a Delaware corporation, having an
address at 200 Park Avenue, New York, New York 10166 (“Barclays”; together with
Lehman and BofA, individually and collectively, as the context may require,
“Lender”), and THE ENTITIES IDENTIFIED IN EXHIBIT A ANNEXED HERETO, each having
its principal place of business at c/o Archstone-Smith Operating Trust, 9200 E.
Panorama Circle, Suite 400, Englewood, Colorado 80112 (each of such entities
being referred to, individually, as a “Borrower Entity”, and all of such
entities being referred to, collectively, as the “Borrower Entities” or
“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined);

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I.              DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1             Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Accounts” shall mean, collectively, the escrow or reserve accounts established
under the Mortgage Loan Documents or hereunder if required by the terms and
provisions of Article VII hereof.

 

“Act” shall have the meaning set forth in Section 4.1.35(d) hereof.

 

“Actual Knowledge” shall mean (and shall be limited to), with respect to
Borrower or Principal as of any relevant date, the actual (as distinguished from
implied, imputed or constructive) knowledge of Caroline Brower, Chaz Mueller and
Tom Reif as of such date, without such individuals having made, or having any
obligation to make, an independent inquiry or investigation with respect to the
matter in question.

 

9

--------------------------------------------------------------------------------


 

“Additional Guarantor” shall mean any entity that enters into a confirmation and
joinder agreement as provided in the Guaranty and, with regard to any concurrent
transfer, such transfer shall not cause a reduction of the direct or indirect
interests in the Guarantors held by the Lehman Entities and/or the Tishman
Speyer Control Persons below 9.7% in the aggregate.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person. Such term shall include Guarantor unless otherwise specified or if
the context may otherwise require.

 

“Affiliate Agreements” shall have the meaning set forth in Section 5.2.9(b)
hereof.

 

“Affiliated Manager” shall mean any property manager which is an Affiliate of,
or in which Borrower, Mortgage Borrower, Principal or Guarantor has, directly or
indirectly, any legal, beneficial or economic interest.

 

“Agent” shall have the meaning set forth in Section 9.7.2(d) hereof.

 

“Agreement Regarding Management Agreement” shall mean an agreement regarding the
management agreement which subordinates the terms, conditions and fees due under
the Management Agreement to the terms and conditions of the Loan Documents,
executed by and between Lender, Borrower and Manager, and which is reasonably
acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Allocated Loan Amount” shall mean, for any Individual Property, the amount set
forth opposite the name of such Individual Property on Exhibit C attached
hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration” shall have the meaning set forth in Section 5.1.20 hereof.

 

“Applicable Interest Rate” shall mean an interest rate equal to         % per
annum.

 

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders.

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA and USPAP, prepared by an independent third party appraiser holding an
MAI designation, who is State licensed or State certified if required under the
laws of the State where the applicable Individual Property is located, who meets
the requirements of FIRREA and USPAP and who is otherwise reasonably
satisfactory to Lender.

 

“Approval Period” shall have the meaning set forth in Section 5.1.17(a) hereof.

 

10

--------------------------------------------------------------------------------


 

“ASOT” shall mean Archstone-Smith Operating Trust, a Maryland real estate
investment trust.

 

“Assignment and Assumption” shall have the meaning set forth in Section 9.7.2
hereof.

 

“Assumption Agreement” shall have the meaning set forth in Section
5.2.11(a)(iii) hereof.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

“Bank Loan” shall mean those certain extensions of credit made by the Bank Loan
Lenders to Bank Loan Borrower pursuant to the Bank Loan Credit Agreement.

 

“Bank Loan Agent” shall mean Lehman Commercial Paper, Inc., as Administrative
Agent for the Bank Loan Lenders, together with its successors and assigns.

 

“Bank Loan Borrower” shall have the meaning ascribed to the term “Borrower” in
the Bank Loan Credit Agreement.

 

“Bank Loan Credit Agreement” shall mean that certain Credit Agreement, dated as
of the date hereof, between Bank Loan Borrower, the Bank Loan Lenders, the Bank
Loan Agent and the other parties set forth therein, as the same may hereafter be
amended, restated, supplemented or otherwise modified from time to time.

 

“Bank Loan Documents” shall mean, collectively, the “Loan Documents” as defined
in the Bank Loan Credit Agreement.

 

“Bank Loan Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, between and among Lender, Mezzanine B
Lender, Mortgage Lender and Bank Loan Lender.

 

“Bank Loan Lenders” shall mean, collectively, the “Lenders” as defined in the
Bank Loan Credit Agreement.

 

“Bankruptcy Code” shall mean Title 11 U.S.C. § 101, et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time), or any successor thereto.

 

“Basic Carrying Costs” shall mean, with respect to any Individual Property, for
any Fiscal Year or other payment period, the sum of the following costs
associated with such Individual Property for such Fiscal Year or payment period:
(i) Taxes and (ii) Insurance Premiums.

 

“Borrower” shall mean, collectively, the entities identified in Exhibit A
annexed hereto, together with their respective successors and assigns.

 

11

--------------------------------------------------------------------------------


 

“Borrower Entity” shall mean each of the entities identified in Exhibit A
annexed hereto, together with their respective successors and assigns.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Business Party” shall have the meaning set forth in Section 4.1.35(b) hereof.

 

“Capital Expenditures” shall mean, for any period, the amount expended during
such period with respect to the Properties for items capitalized under GAAP
(including expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).

 

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

 

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to any Individual Property or any part thereof.

 

“Closing Date” shall mean October 5, 2007, the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, and any successor statutes thereto, and
all applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

 

“Co-Lender” shall have the meaning set forth in Section 9.7.2 hereof.

 

“Co-Lending Agreement” shall mean the co-lending agreement entered into between
Lender, individually as a Co-Lender and as Agent and the other Co-Lenders in the
event of a Syndication, as the same may be further supplemented modified,
amended or restated.

 

“Collateral” shall mean (i) the Collateral as defined in the Pledge Agreement
and (ii) all other collateral for the Loan granted in the Loan Documents.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall mean the net amount of any Award, after deduction
of the reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same.

 

“control” (and the correlative terms “controlled by” and “controlling”) shall
mean, with respect to any entity, the possession, directly or indirectly, of the
power to

 

12

--------------------------------------------------------------------------------


 

direct or cause the direction of management and policies of the business and
affairs of such entity by reason of the ownership of beneficial interests, by
contract or otherwise.

 

“Creditors Rights Laws” shall mean, with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreement or any other Loan Document.

 

“Debt Service” shall mean, with respect to any period, interest payments and/or
principal and interest payments due under the Note for such period.

 

“Debt Service Shortfall” means as of any Payment Date, the amount, if any, by
which the Debt Service due on such Payment Date in respect of any applicable
interest accrual period exceeds Net Cash Flow for the same period.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate, and (b) four percent (4%) above the Applicable Interest
Rate.

 

“Determination Date” shall mean the first Payment Date in each January, April,
July, and October, during the term of the Loan.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2 hereof.

 

“Disclosed Litigation” shall have the meaning set forth in Section 4.1.4 hereof.

 

“Distributions” shall have the meaning set forth in Section 5.2.13 hereof.

 

“Eligible Account” shall mean an identifiable account separate from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.§9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

13

--------------------------------------------------------------------------------


 

“Eligible Institution” shall mean a depository institution or trust company,
insured by the Federal Deposit Insurance Corporation, (a) the short term
unsecured debt obligations or commercial paper of which are rated at least A-1+
by S&P, P-1 by Moody’s and F-1+ by Fitch in the case of accounts in which funds
are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least “AA-” by Fitch and S&P and “Aa3” by
Moody’s in the case of accounts in which funds are held for more than thirty
(30) days.

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.44 hereof.

 

“Environmental Indemnity” shall mean that certain Mezzanine A Environmental
Indemnity Agreement executed by Borrower for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, that, at any time, apply to
Borrower or any Individual Property and relate to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act and the Resource Conservation and Recovery Act.

 

“Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.

 

“Environmental Report” shall have the meaning set forth in Section 4.1.39
hereof.

 

“Equipment” shall have the meaning set forth in Section 5.2.10(a) hereof.

 

“Equipment Lease Agreements” shall have the meaning set forth in Section
5.2.10(a) hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and as the same may hereafter be further amended from time to time.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.2 hereof.

 

“Excluded Taxes” shall mean (i) any U.S. Taxes imposed solely by reason of the
failure by such Person (or, if such Person is not the beneficial owner of the
Loan, such beneficial owner) to comply with applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections with the United States of
America of such Person (or beneficial owner, as the case may be) if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes; (ii) with respect
to any Person who is a fiduciary or partnership or other than the sole
beneficial

 

14

--------------------------------------------------------------------------------


 

owner of such payment, any U.S. Tax imposed with respect to payments made under
the Note to a fiduciary or partnership to the extent that the beneficial owner
or member of the partnership would not have been entitled to the additional
amounts if such beneficial owner or member of the partnership had been the
holder of the Note; or (iii) any taxes on profits, branch profits, franchise
taxes and taxes imposed on or measured by all or part of gross or net income of
the recipient of such payment by the jurisdiction under the laws of which the
recipient is organized, in which it is a citizen, resident or domiciliary, or,
in each case, any political subdivision of any thereof.

 

“Exculpated Party” shall have the meaning set forth in Section 9.4(a) hereof.

 

“Executive Order” shall have the meaning ascribed to such term in the definition
of Prohibited Person.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended, and as the same may hereafter be further amended from time
to time.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Foreign Taxes” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any foreign
Governmental Authority.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

 

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.

 

“Gross Income from Operations” shall mean the gross cash receipts derived from
the ownership and operation of the Properties, from whatever source, including,
but not limited to, the Rents, utility charges, escalations, forfeited security
deposits (but only to the extent applied to rent payable under the applicable
Lease, as and when payable), interest on credit accounts, service fees or
charges, license fees, parking fees, rent concessions or credits, other required
pass-throughs and interest on the Reserve Funds (if and to the extent such
interest is actually disbursed to Borrower or Mortgage Borrower), but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by Mortgage Borrower to any Governmental Authority, refunds and uncollectible
accounts, sales of furniture, fixtures and equipment, Insurance Proceeds (other
than business interruption or other loss of income insurance), Awards,
unforfeited security deposits, utility and other similar deposits and any
disbursements to Borrower or Mortgage Borrower from the Mortgage Loan Reserve
Funds and any extraordinary non-

 

15

--------------------------------------------------------------------------------


 

recurring items of income. Gross income shall not be diminished as a result of
the Security Instruments or the creation of any intervening estate or interest
in an Individual Property or any part thereof.

 

“Guarantor” shall mean, individually and collectively, as the context may
require, ASOT, Multifamily Guarantor, Multifamily Parallel Guarantor,
Multifamily Parallel Guarantor I and Multifamily Parallel Guarantor II and any
Additional Guarantor.

 

“Guaranty” shall mean that certain Mezzanine A Guaranty of Recourse Obligations
of Borrower, dated as of the date hereof, from Guarantor to Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; toxic mold; any substance the presence of which on any Individual
Property is prohibited by any federal, State or local authority; any substance
that requires special handling; and any other material or substance now or in
the future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or
other words of similar import within the meaning of any Environmental Law.

 

“Improvements” shall mean the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on or which constitute a part of the
applicable Individual Property.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

“Indemnified Parties” shall mean Lender, the Servicer, any Person in whose name
the security interest created by the Pledge Agreement is or will have been
recorded, Persons who may hold or acquire or will have held a full or partial
interest in the Loan, the holders of any Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties, as well as the respective
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to (a) any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Properties, whether during the term of the Loan or as a part of
or following a foreclosure of the Loan, and (b) successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

 

16

--------------------------------------------------------------------------------


 

“Independent Director” shall have the meaning set forth in Section 4.1.35(b)
hereof.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned by the applicable Mortgage Borrower
Entity and encumbered by a Security Instrument, together with all rights
pertaining to such Property and Improvements, as more particularly described in
the granting clause of the Security Instrument and referred to therein as the
“Mortgaged Property”.

 

“Information” shall have the meaning set forth in Section 9.7.3(b) hereof.

 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter delivered by counsel for Borrower.

 

“Institutional Investor” shall mean, in connection with any proposed Transfer,
any one of the following entities:  (a) a pension fund, pension trust or pension
account that has total assets of at least $200,000,000, exclusive of its
interest in Borrower, that are managed by an entity that controls or manages at
least $400,000,000 of real estate equity assets, exclusive of equity interests
in Borrower; (b) a pension fund advisor that controls or manages at least
$400,000,000 of real estate equity assets, exclusive of equity interests in
Borrower, immediately prior to such Transfer; (c) an insurance company that is
subject to supervision by the insurance commission, or a similar official or
agency, of a state or territory of the United States (including the District of
Columbia), which has a net worth, as of a date no more than six (6) months prior
to the date of such Transfer, of at least $400,000,000 and controls real estate
equity assets of at least $400,000,000 immediately prior to such Transfer; (d) a
corporation organized under the banking laws of the United States or any state
or territory of the United States (including the District of Columbia) that has
a combined capital and surplus of at least $200,000,000; (e) any entity (x) with
a long-term unsecured debt rating from the Rating Agencies of at least
Investment Grade or (y) (1) that owns or operates, together with its affiliates,
ten (10) or more first class luxury residential apartment buildings totaling at
least 2500 residential units, (2) that has a net worth as of a date no more than
six (6) months prior to the date of such Transfer of at least $200,000,000 and
(3) that controls real estate equity assets of at least $400,000,000 immediately
prior to such Transfer; (f) a limited partnership, limited liability company or
similar entity that shall have been organized for the purpose of facilitating
investment in one or more U.S. real estate opportunities, provided such entity
shall be sponsored, organized and/or controlled by one or more experienced and
reputable syndicators, investment advisors and/or financial institutions and
shall have received contributions or binding commitments for contributions of
not less than $20,000,000 of investment capital; (g) any entity controlled by
one or more entities each of which qualifies under at least one of clauses (a)
through (f) above; (h) any individual, a citizen of and domiciled in the United
States, having a net worth of at least $100,000,000 and satisfying Lender’s
then-current criteria with respect to business character and experience, as
reasonably determined by Lender, and free from any pending or existing
bankruptcy, reorganization or insolvency proceedings in which such party is the
debtor or any criminal charges or proceedings and shall not be, at the time of
such Transfer or in

 

17

--------------------------------------------------------------------------------


 

the past, a litigant, plaintiff or defendant in any suit brought against or by
Lender; or (i) a trust for the benefit of one or more individuals satisfying the
criteria of clause (h) above.

 

“Insurance Premiums” shall mean the premiums due under the Policies.

 

“Insurance Proceeds” shall mean the net amount of all insurance proceeds after
deduction of the reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same.

 

“Intercreditor Agreements” shall have the meaning set forth in Section 9.14
hereof.

 

“Interest Shortfall” shall have the meaning set forth in Section 2.3.1 hereof.

 

“Investment Grade” shall mean a rating of “BBB-” or its equivalent by the Rating
Agencies.

 

“Investor” shall mean any purchaser, transferee, assignee, participant,
Co-Lender or investor in all or any portion of the Loan or any Securities.

 

“Lease Term Sheet” shall have the meaning set forth in Section 5.1.17(a) hereof.

 

“Lease Termination Payments” shall mean all payments made to Mortgage Borrower
in connection with the termination, cancellation, surrender, sale or other
disposition of any Lease.

 

“Leases” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Legal Requirements” shall mean all federal, State, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Collateral,
Borrower, Mortgage Borrower, any Mortgage Principal’s general partner interest
in the related Mortgage Borrower Entity, or any Individual Property or any part
thereof, or the zoning, construction, use, alteration, occupancy or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or as to which Borrower has Actual Knowledge, at
any time in force affecting such Individual Property or any part thereof,
including, without limitation, any such covenants, agreements, restrictions and
encumbrances which may (a) require repairs, modifications or alterations in or
to such Individual Property or any part thereof, or (b) in any material way
limit the use and enjoyment thereof.

 

“Lehman Entities” shall mean, collectively, Lehman Brothers Holdings Inc., a
Delaware corporation, and any Person that, directly or indirectly, through one
or more intermediaries, controls or is controlled by, or is under common control
with Lehman Brothers Holdings Inc., a Delaware corporation.

 

18

--------------------------------------------------------------------------------


 

“Lender” shall mean Lehman Brothers Holdings Inc., a Delaware corporation, Bank
of America, N.A., a national banking association and Barclays Capital Real
Estate Finance Inc., a Delaware corporation, together with their respective
successors and assigns.

 

“Lender’s Approval Extension Period” shall have the meaning set forth in Section
5.1.17(a) hereof.

 

“Letter of Credit” shall mean a clean, irrevocable, unconditional, transferable
letter of credit payable on sight draft only, with an initial expiration date of
not less than one (1) year and with automatic renewals for one (1) year periods
(unless the obligation being secured by, or otherwise requiring the delivery of,
such letter of credit is required to be performed at least thirty (30) days
prior to the initial expiry date of such letter of credit), for which Borrower
shall have no reimbursement obligation and which reimbursement obligation is not
secured by (x) the Collateral or any other property pledged to secure the Note
(y) the Mezzanine B Collateral or any other property pledged to secure the
Mezzanine B Note or (z) the Property or any other property that secures the
Mortgage Loan, in favor of Lender and entitling Lender to draw thereon in New
York, New York or in such other city as Lender may reasonably determine, issued
by Bank of America, N.A., JPMorgan Chase Bank or another domestic bank or the
U.S. agency or branch of a foreign bank, provided such other bank (A) has a
long-term unsecured debt rating at the time such letter of credit is delivered
and throughout the term of such letter of credit, of not less than “AA-” or
“Aa3”, as applicable, as assigned by the Rating Agencies or (B) if a
Securitization has occurred, has a long-term debt rating that the applicable
Rating Agencies have confirmed in writing will not, in and of itself, result in
a downgrade, withdrawal or qualification of the initial, or, if higher, the then
current ratings assigned in connection with such Securitization.

 

“Licenses” shall have the meaning set forth in Section 4.1.21 hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Collateral, Borrower, Mortgage Borrower, any Mortgage
Principal’s general partner interest in the related Mortgage Borrower Entity or
any Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Liquidation Event” shall have the meaning set forth in Section 2.3.2(a) hereof.

 

“LLC Agreement” shall have the meaning set forth in Section 4.1.35(d) hereof.

 

“Loan” shall mean the loan in the original principal amount of TWELVE MILLION
ONE HUNDRED TWENTY-FIVE THOUSAND AND 00/100 DOLLARS ($12,125,000.00) made by
Lender to Borrower pursuant to this Agreement and the other

 

19

--------------------------------------------------------------------------------


 

Loan Documents, as the same may hereafter be amended or split pursuant to the
terms hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement the Environmental Indemnity, the Guaranty and all other documents
executed and/or delivered in connection with the Loan.

 

“Loan Party” shall mean, individually and collectively, as the context requires,
each Mortgage Borrower Entity, each Mortgage Principal, each Borrower Entity and
each Principal.

 

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the respective outstanding principal amounts of the Loan, the
Mezzanine B Loan and the Mortgage Loan as of the date of such calculation to
(ii) the aggregate appraised value of the Properties (according to an Appraisal
prepared not earlier than one (1) year prior to such date of calculation).

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including, but not limited to, reasonable out-of-pocket attorneys’ fees and
other costs of defense).

 

“LP Act” shall have the meaning set forth in Section 4.1.35(e) hereof.

 

“LP Agreement” shall have the meaning set forth in Section 4.1.35(e) hereof.

 

“Major Lease” shall mean (i) any Lease relating to commercial space which,
individually or together with all other Leases to the same tenant and to all
Affiliates of such tenant covers more than 5,000 rentable square feet at any
Individual Property, in the aggregate, (ii) any Lease relating to residential
space which, individually or together with all other Leases to the same tenant
and to all Affiliates of such tenant covers more than ten percent (10%) of the
total number of residential units at any Individual Property, (iii) any Lease
for the operation of any parking garage or facility, or (iv) any Lease which is
with an Affiliate of Borrower.

 

“Management Agreement” shall mean, with respect to any Individual Property, a
management agreement between the applicable Mortgage Borrower Entity and a
Qualified Manager, pursuant to which such Qualified Manager is to provide
management, leasing and other services with respect to such Individual Property,
which management agreement shall be reasonably acceptable to Lender in form and
substance; provided, however, if such management agreement shall be entered into
after a Securitization, then Lender, at its option, may condition its approval
upon receiving confirmation from the applicable Rating Agencies that such
management agreement will not result in a downgrade, withdrawal or qualification
of the then current rating of the Securities or any class thereof. Concurrently
with the execution and delivery of any Management Agreement with a Qualified
Manager, Lender shall be provided, at Borrower’s expense, with an Agreement
Regarding Management Agreement.

 

20

--------------------------------------------------------------------------------


 

“Manager” shall mean a Qualified Manager who is managing an Individual Property
in accordance with the terms and conditions of this Agreement.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) any
Individual Property, (ii) the Collateral, (iii) any Mortgage Principal’s general
partner interest in the related Mortgage Borrower Entity, (iv) the business,
profits, prospects, management, operations or condition (financial or otherwise)
of Borrower, Mortgage Borrower, Guarantor, any Principal, the Collateral, any
Mortgage Principal’s general partner interest in the related Mortgage Borrower
Entity or any Individual Property, (v) the enforceability, validity, perfection
or priority of the lien of this Agreement, the Note, the Pledge Agreement or the
other Loan Documents, or (vi) the ability of Borrower to perform its obligations
under this Agreement, the Note, the Pledge Agreement or the other Loan
Documents.

 

“Material Agreement” means all agreements, other than the Management Agreement
and the Leases, entered into by any Loan Party affecting or relating to the
Property, the Collateral, any Mortgage Principal’s general partner interest in
the related Mortgage Borrower Entity or any other direct or indirect ownership
interest of a Loan Party in the Mortgage Borrower or Borrower requiring the
payment of more than $1,000,000, individually, in payments or liability in any
annual period and which is not cancelable without penalty or premium on no more
than thirty (30) days notice.

 

“Material Alteration” shall have the meaning set forth in Section 5.1.20 hereof.

 

“Material Alteration Security” shall have the meaning set forth in Section
5.1.20 hereof.

 

“Maturity Date” shall mean November 1, 2017, or such other date on which the
final payment of the principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such State or States
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” shall have the meaning set forth in Section 4.1.35(d) hereof.

 

“Mezzanine B Borrower” shall have the meaning ascribed to the term “Borrower” in
the Mezzanine B Loan Agreement.

 

“Mezzanine B Borrower Entity” shall have the meaning ascribed to the term
“Borrower Entity” in the Mezzanine B Loan Agreement.

 

“Mezzanine B Collateral” shall have the meaning ascribed to the term
“Collateral” set forth in the Mezzanine B Loan Agreement.

 

21

--------------------------------------------------------------------------------


 

“Mezzanine B Debt Service” shall mean, with respect to any period, interest
payments due and payable under the Mezzanine B Note for such period.

 

“Mezzanine B Lender” shall mean Lehman Brothers Holdings Inc., a Delaware
corporation, Bank of America, N.A., a national banking association and Barclays
Capital Real Estate Finance Inc., a Delaware corporation, together with their
respective successors and assigns.

 

“Mezzanine B Loan” shall mean that certain loan in the original principal amount
of $34,594,951.49 made by Mezzanine B Lender to Mezzanine B Borrower on the date
hereof pursuant to the Mezzanine B Loan Agreement, as the same may be amended or
split pursuant to the terms of the Mezzanine B Loan Documents.

 

“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, between Mezzanine B Borrower and Mezzanine B
Lender, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Mezzanine B Loan Documents” shall mean, collectively, all documents or
instruments evidencing, securing or guaranteeing the Mezzanine B Loan,
including, without limitation, the Mezzanine B Loan Agreement and the Mezzanine
B Note.

 

“Mezzanine B Note” shall mean that certain Mezzanine B Promissory Note, dated as
of the date hereof, given by Mezzanine B Borrower to Mezzanine B Lender in the
maximum principal amount of $34,594,951.49, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Mezzanine B Principal” shall have the meaning ascribed to the term “Principal”
in the Mezzanine B Loan Agreement.

 

“Mezzanine Loan Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, between and among Lender, Mezzanine B
Lender and Mortgage Lender.

 

“Monthly Debt Service Payment Amount” shall mean the amount of principal and
interest due and payable on each Payment Date pursuant to the Note and Section
2.2 hereof.

 

“Mortgage Borrower” shall have the meaning ascribed to the term “Borrower” and
“IDOT Guarantor” in the Mortgage Loan Agreement.

 

“Mortgage Borrower Entity” shall have the meaning ascribed to the term
“Borrower” and “IDOT Guarantor” in the Mortgage Loan Agreement.

 

“Mortgage Borrower Formation Agreement” shall mean, with respect to each
Mortgage Borrower Entity, the Limited Partnership Agreement, Limited Liability
Company Agreement or other similar entity formation agreement of such Mortgage
Borrower Entity.

 

22

--------------------------------------------------------------------------------


 

“Mortgage Lender” shall mean Lehman Brothers Holdings Inc., a Delaware
corporation, Bank of America, N.A., a national banking association and Barclays
Capital Real Estate Inc., a Delaware corporation, together with their respective
successors and assigns.

 

“Mortgage Loan” shall mean that certain loan made by Mortgage Lender to Mortgage
Borrower in the original principal amount of $493,329,410.00.

 

“Mortgage Loan Agreement” shall mean that certain Master Credit Facility
Agreement, dated as of the Closing Date, between Mortgage Borrower and Mortgage
Lender, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Mortgage Loan Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mortgage Loan Agreement.

 

“Mortgage Loan Documents” shall mean, collectively, the Mortgage Note, the
Mortgage Loan Agreement, the Security Instrument, and any and all other
documents defined as “Loan Documents” in the Mortgage Loan Agreement, as
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Mortgage Loan Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mortgage Loan Agreement.

 

“Mortgage Loan Reserve Funds” shall mean the escrow or reserve funds established
under the Mortgage Loan Documents.

 

“Mortgage Note” shall have the meaning ascribed to the term “Note” in the
Mortgage Loan Agreement.

 

“Mortgage Principal” shall mean, with respect to each Mortgage Borrower Entity
that is a limited partnership, the general partner of such Mortgage Borrower
Entity.

 

“Mortgage Title Insurance Policy” shall have the meaning ascribed to the term
“Title Insurance Policies” in the Mortgage Loan Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multifamily Guarantor” shall mean Tishman Speyer Archstone-Smith Multifamily
Guarantor, L.P., a Delaware limited partnership.

 

“Multifamily Parallel Guarantor” shall mean Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor, L.L.C., a Delaware limited liability company.

 

“Multifamily Parallel Guarantor I” shall mean Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor I, L.L.C., a Delaware limited liability company.

 

23

--------------------------------------------------------------------------------


 

“Multifamily Parallel Guarantor II” shall mean Tishman Speyer Archstone-Smith
Multifamily Parallel Guarantor II, L.L.C., a Delaware limited liability company.

 

“Municipal Violations” shall have the meaning set forth in Section 4.1.9 hereof.

 

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

 

“Net Cash Flow After Debt Service” shall mean, for any period, the amount
obtained by subtracting Debt Service and Mortgage Loan Debt Service for such
period from Net Cash Flow for such period.

 

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of any
Mortgage Borrower Entity in connection with such Liquidation Event, including,
without limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) in the event of a Liquidation Event consisting of a
Casualty or Condemnation, Borrower’s, Mortgage Borrower’s, Lender’s and/or
Mortgage Lender’s reasonable out-of-pocket costs incurred in connection with the
recovery thereof, (ii) in the event of a Liquidation Event consisting of a
Casualty or Condemnation, the costs incurred by Mortgage Borrower in connection
with a restoration of all or any portion of the applicable Individual Property
made in accordance with the Mortgage Loan Documents, (iii) in the event of a
Liquidation Event consisting of a Casualty or Condemnation or a Transfer,
amounts required or permitted to be deducted therefrom and amounts paid pursuant
to the Mortgage Loan Documents to Mortgage Lender, (iv) in the event of a
Liquidation Event consisting of a Casualty or Condemnation, the excess Insurance
Proceeds or Condemnation Proceeds not used for the Restoration of the applicable
Individual Property which are paid to Mortgage Borrower, (v) in the case of a
foreclosure sale, disposition or transfer of an Individual Property in
connection with realization thereon following a Mortgage Loan Event of Default,
reasonable and customary out-of-pocket costs and expenses of sale or other
disposition (including attorneys’ fees and brokerage commissions), (vi)
intentionally omitted, (vii) intentionally omitted, (viii) in the case of a
foreclosure sale relating to the Mortgage Loan, such costs and expenses incurred
by Mortgage Lender under the Mortgage Loan Documents as Mortgage Lender shall be
entitled to receive reimbursement for under the terms of the Mortgage Loan
Documents, (ix) intentionally omitted, (x) intentionally omitted, (xi) in the
case of a refinancing of the Mortgage Loan, such costs and expenses (including
attorneys’ fees) of such refinancing, (xii) intentionally omitted, (xiii)
intentionally omitted, and (xiv) the amount of any prepayments required pursuant
to the Mortgage Loan Documents and/or the Loan Documents in connection with such
Liquidation Event.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

24

--------------------------------------------------------------------------------


 

“Net Proceeds” shall mean the Insurance Proceeds or the Condemnation Proceeds,
as applicable.

 

“Note” shall mean that certain Mezzanine A Promissory Note of even date herewith
in the original principal amount of TWELVE MILLION ONE HUNDRED TWENTY-FIVE
THOUSAND AND 00/100 DOLLARS ($12,125,000.00), made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time in
accordance with the applicable provisions of this Agreement.

 

“Obligations” shall mean Borrower’s obligations to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower, in his or her capacity as
an officer of Borrower and not in his or her individual capacity.

 

“Operating Expenses” shall mean the total of all costs and expenses, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance,
use and management of the Properties that are incurred on a regular monthly or
other periodic basis, including without limitation, utilities, ordinary repairs
and maintenance, insurance premiums, license fees, Taxes and Other Charges,
advertising expenses, management fees, accounting, legal and other professional
fees (if properly allocated to the Properties and the operation and management
thereof), payroll and related taxes, computer processing charges, operational
equipment or other lease payments, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds, if applicable, or the Mortgage Loan Reserve Funds.

 

“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by laws, and any shareholder
agreement, voting trust or similar arrangement applicable to any of such
Person’s authorized shares of capital stock or other organizational document
affecting the rights of holders of such stock, (ii) with respect to a
partnership, such Person’s certificate of limited partnership, partnership
agreement, voting trusts or similar arrangements applicable to any of its
partnership interests or other organizational document affecting the rights of
holders of partnership interests, and (iii) with respect to a limited liability
company, such Person’s certificate of formation, limited liability company
agreement or other organizational document affecting the rights of holders of
limited liability company interests. In each case, “Organizational Documents”
shall include any shareholders or other agreement among any of the owners of the
entity in question.

 

“Other Charges” shall mean, if and to the extent applicable with respect to any
Individual Property, maintenance charges, impositions other than Taxes, and any
other charges, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining such Individual Property,
now or hereafter levied or assessed or imposed against such Individual Property
or any part thereof.

 

25

--------------------------------------------------------------------------------


 

“Owner’s Title Policy” shall mean that certain ALTA extended coverage owner’s
policy of title insurance issued in connection with the closing of the Mortgage
Loan insuring the Mortgage Borrower as the owner of the Property.

 

“Ownership Interest” means with respect to any Person, any ownership interest in
such Person, direct or indirect, contingent or fixed, at any level or any tier,
of any nature whatsoever, whether in the form of a partnership interest, stock
interest, membership interest, equitable interest, beneficial interests, profit
interest, loss interest, voting rights, control rights, management rights or
otherwise.

 

“Participant” shall have the meaning set forth in Section 9.7.2(i) hereof.

 

“Partner” shall have the meaning set forth in Section 4.1.35(e) hereof.

 

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
succeeding Business Day.

 

“Permitted Debt” shall have the meaning set forth in Section 4.1.35(a)(vii)
hereof.

 

“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created by the Loan Documents and the Mortgage Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Mortgage Title Insurance
Policy relating to any Individual Property or any part thereof, (c) Liens, if
any, for Taxes imposed by any Governmental Authority not yet delinquent or being
contested in good faith and by appropriate proceedings in accordance with the
applicable provisions of the Loan Documents or the Mortgage Loan Documents, (d)
other Liens that are being contested in good faith and by appropriate
proceedings in accordance with the applicable provisions of the Loan Documents
or the Mortgage Loan Documents, (e) the rights of the lessors or secured parties
under any Equipment Lease Agreements permitted under the Mortgage Loan
Agreement, and any financing statements filed as evidence of such lessors’ or
secured parties’ rights, (f) easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case,
which are necessary for the operation of the Property and do not or would not
have a Material Adverse Effect, and (g) such other title and survey exceptions
as Mortgage Lender has approved or may approve in writing in Mortgage Lender’s
sole discretion.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities (including those issued by Servicer, the trustee under any
Securitization or any of their respective Affiliates) acquired at a purchase
price of not greater than par, and payable on demand or having a maturity date
not later than the Business Day immediately prior to the date upon which such
funds are required to be drawn and meeting one of the appropriate standards set
forth below:

 

(i)            obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully

 

26

--------------------------------------------------------------------------------


 

guaranteed obligations), the Farmers Home Administration (certificates of
beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(ii)           Federal Housing Administration debentures;

 

(iii)          obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(iv)          federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the then current ratings assigned
to the Securities); provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(v)           fully Federal Deposit Insurance Corporation insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances with
maturities of not more than 365 days and issued by, any bank or trust company,
savings and loan association or savings bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all

 

27

--------------------------------------------------------------------------------


 

Rating Agencies, rated by at least one Rating Agency in the highest short term
rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
the Securities); provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vi)          debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the then current
ratings assigned to the Securities) in its highest long term unsecured rating
category; provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

 

(vii)         commercial paper (including both non interest bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to the
Securities) in its highest short term unsecured debt rating; provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(viii)        units of taxable money market funds, with maturities of not more
than 365 days and which funds are regulated investment companies, seek to
maintain a constant net asset value per share and invest solely in obligations
backed by the full faith and credit of the United States, which funds have the
highest rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or

 

28

--------------------------------------------------------------------------------


 

withdrawal of the then current ratings assigned to the Securities) for money
market funds; and

 

(ix)           any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (a) Lender and (b) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the then current
ratings assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Permitted Transferee” shall have the meaning provided in Section 5.2.11(a)(ii)
hereof.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, State, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall mean the machinery, equipment, fixtures (including,
but not limited to, the heating, air conditioning, plumbing, lighting,
communications and elevator fixtures, inventory and goods) and other property of
every kind and nature whatsoever owned by Mortgage Borrower, or in which
Mortgage Borrower has or shall have an interest, now or hereafter located upon
the applicable Individual Property, or appurtenant thereto, and usable in
connection with the present or future operation and occupancy of the applicable
Individual Property, and the building equipment, materials and supplies of any
nature whatsoever owned by Mortgage Borrower, or in which Mortgage Borrower has
or shall have an interest, now or hereafter located upon the applicable
Individual Property, or appurtenant thereto, or usable in connection with the
present or future operation and occupancy of the applicable Individual Property.

 

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of Section 4975 of the Code.

 

“Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R., Section 2510.3-101 or similar law.

 

“Pledge” shall mean, with respect to any Restricted Party, a voluntary or
involuntary pledge of a direct or indirect legal or beneficial interest in such
Restricted Party.

 

“Pledge Agreement” shall mean that certain Mezzanine A Pledge and Security
Agreement dated as of the Closing Date, executed and delivered by Borrower to
Lender

 

29

--------------------------------------------------------------------------------


 

as security for the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Policies” shall have the meaning ascribed to the term “Insurance Policies” as
set forth in the Mortgage Loan Agreement.

 

“Prepayment Consideration” shall mean the greater of:

 

(i)            one percent (1%) of the amount of principal being prepaid; or

 

(ii)           the product obtained by multiplying:

 

(A)          the amount of principal being prepaid,

 

by

 

(B)                                the difference obtained by subtracting from
the Applicable Interest Rate the yield rate (the “Yield Rate”) on the
                    % U.S. Treasury Security
due                                  (the “Specified U.S. Treasury Security”),
on the twenty-fifth (25th) Business Day preceding (x) the intended date of
prepayment, or (y) the date Lender accelerates the Loan or otherwise accepts a
prepayment pursuant to this Agreement, as the Yield Rate is reported in The Wall
Street Journal,

 

by

 

(C)           the present value factor calculated using the following formula:

 

 

1 – (1 + r)-n/12

 

 

r

 

 

[r =          Yield Rate

 

 n =         the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the date on which the prepayment is
made, or (y) in any other case, the date on which Lender accelerates the unpaid
principal balance of the Note and (2) the Prepayment Consideration Period End
Date]

 

In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent non-callable U.S. Treasury security having
a maturity date closest to the Prepayment Consideration Period End Date shall be
selected at Lender’s discretion. If the publication of such Yield Rates in The
Wall Street Journal is discontinued, Lender shall determine such Yield Rates
from another source selected by Lender.

 

30

--------------------------------------------------------------------------------


 

No Prepayment Consideration shall be payable with respect to any prepayment made
after the Prepayment Consideration Period End Date.

 

“Prepayment Consideration Period End Date” shall mean the last day of April,
2017.

 

“Principal” shall mean, with respect to any Borrower Entity, the general partner
of such Borrower Entity, if such Borrower Entity is a partnership, or the
managing member of such Borrower Entity, if such Borrower Entity is a limited
liability company that does not comply with the provisions of Sections
4.1.35(b), (c) and (d) hereof, together with its successors and assigns.

 

“Prohibited Person” shall mean any Person:

 

(a)           listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);

 

(b)           that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(c)           with whom Lender is prohibited from dealing or otherwise engaging
in any transaction by the Executive Order;

 

(d)           who has been identified by any U.S. Governmental Authority having
jurisdiction with respect to such matters as a Person who commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;

 

(e)           that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

 

(f)            who is an Affiliate of a Person listed above.

 

“Projections” shall have the meaning set forth in Section 9.7.3(b) hereof.

 

“Properties” shall mean, collectively, the Individual Properties which are
subject to the terms of the Mortgage Loan Documents, in each case if and to the
extent that the same is encumbered by a Security Instrument and has not been
released therefrom pursuant to the terms hereof.

 

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

 

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

 

31

--------------------------------------------------------------------------------


 

“Qualified Manager” shall mean (a) TSP or an Affiliate thereof, (b) Archstone
Property Management LLC, a Delaware limited liability company, (c) Archstone
Property Management (California) Incorporated, a Delaware corporation, (d) a
reputable and experienced professional management organization which manages,
together with its Affiliates, no fewer than ten (10) first class luxury
residential apartment buildings of a type and size similar to the Properties,
totaling in the aggregate no less than 2500 residential units; provided,
however, that the employment of such organization described in this clause (b)
as manager of the Properties shall be conditional, (i) if it shall occur prior
to the occurrence of a Securitization, upon approval of such employment by
Lender, such approval not to be unreasonably withheld, and (ii) if it shall
occur after the occurrence of a Securitization, upon Lender having received
written confirmation from the Rating Agencies that the employment of such
manager will not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings of the Securities.

 

“Rating Agency” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been selected by
Lender and, in each case, has rated the Securities.

 

“Rating Agency Confirmation” means each of the Rating Agencies shall have
confirmed in writing that the occurrence of the event with respect to which such
Rating Agency Confirmation is sought shall not result in a downgrade,
qualification or withdrawal of the initial, or, if higher, the then current
ratings assigned to the Securities in connection with a Securitization. In the
event that no Securities are outstanding or the Loan is not part of a
Securitization, any action that would otherwise require a Rating Agency
Confirmation shall require the consent of the Lender, which consent shall not be
unreasonably withheld or delayed.

 

“Recourse Events” shall have the meaning set forth in Section 9.4(b) hereof.

 

“Register” shall have the meaning set forth in Section 9.7.2(h) hereof.

 

“Release” of any Hazardous Materials shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials.

 

“Release Price” shall mean an amount equal to:

 

(i)            if the release price for such Individual Property under the
Mortgage Loan is determined to be the allocated loan amount for such Individual
Property under the Mortgage Loan, the Allocated Loan Amount for the applicable
Individual Property to be released; and

 

(ii)           if the release price for such Individual Property under the
Mortgage Loan is determined to be greater than the allocated loan amount for
such Individual Property under the Mortgage Loan, an amount equal to (x) the
quotient obtained by dividing (A) the release price for such Individual Property
under the Mortgage Loan by (B) the outstanding principal balance of the Mortgage
Loan immediately prior to the application

 

32

--------------------------------------------------------------------------------


 

of such release price to the prepayment of the Mortgage Loan, multiplied by (y)
the outstanding principal balance of the Loan immediately prior to the
application of the Release Price determined hereunder to the prepayment of the
Loan.

 

In no event shall the Release Price be less than the Allocated Loan Amount for
the applicable Individual Property to be released.

 

“Release Property” shall have the meaning set forth in Section 2.9 hereof.

 

“Released Individual Property” shall have the meaning set forth in Section
2.6(j) hereof.

 

“Renewal Lease” shall have the meaning set forth in Section 5.1.17(a) hereof.

 

“Rents” shall mean the rents, additional rents, payments in connection with any
termination, cancellation or surrender of any Lease, revenues, issues and
profits (including the oil and gas or other mineral royalties and bonuses) from
the applicable Individual Property whether paid or accruing before or after the
filing by or against Mortgage Borrower of any petition for relief under the
Bankruptcy Code and the proceeds from the sale or other disposition of the
Leases.

 

“Reorganization Proceeding” shall have the meaning set forth in Section 9.4
hereof.

 

“Request” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Reserve Funds” shall mean, collectively, the escrow or reserve funds
established pursuant to this Agreement or any of the other Loan Documents.

 

“Responsible Officer” means with respect to any Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president-finance of such Person.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be approved by Lender to the extent required
hereunder.

 

“Restricted Party” shall mean each Guarantor, each Borrower Entity, each
Principal, each Mortgage Borrower Entity, each Mortgage Principal, each
Mezzanine B Borrower Entity, each Mezzanine B Principal or any Affiliated
Manager or any direct or indirect shareholder, partner, member or non member
manager of any Guarantor, any Principal, any Mortgage Borrower, any Mortgage
Principal, any Mezzanine B Borrower or any Mezzanine B Principal.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

33

--------------------------------------------------------------------------------


 

“Sale” shall mean, with respect to any Restricted Party, a voluntary or
involuntary sale, conveyance or transfer of a direct or indirect legal or
beneficial interest in such Restricted Party.

 

“Securities” shall have the meaning set forth in the first paragraph of Section
9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Securitization” shall have the meaning set forth in the first paragraph of
Section 9.1 hereof.

 

“Security Deposits” shall have the meaning set forth in Section 5.1.17(e)
hereof.

 

“Security Instrument” shall mean, with respect to any Individual Property, that
certain first priority Multifamily Mortgage, Deed of Trust or Deed to Secure
Debt, Assignment of Leases and Rents and Security Agreement or other similar
security instrument, dated as of the date hereof, executed and delivered by the
applicable Mortgage Borrower Entity as security for the Mortgage Loan and
encumbering such Individual Property, as the same may hereafter be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Special Limited Partner” shall have the meaning set forth in Section 4.1.35(e)
hereof.

 

“Special Member” shall have the meaning set forth in Section 4.1.35(d) hereof.

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located,
or the District of Columbia with respect to an Individual Property located
therein.

 

“Substitute Allocated Loan Amount” shall have the meaning set forth in Section
2.9 hereof.

 

“Substitute Property” shall have the meaning set forth in Section 2.9 hereof.

 

“Substitute Properties” shall have the meaning set forth in Section 2.9 hereof.

 

“Survey” shall have the meaning set forth in Section 4.1.13 hereof.

 

“Syndication” shall have the meaning set forth in Section 9.7.2(a) hereof.

 

34

--------------------------------------------------------------------------------


 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Tenant” shall mean the tenant under any Lease.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.20 hereof.

 

“Tishman Speyer Control Persons” shall mean, as of any applicable determination
date, (i) any of Robert V. Tishman and/or Jerry I. Speyer and/or Robert J.
Speyer, their spouses, descendants, heirs, legatees or devisees; (ii) the
Managing Directors of the general partner of Multifamily Guarantor or
Multifamily Parallel Guarantor on such determination date who were either
serving as such on the date hereof or have been employed by the general partner
of Multifamily Guarantor or Multifamily Parallel Guarantor for at least five (5)
years prior to such determination date; (iii) the Managing Directors of TSP on
such determination date who were either serving as such on the date hereof or
have been employed by TSP for at least five (5) years prior to such
determination date; or (iv) any Person directly or indirectly controlled by one
or more of the persons described in clauses (i) through (iii) above.

 

“Trade Payables” shall mean the Indebtedness permitted to be incurred by
Mortgage Borrower in connection with the operation of the Mortgaged Properties
pursuant to Section 7.03 of the Mortgage Loan Agreement.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

 

“TSP” shall mean Tishman Speyer Properties, L.P., a New York limited
partnership.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which an Individual Property is located.

 

“UCC Financing Statements” shall mean the UCC financing statements delivered in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

 

“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in form acceptable to Lender issued with respect to the
Collateral and insuring the lien of the Pledge Agreement upon the Collateral.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America or other obligations which are “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940.

 

“USPAP” shall mean the Uniform Standard of Professional Appraisal Practice.

 

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

 

35

--------------------------------------------------------------------------------


 

Section 1.2             Principles of Construction.

 

All references to “Sections” and “Schedules” are to Sections and Schedules in or
to this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. All covenants, representations, terms and conditions contained
in this Agreement applicable to “Borrower” shall be deemed to apply to each
Borrower Entity individually. It shall constitute an Event of Default if any
covenant, representation, term or condition contained in this Agreement is
breached (beyond any applicable notice and cure periods) with respect to any
individual Borrower Entity. With respect to terms defined by cross-reference to
the Mortgage Loan Documents, such defined terms shall have the respective
definitions set forth for such terms in the Mortgage Loan Documents as of the
date hereof, and no modifications to the Mortgage Loan Documents shall have the
effect of changing such definitions for the purpose of this Agreement unless
Lender expressly agrees that such definitions as used in this Agreement have
been revised or Lender consents to the modification documents. With respect to
any provisions incorporated by reference herein from the Mortgage Loan
Documents, such provisions shall be deemed a part of this Agreement
notwithstanding the fact that the Mortgage Loan shall no longer be effective for
any reason. The phrase “Borrower shall cause Mortgage Borrower to” or “Borrower
shall not cause or permit Mortgage Borrower to” (or phrases of similar meaning),
as used herein, shall mean Borrower shall cause Mortgage Borrower to so act or
not to so act, as applicable (or that Borrower shall permit Mortgage Borrower to
so act or not to so act, as applicable).

 

II.            GENERAL TERMS

 

Section 2.1             Loan Commitment; Disbursement to Borrower.

 

2.1.1        Agreement to Lend and Borrow.

 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

 

2.1.2        Single Disbursement to Borrower.

 

Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be reborrowed.

 

2.1.3        The Note, Pledge Agreement and Loan Documents.

 

The Loan shall be evidenced by the Note and secured by the Pledge Agreement and
the other Loan Documents.

 

36

--------------------------------------------------------------------------------


 

2.1.4        Use of Proceeds.

 

Borrower shall use the proceeds of the Loan to (a) pay costs and expenses
incurred in connection with the closing of the Loan, (b) to make a capital
contribution to Mortgage Borrower in order for Mortgage Borrower to (1) repay
and discharge any existing loans relating to the Properties, (2) pay all past
due Basic Carrying Costs, if any, with respect to the Properties, (3) make
deposits into the Mortgage Loan Reserve Funds on the Closing Date in the amounts
provided in the Mortgage Loan Documents, (4) pay costs and expenses incurred in
connection with the closing of the Mortgage Loan, or (5) fund any working
capital requirements of the Properties and/or working capital reserves of
Mortgage Borrower or (c) fund any working capital reserves of Borrower. The
balance, if any, shall be distributed by Borrower to the Persons owning the
ownership interests in Borrower.

 

Section 2.2             Interest; Loan Payments; Late Payment Charge.

 

2.2.1        Payments.

 

(A)           INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE SHALL
ACCRUE FROM THE CLOSING DATE TO BUT EXCLUDING THE MATURITY DATE AT THE
APPLICABLE INTEREST RATE.

 

(B)           ALL PAYMENTS AND OTHER AMOUNTS DUE UNDER THE NOTE, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE MADE WITHOUT ANY SETOFF, DEFENSE OR
IRRESPECTIVE OF, AND WITHOUT DEDUCTION FOR, COUNTERCLAIMS.

 

2.2.2        Interest Calculation.

 

Interest on the outstanding principal balance of the Note shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate equal to the Applicable Interest
Rate divided by three hundred sixty (360) by (c) the outstanding principal
balance of the Note.

 

2.2.3        Payments Before Maturity Date.

 

Monthly installments of interest only, in arrears, shall be paid on each Payment
Date commencing on December 1, 2007, and on each subsequent Payment Date
thereafter to but not including the Maturity Date. Interest on the outstanding
principal amount of the Loan to but not including October 31, 2007, shall be
paid by Borrower on the Closing Date.

 

2.2.4        Intentionally Omitted.

 

2.2.5        Payment on Maturity Date.

 

Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Pledge Agreement and the other Loan Documents.

 

37

--------------------------------------------------------------------------------


 

2.2.6        Payments after Default.

 

Upon the occurrence and during the continuance of an Event of Default, (a)
interest on the outstanding principal balance of the Loan and, to the extent
permitted by Applicable Law, overdue interest and other amounts due in respect
of the Loan, shall accrue at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein and
(b) Lender shall be entitled to receive and Borrower shall pay to Lender on each
Payment Date during such period an amount equal to the Net Cash Flow After Debt
Service for the prior month, such amount to be applied by Lender to the payment
of the Debt in such order as Lender shall determine in its sole discretion,
including alternating applications thereof between interest and principal.
Interest at the Default Rate and Net Cash Flow After Debt Service shall both be
computed from the occurrence of the Event of Default until the actual receipt
and collection of the Debt (or that portion thereof that is then due). To the
extent permitted by Applicable Law, interest at the Default Rate shall be added
to the Debt, shall itself accrue interest at the same rate as the Loan and shall
be secured by the Pledge Agreement. This Section 2.2.6 shall not be construed as
an agreement or privilege to extend the date of the payment of the Debt, nor as
a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default; the acceptance of any payment of Net Cash
Flow After Debt Service shall not be deemed to cure or constitute a waiver of
any Event of Default; and Lender shall retain its rights under the Note to
accelerate and to continue to demand payment of the Debt upon the happening of
any Event of Default, despite any payment of Net Cash Flow After Debt Service.

 

2.2.7        Late Payment Charge.

 

If any principal, interest or any other sums due under the Loan Documents (other
than the principal sum due on the Maturity Date or on any accelerated maturity
of the Note) is not paid by Borrower on the date on which it is due
(notwithstanding any grace period hereunder, under the Note or the other Loan
Documents), Borrower shall pay to Lender within five (5) days after Lender’s
demand therefor an amount equal to the lesser of two percent (2%) of such unpaid
sum or the maximum amount permitted by Applicable Law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Pledge Agreement and the other Loan
Documents to the extent permitted by Applicable Law.

 

2.2.8        Usury Savings.

 

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as applicable, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of

 

38

--------------------------------------------------------------------------------


 

the Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

 

2.2.9        Foreign Taxes.

 

The provisions of this Section 2.2.9 shall only apply so long as a
Securitization has not occurred. All payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, Foreign
Taxes or U.S. Taxes, excluding, in the case of Lender or any Co-Lender, Foreign
Taxes or U.S. Taxes measured by its net income, receipts, capital, net worth and
franchise taxes imposed on it, by the jurisdiction under the laws of which
Lender or any Co-Lender is resident or organized, or any political subdivision
thereof and, in the case of Lender or any Co-Lender, taxes measured by its
overall net income, receipts, capital, net worth and franchise taxes imposed on
it, by the jurisdiction of Lender’s or such Co-Lender’s applicable lending
office or any political subdivision thereof or in which Lender or such Co-Lender
is resident or engaged in business. If any non excluded Foreign Taxes or U.S.
Taxes are required to be withheld from any amounts payable to Lender or any
Co-Lender hereunder, the amounts so payable to Lender or such Co-Lender shall be
increased to the extent necessary to yield to Lender or such Co-Lender (after
payment of all non excluded Foreign Taxes or U.S. Taxes) interest or any such
other amounts payable hereunder at the rate or in the amounts specified
hereunder. Whenever any non excluded Foreign Tax or U.S. Tax is payable pursuant
to Applicable Law by Borrower, Borrower shall send to Lender or the applicable
Co-Lender, within thirty (30) days after such payment, an original official
receipt showing payment of such non excluded Foreign Tax or U.S. Tax or other
evidence of payment reasonably satisfactory to Lender or the applicable
Co-Lender. Borrower hereby indemnifies Lender and each Co-Lender for any
incremental taxes, interest or penalties that may become payable by Lender or
any Co-Lender which may result from any failure or delay by Borrower to pay any
such non excluded Foreign Tax or U.S. Tax when due to the appropriate taxing
authority or any failure or delay by Borrower to remit to Lender or any
Co-Lender the required receipts or other reasonable evidence of such payment,
provided, however, that notwithstanding anything to the contrary contained
herein (a) the obligation to pay such additional amounts required under this
Section 2.2.9 shall not apply to any Foreign Taxes which otherwise constitute
Excluded Taxes and (b) in the event that Lender or any Co-Lender or any
successor and/or assign of Lender or any Co-Lender is not incorporated under the
laws of the United States of America or a state thereof, Lender and any such
Co-Lender agrees that, prior to the first date on which any payment is due such
entity hereunder, it will deliver to Borrower (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, certifying in each case that such entity is
entitled to receive payments under the Note, without deduction or withholding of
any United States federal income taxes, or (ii) an Internal Revenue

 

39

--------------------------------------------------------------------------------


 

Service Form W-9 or successor applicable form, as the case may be, to establish
an exemption from United States backup withholding tax on all interest payments
hereunder. Each entity required to deliver to Borrower a Form W-8BEN or W-8ECI
or Form W-9 pursuant to the preceding sentence further undertakes to deliver to
Borrower two (2) further copies of such letter and W-8BEN or W-8ECI or Form W-9,
or successor applicable forms, or other manner of certification, as the case may
be, on or before the date that any such letter or form expires (which, in the
case of the Form W-8ECI, is the last day of each U.S. taxable year of the non
U.S. entity) or becomes obsolete or after the occurrence of any event requiring
a change in the most recent letter and form previously delivered by it to
Borrower, and such other extensions or renewals thereof as may reasonably be
requested by Borrower, certifying in the case of a Form W-8BEN or W-8ECI that
such entity is entitled to receive payments under the Note without deduction or
withholding of any United States federal income taxes, unless in any such case
any change in treaty, law or regulation has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such entity from duly completing and
delivering any such letter or form with respect to it and such entity advises
Borrower that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form W-9,
establishing an exemption from United States backup withholding tax.
Notwithstanding the foregoing, if such entity fails to provide a duly completed
Form W-8BEN or W-8ECI or other applicable form and, under Applicable Law, in
order to avoid liability for Foreign Taxes or U.S. Taxes, Borrower is required
to withhold on payments made to such entity that has failed to provide the
applicable form, Borrower shall be entitled to withhold the appropriate amount
of Foreign Taxes or U.S. Taxes and Borrower shall have no obligation to pay any
additional amounts to such entity under this Section 2.2.9. In such event,
Borrower shall promptly provide to such entity evidence of payment of such
Foreign Taxes or U.S. Taxes to the appropriate taxing authority and shall
promptly forward to such entity any official tax receipts or other documentation
with respect to the payment of the Foreign Taxes or U.S. Taxes as may be issued
by the taxing authority.

 

Section 2.3             Prepayments.

 

2.3.1        Voluntary Prepayments.

 

Borrower may, at its option and upon not less than thirty (30) days’ (if given
via U.S. Postal Service) or twenty (20) days’ (if given via facsimile, email or
overnight courier), but no more than sixty (60) days’ prior written notice to
Lender, prepay the Debt in whole or in part, provided (i) Borrower pays to
Lender all accrued and unpaid interest on the amount of principal being prepaid
through and including the date of prepayment and, if such prepayment occurs on a
date which is not a Payment Date, all interest which would have accrued on the
amount of principal being prepaid after the date of such prepayment to the next
Payment Date (the “Interest Shortfall”); (ii) Mezzanine B Borrower
simultaneously prepays the Mezzanine B Loan in whole, but not in part (except in
connection with the release of an Individual Property in accordance with Section
2.6 of the Mezzanine B Loan Agreement) pursuant to the Mezzanine B Loan
Agreement by a dollar amount which bears the same relation to the principal
amount of the Mezzanine B

 

40

--------------------------------------------------------------------------------


 

Loan outstanding immediately prior to such prepayment as the amount of the Loan
prepaid pursuant to this Section 2.3.1 bears to the principal amount of the Loan
outstanding immediately prior to such prepayment; and (iii) if such prepayment
occurs prior to the Prepayment Consideration Period End Date, Borrower pays to
Lender the Prepayment Consideration.

 

Borrower shall be permitted the right to rescind and revoke or postpone its
notice of prepayment given in accordance with this Section 2.3.1, provided that
(i) a written notice of such rescission and revocation or postponement is
received by Lender no sooner than three (3) Business Days prior to the date of
prepayment indicated by Borrower and (ii) Borrower pays Lender’s reasonable
out-of-pocket costs and expenses incurred as a result of Lender’s receipt of
such notice of prepayment.

 

2.3.2        Liquidation Events.

 

(A)           IN THE EVENT OF (I) ANY CASUALTY AFFECTING ALL OR ANY PORTION OF
ANY INDIVIDUAL PROPERTY, (II) ANY CONDEMNATION OF ALL OR ANY PORTION OF ANY
INDIVIDUAL PROPERTY, (III) A TRANSFER OF ANY INDIVIDUAL PROPERTY IN CONNECTION
WITH REALIZATION THEREON BY THE MORTGAGE LENDER FOLLOWING A MORTGAGE LOAN EVENT
OF DEFAULT, INCLUDING WITHOUT LIMITATION A FORECLOSURE SALE, (IV) INTENTIONALLY
OMITTED, (V) INTENTIONALLY OMITTED OR (VI) ANY REFINANCING OF THE PROPERTIES OR
THE MORTGAGE LOAN (EACH, A “LIQUIDATION EVENT”), BORROWER SHALL CAUSE THE
RELATED NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE (IF ANY) TO BE DEPOSITED
WITH LENDER AND TO BE APPLIED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF
THIS SECTION 2.3.2(A). ON EACH DATE ON WHICH LENDER ACTUALLY RECEIVES A
DISTRIBUTION OF NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE, IF SUCH DATE IS A
PAYMENT DATE, SUCH NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE SHALL BE APPLIED
TO THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE AND ALL OTHER SUMS THEN DUE
HEREUNDER OR UNDER THE LOAN DOCUMENTS AND ANY REMAINING NET LIQUIDATION PROCEEDS
AFTER DEBT SERVICE SHALL BE DISBURSED TO BORROWER. IN THE EVENT LENDER RECEIVES
A DISTRIBUTION OF NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE ON A DATE OTHER
THAN A PAYMENT DATE, SUCH AMOUNTS SHALL BE HELD BY LENDER AS COLLATERAL SECURITY
FOR THE LOAN IN AN INTEREST BEARING ACCOUNT, WITH SUCH INTEREST ACCRUING TO THE
BENEFIT OF BORROWER, AND SHALL BE APPLIED BY LENDER IN ACCORDANCE WITH THE
IMMEDIATELY PRECEDING SENTENCE ON THE NEXT PAYMENT DATE. NO PREPAYMENT
CONSIDERATION OR ANY OTHER PREPAYMENT PREMIUM OR PENALTY SHALL BE DUE IN
CONNECTION WITH ANY PREPAYMENT MADE AS A RESULT OF ANY OF THE EVENTS DESCRIBED
IN CLAUSES (I) OR (II) OF THIS SECTION 2.3.2(A).

 

(B)           BORROWER SHALL PROMPTLY NOTIFY LENDER OF ANY LIQUIDATION EVENT
ONCE BORROWER HAS KNOWLEDGE OF SUCH EVENT. BORROWER SHALL BE DEEMED TO HAVE
KNOWLEDGE OF (I) A SALE (OTHER THAN A FORECLOSURE SALE) OF AN INDIVIDUAL
PROPERTY ON THE DATE ON WHICH A CONTRACT OF SALE FOR SUCH SALE IS ENTERED INTO,
AND A FORECLOSURE SALE, ON THE DATE NOTICE OF SUCH FORECLOSURE SALE IS GIVEN TO
BORROWER OR MORTGAGE BORROWER, AND (II) A REFINANCING OF AN INDIVIDUAL PROPERTY
OR THE MORTGAGE LOAN, ON THE DATE ON WHICH A COMMITMENT FOR SUCH REFINANCING IS
ENTERED INTO. THE PROVISIONS OF THIS SECTION 2.3.2 SHALL NOT BE CONSTRUED TO
CONTRAVENE IN ANY MANNER THE RESTRICTIONS AND OTHER PROVISIONS REGARDING
REFINANCING OF THE MORTGAGE LOAN OR THE TRANSFER OF ANY INDIVIDUAL PROPERTY SET
FORTH IN THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS OR THE MORTGAGE LOAN
DOCUMENTS.

 

41

--------------------------------------------------------------------------------


 

2.3.3        Prepayments After Default.

 

If, following the occurrence of an Event of Default and acceleration of the
Maturity Date, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including, without limitation, through
application of any Net Liquidation Proceeds After Debt Service, other than Net
Liquidation Proceeds After Debt Service received in connection with a Casualty
or Condemnation of all or a portion of any Individual Property), such tender or
recovery shall be deemed a voluntary prepayment by Borrower and Borrower shall
pay, in addition to the Debt, (i) the Prepayment Consideration, if any, and (ii)
all accrued and unpaid interest calculated at the Applicable Interest Rate on
the amount of principal being prepaid through and including the date of
prepayment and, if such prepayment occurs on a date which is not a Payment Date,
all interest which would have accrued on the amount of principal being prepaid
after the date of such prepayment to the next Payment Date.

 

2.3.4        Making of Payments.

 

Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 2:00 p.m., New York City time, on or
prior to the date such payment is due, to Lender by deposit to such account as
Lender may designate by written notice to Borrower. Whenever any payment
hereunder or under the Note shall be stated to be due on a date which is not a
Business Day, such payment shall be made on the first Business Day succeeding
such scheduled due date.

 

2.3.5        Application of Principal Prepayments.

 

All prepayments received pursuant to this Section 2.3 and Section 2.6 shall be
applied, (i) first, to interest on the portion of the outstanding principal
balance being prepaid that accrued through and including the date of prepayment,
(ii) second, to the Interest Shortfall, if any, applicable to the portion of the
outstanding principal balance being prepaid, (iii) third, to all other amounts
then due to Lender under this Agreement or any of the other Loan Documents
(including any Prepayment Consideration) and (iv) finally, to the principal
amount of the Loan.

 

Section 2.4             Intentionally Omitted.

 

Section 2.5             Intentionally Omitted.

 

Section 2.6             Release of an Individual Property.

 

If Mortgage Borrower has elected to release an Individual Property from the Lien
of the Security Instrument thereon and the requirements of this Section 2.6 have
been satisfied, and provided that no Event of Default shall then exist, Borrower
shall be entitled to (x) permit Mortgage Borrower to obtain the release of an
Individual Property from the Lien of the Security Instrument thereon (and
related Mortgage Loan Documents) and (y) the release of the applicable Borrower
Entity’s obligations under the

 

42

--------------------------------------------------------------------------------


 

Loan Documents (other than those expressly stated to survive), upon the
satisfaction of each of the following conditions:

 

(A)           (I) ALL CONDITIONS TO THE RELEASE OF SUCH INDIVIDUAL PROPERTY FROM
THE LIEN OF THE SECURITY INSTRUMENT THEREON SHALL HAVE BEEN SATISFIED IN
ACCORDANCE WITH THE TERMS OF THE MORTGAGE LOAN DOCUMENTS (AS INDEPENDENTLY
DETERMINED BY LENDER IN ITS REASONABLE DISCRETION) AND (II) ALL CONDITIONS TO
THE RELEASE OF SUCH INDIVIDUAL PROPERTY SHALL HAVE BEEN SATISFIED IN ACCORDANCE
WITH THE TERMS OF SECTION 2.6 OF THE MEZZANINE B LOAN AGREEMENT WITH RESPECT TO
SUCH RELEASE;

 

(B)           BORROWER SHALL PROVIDE LENDER WITH AT LEAST THIRTY (30) DAYS’ BUT
NO MORE THAN NINETY (90) DAYS’ PRIOR WRITTEN NOTICE OF THE RELEASE OF ANY
INDIVIDUAL PROPERTY PERMITTED UNDER THIS SECTION 2.6;

 

(C)           ON OR PRIOR TO THE RELEASE OF THE APPLICABLE INDIVIDUAL PROPERTY,
LENDER SHALL HAVE RECEIVED A WIRE TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL
FUNDS IN AN AMOUNT EQUAL TO THE RELEASE PRICE FOR SUCH INDIVIDUAL PROPERTY,
TOGETHER WITH (I) ALL ACCRUED AND UNPAID INTEREST CALCULATED AT THE APPLICABLE
INTEREST RATE ON THE AMOUNT OF PRINCIPAL BEING PREPAID THROUGH AND INCLUDING THE
DATE OF THE RELEASE, IF SUCH PREPAYMENT OCCURS ON A DATE WHICH IS NOT A PAYMENT
DATE, THE INTEREST SHORTFALL; AND (II) IF SUCH PREPAYMENT IS MADE PRIOR TO THE
PREPAYMENT CONSIDERATION PERIOD END DATE, BORROWER PAYS TO LENDER THE PREPAYMENT
CONSIDERATION, IF ANY;

 

(D)           BORROWER SHALL SUBMIT TO LENDER, NOT LATER THAN TEN (10) DAYS
PRIOR TO THE RELEASE OF THE APPLICABLE INDIVIDUAL PROPERTY, AN AMENDMENT TO THE
PLEDGE AGREEMENT AND UCC-3 FINANCING STATEMENTS EACH AMENDING PLEDGE AGREEMENTS
AND THE UCC FINANCING STATEMENTS TO REFLECT THE RELEASE OF THE APPLICABLE
BORROWER ENTITY. IN ADDITION, BORROWER SHALL PROVIDE ALL OTHER CUSTOMARY
DOCUMENTATION LENDER REASONABLY REQUIRES TO BE DELIVERED BY BORROWER IN
CONNECTION WITH SUCH RELEASE, TOGETHER WITH AN OFFICER’S CERTIFICATE CERTIFYING
THAT SUCH DOCUMENTATION (I) IS IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS, (II) WILL, FOLLOWING EXECUTION BY LENDER AND RECORDATION THEREOF,
EFFECT SUCH RELEASES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, AND (III)
WILL NOT IMPAIR OR OTHERWISE ADVERSELY AFFECT THE LIENS, SECURITY INTERESTS AND
OTHER RIGHTS OF LENDER UNDER THE LOAN DOCUMENTS NOT BEING RELEASED (OR AS TO THE
PARTIES TO THE LOAN DOCUMENTS NOT BEING RELEASED);

 

(E)           INTENTIONALLY OMITTED;

 

(F)            INTENTIONALLY OMITTED;

 

(G)           INTENTIONALLY OMITTED;

 

(H)           LENDER SHALL HAVE RECEIVED PAYMENT OF ALL OF LENDER’S REASONABLE
COSTS AND EXPENSES, INCLUDING DUE DILIGENCE REVIEW COSTS AND REASONABLE COUNSEL
FEES AND DISBURSEMENTS INCURRED IN CONNECTION WITH THE RELEASE OF THE INDIVIDUAL
PROPERTY FROM THE LIEN OF THE RELATED SECURITY INSTRUMENT AND THE REVIEW AND
APPROVAL OF THE DOCUMENTS AND INFORMATION REQUIRED TO BE DELIVERED IN CONNECTION
THEREWITH;

 

43

--------------------------------------------------------------------------------


 

(I)            INTENTIONALLY OMITTED; AND

 

(J)            IMMEDIATELY FOLLOWING SUCH RELEASE, THE ALLOCATED LOAN AMOUNT FOR
THE INDIVIDUAL PROPERTY RELEASED (THE “RELEASED INDIVIDUAL PROPERTY”) SHALL BE
REDUCED TO ZERO, AND THE ALLOCATED LOAN AMOUNT FOR EACH OF THE INDIVIDUAL
PROPERTIES REMAINING SUBJECT TO THE LIEN OF THE SECURITY INSTRUMENTS IMMEDIATELY
FOLLOWING SUCH RELEASE SHALL BE REDUCED BY SUCH INDIVIDUAL PROPERTY’S PRO RATA
SHARE OF THE DIFFERENCE BETWEEN THE RELEASE PRICE OF THE RELEASED INDIVIDUAL
PROPERTY AND THE ORIGINAL ALLOCATED LOAN AMOUNT FOR THE RELEASED INDIVIDUAL
PROPERTY. FOR PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, AN INDIVIDUAL
PROPERTY’S “PRO RATA SHARE” SHALL MEAN A FRACTION, THE NUMERATOR OF WHICH IS THE
ALLOCATED LOAN AMOUNT FOR SUCH INDIVIDUAL PROPERTY PRIOR TO GIVING EFFECT TO ANY
REDUCTION PURSUANT TO THIS SECTION 2.6(J), AND THE DENOMINATOR OF WHICH IS THE
SUM OF THE ALLOCATED LOAN AMOUNTS, PRIOR TO GIVING EFFECT TO ANY REDUCTION
PURSUANT TO THIS SECTION 2.6(J), FOR ALL OF THE INDIVIDUAL PROPERTIES OTHER THAN
THE RELEASED INDIVIDUAL PROPERTY.

 

Section 2.7             Intentionally Omitted.

 

Section 2.8             Release on Payment in Full.

 

Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of all principal of and interest on the Loan and all other
amounts due and payable under the Loan Documents in accordance with the terms
and conditions of the Note and this Agreement, release the Lien of the Pledge
Agreement and remit any remaining Reserve Funds (i) Mezzanine B Lender if the
Loan has been paid in full and the Mezzanine B Loan is still outstanding or (ii)
to Borrower if the Loan and the Mezzanine B Loan have been paid in full.

 

Section 2.9             Substitution of Properties.

 

Subject to the terms of this Section 2.9, Borrower may cause Mortgage Borrower
to obtain, from time to time, a release of one or more Individual Properties
(each, a “Release Property”) by substituting therefor one or more luxury
residential apartment building properties of like kind and quality located in
the United States of America acquired by Mortgage Borrower or an Affiliate of
Mortgage Borrower (provided, however, that if the Substitute Property shall be
owned by an Affiliate of Mortgage Borrower, such Affiliate (i) shall be wholly
owned, directly or indirectly, by a Mezzanine B Borrower Entity, (ii) shall
assume all the obligations of Mortgage Borrower under the Mortgage Loan
Agreement, the Mortgage Note and the other Mortgage Loan Documents (subject,
however, to the exculpatory provisions of Section 9.4 hereof) and (iii) shall
become a party to the Mortgage Note and the other Mortgage Loan Documents and
shall be bound by the terms and provisions thereof as if it had executed the
Mortgage Note and the other Mortgage Loan Documents and shall have the rights
and obligations of Mortgage Borrower thereunder) (individually, a “Substitute
Property” and collectively, the “Substitute Properties”), provided that the
following conditions precedent are satisfied or, in Lender’s sole discretion,
waived:

 

44

--------------------------------------------------------------------------------


 

(A)           LENDER SHALL HAVE RECEIVED AT LEAST THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE REQUESTING THE SUBSTITUTION AND IDENTIFYING THE SUBSTITUTE
PROPERTY AND THE RELEASE PROPERTY.

 

(B)           (I) ALL CONDITIONS TO THE RELEASE OF SUCH INDIVIDUAL PROPERTY AND
SUBSTITUTION OF SUCH SUBSTITUTE PROPERTY SHALL HAVE BEEN SATISFIED IN ACCORDANCE
WITH THE TERMS OF THE MORTGAGE LOAN DOCUMENTS (AS INDEPENDENTLY DETERMINED BY
LENDER IN ITS REASONABLE DISCRETION) AND (II) ALL CONDITIONS TO THE RELEASE OF
SUCH INDIVIDUAL PROPERTY AND SUBSTITUTION OF SUCH SUBSTITUTE PROPERTY SHALL HAVE
BEEN SATISFIED IN ACCORDANCE WITH THE TERMS OF SECTION 2.9 OF THE MEZZANINE B
LOAN AGREEMENT WITH RESPECT TO SUCH RELEASE AND SUBSTITUTION.

 

(C)           IF THE MORTGAGE BORROWER ENTITY THAT OWNS THE RELEASE PROPERTY
WILL CONTINUE TO OWN AN INDIVIDUAL PROPERTY SUBJECT TO THE LIEN OF A SECURITY
INSTRUMENT, LENDER SHALL HAVE RECEIVED (I) A COPY OF A DEED CONVEYING ALL OF
SUCH MORTGAGE BORROWER ENTITY’S RIGHT, TITLE AND INTEREST IN AND TO THE RELEASE
PROPERTY TO A PERSON OTHER THAN MORTGAGE BORROWER OR MORTGAGE PRINCIPAL AND (II)
A LETTER FROM MORTGAGE BORROWER COUNTERSIGNED BY A TITLE INSURANCE COMPANY
ACKNOWLEDGING RECEIPT OF SUCH DEED AND AGREEING TO RECORD SUCH DEED IN THE REAL
ESTATE RECORDS FOR THE COUNTY IN WHICH THE RELEASE PROPERTY IS LOCATED.

 

(D)           LENDER SHALL HAVE RECEIVED A CURRENT APPRAISAL OF THE SUBSTITUTE
PROPERTY PREPARED NOT EARLIER THAN ONE (1) YEAR PRIOR TO THE RELEASE AND
SUBSTITUTION SHOWING AN APPRAISED VALUE FOR THE SUBSTITUTE PROPERTY EQUAL TO OR
GREATER THAN THE APPRAISED VALUE OF THE RELEASE PROPERTY AS OF THE CLOSING DATE.

 

(E)           INTENTIONALLY OMITTED.

 

(F)            IF THE LOAN IS PART OF A SECURITIZATION, LENDER SHALL HAVE
RECEIVED CONFIRMATION IN WRITING FROM THE RATING AGENCIES TO THE EFFECT THAT
SUCH RELEASE AND SUBSTITUTION WILL NOT RESULT IN A WITHDRAWAL, QUALIFICATION OR
DOWNGRADE OF THE RESPECTIVE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH RELEASE
AND SUBSTITUTION FOR THE SECURITIES ISSUED IN CONNECTION WITH THE SECURITIZATION
THAT ARE THEN OUTSTANDING. IF THE LOAN IS NOT PART OF A SECURITIZATION, LENDER
SHALL HAVE CONSENTED IN WRITING TO SUCH RELEASE AND SUBSTITUTION, WHICH CONSENT
SHALL BE GIVEN IN LENDER’S REASONABLE DISCRETION APPLYING THE REQUIREMENTS OF A
PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER WITH RESPECT TO REAL ESTATE
COLLATERAL OF A SIZE, SCOPE AND VALUE SUBSTANTIALLY SIMILAR TO THAT OF THE
SUBSTITUTE PROPERTY.

 

(G)           NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND
BORROWER SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND IN EACH OTHER LOAN DOCUMENT ON
BORROWER’S PART TO BE OBSERVED OR PERFORMED. LENDER SHALL HAVE RECEIVED A
CERTIFICATE FROM BORROWER CONFIRMING THE FOREGOING, STATING THAT THE
REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF THE RELEASE AND SUBSTITUTION WITH RESPECT TO BORROWER, THE
PROPERTIES AND THE SUBSTITUTE PROPERTY AND CONTAINING ANY OTHER REPRESENTATIONS
AND WARRANTIES WITH

 

45

--------------------------------------------------------------------------------


 

RESPECT TO BORROWER, THE PROPERTIES, THE SUBSTITUTE PROPERTY OR THE LOAN AS (I)
LENDER (APPLYING THE REQUIREMENTS OF A PRUDENT INSTITUTIONAL MORTGAGE LOAN
LENDER), IF A SECURITIZATION HAS NOT OCCURRED, OR (II) THE RATING AGENCIES, IF A
SECURITIZATION HAS OCCURRED, MAY REQUIRE, UNLESS SUCH CERTIFICATE WOULD BE
INACCURATE, SUCH CERTIFICATE TO BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER
(APPLYING THE REQUIREMENTS OF A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER) OR
THE RATING AGENCIES, AS APPLICABLE.

 

(H)           IF THE SUBSTITUTE PROPERTY SHALL BE OWNED BY AN AFFILIATE OF
MORTGAGE BORROWER: (I) BORROWER SHALL EXECUTE AND DELIVER A PLEDGE AGREEMENT IN
SUBSTANTIALLY THE SAME FORM AS THE PLEDGE AGREEMENT IN RESPECT OF THE OWNERSHIP
INTERESTS OF MORTGAGE BORROWER IN THE NEW PROPERTY OWNER/MORTGAGE BORROWER (SUCH
INTERESTS SHALL OTHERWISE COMPLY WITH THE REQUIREMENTS OF THE LOAN DOCUMENTS AND
BE SUBSTANTIALLY IDENTICAL IN STRUCTURE, FORM AND SUBSTANCE AS THE COLLATERAL
DELIVERED AT CLOSING OF THE LOAN); (II) BORROWER SHALL AUTHORIZE LENDER TO FILE
SUCH UCC FINANCING STATEMENTS REQUIRED BY LENDER WITH RESPECT TO THE SUBSTITUTE
COLLATERAL; (III) BORROWER SHALL DELIVER, AT ITS SOLE COST AND EXPENSE, A UCC
INSURANCE POLICY INSURING THE NEW PLEDGE AGREEMENT AS A VALID FIRST LIEN ON THE
OWNERSHIP INTERESTS PLEDGED THEREUNDER AND SUBSTANTIALLY IDENTICAL TO THE UCC
INSURANCE POLICY DELIVERED AT THE CLOSING OF THE LOAN; AND (IV) BORROWER SHALL
ENTER INTO SUCH MODIFICATIONS TO THE OTHER LOAN DOCUMENTS AS LENDER MAY
REASONABLY REQUEST IN ORDER TO REFLECT THE SUBSTITUTION OF THE APPLICABLE
INDIVIDUAL PROPERTY AND THE NEW PROPERTY OWNER/MORTGAGE BORROWER. THE AMOUNT OF
THE LOAN ALLOCATED TO THE SUBSTITUTE PROPERTY (SUCH AMOUNT BEING HEREINAFTER
REFERRED TO AS THE “SUBSTITUTE ALLOCATED LOAN AMOUNT”) SHALL EQUAL THE ALLOCATED
LOAN AMOUNT OF THE RELATED RELEASE PROPERTY; PROVIDED, HOWEVER, THAT IN THE
EVENT THE NUMBER OF RELEASE PROPERTIES WITH RESPECT TO ANY SUBSTITUTION EFFECTED
PURSUANT TO THIS SECTION 2.9 DOES NOT EQUAL THE NUMBER OF SUBSTITUTE PROPERTIES,
THE SUBSTITUTE ALLOCATED LOAN AMOUNT FOR EACH OF SUCH SUBSTITUTE PROPERTIES
SHALL BE REASONABLY DETERMINED BY LENDER (PROVIDED, HOWEVER, THAT THE AGGREGATE
SUBSTITUTE ALLOCATED LOAN AMOUNT FOR SUCH SUBSTITUTE PROPERTIES SHALL NOT EXCEED
THE AGGREGATE ALLOCATED LOAN AMOUNT FOR SUCH RELEASED PROPERTIES).

 

(I)            INTENTIONALLY OMITTED.

 

(J)            LENDER SHALL HAVE RECEIVED A CURRENT SURVEY FOR EACH SUBSTITUTE
PROPERTY, CERTIFIED TO THE TITLE COMPANY AND LENDER AND ITS SUCCESSORS AND
ASSIGNS, IN THE SAME FORM AND HAVING THE SAME CONTENT AS THE CERTIFICATION OF
THE SURVEY OF THE RELEASE PROPERTY, PREPARED BY A PROFESSIONAL LAND SURVEYOR
LICENSED IN THE STATE IN WHICH THE SUBSTITUTE PROPERTY IS LOCATED AND ACCEPTABLE
TO THE RATING AGENCIES IN ACCORDANCE WITH THE 1999 MINIMUM STANDARD DETAIL
REQUIREMENTS FOR ALTA/ACSM LAND TITLE SURVEYS. SUCH SURVEY SHALL REFLECT THE
SAME LEGAL DESCRIPTION CONTAINED IN THE MORTGAGE TITLE INSURANCE POLICY RELATING
TO SUCH SUBSTITUTE PROPERTY AND SHALL INCLUDE, AMONG OTHER THINGS, A METES AND
BOUNDS DESCRIPTION OF THE REAL PROPERTY CONSTITUTING PART OF SUCH SUBSTITUTE
PROPERTY (UNLESS SUCH REAL PROPERTY HAS BEEN SATISFACTORILY DESIGNATED BY LOT
NUMBER ON A RECORDED PLAT). THE SURVEYOR’S SEAL SHALL BE AFFIXED TO EACH SURVEY
AND EACH SURVEY SHALL CERTIFY WHETHER OR NOT THE SURVEYED PROPERTY IS LOCATED IN
A “ONE-HUNDRED-YEAR FLOOD HAZARD AREA.”

 

46

--------------------------------------------------------------------------------


 

(K)           LENDER SHALL HAVE RECEIVED (I) VALID CERTIFICATES OF INSURANCE
INDICATING THAT THE REQUIREMENTS FOR THE POLICIES OF INSURANCE REQUIRED FOR AN
INDIVIDUAL PROPERTY HEREUNDER HAVE BEEN SATISFIED WITH RESPECT TO THE SUBSTITUTE
PROPERTY AND (II) EVIDENCE OF THE PAYMENT OF ALL INSURANCE PREMIUMS PAYABLE FOR
THE EXISTING POLICY PERIOD.

 

(L)            LENDER SHALL HAVE RECEIVED A PHASE I ENVIRONMENTAL REPORT DATED
NOT MORE THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE PROPOSED DATE OF
SUBSTITUTION AND OTHERWISE IN FORM AND SCOPE REASONABLY ACCEPTABLE TO A PRUDENT
INSTITUTIONAL MORTGAGE LOAN LENDER AND, IF RECOMMENDED UNDER THE PHASE I
ENVIRONMENTAL REPORT, A PHASE II ENVIRONMENTAL REPORT THAT WOULD BE IN FORM AND
SCOPE REASONABLY ACCEPTABLE TO A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER,
WHICH CONCLUDE THAT THE SUBSTITUTE PROPERTY DOES NOT CONTAIN ANY HAZARDOUS
MATERIALS IN CONTRAVENTION OF ANY APPLICABLE LEGAL REQUIREMENTS IN ANY MATERIAL
RESPECT AND IS NOT SUBJECT TO ANY SIGNIFICANT RISK OF CONTAMINATION FROM ANY OFF
SITE HAZARDOUS MATERIALS IN CONTRAVENTION OF ANY APPLICABLE LEGAL REQUIREMENTS
IN ANY MATERIAL RESPECT. IF ANY SUCH REPORT DISCLOSES THE PRESENCE OF ANY
HAZARDOUS SUBSTANCE IN CONTRAVENTION OF ANY APPLICABLE LEGAL REQUIREMENT IN ANY
MATERIAL RESPECT, OR THE MATERIAL RISK OF CONTAMINATION FROM ANY OFF SITE
HAZARDOUS SUBSTANCE IN CONTRAVENTION OF ANY APPLICABLE LEGAL REQUIREMENT IN ANY
MATERIAL RESPECT, THE PROPOSED SUBSTITUTION SHALL NOT BE ALLOWED WITHOUT
LENDER’S PRIOR WRITTEN CONSENT AT ANY TIME PRIOR TO A SECURITIZATION OF THE
LOAN. IF, SUBSEQUENT TO A SECURITIZATION OF THE LOAN, ANY SUCH REPORT DISCLOSES
THE PRESENCE OF ANY HAZARDOUS SUBSTANCE IN CONTRAVENTION OF ANY APPLICABLE LEGAL
REQUIREMENT IN ANY MATERIAL RESPECT, OR THE RISK OF CONTAMINATION FROM ANY OFF
SITE HAZARDOUS SUBSTANCE IN CONTRAVENTION OF ANY APPLICABLE LEGAL REQUIREMENT IN
ANY MATERIAL RESPECT, THE PROPOSED SUBSTITUTION SHALL NOT BE ALLOWED UNLESS (I)
SUCH REPORT SHALL INCLUDE AN ESTIMATE OF THE COST OF ANY RELATED REMEDIATION
REQUIRED TO BE UNDERTAKEN BY AN ENVIRONMENTAL CONSULTANT REASONABLY SELECTED BY
LENDER, (II) THE ESTIMATED COST OF REMEDIATION DOES NOT EXCEED TEN PERCENT (10%)
OF THE ALLOCATED LOAN AMOUNT FOR SUCH SUBSTITUTE PROPERTY, AND (III) BORROWER
SHALL HAVE CAUSED MORTGAGE BORROWER TO DEPOSIT WITH MORTGAGE LENDER (A) CASH,
(B) A LETTER OF CREDIT, OR (C) AN INDEMNITY BY A REASONABLY ACCEPTABLE
INDEMNITOR, IN EITHER EVENT IN AN AMOUNT EQUAL TO ONE HUNDRED TWENTY FIVE
PERCENT (125%) OF SUCH ESTIMATED COST, WHICH DEPOSIT SHALL CONSTITUTE ADDITIONAL
SECURITY FOR THE MORTGAGE LOAN AND SHALL BE RELEASED TO MORTGAGE BORROWER UPON
THE DELIVERY TO MORTGAGE LENDER OF (1) AN UPDATE TO SUCH REPORT INDICATING THAT
THERE IS NO LONGER ANY HAZARDOUS SUBSTANCE ON THE SUBSTITUTE PROPERTY THAT HAS
NOT BEEN REMEDIATED OR CONTAINED IN ACCORDANCE WITH APPLICABLE LEGAL
REQUIREMENTS IN ALL MATERIAL RESPECTS OR ANY MATERIAL DANGER OF CONTAMINATION
FROM ANY OFF SITE HAZARDOUS SUBSTANCE IN CONTRAVENTION OF ANY APPLICABLE LEGAL
REQUIREMENT, AND (2) A CERTIFICATE FROM MORTGAGE BORROWER STATING THAT ALL SUCH
REMEDIATION WORK HAS BEEN PAID IN FULL OR WILL BE PAID FOR OUT OF THE AMOUNTS
RESERVED WITH MORTGAGE LENDER. IN THE EVENT THAT MORTGAGE LENDER ELECTS NOT TO
REQUIRE SUCH DEPOSIT, BORROWER SHALL DELIVER SUCH DEPOSIT TO LENDER.

 

(M)          BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER (A)
UPDATES OR, IF THE SUBSTITUTE PROPERTY IS TO BE OWNED BY AN AFFILIATE OF
BORROWER, ORIGINALS, IN EITHER CASE CERTIFIED BY BORROWER OR SUCH AFFILIATE, AS
APPLICABLE, OF ALL ORGANIZATIONAL DOCUMENTATION RELATED TO BORROWER OR SUCH
AFFILIATE, AS APPLICABLE, AND/OR THE FORMATION, STRUCTURE, EXISTENCE, GOOD
STANDING AND/OR QUALIFICATION TO DO BUSINESS DELIVERED TO LENDER

 

47

--------------------------------------------------------------------------------


 

ON THE CLOSING DATE; (B) GOOD STANDING CERTIFICATES, CERTIFICATES OF
QUALIFICATION TO DO BUSINESS IN THE JURISDICTION IN WHICH THE SUBSTITUTE
PROPERTY IS LOCATED (IF REQUIRED IN SUCH JURISDICTION); AND (C) RESOLUTIONS OF
BORROWER OR SUCH AFFILIATE, AS APPLICABLE, AUTHORIZING THE SUBSTITUTION AND ANY
ACTIONS TAKEN IN CONNECTION WITH SUCH SUBSTITUTION.

 

(N)           LENDER SHALL HAVE RECEIVED THE FOLLOWING OPINIONS OF BORROWER’S
COUNSEL: (A) AN OPINION OR OPINIONS OF COUNSEL STATING THAT THE LOAN DOCUMENTS
DELIVERED WITH RESPECT TO THE SUBSTITUTE PROPERTY PURSUANT TO CLAUSE (H) ABOVE
ARE VALID AND ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE LAWS
APPLICABLE TO CREDITORS’ RIGHTS AND EQUITABLE PRINCIPLES; (B) AN OPINION OF
COUNSEL ACCEPTABLE TO THE RATING AGENCIES, IF THE LOAN IS PART OF A
SECURITIZATION, OR REASONABLY ACCEPTABLE TO A PRUDENT INSTITUTIONAL MORTGAGE
LOAN LENDER, IF THE LOAN IS NOT PART OF A SECURITIZATION, STATING THAT THE LOAN
DOCUMENTS DELIVERED WITH RESPECT TO THE SUBSTITUTE PROPERTY PURSUANT TO THIS
SECTION ARE DULY AUTHORIZED, EXECUTED AND DELIVERED BY BORROWER AND THAT THE
EXECUTION AND DELIVERY OF SUCH LOAN DOCUMENTS AND THE PERFORMANCE BY BORROWER OF
ITS OBLIGATIONS THEREUNDER WILL NOT CAUSE A BREACH OF, OR A DEFAULT UNDER, ANY
AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH IT OR
ITS PROPERTIES ARE BOUND; AND (C) AN UPDATE OF THE INSOLVENCY OPINION INDICATING
THAT THE SUBSTITUTION DOES NOT AFFECT THE OPINIONS SET FORTH THEREIN.

 

(O)           BORROWER SHALL HAVE CAUSED MORTGAGE BORROWER TO (I) HAVE PAID,
(II) HAVE ESCROWED WITH MORTGAGE LENDER OR (III) BE CONTESTING IN ACCORDANCE
WITH THE TERMS HEREOF, ALL BASIC CARRYING COSTS RELATING TO EACH OF THE
PROPERTIES AND THE SUBSTITUTE PROPERTY, INCLUDING WITHOUT LIMITATION, (A)
ACCRUED BUT UNPAID INSURANCE PREMIUMS RELATING TO EACH OF THE PROPERTIES AND THE
SUBSTITUTE PROPERTY, AND (B) CURRENTLY DUE AND PAYABLE TAXES (INCLUDING ANY IN
ARREARS) RELATING TO EACH OF THE PROPERTIES AND THE SUBSTITUTE PROPERTY AND (C)
CURRENTLY DUE AND PAYABLE OTHER CHARGES RELATING TO EACH OF THE PROPERTIES AND
SUBSTITUTE PROPERTY.

 

(P)           BORROWER SHALL HAVE PAID OR REIMBURSED LENDER FOR ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES ACTUALLY INCURRED BY LENDER (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS OF OUTSIDE COUNSEL) IN
CONNECTION WITH THE RELEASE AND SUBSTITUTION, AND BORROWER SHALL HAVE PAID ALL
RECORDING CHARGES, FILING FEES, TAXES OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, MORTGAGE AND INTANGIBLES TAXES AND DOCUMENTARY STAMP TAXES) PAYABLE
IN CONNECTION WITH THE SUBSTITUTION. BORROWER SHALL HAVE PAID ALL COSTS AND
EXPENSES OF THE RATING AGENCIES INCURRED IN CONNECTION WITH THE SUBSTITUTION.

 

(Q)           LENDER SHALL HAVE RECEIVED ANNUAL OPERATING STATEMENTS AND
OCCUPANCY STATEMENTS FOR THE SUBSTITUTE PROPERTY FOR THE MOST CURRENT COMPLETED
FISCAL YEAR AND A CURRENT OPERATING STATEMENT FOR THE RELEASE PROPERTY, EACH
CERTIFIED BY BORROWER TO LENDER AS BEING TRUE AND CORRECT IN ALL MATERIAL
RESPECTS, AND A CERTIFICATE FROM BORROWER CERTIFYING THAT THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION OF THE SUBSTITUTE PROPERTY
SINCE THE DATE OF SUCH OPERATING STATEMENTS.

 

(R)            BORROWER SHALL HAVE DELIVERED TO LENDER ESTOPPEL CERTIFICATES
FROM ALL TENANTS UNDER MAJOR LEASES AT THE SUBSTITUTE PROPERTY. ALL SUCH
ESTOPPEL CERTIFICATES SHALL

 

48

--------------------------------------------------------------------------------


 

BE IN THE FORM OR CONTAINING THOSE STATEMENTS REQUIRED UNDER SUCH MAJOR LEASE OR
SUBSTANTIALLY IN THE FORM APPROVED BY LENDER IN CONNECTION WITH THE ORIGINATION
OF THE LOAN AND SHALL INDICATE THAT (1) THE SUBJECT MAJOR LEASE IS A VALID AND
BINDING OBLIGATION OF THE TENANT THEREUNDER, (2) TO THE TENANT’S KNOWLEDGE,
THERE ARE NO DEFAULTS UNDER SUCH MAJOR LEASE ON THE PART OF THE LANDLORD OR
TENANT THEREUNDER, (3) THE TENANT THEREUNDER HAS NO KNOWLEDGE OF ANY DEFENSE OR
OFFSET TO THE PAYMENT OF RENT UNDER SUCH LEASE, (4) NO RENT UNDER SUCH LEASE HAS
BEEN PAID MORE THAN ONE (1) MONTH IN ADVANCE, (5) THE TENANT THEREUNDER HAS NO
OPTION UNDER SUCH LEASE TO PURCHASE ALL OR ANY PORTION OF THE SUBSTITUTE
PROPERTY, AND (6) ALL TENANT IMPROVEMENT WORK REQUIRED UNDER SUCH LEASE HAS BEEN
SUBSTANTIALLY COMPLETED AND THE TENANT UNDER SUCH LEASE IS IN ACTUAL OCCUPANCY
OF ITS LEASED PREMISES. IF AN ESTOPPEL CERTIFICATE INDICATES THAT ALL TENANT
IMPROVEMENT WORK REQUIRED UNDER THE SUBJECT LEASE HAS NOT YET BEEN COMPLETED,
BORROWER SHALL DELIVER TO LENDER FINANCIAL STATEMENTS INDICATING THAT BORROWER
HAS ADEQUATE FUNDS TO PAY ALL COSTS RELATED TO SUCH TENANT IMPROVEMENT WORK AS
REQUIRED UNDER SUCH LEASE.

 

(S)           LENDER SHALL HAVE RECEIVED COPIES OF ALL MAJOR LEASES DEMISING
SPACE AT THE SUBSTITUTE PROPERTY CERTIFIED BY BORROWER AS BEING TRUE AND
CORRECT.

 

(T)            INTENTIONALLY OMITTED.

 

(U)           INTENTIONALLY OMITTED.

 

(V)           LENDER SHALL HAVE RECEIVED A PHYSICAL CONDITIONS REPORT WITH
RESPECT TO THE SUBSTITUTE PROPERTY STATING THAT THE SUBSTITUTE PROPERTY AND ITS
USE COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL REQUIREMENTS
(INCLUDING, WITHOUT LIMITATION, ZONING, SUBDIVISION AND BUILDING LAWS) AND THAT
THE SUBSTITUTE PROPERTY IS IN GOOD CONDITION AND REPAIR AND FREE OF DAMAGE OR
WASTE IN ALL MATERIAL RESPECTS. IF COMPLIANCE WITH APPLICABLE LEGAL REQUIREMENTS
IS NOT ADDRESSED BY THE PHYSICAL CONDITIONS REPORT, SUCH COMPLIANCE SHALL BE
CONFIRMED BY DELIVERY TO LENDER OF A LETTER FROM THE MUNICIPALITY IN WHICH SUCH
PROPERTY IS LOCATED, OR A CERTIFICATE OF A SURVEYOR THAT IS LICENSED IN THE
STATE IN WHICH THE SUBSTITUTE PROPERTY IS LOCATED (WITH RESPECT TO ZONING AND
SUBDIVISION LAWS, IF OFFERED IN THE JURISDICTION IN WHICH THE SUBSTITUTE
PROPERTY IS LOCATED), OR AN ALTA 3.1 ZONING ENDORSEMENT TO THE APPLICABLE TITLE
INSURANCE POLICY (WITH RESPECT TO ZONING LAWS) OR A SUBDIVISION ENDORSEMENT TO
THE APPLICABLE TITLE INSURANCE POLICY (WITH RESPECT TO SUBDIVISION LAWS). IF THE
PHYSICAL CONDITIONS REPORT RECOMMENDS THAT ANY IMMEDIATE REPAIRS BE MADE WITH
RESPECT TO THE SUBSTITUTE PROPERTY, A SUBSTITUTION SHALL NOT BE ALLOWED WITHOUT
LENDER’S PRIOR WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED) WITH
RESPECT TO SUCH PROPOSED SUBSTITUTE PROPERTY AT ANY TIME PRIOR TO A
SECURITIZATION OF THE LOAN. IF, SUBSEQUENT TO A SECURITIZATION OF THE LOAN, ANY
SUCH PHYSICAL CONDITIONS REPORT RECOMMENDS THAT ANY IMMEDIATE REPAIRS BE MADE
WITH RESPECT TO THE SUBSTITUTE PROPERTY, THE PROPOSED SUBSTITUTION SHALL NOT BE
ALLOWED UNLESS (I) SUCH REPORT SHALL INCLUDE AN ESTIMATE OF THE COST OF SUCH
RECOMMENDED REPAIRS, (II) THE ESTIMATED COST OF SUCH RECOMMENDED REPAIRS DOES
NOT EXCEED TEN PERCENT (10%) OF THE ALLOCATED LOAN AMOUNT FOR SUCH SUBSTITUTE
PROPERTY, AND (III) BORROWER SHALL CAUSE MORTGAGE BORROWER TO DEPOSIT WITH
MORTGAGE LENDER (A) CASH, (B) A LETTER OF CREDIT, OR (C) AN INDEMNITY BY A
REASONABLY ACCEPTABLE INDEMNITOR, IN EACH SUCH EVENT IN AN AMOUNT EQUAL TO ONE
HUNDRED TWENTY FIVE PERCENT (125%) OF SUCH ESTIMATED COST,

 

49

--------------------------------------------------------------------------------


 

WHICH DEPOSIT SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE LOAN AND SHALL BE
RELEASED TO MORTGAGE BORROWER UPON THE DELIVERY TO LENDER OF (1) AN UPDATE TO
SUCH PHYSICAL CONDITIONS REPORT OR A LETTER FROM THE ENGINEER THAT PREPARED SUCH
PHYSICAL CONDITIONS REPORT, INDICATING THAT THE RECOMMENDED REPAIRS WERE
COMPLETED IN A GOOD AND WORKMANLIKE MANNER, AND (2) A CERTIFICATE FROM MORTGAGE
BORROWER INDICATING THAT THE COSTS OF ALL SUCH REPAIRS HAVE BEEN PAID. IN THE
EVENT THAT MORTGAGE LENDER ELECTS NOT TO REQUIRE SUCH DEPOSIT, BORROWER SHALL
DELIVER SUCH DEPOSIT TO LENDER.

 

(W)          LENDER SHALL HAVE RECEIVED EVIDENCE WHICH WOULD BE SATISFACTORY TO
A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER TO THE EFFECT THAT ALL MATERIAL
BUILDING AND OPERATING LICENSES AND PERMITS NECESSARY FOR THE USE AND OCCUPANCY
OF THE SUBSTITUTE PROPERTY AS A LUXURY RESIDENTIAL APARTMENT BUILDING INCLUDING,
BUT NOT LIMITED TO, CURRENT CERTIFICATES OF OCCUPANCY, HAVE BEEN OBTAINED AND
ARE IN FULL FORCE AND EFFECT IN ALL MATERIAL RESPECTS.

 

(X)            IN THE EVENT THE RELEASE PROPERTY IS SUBJECT TO A MANAGEMENT
AGREEMENT ALONG WITH ONE OR MORE ADDITIONAL PROPERTIES, LENDER SHALL HAVE
RECEIVED A CERTIFIED COPY OF AN AMENDMENT TO THE MANAGEMENT AGREEMENT REFLECTING
THE DELETION OF THE RELEASE PROPERTY AND THE ADDITION OF THE SUBSTITUTE PROPERTY
AS A PROPERTY MANAGED PURSUANT THERETO, AND MANAGER SHALL HAVE EXECUTED AND
DELIVERED TO LENDER AN AMENDMENT TO THE AGREEMENT REGARDING MANAGEMENT AGREEMENT
REFLECTING SUCH AMENDMENT TO THE MANAGEMENT AGREEMENT. IN THE EVENT THAT THE
RELEASE PROPERTY IS SUBJECT TO A MANAGEMENT AGREEMENT RELATING ONLY TO SUCH
RELEASE PROPERTY, LENDER SHALL HAVE RECEIVED A CERTIFIED COPY OF A NEW
MANAGEMENT AGREEMENT FOR THE SUBSTITUTE PROPERTY, WHICH NEW MANAGEMENT AGREEMENT
SHALL BE REASONABLY ACCEPTABLE TO A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER,
AND THE MANAGER THEREUNDER SHALL HAVE EXECUTED AND DELIVERED TO LENDER AN
AGREEMENT REGARDING MANAGEMENT AGREEMENT WITH RESPECT TO SUCH NEW MANAGEMENT
AGREEMENT ON SUBSTANTIALLY THE SAME TERMS AS USED IN CONNECTION WITH THE RELEASE
PROPERTY OR SUCH OTHER TERMS AS WOULD BE ACCEPTABLE TO A PRUDENT INSTITUTIONAL
MORTGAGE LOAN LENDER.

 

(Y)           LENDER SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS,
DOCUMENTS AND INFORMATION IN CONNECTION WITH THE SUBSTITUTION AS REQUESTED BY
THE RATING AGENCIES, IF THE LOAN IS PART OF A SECURITIZATION, OR BY LENDER
(APPLYING THE REQUIREMENTS OF A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER), IF
THE LOAN IS NOT PART OF A SECURITIZATION.

 

(Z)            LENDER SHALL HAVE RECEIVED COPIES OF ALL CONTRACTS AND AGREEMENTS
RELATING TO THE LEASING AND OPERATION OF THE SUBSTITUTE PROPERTY (OTHER THAN THE
MANAGEMENT AGREEMENT), EACH OF WHICH SHALL BE IN SUCH FORM AND SUBSTANCE AS
WOULD BE SATISFACTORY TO A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER.

 

(AA)         LENDER SHALL HAVE RECEIVED CERTIFIED COPIES OF ALL MATERIAL
CONSENTS, LICENSES AND APPROVALS OF RELEVANT GOVERNMENTAL AUTHORITIES, IF ANY,
REQUIRED TO BE OBTAINED BY MORTGAGE BORROWER IN CONNECTION WITH THE SUBSTITUTION
OF A SUBSTITUTE PROPERTY, AND EVIDENCE THAT SUCH CONSENTS, LICENSES AND
APPROVALS ARE IN FULL FORCE AND EFFECT.

 

50

--------------------------------------------------------------------------------


 

(BB)         INTENTIONALLY OMITTED.

 

(CC)         INTENTIONALLY OMITTED.

 

(DD)         INTENTIONALLY OMITTED.

 

(EE)         IF MORTGAGE BORROWER OWNS A LEASEHOLD ESTATE IN THE SUBSTITUTE
PROPERTY, LENDER SHALL HAVE RECEIVED, (I) A CERTIFIED COPY OF THE GROUND LEASE
FOR THE SUBSTITUTE PROPERTY, TOGETHER WITH ALL AMENDMENTS AND MODIFICATIONS
THERETO AND A RECORDED MEMORANDUM THEREOF, WHICH GROUND LEASE WOULD BE
REASONABLY SATISFACTORY IN ALL RESPECTS TO A PRUDENT INSTITUTIONAL MORTGAGE LOAN
LENDER AND WHICH CONTAINS CUSTOMARY LEASEHOLD MORTGAGEE PROVISIONS AND
PROTECTIONS, AND WHICH SHALL PROVIDE, AMONG OTHER THINGS, (A) FOR A REMAINING
TERM OF NO LESS THAN 20 YEARS FROM THE MATURITY DATE, (B) THAT THE GROUND LEASE
SHALL NOT BE TERMINATED UNTIL MORTGAGE LENDER HAS RECEIVED NOTICE OF A DEFAULT
THEREUNDER AND HAS HAD A REASONABLE OPPORTUNITY TO CURE OR COMPLETE FORECLOSURE,
AND FAILS TO DO SO IN A DILIGENT MANNER, (C) FOR A NEW LEASE ON THE SAME TERMS
TO MORTGAGE LENDER AS TENANT IF THE GROUND LEASE IS TERMINATED FOR ANY REASON,
(D) THE NON-MERGER OF FEE AND LEASEHOLD INTERESTS, AND (E) THAT INSURANCE
PROCEEDS AND CONDEMNATION AWARDS WILL BE APPLIED PURSUANT TO THE TERMS OF THIS
AGREEMENT, AND (II) A GROUND LEASE ESTOPPEL, EXECUTED BY THE FEE OWNER AND
GROUND LESSOR OF THE SUBSTITUTE PROPERTY, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER.

 

(FF)           INTENTIONALLY OMITTED.

 

(GG)         UPON THE SATISFACTION OF THE FOREGOING CONDITIONS PRECEDENT,
BORROWER WILL BE ENTITLED TO CAUSE MORTGAGE BORROWER TO OBTAIN THE RELEASE OF
THE LIEN OF THE MORTGAGE LOAN DOCUMENTS FROM THE RELEASE PROPERTY AND THE
SUBSTITUTE PROPERTY SHALL BE DEEMED TO BE AN INDIVIDUAL PROPERTY FOR PURPOSES OF
THIS AGREEMENT, AND (EXCEPT AS OTHERWISE PROVIDED IN THE PROVISO TO THE LAST
SENTENCE OF SECTION 2.9(H) HEREOF) THE SUBSTITUTE ALLOCATED LOAN AMOUNT WITH
RESPECT TO SUCH SUBSTITUTE PROPERTY SHALL BE DEEMED TO BE THE ALLOCATED LOAN
AMOUNT WITH RESPECT TO SUCH SUBSTITUTE PROPERTY FOR ALL PURPOSES HEREUNDER.

 

Section 2.10           Approval of Requests under Mortgage Loan Agreement.

 

Lender’s consent shall be required in connection with any Requests made under
the Mortgage Loan Agreement. Such consent shall not be unreasonably withheld so
long as no Event of Default then exists and Lender reasonably determines that
all of the terms and conditions of the Mortgage Loan Agreement have been
satisfied relating to such Request.

 

III.           MORTGAGE BORROWER DISTRIBUTIONS

 

Section 3.1             Mortgage Borrower Distributions.

 

All transfers of Mortgage Borrower’s funds to or for the benefit of Lender or
Borrower, pursuant to this Agreement, the Mortgage Loan Documents or any of the
other Loan Documents, are intended by Borrower and Mortgage Borrower to
constitute and

 

51

--------------------------------------------------------------------------------


 

shall constitute distributions from Mortgage Borrower to Borrower, and, in each
case, must comply with the requirements as to distributions of the Delaware
Revised Uniform Limited Partnership Act or the Delaware Limited Liability
Company Act, as applicable. No provision of the Loan Documents shall create a
debtor-creditor relationship between Borrower and Mortgage Lender.

 

IV.           REPRESENTATIONS AND WARRANTIES

 

Section 4.1             Borrower Representations.

 

Borrower represents and warrants as of the Closing Date that:

 

4.1.1        Organization.

 

(A)           EACH BORROWER ENTITY IS DULY ORGANIZED AND IS VALIDLY EXISTING AND
IN GOOD STANDING IN THE JURISDICTION IN WHICH IT IS ORGANIZED, WITH REQUISITE
POWER AND AUTHORITY TO OWN THE ASSETS OWNED BY SUCH BORROWER ENTITY AND TO
TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED. EACH BORROWER ENTITY IS DULY
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN THE STATE OF DELAWARE.
BORROWER POSSESSES ALL RIGHTS, LICENSES, PERMITS AND AUTHORIZATIONS,
GOVERNMENTAL OR OTHERWISE, NECESSARY TO ENTITLE IT TO OWN ITS ASSETS AND TO
TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED. ATTACHED HERETO AS SCHEDULE
4.1.1 IS AN ORGANIZATIONAL CHART OF BORROWER. EACH BORROWER ENTITY HAS DELIVERED
TO LENDER TRUE AND CORRECT COPIES OF THE APPLICABLE MORTGAGE BORROWER FORMATION
AGREEMENT AND ALL OTHER ORGANIZATIONAL DOCUMENTS FOR THE APPLICABLE MORTGAGE
BORROWER, MORTGAGE PRINCIPAL, BORROWER AND PRINCIPAL, ALL OF WHICH ARE IN FULL
FORCE AND EFFECT AS OF THE DATE HEREOF.

 

(B)           EACH BORROWER ENTITY HAS THE POWER AND AUTHORITY AND THE REQUISITE
OWNERSHIP INTEREST TO CONTROL THE ACTIONS OF MORTGAGE BORROWER, AND UPON THE
REALIZATION ON THE COLLATERAL UNDER THE PLEDGE AGREEMENT, LENDER OR ANY OTHER
PARTY SUCCEEDING TO THE BORROWER’S INTEREST IN THE COLLATERAL DESCRIBED IN THE
PLEDGE AGREEMENT WOULD HAVE SUCH CONTROL. WITHOUT LIMITING THE FOREGOING,
BORROWER HAS SUFFICIENT CONTROL OVER MORTGAGE BORROWER TO CAUSE MORTGAGE
BORROWER TO (I) TAKE ANY ACTION ON MORTGAGE BORROWER’S PART REQUIRED BY THE LOAN
DOCUMENTS AND THE MORTGAGE LOAN DOCUMENTS AND (II) REFRAIN FROM TAKING ANY
ACTION PROHIBITED BY THE LOAN DOCUMENTS AND THE MORTGAGE LOAN DOCUMENTS.

 

4.1.2        Proceedings.

 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents. This Agreement and
the other Loan Documents have been duly executed and delivered by or on behalf
of Borrower and constitute legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

52

--------------------------------------------------------------------------------


 

4.1.3        No Conflicts.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a material default under, or result in the
creation or imposition of any Lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement, or other agreement or instrument to
which Borrower is a party or by which any of Borrower’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over Borrower or any of Borrower’s assets, or any
license or other approval required to own and manage its property. Any consent,
approval, authorization, order, registration or qualification of or with any
Governmental Authority required for the execution, delivery and performance by
Borrower of this Agreement or any other Loan Documents has been obtained and is
in full force and effect.

 

4.1.4        Litigation.

 

Except as otherwise disclosed on Schedule 4.1.4, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
agency now pending or, to Borrower’s Actual Knowledge, threatened against or
affecting Borrower or, to Borrower’s Actual Knowledge, Mortgage Borrower,
Borrower, the Collateral, any Mortgage Principal’s general partner interest in
the related Mortgage Borrower Entity or any Individual Property, which actions,
suits or proceedings, if determined adversely to Borrower or, to Borrower’s
Actual Knowledge, Mortgage Borrower, the Collateral, any Mortgage Principal’s
general partner interest in the related Mortgage Borrower Entity or any
Individual Property would, individually or in the aggregate cause a Material
Adverse Effect. Lender acknowledges the existence of the litigation listed in
Schedule 4.1.4 hereof (the “Disclosed Litigation”) and Borrower further
represents and warrants to Lender that, notwithstanding the Disclosed
Litigation, the representation by Borrower contained in the preceding sentence
shall continue to be true and correct.

 

4.1.5        Agreements.

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which might have a Material Adverse Effect. Neither of Borrower nor
Mortgage Borrower is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or, to Borrower’s Actual Knowledge, Mortgage Borrower, the Collateral,
any Mortgage Principal’s general partner interest in the related Mortgage
Borrower Entity, or any Individual Property is bound. Neither Borrower nor
Mortgage Borrower has material financial obligations under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower or Mortgage Borrower is a party or by which Borrower or,

 

53

--------------------------------------------------------------------------------


 

to Borrower’s Actual Knowledge, Mortgage Borrower, the Collateral, any Mortgage
Principal’s general partner interest in the related Mortgage Borrower Entity or
any Individual Property is otherwise bound, other than (a) obligations incurred
in the ordinary course of the business relating to each Borrower Entity’s
ownership and operation of the Collateral, (b) obligations incurred in the
ordinary course of business relating to each Mortgage Borrower Entity’s
ownership and operation of such Individual Property and (c) obligations under or
permitted by the Loan Documents and the Mortgage Loan Documents.

 

4.1.6        Solvency.

 

Borrower (a) has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute an
insufficient amount of capital to carry out its business as conducted or as
proposed to be conducted. Borrower does not intend to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). Except as expressly disclosed to Lender
in writing, no petition under the Bankruptcy Code or similar state bankruptcy or
insolvency law has been filed against Borrower, Principal, Mortgage Borrower,
Mortgage Principal, Guarantor, TSP or any of their respective partners or
members in the last seven (7) years, and neither Borrower, Principal, Mortgage
Borrower, Mortgage Principal, Guarantor, TSP nor any of their respective
partners or members in the last seven (7) years has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. None of Borrower, Principal, Mortgage Borrower, Mortgage
Principal, Guarantor, TSP nor any of their respective partners or members is
contemplating either the filing of a petition by it under the Bankruptcy Code or
similar state bankruptcy or insolvency law or the liquidation of all or a major
portion of Borrower’s or Mortgage Borrower’s assets or property, and Borrower
has no Actual Knowledge of any Person contemplating the filing of any such
petition against Borrower, Principal, Mortgage Borrower, Mortgage Principal,
Guarantor, TSP or any of their respective partners or members.

 

4.1.7        Full and Accurate Disclosure.

 

To Borrower’s Actual Knowledge, no statement of fact made by Borrower in this
Agreement or in any of the other Loan Documents contains any untrue statement of
a

 

54

--------------------------------------------------------------------------------


 

material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading in any material respect.

 

4.1.8        No Plan Assets

 

No Loan Party is a Plan, and none of the assets of any Loan Party constitute or
will constitute “Plan Assets” of one or more Plans. In addition, (a) no Loan
Party is a “governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with any Loan Party are not subject to State statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or Section
4975 of the Code currently in effect, which prohibit or otherwise restrict the
transactions contemplated by this Agreement.

 

4.1.9        Compliance.

 

Except as otherwise disclosed in Schedule 4.1.9 annexed hereto, Borrower,
Mortgage Borrower and the Properties and the use thereof comply in all material
respects with all applicable Legal Requirements, including, without limitation,
all Environmental Laws, building and zoning ordinances and codes. Except as
otherwise disclosed in Schedule 4.1.9 annexed hereto, neither Borrower nor
Mortgage Borrower has received written notice from any Governmental Authority
asserting that Borrower, Mortgage Borrower or any Individual Property is in
default or violation in any material respect of any order, writ, injunction,
decree or demand of such Governmental Authority. Lender acknowledges the
existence of those certain municipal violations disclosed in Schedule 4.1.9
hereof (the “Municipal Violations”), and Borrower further represents and
warrants to Lender that the Municipal Violations do not have a Material Adverse
Effect.

 

4.1.10      Financial Information.

 

To Borrower’s Actual Knowledge, all financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in respect of the Properties (i) are true,
complete and correct in all material respects, (ii) accurately represent in all
material respects the financial condition of the Properties as of the date of
such reports, and (iii) to the extent applicable, have been prepared in
accordance with GAAP throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, to Borrower’s Actual Knowledge,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a materially adverse effect on the Collateral, any Mortgage
Principal’s general partner interest in the related Mortgage Borrower Entity or
any Individual Property or the operation thereof as a luxury residential
apartment building, except as referred to or reflected in such financial
statements or in Schedule 4.1.10 annexed hereto. To Borrower’s Actual Knowledge,
since the date of such financial statements, there has been no materially
adverse change in the financial condition or operations of the Properties from
that set forth in such financial statements.

 

55

--------------------------------------------------------------------------------


 

4.1.11      Condemnation.

 

No Condemnation or other similar proceeding has been commenced or, to Borrower’s
Actual Knowledge, is threatened or contemplated with respect to all or any
portion of any Individual Property or for the relocation of roadways providing
access to any Individual Property.

 

4.1.12      Federal Reserve Regulations.

 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

 

4.1.13      Utilities and Public Access.

 

Each Individual Property has rights of access to public ways and is served by
public water, sewer, sanitary sewer and storm drain facilities adequate to
service such Individual Property for its intended use. Except as otherwise shown
on the survey with respect to any Individual Property reviewed by Lender prior
to the date hereof (the “Survey”) or disclosed in Schedule 4.1.13 annexed hereto
with respect to such Individual Property, all public utilities necessary or
convenient to the full use and enjoyment of such Individual Property are located
either in the public right of way abutting such Individual Property (which are
connected so as to serve such Individual Property without passing over other
property) or in recorded easements serving such Individual Property and such
easements are set forth in and insured by the Owner’s Title Policy. All public
roads and streets necessary for the use of each Individual Property for its
current purpose have been completed, are physically open and are dedicated to
public use and have been accepted by all Governmental Authorities.

 

4.1.14      Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.

 

4.1.15      Separate Lots.

 

Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.

 

4.1.16      Assessments.

 

Except as disclosed in the Owner’s Title Policy, to Borrower’s Actual Knowledge,
there are no pending or proposed special or other assessments for public

 

56

--------------------------------------------------------------------------------


 

improvements or otherwise affecting any Individual Property, nor are there any
contemplated improvements to any Individual Property that, to Borrower’s Actual
Knowledge, may result in such special or other assessments.

 

4.1.17      Enforceability.

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

4.1.18      No Prior Assignment.

 

Other than under the Mortgage Loan Documents, there are no prior assignments of
the Leases or any portion of the Rents due and payable or to become due and
payable which are presently outstanding. There are no prior assignments of the
Collateral or any Mortgage Principal’s general partner interest in the related
Mortgage Borrower Entity which are presently outstanding except in accordance
with the Loan Documents.

 

4.1.19      Insurance.

 

Mortgage Borrower has obtained and Borrower has delivered to Lender certified
copies of all insurance policies, or certificates of insurance, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
Neither Borrower nor, to Borrower’s Actual Knowledge, any other Person, has
done, by act or omission, anything which would impair the coverage of any such
policy.

 

4.1.20      Use of Property.

 

Each Individual Property is used exclusively for (a) luxury residential
apartment purposes (including ancillary retail space), (b) other uses expressly
permitted under the certificate of occupancy issued for the Improvements or the
zoning ordinances and codes applicable to the Properties (or any variances for
the Properties) or (c) other appurtenant and related uses.

 

4.1.21      Certificate of Occupancy; Licenses.

 

Except as otherwise disclosed in Schedule 4.1.21 annexed hereto, to Borrower’s
Actual Knowledge, all certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required
for the legal use, occupancy and operation of each Individual Property by
Mortgage Borrower as a luxury residential apartment building (including
ancillary retail space) (collectively, the “Licenses”), have been obtained and
are in full force and effect and are not subject to revocation, suspension or
forfeiture. The use being made of each Individual Property is in conformity in
all material respects with the certificate of occupancy issued for the
Improvements.

 

57

--------------------------------------------------------------------------------


 

4.1.22      Flood Zone.

 

Except as otherwise shown on the Survey with respect to any Individual Property,
none of the Improvements on such Individual Property are located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards or, if any portion of the Improvements on such Individual Property
is located within such an area, the flood insurance required pursuant to the
Mortgage Loan Documents is in full force and effect.

 

4.1.23      Physical Condition.

 

Except as otherwise disclosed in Schedule 4.1.23 annexed hereto, neither
Borrower nor Mortgage Borrower has received written notice from any insurance
company or bonding company of any material defects or inadequacies in any
Individual Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond. Except as otherwise disclosed in Schedule 4.1.23 annexed
hereto, to Borrower’s Actual Knowledge, each Individual Property is free from
damage caused by fire or other casualty. To Borrower’s Actual Knowledge, all
liquid and solid waste disposal, septic and sewer systems located on each
Individual Property are in a good and safe condition and repair and in
compliance in all material respects with all Legal Requirements applicable to
such Individual Property.

 

4.1.24      Boundaries.

 

Except as otherwise shown on the Survey with respect to any Individual Property,
all of the Improvements on such Individual Property which were included in
determining the appraised value of such Individual Property lie wholly within
the boundaries and building restriction lines of such Individual Property, and
no improvements on adjoining properties encroach upon such Individual Property,
and no easements or other encumbrances upon such Individual Property encroach
upon any of the Improvements on such Individual Property.

 

4.1.25      Leases.

 

To Borrower’s Actual Knowledge. the Properties are not subject to any Leases
other than the Leases described in Schedule 4.1.25 attached hereto and made a
part hereof. Except as disclosed in the rent roll and arrearages report for each
Individual Property delivered to and approved by Lender, in the tenant estoppel
letters delivered to Lender on or prior to the Closing Date, or in Schedule
4.1.25 annexed hereto, as of the date hereof, (i) Mortgage Borrower is the sole
owner of the entire lessor’s interest in the Leases; (ii) to Borrower’s Actual
Knowledge, the Leases are valid and enforceable and in full force and effect;
(iii) to Borrower’s Actual Knowledge, all of the Leases are arms-length
agreements with bona fide, independent third parties; (iv) to Borrower’s Actual
Knowledge, no party under any Lease is in default in the performance of any of
such party’s material obligations under such Lease beyond the expiration of any
applicable

 

58

--------------------------------------------------------------------------------


 

grace or cure period; (v) to Borrower’s Actual Knowledge, all Rents due under
any of the Leases have been paid in full; (vi) to Borrower’s Actual Knowledge,
Borrower has delivered or made available to Lender true and correct copies of
all Major Leases including all amendments and modifications thereto; (vii) none
of the Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated by Mortgage Borrower in favor of any party other than Mortgage
Lender; (viii) none of the Rents have been collected by Mortgage Borrower or
Manager for more than one (1) month in advance (except that a security deposit
or prepayment of first month’s and last month’s rent shall not be deemed rent
collected in advance); (ix) to Borrower’s Actual Knowledge, the premises demised
under the Leases have been completed (other than with respect to tenant
improvements that remain outstanding and for which Mortgage Lender has reserved
funds under the Mortgage Loan Documents) and the tenants under the Leases have
accepted the same and have taken possession of the same on a rent-paying basis;
(x) no tenant under any of the Leases has asserted in writing to Borrower,
Mortgage Borrower or Manager any offset or defense to the payment of any portion
of the Rents; (xi) neither Borrower nor Mortgage Borrower has received written
notice from any tenant challenging the validity or enforceability of any Lease;
(xii) to Borrower’s Actual Knowledge, there are no agreements with the tenants
under the Leases other than as expressly set forth in each Lease; (xiii) to
Borrower’s Actual Knowledge, the Leases are valid and enforceable against
Mortgage Borrower and the tenants thereunder, subject to applicable bankruptcy,
insolvency, reorganization and other laws affecting creditor’s rights generally,
to moratorium laws from time to time in effect and to general principles of
equity (regardless of whether such enforceability is considered in an action or
proceeding in equity or at law); (xiv) to Borrower’s Actual Knowledge, no Lease
contains an option to purchase, right of first refusal to purchase, or any other
similar provision; (xv) to Borrower’s Actual Knowledge, no person or entity has
any possessory interest in, or right to occupy, any Individual Property except
under and pursuant to a Lease; (xvi) Borrower does not have Actual Knowledge of
any currently effective unrecorded non-disturbance agreement in favor of any
Tenant under a Major Lease that would be considered unacceptable to prudent
institutional lenders; (xvii) all security deposits relating to the Leases
reflected on the certified rent roll delivered to Lender by Borrower are being
held by Mortgage Borrower; and (xviii) to Borrower’s Actual Knowledge, no
brokerage commissions or finders fees are due and payable regarding any Lease
(other than those for which Mortgage Lender has reserved funds under the
Mortgage Loan Documents).

 

4.1.26      Title.

 

(A)           EACH LOAN PARTY PURPORTING TO GRANT A LIEN ON ANY COLLATERAL IS
THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD TITLE TO, SUCH COLLATERAL, FREE
AND CLEAR OF ALL LIENS WHATSOEVER, OTHER THAN PERMITTED ENCUMBRANCES. THE PLEDGE
AGREEMENT, TOGETHER WITH THE UCC FINANCING STATEMENTS RELATING TO THE COLLATERAL
WHEN PROPERLY FILED IN THE APPROPRIATE RECORDS, WILL CREATE A VALID, PERFECTED
FIRST PRIORITY SECURITY INTERESTS IN AND TO SUCH COLLATERAL, ALL IN ACCORDANCE
WITH THE TERMS THEREOF FOR WHICH A LIEN CAN BE PERFECTED BY FILING A UCC
FINANCING STATEMENT. FOR SO LONG AS THE LIEN OF THE PLEDGE AGREEMENT IS
OUTSTANDING WITH RESPECT TO ANY COLLATERAL, BORROWER SHALL FOREVER WARRANT,
DEFEND AND PRESERVE SUCH TITLE AND THE VALIDITY AND PRIORITY OF THE LIEN OF THE
PLEDGE

 

59

--------------------------------------------------------------------------------


 

AGREEMENT WITH RESPECT TO SUCH COLLATERAL AND SHALL FOREVER WARRANT AND DEFEND
SUCH TITLE, VALIDITY AND PRIORITY TO LENDER AGAINST THE CLAIMS OF ALL PERSONS
WHOMSOEVER.

 

(B)           EACH MORTGAGE BORROWER ENTITY HAS GOOD TITLE TO THE APPLICABLE
INDIVIDUAL PROPERTY AND POSSESSES A FEE SIMPLE ABSOLUTE ESTATE IN SUCH
INDIVIDUAL PROPERTY AND IT OWNS SUCH INDIVIDUAL PROPERTY FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND CHARGES WHATSOEVER EXCEPT FOR THE PERMITTED
ENCUMBRANCES. TO BORROWER’S ACTUAL KNOWLEDGE, THE PERMITTED ENCUMBRANCES
DISCLOSED IN THE MORTGAGE TITLE INSURANCE POLICY DO NOT AND WILL NOT MATERIALLY
ADVERSELY AFFECT OR INTERFERE WITH THE VALUE, OR MATERIALLY ADVERSELY AFFECT OR
INTERFERE WITH THE CURRENT USE OR OPERATION, OF THE PROPERTIES OR THE ABILITY OF
BORROWER TO REPAY THE NOTE OR ANY OTHER AMOUNT OWING UNDER THE NOTE, THE PLEDGE
AGREEMENT, THE LOAN AGREEMENT, OR THE OTHER LOAN DOCUMENTS OR TO PERFORM ITS
OBLIGATIONS THEREUNDER IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT, THE
NOTE, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS. OTHER THAN MORTGAGE
LENDER, NO PERSON OTHER THAN MORTGAGE BORROWER OWNS ANY INTEREST IN ANY PAYMENTS
DUE UNDER THE LEASES. EACH BORROWER ENTITY SHALL CAUSE THE APPLICABLE MORTGAGE
BORROWER ENTITY TO FOREVER WARRANT, DEFEND AND PRESERVE THE TITLE TO THE
APPLICABLE INDIVIDUAL PROPERTY AND TO FOREVER WARRANT AND DEFEND THE SAME TO
LENDER AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER.

 

(C)           EACH MORTGAGE PRINCIPAL HAS GOOD TITLE TO ITS OWNERSHIP INTERESTS
IN THE APPLICABLE MORTGAGE BORROWER ENTITY FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND CHARGES WHATSOEVER EXCEPT FOR THE PERMITTED ENCUMBRANCES.
BORROWER SHALL CAUSE EACH MORTGAGE PRINCIPAL TO FOREVER WARRANT, DEFEND AND
PRESERVE THE TITLE TO SUCH OWNERSHIP INTERESTS IN THE APPLICABLE MORTGAGE
BORROWER ENTITY AND TO FOREVER WARRANT AND DEFEND THE SAME TO LENDER AGAINST THE
CLAIMS OF ALL PERSONS WHOMSOEVER.

 

4.1.27      Intentionally Omitted.

 

4.1.28      Filing and Recording Taxes.

 

All transfer taxes, deed stamps, intangible taxes or other amounts in the nature
of transfer taxes required to be paid by Borrower or, to Borrower’s Actual
Knowledge, any other Person under applicable Legal Requirements currently in
effect in connection with the transfer of the Properties to Mortgage Borrower,
the Collateral, the making of the Mortgage Loan, the Loan or the other
transactions contemplated by this Agreement have been paid. All mortgage,
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Pledge Agreement, have been paid.

 

60

--------------------------------------------------------------------------------


 

4.1.29      Intentionally Omitted.

 

4.1.30      Management Agreement.

 

The Management Agreement is in full force and effect and there is no material
default thereunder by either party thereto and no event has occurred that, with
the passage of time and/or the giving of notice would constitute a material
default thereunder.

 

4.1.31      Illegal Activity.

 

No portion of any Individual Property, the Collateral or any Mortgage
Principal’s general partner interest in the related Mortgage Borrower Entity is
being or will be purchased with proceeds of any illegal activity and, to
Borrower’s Actual Knowledge, there are no illegal activities or activities
relating to any controlled substances at any Individual Property.

 

4.1.32      No Change in Facts or Circumstances; Disclosure.

 

To Borrower’s Actual Knowledge, all information submitted by Borrower to Lender
and in all financial statements, rent rolls, reports, certificates and other
documents submitted in connection with the Loan or in satisfaction of the terms
thereof and all statements of fact made by Borrower or Principal in this
Agreement or in any other Loan Document, are accurate, complete and correct in
all material respects. To Borrower’s Actual Knowledge, except as otherwise
disclosed in Schedule 4.1.32 annexed hereto, there has been no material adverse
change in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise has a Material Adverse Effect. To Borrower’s Actual
Knowledge, Borrower has disclosed to Lender all material facts and has not
failed to disclose any material fact that could cause any Provided Information
or any representation or warranty made herein to be materially misleading.

 

4.1.33      Investment Company Act.

 

No Borrower Entity is (a) an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended; or (b) subject to any other federal or State law or regulation
which purports to restrict or regulate its ability to borrow money.

 

4.1.34      Principal Place of Business; State of Organization.

 

Each Borrower Entity’s principal place of business as of the date hereof is the
address set forth in the introductory paragraph of this Agreement. Each Borrower
Entity is organized under the laws of the State of Delaware pursuant to a
Certificate of Limited Partnership or Certification of Formation filed with the
Secretary of State of the State of Delaware, and the organizational
identification number of each Borrower Entity is set forth opposite the name of
such Borrower Entity on Exhibit A annexed hereto.

 

61

--------------------------------------------------------------------------------


 

4.1.35      Single Purpose Entity.

 

(A)           BORROWER REPRESENTS AND WARRANTS THAT IT HAS NOT, AND THAT NO
PRINCIPAL HAS, SINCE ITS DATE OF FORMATION, AND COVENANTS AND AGREES THAT ITS
ORGANIZATIONAL DOCUMENTS SHALL PROVIDE THAT IT SHALL NOT, AND THAT THE
ORGANIZATIONAL DOCUMENTS OF EACH PRINCIPAL SHALL PROVIDE THAT SUCH PRINCIPAL
SHALL NOT:

 

(I)            WITH RESPECT TO BORROWER, ENGAGE IN ANY BUSINESS OR ACTIVITY
OTHER THAN ACQUIRING, OWNING, HOLDING, MANAGING, OPERATING, FINANCING,
REFINANCING, ENCUMBERING, SELLING, EXCHANGING AND OTHERWISE DEALING WITH AND
DISPOSING OF ALL OR ANY PORTION OF THE COLLATERAL, AND ENTERING INTO THE LOAN,
AND ACTIVITIES INCIDENTAL THERETO, AND WITH RESPECT TO ANY PRINCIPAL, ENGAGE IN
ANY BUSINESS OR ACTIVITY OTHER THAN THE OWNERSHIP OF ITS INTEREST IN THE RELATED
BORROWER ENTITY, AND ACTIVITIES INCIDENTAL THERETO;

 

(II)           WITH RESPECT TO BORROWER, ACQUIRE OR OWN ANY MATERIAL ASSETS
OTHER THAN (I) THE COLLATERAL, AND (II) SUCH PERSONAL PROPERTY AS MAY BE
NECESSARY FOR, OR INCIDENTAL TO, THE OWNERSHIP OF THE COLLATERAL, AND WITH
RESPECT TO ANY PRINCIPAL, ACQUIRE OR OWN ANY MATERIAL ASSET OTHER THAN ITS
INTEREST IN THE RELATED BORROWER ENTITY;

 

(III)          MERGE INTO OR CONSOLIDATE WITH ANY PERSON OR DISSOLVE, TERMINATE
OR LIQUIDATE IN WHOLE OR IN PART, TRANSFER OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS OR CHANGE ITS LEGAL STRUCTURE, OTHER THAN
PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS;

 

(IV)          WITH RESPECT TO ANY BORROWER ENTITY, (I) FAIL TO OBSERVE ITS
ORGANIZATIONAL FORMALITIES OR PRESERVE ITS EXISTENCE AS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (IF APPLICABLE) UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION OR FORMATION, OR (II) WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, AMEND, MODIFY, TERMINATE OR FAIL TO COMPLY IN ANY
MATERIAL RESPECTS WITH THE PROVISIONS OF SUCH BORROWER ENTITY’S LIMITED
PARTNERSHIP AGREEMENT, CERTIFICATE OF LIMITED PARTNERSHIP, LIMITED LIABILITY
COMPANY AGREEMENT, CERTIFICATE OF FORMATION OR SIMILAR ORGANIZATIONAL DOCUMENTS,
AS THE CASE MAY BE, OR OF THE RELATED PRINCIPAL’S LIMITED LIABILITY COMPANY
AGREEMENT, CERTIFICATE OF FORMATION OR SIMILAR ORGANIZATIONAL DOCUMENTS, AS THE
CASE MAY BE, WHICHEVER IS APPLICABLE;

 

(V)           OTHER THAN ANY PRINCIPAL’S OWNERSHIP INTEREST IN THE RELATED
BORROWER ENTITY, OWN ANY SUBSIDIARY OR MAKE ANY INVESTMENT IN ANY PERSON WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER;

 

(VI)          COMMINGLE ITS ASSETS WITH THE ASSETS OF ANY OF ITS MEMBERS,
GENERAL PARTNERS, AFFILIATES, PRINCIPALS OR OF ANY OTHER PERSON, PARTICIPATE IN
A CASH MANAGEMENT SYSTEM WITH ANY OTHER PERSON (OTHER THAN EACH OTHER BORROWER
ENTITY, SO LONG AS THE ASSETS OF EACH BORROWER ENTITY ARE ABLE TO BE EASILY

 

62

--------------------------------------------------------------------------------


 

SEGREGATED) OR FAIL TO USE ITS OWN SEPARATE STATIONERY, TELEPHONE NUMBER,
INVOICES AND CHECKS;

 

(VII)         WITH RESPECT TO BORROWER, INCUR ANY DEBT, SECURED OR UNSECURED,
DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER THAN THE
DEBT, EXCEPT FOR LIABILITIES INCURRED IN THE ORDINARY COURSE OF ITS BUSINESS
RELATING TO THE OWNERSHIP OF THE COLLATERAL AND THE ROUTINE ADMINISTRATION OF
MORTGAGE BORROWER, IN AMOUNTS NOT TO EXCEED $100,000 AND WHICH LIABILITIES ARE
NOT MORE THAN NINETY (90) DAYS PAST DUE AND ARE NOT EVIDENCED BY A NOTE, AND
WITH RESPECT TO ANY PRINCIPAL, INCUR ANY DEBT SECURED OR UNSECURED, DIRECT OR
CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATIONS) EXCEPT FOR LIABILITIES
INCURRED IN THE ORDINARY COURSE OF ITS BUSINESS RELATING TO THE OWNERSHIP OF THE
COLLATERAL AND THE ROUTINE ADMINISTRATION OF BORROWER, IN AMOUNTS NOT TO EXCEED
$100,000 AND WHICH LIABILITIES ARE NOT MORE THAN NINETY (90) DAYS PAST DUE AND
ARE NOT EVIDENCED BY A NOTE (THE “PERMITTED DEBT”);

 

(VIII)        BECOME INSOLVENT AND FAIL TO PAY ITS DEBTS AND LIABILITIES
(INCLUDING, AS APPLICABLE, SHARED PERSONNEL AND OVERHEAD EXPENSES) AS THE SAME
SHALL BECOME DUE; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT REQUIRE ANY PARTNER
IN A BORROWER ENTITY TO MAKE ANY CAPITAL CONTRIBUTIONS TO SUCH BORROWER ENTITY;

 

(IX)           (A) FAIL TO MAINTAIN ITS RECORDS (INCLUDING FINANCIAL
STATEMENTS), BOOKS OF ACCOUNT AND BANK ACCOUNTS SEPARATE AND APART FROM THOSE OF
THE MEMBERS, GENERAL PARTNERS, PRINCIPALS AND AFFILIATES OF ANY BORROWER ENTITY
OR OF ANY PRINCIPAL, AS THE CASE MAY BE, THE AFFILIATES OF A MEMBER, GENERAL
PARTNER OR PRINCIPAL OF ANY BORROWER ENTITY OR OF ANY PRINCIPAL, AS THE CASE MAY
BE, AND ANY OTHER PERSON, (B) PERMIT ITS ASSETS OR LIABILITIES TO BE LISTED AS
ASSETS OR LIABILITIES ON THE FINANCIAL STATEMENT OF ANY OTHER PERSON (EXCEPT
WHERE CONSOLIDATED FINANCIAL STATEMENTS ARE PERMITTED OR REQUIRED BY APPLICABLE
LAW OR GAAP, PROVIDED THAT SUCH CONSOLIDATED STATEMENTS SHALL REFLECT THAT SUCH
ENTITIES ARE SEPARATE LEGAL ENTITIES AND INDICATE THAT THE BORROWER’S ASSETS AND
LIABILITIES ARE NOT AVAILABLE TO SATISFY THE DEBTS AND OTHER OBLIGATIONS OF SUCH
AFFILIATE OR ANY OTHER PERSON, OTHER THAN AS EXPRESSLY PROVIDED IN THE LOAN
DOCUMENTS) OR (C) INCLUDE THE ASSETS OR LIABILITIES OF ANY OTHER PERSON ON ITS
FINANCIAL STATEMENTS (EXCEPT WHERE CONSOLIDATED FINANCIAL STATEMENTS ARE
PERMITTED OR REQUIRED BY APPLICABLE LAW OR GAAP, PROVIDED THAT SUCH CONSOLIDATED
STATEMENTS SHALL REFLECT THAT SUCH ENTITIES ARE SEPARATE LEGAL ENTITIES AND
INDICATE THAT THE BORROWER’S ASSETS AND LIABILITIES ARE NOT AVAILABLE TO SATISFY
THE DEBTS AND OTHER OBLIGATIONS OF SUCH AFFILIATE OR ANY OTHER PERSON, OTHER
THAN AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS);

 

(X)            ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY MEMBER, GENERAL
PARTNER, PRINCIPAL OR AFFILIATE OF ANY BORROWER ENTITY OR OF ANY PRINCIPAL, AS
THE CASE MAY BE, GUARANTOR, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR
AFFILIATE THEREOF, EXCEPT UPON TERMS AND CONDITIONS THAT ARE COMMERCIALLY
REASONABLE, INTRINSICALLY FAIR AND SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE
AVAILABLE ON AN ARM’S-LENGTH BASIS (TAKING INTO ACCOUNT THE RELATIVE STANDARDS
OF QUALITY AND REPUTATION OF THE PARTY RENDERING THE SERVICE) WITH THIRD PARTIES
OTHER THAN ANY MEMBER, GENERAL

 

63

--------------------------------------------------------------------------------


 

PARTNER, PRINCIPAL OR AFFILIATE OF ANY BORROWER ENTITY OR OF ANY PRINCIPAL, AS
THE CASE MAY BE, GUARANTOR, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR
AFFILIATE THEREOF; PROVIDED, HOWEVER, THAT THE FOREGOING PROHIBITION SHALL NOT
APPLY TO ANY MANAGEMENT AGREEMENT WITH TSP OR AN AFFILIATE OF TSP SO LONG AS
SUCH MANAGEMENT AGREEMENT IS ON MARKET TERMS AND NEGOTIATED ON AN ARM’S LENGTH
BASIS (I.E., IN THIS CONTEXT, NEGOTIATED WITH A NON-AFFILIATE REPRESENTING THE
INTERESTS OF THE PROPERTY OWNER);

 

(XI)           TO THE FULLEST EXTENT PERMITTED BY LAW, SEEK THE DISSOLUTION OR
WINDING UP IN WHOLE, OR IN PART, OF ANY BORROWER ENTITY OR OF ANY PRINCIPAL, AS
THE CASE MAY BE;

 

(XII)          FAIL TO CORRECT ANY KNOWN MISUNDERSTANDINGS REGARDING THE
SEPARATE IDENTITY OF ANY BORROWER ENTITY, OR OF ANY PRINCIPAL, AS THE CASE MAY
BE, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE THEREOF OR ANY OTHER
PERSON;

 

(XIII)         GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF ANY OTHER PERSON
OR HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE DEBTS OF ANOTHER PERSON;

 

(XIV)        MAKE ANY LOANS OR ADVANCES TO ANY THIRD PARTY, INCLUDING ANY
MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE OF ANY BORROWER ENTITY OR OF ANY
PRINCIPAL, AS THE CASE MAY BE, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR
AFFILIATE THEREOF, AND SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ANY
MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE OF ANY BORROWER ENTITY OR ANY
PRINCIPAL, AS THE CASE MAY BE, OR ANY MEMBER, GENERAL PARTNER, OR AFFILIATE
THEREOF;

 

(XV)         FAIL TO FILE ITS OWN TAX RETURNS OR BE INCLUDED ON THE TAX RETURNS
OF ANY OTHER PERSON EXCEPT AS REQUIRED OR PERMITTED BY APPLICABLE LAW;

 

(XVI)        FAIL EITHER TO HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL ENTITY
SEPARATE AND DISTINCT FROM ANY OTHER PERSON OR TO CONDUCT ITS BUSINESS SOLELY IN
ITS OWN NAME OR A NAME FRANCHISED OR LICENSED TO IT BY AN ENTITY OTHER THAN AN
AFFILIATE OF BORROWER OR OF ANY PRINCIPAL, AS THE CASE MAY BE, AND NOT AS A
DIVISION OR PART OF ANY OTHER ENTITY IN ORDER NOT (A) TO MISLEAD OTHERS AS TO
THE IDENTITY WITH WHICH SUCH OTHER PARTY IS TRANSACTING BUSINESS, OR (B) TO
SUGGEST THAT BORROWER OR ANY PRINCIPAL, AS THE CASE MAY BE, IS RESPONSIBLE FOR
THE DEBTS OF ANY THIRD PARTY (INCLUDING ANY MEMBER, GENERAL PARTNER, PRINCIPAL
OR AFFILIATE OF ANY BORROWER ENTITY, OR OF ANY PRINCIPAL, AS THE CASE MAY BE, OR
ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE THEREOF);

 

(XVII)       FAIL TO ENDEAVOR TO MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL
OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND
IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS; PROVIDED, HOWEVER, THE
FOREGOING SHALL NOT REQUIRE ANY PARTNER IN A BORROWER ENTITY TO MAKE ANY CAPITAL
CONTRIBUTIONS TO SUCH BORROWER ENTITY;

 

(XVIII)      SHARE ANY COMMON LOGO WITH OR HOLD ITSELF OUT AS OR BE CONSIDERED
AS A DEPARTMENT OR DIVISION OF (A) ANY GENERAL PARTNER, PRINCIPAL, MEMBER OR
AFFILIATE OF ANY BORROWER ENTITY OR OF ANY PRINCIPAL, AS THE CASE MAY BE, (B)
ANY AFFILIATE

 

64

--------------------------------------------------------------------------------


 

OF A GENERAL PARTNER, PRINCIPAL OR MEMBER OF ANY BORROWER ENTITY OR OF ANY
PRINCIPAL, AS THE CASE MAY BE, OR (C) ANY OTHER PERSON;

 

(XIX)         FAIL TO ALLOCATE FAIRLY AND REASONABLY ANY OVERHEAD EXPENSES THAT
ARE SHARED WITH AN AFFILIATE, INCLUDING PAYING FOR OFFICE SPACE AND SERVICES
PERFORMED BY ANY EMPLOYEE OF AN AFFILIATE;

 

(XX)          PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY OTHER PERSON, AND WITH
RESPECT TO BORROWER, OTHER THAN WITH RESPECT TO THE LOAN;

 

(XXI)         [INTENTIONALLY OMITTED];

 

(XXII)        FAIL TO PROVIDE IN ITS (I) LIMITED LIABILITY COMPANY AGREEMENT, IF
IT IS A LIMITED LIABILITY COMPANY, (II) LIMITED PARTNERSHIP AGREEMENT, IF IT IS
A LIMITED PARTNERSHIP OR (III) CERTIFICATE OF INCORPORATION, IF IT IS A
CORPORATION, THAT FOR SO LONG AS THE LOAN IS OUTSTANDING PURSUANT TO THE NOTE,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, IT SHALL NOT FILE OR CONSENT TO THE
FILING OF ANY PETITION, EITHER VOLUNTARY OR INVOLUNTARY, TO TAKE ADVANTAGE OF
ANY APPLICABLE INSOLVENCY, BANKRUPTCY, LIQUIDATION OR REORGANIZATION STATUTE, OR
MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS WITHOUT THE AFFIRMATIVE VOTE OF
THE INDEPENDENT DIRECTOR AND OF ALL OTHER GENERAL PARTNERS/MANAGING
MEMBERS/DIRECTORS;

 

(XXIII)       FAIL TO HOLD ITS ASSETS IN ITS OWN NAME;

 

(XXIV)       IF ANY BORROWER ENTITY OR PRINCIPAL IS A CORPORATION, FAIL TO
CONSIDER THE INTERESTS OF SUCH CORPORATION’S CREDITORS IN CONNECTION WITH ALL
CORPORATE ACTIONS TO THE EXTENT PERMITTED BY APPLICABLE LAW;

 

(XXV)        HAVE ANY OF ITS OBLIGATIONS GUARANTEED BY AN AFFILIATE, EXCEPT IN
CONNECTION WITH THE LOAN; AND

 

(XXVI)       VIOLATE OR CAUSE TO BE VIOLATED THE ASSUMPTIONS MADE WITH RESPECT
TO THE BORROWER ENTITIES AND THEIR RESPECTIVE PRINCIPALS IN THE INSOLVENCY
OPINION.

 

(B)           BORROWER COVENANTS AND AGREES THAT, IF ANY BORROWER ENTITY IS A
SINGLE MEMBER LIMITED LIABILITY COMPANY THAT COMPLIES WITH THE REQUIREMENTS OF
SECTION 4.1.35(D) BELOW, ITS ORGANIZATIONAL DOCUMENTS SHALL PROVIDE THAT SUCH
BORROWER ENTITY SHALL NOT, AND IF ANY BORROWER ENTITY IS NOT A SINGLE MEMBER
LIMITED LIABILITY COMPANY THAT COMPLIES WITH THE REQUIREMENTS OF SECTION
4.1.35(D) BELOW, THE ORGANIZATIONAL DOCUMENTS OF SUCH BORROWER ENTITY’S
PRINCIPAL SHALL PROVIDE THAT SUCH PRINCIPAL SHALL NOT, FAIL AT ANY TIME TO HAVE
AT LEAST ONE INDEPENDENT MANAGER OR DIRECTOR (THE “INDEPENDENT DIRECTOR”) THAT
IS NOT AND HAS NOT BEEN FOR AT LEAST FIVE (5) YEARS:  (I) A STOCKHOLDER,
DIRECTOR, OFFICER, EMPLOYEE, PARTNER, MEMBER, ATTORNEY OR COUNSEL OF SUCH
BORROWER ENTITY OR OF SUCH BORROWER ENTITY’S PRINCIPAL OR ANY AFFILIATE OF
EITHER OF THEM (OTHER THAN HIS OR HER SERVICE AS AN INDEPENDENT DIRECTOR OF SUCH
BORROWER ENTITY OR ANY OF ITS AFFILIATES); (II) A CUSTOMER, SUPPLIER OR OTHER
PERSON WHO DERIVES ITS PURCHASES OR REVENUES (OTHER THAN ANY FEE PAID TO SUCH
DIRECTOR AS COMPENSATION FOR SUCH DIRECTOR TO SERVE AS AN INDEPENDENT DIRECTOR)
FROM ITS ACTIVITIES WITH SUCH BORROWER ENTITY, SUCH PRINCIPAL OR ANY AFFILIATE
OF

 

65

--------------------------------------------------------------------------------


 

EITHER OF THEM (A “BUSINESS PARTY”); (III) A PERSON CONTROLLING OR UNDER COMMON
CONTROL WITH ANY SUCH STOCKHOLDER, PARTNER, MEMBER, DIRECTOR, OFFICER, ATTORNEY,
COUNSEL OR BUSINESS PARTY; OR (IV) A MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH
STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, PARTNER, MEMBER, ATTORNEY, COUNSEL OR
BUSINESS PARTY; PROVIDED, HOWEVER, THAT A PERSON SHALL NOT BE DEEMED TO BE A
DIRECTOR OF AN AFFILIATE SOLELY BY REASON OF SUCH PERSON BEING A DIRECTOR OF AN
AFFILIATED SINGLE-PURPOSE ENTITY (OTHER THAN MEZZANINE B BORROWER OR MORTGAGE
BORROWER). NOTWITHSTANDING THE FOREGOING, NO INDEPENDENT DIRECTOR SHALL ALSO
SERVE AS (W) AN INDEPENDENT DIRECTOR (AS SUCH TERM IS DEFINED IN THE MEZZANINE B
LOAN AGREEMENT) FOR MEZZANINE B BORROWER OR PRINCIPAL (AS SUCH TERM IS DEFINED
IN THE MEZZANINE B LOAN AGREEMENT) OF MEZZANINE B BORROWER OR (X) AN INDEPENDENT
DIRECTOR (AS SUCH TERM IS DEFINED IN THE MORTGAGE LOAN AGREEMENT) FOR MORTGAGE
BORROWER OR MORTGAGE PRINCIPAL.

 

(C)           BORROWER COVENANTS AND AGREES THAT, IF ANY BORROWER ENTITY IS A
SINGLE MEMBER LIMITED LIABILITY COMPANY THAT COMPLIES WITH THE REQUIREMENTS OF
SECTION 4.1.35(D) BELOW, ITS ORGANIZATIONAL DOCUMENTS SHALL PROVIDE THAT SUCH
BORROWER ENTITY SHALL NOT, AND IF ANY BORROWER ENTITY IS NOT A SINGLE MEMBER
LIMITED LIABILITY COMPANY THAT COMPLIES WITH THE REQUIREMENTS OF SECTION
4.1.35(D) BELOW, THE ORGANIZATIONAL DOCUMENTS OF SUCH BORROWER ENTITY’S
PRINCIPAL SHALL PROVIDE THAT SUCH PRINCIPAL SHALL NOT, PERMIT ITS BOARD OF
DIRECTORS TO TAKE, WITHOUT THE VOTE OF THE INDEPENDENT DIRECTOR, ANY ACTION
WHICH, UNDER THE TERMS OF ANY CERTIFICATE OF INCORPORATION, BY-LAWS, VOTING
TRUST AGREEMENT WITH RESPECT TO ANY COMMON STOCK OR OTHER APPLICABLE
ORGANIZATIONAL DOCUMENTS, REQUIRES THE UNANIMOUS VOTE OF ONE HUNDRED PERCENT
(100%) OF THE MEMBERS OF THE BOARD.

 

(D)           BORROWER COVENANTS AND AGREES THAT, IN THE EVENT THAT ANY BORROWER
ENTITY OR ITS PRINCIPAL IS A DELAWARE LIMITED LIABILITY COMPANY THAT DOES NOT
HAVE A MANAGING MEMBER WHICH COMPLIES WITH THE FOREGOING REQUIREMENTS OF THIS
SECTION 4.1.35, THE LIMITED LIABILITY COMPANY AGREEMENT OF SUCH BORROWER ENTITY
OR SUCH PRINCIPAL, AS APPLICABLE (AN “LLC AGREEMENT”), SHALL PROVIDE THAT (A)
UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE LAST REMAINING MEMBER OF SUCH
BORROWER ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, (“MEMBER”) TO CEASE TO BE THE
MEMBER OF SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, (OTHER THAN (1)
UPON AN ASSIGNMENT BY MEMBER OF ALL OF ITS LIMITED LIABILITY COMPANY INTEREST IN
SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, AND THE ADMISSION OF THE
TRANSFEREE IN ACCORDANCE WITH THE LOAN DOCUMENTS AND THE APPLICABLE LLC
AGREEMENT, OR (2) THE RESIGNATION OF MEMBER AND THE ADMISSION OF AN ADDITIONAL
MEMBER OF SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS AND THE APPLICABLE LLC AGREEMENT), ANY
PERSON ACTING AS INDEPENDENT DIRECTOR OF SUCH BORROWER ENTITY OR SUCH PRINCIPAL,
AS APPLICABLE, SHALL, WITHOUT ANY ACTION OF ANY OTHER PERSON AND SIMULTANEOUSLY
WITH THE MEMBER CEASING TO BE THE MEMBER OF SUCH BORROWER ENTITY OR SUCH
PRINCIPAL, AS APPLICABLE, AUTOMATICALLY BE ADMITTED TO SUCH BORROWER ENTITY OR
SUCH PRINCIPAL, AS APPLICABLE, (“SPECIAL MEMBER”) AND SHALL CONTINUE SUCH
BORROWER ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, WITHOUT DISSOLUTION AND (B)
SPECIAL MEMBER MAY NOT RESIGN FROM SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS
APPLICABLE, OR TRANSFER ITS RIGHTS AS SPECIAL MEMBER UNLESS (1) A SUCCESSOR
SPECIAL MEMBER HAS BEEN ADMITTED TO SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS
APPLICABLE, AS SPECIAL MEMBER IN ACCORDANCE WITH THE

 

66

--------------------------------------------------------------------------------


 

APPLICABLE LLC AGREEMENT AND (2) SUCH SUCCESSOR SPECIAL MEMBER HAS ALSO ACCEPTED
ITS APPOINTMENT AS AN INDEPENDENT DIRECTOR. EACH LLC AGREEMENT SHALL FURTHER
PROVIDE THAT (V) SPECIAL MEMBER SHALL AUTOMATICALLY CEASE TO BE A MEMBER OF SUCH
BORROWER ENTITY OR PRINCIPAL, AS APPLICABLE, UPON THE ADMISSION TO SUCH BORROWER
ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, OF A SUBSTITUTE MEMBER, (W) SPECIAL
MEMBER SHALL BE A MEMBER OF SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS
APPLICABLE, THAT HAS NO INTEREST IN THE PROFITS, LOSSES AND CAPITAL OF SUCH
BORROWER ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, AND HAS NO RIGHT TO RECEIVE
ANY DISTRIBUTIONS OF SUCH BORROWER ENTITY OR PRINCIPAL, AS APPLICABLE, ASSETS,
(X) PURSUANT TO SECTION 18-301 OF THE DELAWARE LIMITED LIABILITY COMPANY ACT
(THE “ACT”), SPECIAL MEMBER SHALL NOT BE REQUIRED TO MAKE ANY CAPITAL
CONTRIBUTIONS TO SUCH BORROWER OR SUCH PRINCIPAL, AS APPLICABLE, AND SHALL NOT
RECEIVE A LIMITED LIABILITY COMPANY INTEREST IN SUCH BORROWER ENTITY OR SUCH
PRINCIPAL, AS APPLICABLE, (Y) SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL MEMBER,
MAY NOT BIND SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS APPLICABLE, AND (Z)
EXCEPT AS REQUIRED BY ANY MANDATORY PROVISION OF THE ACT, SPECIAL MEMBER, IN ITS
CAPACITY AS SPECIAL MEMBER, SHALL HAVE NO RIGHT TO VOTE ON, APPROVE OR OTHERWISE
CONSENT TO ANY ACTION BY, OR MATTER RELATING TO, SUCH BORROWER ENTITY OR SUCH
PRINCIPAL, AS APPLICABLE, INCLUDING, WITHOUT LIMITATION, THE MERGER,
CONSOLIDATION OR CONVERSION OF SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS
APPLICABLE; PROVIDED, HOWEVER, SUCH PROHIBITION SHALL NOT LIMIT THE OBLIGATIONS
OF SPECIAL MEMBER, IN ITS CAPACITY AS INDEPENDENT DIRECTOR, TO VOTE ON SUCH
MATTERS AS MAY BE EXPRESSLY REQUIRED BY THE APPLICABLE LLC AGREEMENT. IN ORDER
TO IMPLEMENT THE ADMISSION TO ANY BORROWER ENTITY OR ANY PRINCIPAL, AS
APPLICABLE, OF SPECIAL MEMBER, SPECIAL MEMBER SHALL EXECUTE A COUNTERPART OF THE
APPLICABLE LLC AGREEMENT. PRIOR TO ITS ADMISSION TO ANY BORROWER ENTITY OR ANY
PRINCIPAL, AS APPLICABLE, AS SPECIAL MEMBER, NO PERSON ACTING AS INDEPENDENT
DIRECTOR SHALL BE A MEMBER OF SUCH BORROWER ENTITY OR SUCH PRINCIPAL, AS
APPLICABLE.

 

Upon the occurrence of any event that causes the Member to cease to be a member
of any Borrower Entity or any Principal, as applicable, (other than (1) upon an
assignment by Member of all of its limited liability company interest in such
Borrower Entity or such Principal, as applicable, and the admission of the
transferee in accordance with the Loan Documents and the applicable LLC
Agreement, or (2) the resignation of Member and the admission of an additional
member of such Borrower Entity or such Principal, as applicable, in accordance
with the terms of the Loan Documents and the applicable LLC Agreement), to the
fullest extent permitted by law, the personal representative of Member shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of Member in such Borrower Entity or such Principal, as
applicable, agree in writing (A) to continue such Borrower Entity or such
Principal, as applicable, and (B) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of such Borrower Entity or such Principal, as applicable, effective as of
the occurrence of the event that terminated the continued membership of Member
of such Borrower Entity or such Principal, as applicable. Any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws
shall not cause Member or Special Member to cease to be a member of any Borrower
Entity or any Principal, as applicable, and upon the occurrence of such an
event, the business of such Borrower Entity or such Principal, as applicable,
shall continue without dissolution. Each LLC Agreement shall provide that each
of

 

67

--------------------------------------------------------------------------------


 

Member and Special Member waives any right it may have to agree in writing to
dissolve any Borrower Entity or any Principal, as applicable, upon the
occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of such Borrower or such
Principal, as applicable.

 

(E)           BORROWER COVENANTS AND AGREES THAT, IN THE EVENT ANY BORROWER
ENTITY IS A DELAWARE LIMITED PARTNERSHIP THAT HAS A GENERAL PARTNER WHICH
DIRECTLY OWNS A ZERO PERCENT (0%) ECONOMIC INTEREST IN BORROWER ENTITY, THE
LIMITED PARTNERSHIP AGREEMENT OF SUCH BORROWER ENTITY (AN “LP AGREEMENT”), SHALL
PROVIDE THAT (A) UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE LAST REMAINING
LIMITED PARTNER OF SUCH BORROWER ENTITY (“PARTNER”) TO CEASE TO BE THE LIMITED
PARTNER OF SUCH BORROWER ENTITY (OTHER THAN (1) UPON AN ASSIGNMENT BY PARTNER OF
ALL OF ITS PARTNERSHIP INTEREST IN SUCH BORROWER ENTITY AND THE ADMISSION OF THE
TRANSFEREE IN ACCORDANCE WITH THE LOAN DOCUMENTS AND THE LP AGREEMENT, OR (2)
THE RESIGNATION OF PARTNER AND THE ADMISSION OF AN ADDITIONAL LIMITED PARTNER OF
SUCH BORROWER ENTITY IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND SUCH
LP AGREEMENT), ANY PERSON ACTING AS OR ANY PERSON THAT MEETS THE DEFINITION OF
INDEPENDENT DIRECTOR OF SUCH BORROWER ENTITY SHALL, WITHOUT ANY ACTION OF ANY
OTHER PERSON AND SIMULTANEOUSLY WITH THE PARTNER CEASING TO BE THE PARTNER OF
SUCH BORROWER ENTITY, AUTOMATICALLY BE ADMITTED TO BORROWER (“SPECIAL LIMITED
PARTNER”) AND SHALL CONTINUE SUCH BORROWER ENTITY WITHOUT DISSOLUTION AND (B)
SPECIAL LIMITED PARTNER MAY NOT RESIGN FROM SUCH BORROWER ENTITY OR TRANSFER ITS
RIGHTS AS SPECIAL LIMITED PARTNER UNLESS A SUCCESSOR SPECIAL LIMITED PARTNER HAS
BEEN ADMITTED TO SUCH BORROWER ENTITY AS SPECIAL LIMITED PARTNER IN ACCORDANCE
WITH THE APPLICABLE LP AGREEMENT. EACH LP AGREEMENT SHALL FURTHER PROVIDE THAT
(V) SPECIAL LIMITED PARTNER SHALL AUTOMATICALLY CEASE TO BE A LIMITED PARTNER OF
THE APPLICABLE BORROWER ENTITY UPON THE ADMISSION TO SUCH BORROWER ENTITY OF A
SUBSTITUTE PARTNER, (W) SPECIAL LIMITED PARTNER SHALL BE A PARTNER OF SUCH
BORROWER ENTITY THAT HAS NO INTEREST IN THE PROFITS, LOSSES AND CAPITAL OF
BORROWER ENTITY AND HAS NO RIGHT TO RECEIVE ANY DISTRIBUTIONS OR ASSETS OF SUCH
BORROWER ENTITY (X) PURSUANT TO THE DELAWARE REVISED UNIFORM LIMITED PARTNERSHIP
ACT (THE “LP ACT”), SPECIAL LIMITED PARTNER SHALL NOT BE REQUIRED TO MAKE ANY
CAPITAL CONTRIBUTIONS TO SUCH BORROWER ENTITY AND SHALL NOT RECEIVE A LIMITED
PARTNERSHIP INTEREST IN SUCH BORROWER ENTITY, (Y) SPECIAL LIMITED PARTNER, IN
ITS CAPACITY AS SPECIAL LIMITED PARTNER, MAY NOT BIND SUCH BORROWER ENTITY, AND
(Z) EXCEPT AS REQUIRED BY ANY MANDATORY PROVISION OF THE LP ACT, SPECIAL LIMITED
PARTNER, IN ITS CAPACITY AS SPECIAL LIMITED PARTNER, SHALL HAVE NO RIGHT TO VOTE
ON, APPROVE OR OTHERWISE CONSENT TO ANY ACTION BY, OR MATTER RELATING TO, SUCH
BORROWER ENTITY INCLUDING, WITHOUT LIMITATION, THE MERGER, CONSOLIDATION OR
CONVERSION OF BORROWER. IN ORDER TO IMPLEMENT THE ADMISSION TO SUCH BORROWER
ENTITY OF SPECIAL LIMITED PARTNER, SPECIAL LIMITED PARTNER SHALL EXECUTE A
COUNTERPART OF THE APPLICABLE LP AGREEMENT.

 

Upon the occurrence of any event that causes Partner to cease to be a limited
partner in any Borrower Entity, (other than (1) upon an assignment by Partner of
all of its partnership interest in such Borrower Entity and the admission of the
transferee in accordance with the Loan Documents and the LP Agreement, or (2)
the resignation of Partner and the admission of an additional limited partner of
such Borrower Entity in accordance with the terms of the Loan Documents and such
LP Agreement), to the fullest

 

68

--------------------------------------------------------------------------------


 

extent permitted by law, the personal representative of Partner shall, within
ninety (90) days after the occurrence of the event that terminated the continued
limited partnership of Partner in such Borrower Entity, agree in writing (A) to
continue such Borrower Entity and (B) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
limited partner of such Borrower Entity, effective as of the occurrence of the
event that terminated the continued limited partnership of Partner of such
Borrower Entity. Any action initiated by or brought against Partner or Special
Limited Partner under any Creditors Rights Laws shall not cause Partner or
Special Limited Partner to cease to be a limited partner of any Borrower Entity,
and upon the occurrence of such an event, the business of such Borrower Entity
shall continue without dissolution. Each LP Agreement shall provide that each of
Partner and Special Limited Partner waives any right it may have to agree in
writing to dissolve the applicable Borrower Entity upon the occurrence of any
action initiated by or brought against Partner or Special Limited Partner under
any Creditors Rights Laws, or the occurrence of an event that causes Partner or
Special Limited Partner to cease to be a limited partner in such Borrower
Entity.

 

Mortgage Borrower is in compliance with, and Borrower shall cause Mortgage
Borrower and Mortgage Principal to continue to comply with, the provisions of
the Mortgage Loan Agreement which relate to the special purpose / single purpose
nature of Mortgage Borrower and Mortgage Principal.

 

4.1.36      Business Purposes.

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

4.1.37      Taxes.

 

Borrower has filed all federal, State, county, municipal, and city income and
other tax returns required to have been filed by it and has paid all taxes and
related liabilities which have become due pursuant to such returns or pursuant
to any assessments received by it. Borrower does not have Actual Knowledge of
any basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

 

4.1.38      Forfeiture.

 

Neither Borrower nor any Affiliate of Borrower in occupancy of or involved with
the operation or use of the Properties has committed any act or omission
affording the federal government or any State or local government the right of
forfeiture as against any of the Collateral, any Mortgage Principal’s general
partner interest in the related Mortgage Borrower Entity or any Individual
Property or any material part thereof or any monies paid in performance of
Borrower’s obligations under the Note, this Agreement or the other Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.

 

69

--------------------------------------------------------------------------------


 

4.1.39      Environmental Representations and Warranties.

 

Borrower represents and warrants that, to Borrower’s Actual Knowledge, based
solely upon an environmental site assessment of the Properties, a copy of which
has been furnished to Lender (the “Environmental Report”), except as otherwise
disclosed or described in the Environmental Report: (a) there are no Hazardous
Materials or underground storage tanks in, on, or under any Individual Property,
except those that are in compliance with Environmental Laws and with permits
issued pursuant thereto (if such permits are required); (b) there are no past,
present or threatened Releases of Hazardous Materials in violation of any
Environmental Law and which would require remediation by a Governmental
Authority in, on, under or from any Individual Property; (c) there is no threat
of any Release of Hazardous Materials migrating to any Individual Property; (d)
there is no past or present non-compliance with current Environmental Laws, or
with permits issued pursuant thereto, in connection with any Individual
Property; (e) Borrower does not know of, and neither Borrower nor Mortgage
Borrower has received, any written or oral notice or other communication from
any Person (including but not limited to a Governmental Authority) relating to
Hazardous Materials in, on, under or from any Individual Property; and (f)
Borrower has truthfully and fully provided to Lender, in writing, any and all
material information relating to environmental conditions in, on, under or from
any Individual Property known to Borrower or Mortgage Borrower or contained in
Borrower’s or Mortgage Borrower’s files and records, including but not limited
to any reports relating to Hazardous Materials in, on, under or migrating to or
from any Individual Property and/or to the environmental condition of the
Properties.

 

4.1.40      Taxpayer Identification Number.

 

Each Borrower Entity’s United States taxpayer identification number is set forth
opposite the name of such Borrower Entity on Exhibit A annexed hereto.

 

4.1.41      OFAC.

 

None of Borrower, Mortgage Borrower, Mezzanine B Borrower, Guarantor or any of
their respective Affiliates is a Prohibited Person, and Borrower, Mortgage
Borrower, Mezzanine B Borrower, Guarantor and, to Borrower’s Actual Knowledge,
their respective Affiliates are in full compliance with all applicable orders,
rules and regulations of The Office of Foreign Assets Control of the U.S.
Department of the Treasury.

 

4.1.42      Intentionally Omitted.

 

4.1.43      Deposit and Securities Accounts.

 

(A)           INTENTIONALLY OMITTED;

 

(B)           EACH OF THE ACCOUNTS CONSTITUTES A “SECURITIES ACCOUNT” OR A
“DEPOSIT ACCOUNT” WITHIN THE MEANING OF THE UCC;

 

70

--------------------------------------------------------------------------------


 

(C)           MORTGAGE BORROWER OWNS AND HAS GOOD TITLE TO THE ACCOUNTS, FREE
AND CLEAR OF ANY LIEN OR CLAIM OF ANY PERSON, OTHER THAN MORTGAGE LENDER;

 

(D)           INTENTIONALLY OMITTED;

 

(E)           OTHER THAN THE SECURITY INTEREST GRANTED TO MORTGAGE LENDER
PURSUANT TO THE MORTGAGE LOAN AGREEMENT AND THE SECURITY INSTRUMENTS, MORTGAGE
BORROWER HAS NOT PLEDGED, ASSIGNED, OR SOLD, GRANTED A SECURITY INTEREST IN, OR
OTHERWISE CONVEYED THE ACCOUNTS; AND

 

(F)            NONE OF THE ACCOUNTS IS IN THE NAME OF ANY PERSON OTHER THAN
MORTGAGE LENDER.

 

4.1.44      Embargoed Person.

 

To Borrower’s Actual Knowledge, as of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower or Principal, constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1, et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower or
Principal, as applicable (whether directly or indirectly), is prohibited by law
or that the Loan is in violation of law (“Embargoed Person”); (b) no Embargoed
Person has any interest of any nature whatsoever in Borrower or Principal, as
applicable, with the result that the investment in Borrower or Principal, as
applicable (whether directly or indirectly), is prohibited by law or that the
Loan is in violation of law; and (c) none of the funds of Borrower or Principal,
as applicable, have been derived from any unlawful activity with the result that
the investment in Borrower or Principal, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

 

4.1.45      Affiliates.

 

Borrower does not own any equity interests in any other Person other than the
Collateral.

 

4.1.46      Mortgage Borrower Representations.

 

Borrower has reviewed the representations and warranties made by, and covenants
of, Mortgage Borrower to and for the benefit of Mortgage Lender contained in the
Mortgage Loan Documents and, to Borrower’s Actual Knowledge, such
representations and warranties are true, correct and complete.

 

4.1.47      List of Mortgage Loan Documents.

 

There are no Mortgage Loan Documents other than those set forth on Schedule
4.1.47 annexed hereto. Borrower has, or has caused to be, delivered to Lender
true,

 

71

--------------------------------------------------------------------------------


 

complete and correct copies of all Mortgage Loan Documents, and none of the
Mortgage Loan Documents has been amended or modified as of the date thereof.

 

4.1.48      Intentionally Omitted.

 

4.1.49      Intentionally Omitted.

 

4.1.50      Mortgage Loan Event of Default.

 

No Mortgage Loan Event of Default exists as of the date hereof.

 

Section 4.2             Survival of Representations.

 

Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

V.            BORROWER COVENANTS

 

Section 5.1             Affirmative Covenants.

 

From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien encumbering the Collateral (and all related obligations) in accordance with
the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

 

5.1.1        Existence; Compliance with Legal Requirements.

 

(A)           BORROWER SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS,
LICENSES, PERMITS AND FRANCHISES, AND SHALL COMPLY, OR CAUSE MORTGAGE BORROWER
TO COMPLY IN ALL MATERIAL RESPECTS, WITH ALL LEGAL REQUIREMENTS APPLICABLE TO
IT, THE COLLATERAL, ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN THE
RELATED MORTGAGE BORROWER ENTITY AND THE PROPERTIES. THERE SHALL NEVER BE
COMMITTED BY BORROWER, AND BORROWER SHALL NOT PERMIT OR CAUSE MORTGAGE BORROWER
TO PERMIT ANY OTHER PERSON IN OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE
OF THE PROPERTIES ANY ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY
STATE OR LOCAL GOVERNMENT THE RIGHT OF FORFEITURE AGAINST ANY INDIVIDUAL
PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S
OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS. BORROWER HEREBY COVENANTS AND
AGREES NOT TO PERMIT OR CAUSE MORTGAGE BORROWER TO COMMIT, PERMIT OR SUFFER TO
EXIST ANY ACT OR OMISSION AFFORDING SUCH RIGHT OF FORFEITURE. BORROWER SHALL AT
ALL TIMES CAUSE MORTGAGE BORROWER TO MAINTAIN, PRESERVE AND PROTECT ALL MATERIAL
FRANCHISES AND TRADE NAMES AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY USED
OR USEFUL IN THE CONDUCT OF ITS BUSINESS AND SHALL KEEP THE PROPERTIES IN GOOD
WORKING ORDER AND REPAIR, AND FROM TIME TO TIME MAKE, OR CAUSE TO

 

72

--------------------------------------------------------------------------------


 

BE MADE, ALL REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS
THERETO REASONABLY NECESSARY TO MAINTAIN EACH INDIVIDUAL PROPERTY AS A FIRST
CLASS LUXURY RESIDENTIAL APARTMENT BUILDING AND IN A CONDITION SIMILAR TO OTHER
FIRST CLASS LUXURY RESIDENTIAL APARTMENT BUILDINGS OF A TYPE AND SIZE SIMILAR TO
SUCH INDIVIDUAL PROPERTY, ALL AS MORE FULLY PROVIDED IN THIS AGREEMENT.

 

(B)           AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT NO EXPENSE TO
LENDER, MAY, OR MAY CAUSE MORTGAGE BORROWER TO, CONTEST BY APPROPRIATE LEGAL
PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE VALIDITY OR APPLICABILITY OF ANY LEGAL REQUIREMENTS TO MORTGAGE
BORROWER, MORTGAGE BORROWER OR ANY INDIVIDUAL PROPERTY, OR THE ASSERTION OR
CLAIM BY ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON THAT BORROWER, MORTGAGE
BORROWER OR ANY INDIVIDUAL PROPERTY IS IN VIOLATION OF SUCH LEGAL REQUIREMENT,
PROVIDED (I) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE
NOTE, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (II) SUCH PROCEEDING
SHALL NOT VIOLATE THE PROVISIONS OF ANY OTHER MORTGAGE, DEED OF TRUST OR DEED TO
SECURE DEBT AFFECTING SUCH INDIVIDUAL PROPERTY; (III) SUCH PROCEEDING SHALL BE
PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER
INSTRUMENT TO WHICH BORROWER, MORTGAGE BORROWER OR SUCH INDIVIDUAL PROPERTY IS
SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER; (IV) NONE OF THE
COLLATERAL, ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN THE RELATED
MORTGAGE BORROWER ENTITY OR ANY INDIVIDUAL PROPERTY, NOR ANY PART THEREOF OR
INTEREST THEREIN, NOR ANY OF THE TENANTS OR OCCUPANTS THEREOF, OR BORROWER,
MORTGAGE BORROWER OR ANY MORTGAGE PRINCIPAL SHALL BE AFFECTED IN ANY MATERIAL
ADVERSE WAY AS A RESULT OF SUCH PROCEEDING; (V) NON-COMPLIANCE WITH SUCH LEGAL
REQUIREMENT DURING THE PENDENCY OF SUCH PROCEEDING SHALL NOT IMPOSE CIVIL OR
CRIMINAL LIABILITY ON BORROWER, MORTGAGE BORROWER OR LENDER; AND (VI) BORROWER
SHALL HAVE FURNISHED OR CAUSED MORTGAGE BORROWER TO HAVE FURNISHED SUCH SECURITY
AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE REASONABLY REQUIRED BY
LENDER, TO ENSURE COMPLIANCE BY BORROWER OR MORTGAGE BORROWER WITH SUCH LEGAL
REQUIREMENT.

 

5.1.2        Taxes and Other Charges.

 

Subject to the provisions of the last sentence of this Section 5.1.2, Borrower
shall cause Mortgage Borrower to promptly pay all Taxes, Other Charges and
utility service charges, in each case prior to the date on which such Taxes,
Other Charges or utility service charges, as the case may be, would otherwise
become delinquent. Borrower will deliver, or cause Mortgage Borrower to deliver,
to Lender, promptly upon Lender’s request, evidence reasonably satisfactory to
Lender that the Taxes, Other Charges and utility service charges have been so
paid or are not then delinquent (provided, however, that Borrower shall not be
required to furnish such receipts for payment of Taxes or Other Charges in the
event that such Taxes or Other Charges have been or are required to be paid by
Mortgage Lender pursuant to the Mortgage Loan Documents). Subject to the
provisions of the last sentence of this Section 5.1.2, Borrower shall not
suffer, and shall not permit Mortgage Borrower to suffer, and shall cause
Mortgage Borrower to pay and discharge any lien or charge whatsoever which may
be or become a Lien against any Individual Property, other than Permitted
Encumbrances and liens in favor of Lender or Mortgage Lender, as promptly as
practicable and in any event no later than sixty (60) days after Borrower or
Mortgage Borrower receives written notice from any source

 

73

--------------------------------------------------------------------------------


 

whatsoever or otherwise has Actual Knowledge of the existence of such lien or
charge. Except to the extent sums sufficient to pay all Taxes have been
deposited with Mortgage Lender in accordance with the terms of the Mortgage Loan
Documents, Borrower shall furnish, or cause Mortgage Borrower to furnish, to
Lender paid receipts for the payment of the Taxes and Other Charges or other
reasonably satisfactory evidence of the payment of such Taxes and Other Charges
prior to the date the same shall become delinquent. Borrower may, at its own
expense, or may cause Mortgage Borrower, at its expense, to, contest (after
prior written notice to Lender, if the taxes being contested are not paid in
full prior to such contest) by appropriate legal proceedings, promptly initiated
and conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Taxes, Other Charges or utility
service charges, provided (i) no Event of Default has occurred and is continuing
under the Note, this Agreement or any of the other Loan Documents, (ii) such
proceeding shall not violate the provisions of any other mortgage, deed of trust
or deed to secure debt affecting any Individual Property, (iii) such proceeding
shall suspend the collection of the Taxes, Other Charges or utility service
charges, as applicable, from Mortgage Borrower and from any Individual Property
or Borrower or Mortgage Borrower shall have paid all of the Taxes, Other Charges
or utility service charges, as applicable, under protest, (iv) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which Borrower or Mortgage Borrower is subject and shall
not constitute a default thereunder, (v) none of the Collateral, any Mortgage
Principal’s general partner interest in the related Mortgage Borrower Entity or
any Individual Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost as a result of
such proceeding, (vi) Borrower shall have, or shall have caused Mortgage
Borrower to, deposit with Lender adequate reserves for the payment of the Taxes,
Other Charges or utility service charges, as applicable, together with all
interest and penalties thereon, unless Borrower or Mortgage Borrower has paid
all of the Taxes, Other Charges or utility service charges, as applicable, under
protest (provided, however, that with respect to Taxes, Borrower shall not be
required to deposit such reserves with Lender, or to furnish the security
required under clause (vii) below, in the event that funds sufficient to pay
such Taxes shall theretofore have been deposited with or collected by Mortgage
Lender pursuant to the Mortgage Loan Documents except as may be required in such
proceeding as set forth under clause (vii) below), and (vii) Borrower shall have
furnished, or shall have caused Mortgage Borrower to have furnished, the
security as may be required in such proceeding, or as may be reasonably
requested by Lender to insure the payment of any contested Taxes, Other Charges
or utility service charges, as applicable, together with all interest and
penalties thereon.

 

5.1.3        Litigation.

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against any Loan Party which
would, if determined adversely to such Loan Party, materially adversely affect
such Loan Party’s condition (financial or otherwise) or business or the
Properties.

 

74

--------------------------------------------------------------------------------


 

5.1.4        Access to the Properties.

 

Borrower shall cause Mortgage Borrower to permit agents, representatives and
employees of Lender to inspect the Properties or any part thereof at reasonable
hours upon reasonable advance notice (and subject to the rights of tenants under
Leases).

 

5.1.5        Notice of Default.

 

Borrower shall promptly advise Lender of any material adverse change in any Loan
Party’s condition, financial or otherwise, or of the occurrence of any Default
or Event of Default of which Borrower has Actual Knowledge.

 

5.1.6        Cooperate in Legal Proceedings.

 

Borrower shall, and shall cause Mortgage Borrower to, cooperate in all
reasonable respects with Lender with respect to any proceedings before any
court, board or other Governmental Authority which may in any way adversely
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, Borrower shall, and
shall cause Mortgage Borrower to, permit Lender, at its election, to participate
in any such proceedings.

 

5.1.7        Award and Insurance Benefits.

 

Borrower shall cooperate in all reasonable respects with Lender in obtaining for
Lender the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with any Individual Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable out-of-pocket attorneys’ fees and disbursements, and the
payment by Borrower of the expense of an appraisal on behalf of Lender in case
of Casualty or Condemnation affecting any Individual Property or any part
thereof) out of such Award or Insurance Proceeds; provided, however, that in no
event shall Borrower be obligated to pay for more than one (1) appraisal in
connection with any single Casualty or Condemnation.

 

5.1.8        Further Assurances.

 

Borrower shall, at Borrower’s sole cost and expense:

 

(A)           FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS,
FOOTING OR FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS,
APPRAISALS, TITLE AND OTHER INSURANCE REPORTS AND AGREEMENTS RELATING TO THE
COLLATERAL, ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN THE RELATED
MORTGAGE BORROWER ENTITY, ANY INDIVIDUAL PROPERTY, AND EACH AND EVERY OTHER
DOCUMENT, CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED BY
BORROWER PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS;

 

(B)           EXECUTE AND DELIVER TO LENDER SUCH CUSTOMARY DOCUMENTS,
INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER
CUSTOMARY ACTS NECESSARY OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE
COLLATERAL AT ANY TIME SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF
BORROWER UNDER THE LOAN DOCUMENTS, AS LENDER

 

75

--------------------------------------------------------------------------------


 

MAY REASONABLY REQUIRE, INCLUDING, WITHOUT LIMITATION, THE AUTHORIZATION OF
LENDER TO FILE ANY UCC FINANCING STATEMENTS; AND

 

(C)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL, CUSTOMARY AND
REASONABLE ACTS, CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE
CARRYING OUT OF THE INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS LENDER SHALL REASONABLY REQUIRE FROM TIME TO TIME.

 

5.1.9        Mortgage and Intangible Taxes.

 

Borrower shall pay all State, county and municipal recording, intangible, and
all other taxes (other than income, inheritance or franchise taxes) imposed upon
the execution of the Pledge Agreement and the filing of the UCC Financing
Statements and/or upon the execution and delivery of the Note.

 

5.1.10      Financial Reporting.

 

(A)           BORROWER WILL KEEP AND MAINTAIN ON A FISCAL YEAR BASIS, IN
ACCORDANCE WITH GAAP OR ON A FEDERAL INCOME TAX BASIS, TO THE EXTENT APPLICABLE,
OR IN ACCORDANCE WITH OTHER METHODS ACCEPTABLE TO LENDER IN ITS REASONABLE
DISCRETION, CONSISTENTLY APPLIED, PROPER AND ACCURATE BOOKS, RECORDS AND
ACCOUNTS REFLECTING ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND ALL ITEMS OF
INCOME AND EXPENSE WITH RESPECT TO THE COLLATERAL.

 

(B)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO KEEP ADEQUATE BOOKS AND
RECORDS OF ACCOUNT IN ACCORDANCE WITH GAAP OR ON A FEDERAL INCOME TAX BASIS, TO
THE EXTENT APPLICABLE, OR IN ACCORDANCE WITH OTHER METHODS ACCEPTABLE TO LENDER
IN ITS REASONABLE DISCRETION, CONSISTENTLY APPLIED. BORROWER SHALL BE DEEMED TO
HAVE COMPLIED WITH THE REQUIREMENTS OF THIS SECTION 5.1.10(B) WITH RESPECT TO
ANY PERIOD IF IT SHALL HAVE CAUSED MORTGAGE BORROWER TO MAINTAIN THE BOOKS AND
RECORDS REQUIRED UNDER SECTION 6.03 OF THE MORTGAGE LOAN AGREEMENT TO BE
MAINTAINED BY MORTGAGE BORROWER.

 

(C)           BORROWER WILL FURNISH, AND CAUSE TO BE FURNISHED, TO LENDER,
WITHIN NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, THE AUDITED
COMBINED BALANCE SHEET OF THE GUARANTORS AS OF THE END OF SUCH FISCAL YEAR, THE
AUDITED COMBINED STATEMENT OF OPERATIONS AND THE AUDITED COMBINED STATEMENT OF
CASH FLOWS OF EACH GUARANTOR FOR SUCH FISCAL YEAR, ALL IN REASONABLE DETAIL AND,
COMMENCING IN THE SECOND FISCAL YEAR DURING THE TERM OF THE LOAN, STATING IN
COMPARATIVE FORM (SOLELY TO THE EXTENT SUCH PREVIOUS YEAR ENDED AFTER THE
CLOSING DATE) THE RESPECTIVE FIGURES FOR THE CORRESPONDING DATE AND PERIOD IN
THE PRIOR FISCAL YEAR, PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AND
ACCOMPANIED BY AN INDEPENDENT AUDITOR’S REPORT STATING THAT THE REFERENCED
FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE COMBINED
FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS AS OF AND FOR THE
APPLICABLE PERIODS IN CONFORMITY WITH GAAP, WITH SUCH CERTIFICATION TO BE FREE
OF EXCEPTIONS AND QUALIFICATIONS AS TO THE SCOPE OF THE AUDIT AS TO THE GOING
CONCERN NATURE OF THE BUSINESS. SUCH COMBINED AUDITED FINANCIAL STATEMENTS WILL
BE ACCOMPANIED BY AN AUDITED COMBINED SUPPLEMENTAL SCHEDULE OF REAL ESTATE BY
INDIVIDUAL PROPERTY AS OF THE END OF THE FISCAL YEAR AND A COMBINED SUPPLEMENTAL
SCHEDULE OF RENTAL REVENUES AND RENTAL EXPENSES BY INDIVIDUAL PROPERTY.

 

76

--------------------------------------------------------------------------------


 

THE COMBINED TOTALS OF THESE SUPPLEMENTAL SCHEDULES WILL RECONCILE TO THE
AUDITED BALANCE SHEET AND STATEMENT OF OPERATIONS FOR THE FISCAL YEAR,
RESPECTIVELY.

 

(D)           BORROWER WILL FURNISH, AND CAUSE TO BE FURNISHED, TO LENDER,
WITHIN SIXTY (60) DAYS AFTER EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR, THE UNAUDITED COMBINED BALANCE SHEET OF THE GUARANTORS AS OF THE
END OF SUCH FISCAL QUARTER, THE UNAUDITED STATEMENT OF OPERATIONS AND THE
UNAUDITED STATEMENTS OF CASH FLOWS OF EACH GUARANTOR FOR THE PORTION OF THE
FISCAL YEAR ENDED WITH THE LAST DAY OF SUCH QUARTER, ALL PREPARED IN ACCORDANCE
WITH GAAP AND IN REASONABLE DETAIL AND, COMMENCING IN THE SECOND FISCAL YEAR
DURING THE TERM OF THE LOAN, STATING IN COMPARATIVE FORM (SOLELY TO THE EXTENT
SUCH PREVIOUS YEAR ENDED AFTER THE CLOSING DATE) THE RESPECTIVE FIGURES FOR THE
CORRESPONDING DATE AND PERIOD IN THE PREVIOUS FISCAL YEAR, ACCOMPANIED BY A
CERTIFICATE OF AN AUTHORIZED REPRESENTATIVE OF THE GUARANTOR, STATING THAT THE
REFERENCED FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS AND
SUBJECT TO YEAR-END ADJUSTMENTS, THE FINANCIAL POSITION, RESULTS OF OPERATIONS
AND CASH FLOWS FOR THE APPLICABLE PERIODS IN CONFORMITY WITH GAAP.

 

(E)           BORROWER WILL FURNISH, AND CAUSE TO BE FURNISHED, TO LENDER,
WITHIN SIXTY (60) DAYS AFTER EACH OF THE FIRST THREE CALENDAR QUARTERS, A
STATEMENT OF INCOME AND EXPENSES OF EACH INDIVIDUAL PROPERTY PREPARED IN
ACCORDANCE WITH GAAP AND ACCOMPANIED BY A CERTIFICATE OF AN AUTHORIZED
REPRESENTATIVE OF EACH MORTGAGE BORROWER ENTITY AND EACH GUARANTOR REASONABLY
ACCEPTABLE TO LENDER TO THE EFFECT THAT EACH SUCH STATEMENT OF INCOME AND
EXPENSES FAIRLY, ACCURATELY AND COMPLETELY PRESENTS, IN ALL MATERIAL RESPECTS
AND SUBJECT TO YEAR-END ADJUSTMENTS, THE OPERATIONS OF EACH SUCH INDIVIDUAL
PROPERTY FOR THE PERIOD INDICATED.

 

(F)            BORROWER WILL FURNISH, AND CAUSE TO BE FURNISHED, TO LENDER
ANNUALLY, WITHIN NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, AN ANNUAL
STATEMENT OF INCOME AND EXPENSES OF EACH INDIVIDUAL PROPERTY PREPARED IN
ACCORDANCE WITH GAAP AND ACCOMPANIED BY A CERTIFICATE OF AN AUTHORIZED
REPRESENTATIVE OF EACH MORTGAGE BORROWER ENTITY AND EACH GUARANTOR REASONABLY
ACCEPTABLE TO LENDER TO THE EFFECT THAT EACH SUCH STATEMENT OF INCOME AND
EXPENSES FAIRLY, ACCURATELY AND COMPLETELY PRESENTS THE OPERATIONS OF EACH SUCH
INDIVIDUAL PROPERTY FOR THE PERIOD INDICATED.

 

(G)           BORROWER SHALL, OR CAUSE MORTGAGE BORROWER TO, FURNISH TO LENDER A
COPY OF THE FINANCIAL STATEMENTS AND ALL OTHER MATERIALS MORTGAGE BORROWER IS
REQUIRED TO PROVIDE MORTGAGE LENDER UNDER SECTIONS 6.03 AND 6.05 OF THE MORTGAGE
LOAN AGREEMENT WITHIN THE TIME PERIODS REQUIRED UNDER SUCH SECTION.

 

(H)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO SUBMIT TO LENDER THE
ANNUAL OPERATING BUDGET REQUIRED TO BE DELIVERED UNDER THE MORTGAGE LOAN
DOCUMENTS.

 

(I)            ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED UNDER THIS AGREEMENT SHALL BE DELIVERED TO LENDER IN PAPER FORM. IF
REQUESTED BY LENDER, BORROWER SHALL ALSO ENDEAVOR TO DELIVER, AND SHALL CAUSE
MORTGAGE BORROWER TO ENDEAVOR TO DELIVER, SUCH REPORTS, STATEMENTS OR OTHER
INFORMATION IN ELECTRONIC FORM.

 

77

--------------------------------------------------------------------------------


 

(J)            BORROWER AGREES THAT LENDER MAY FORWARD TO EACH INVESTOR OR ANY
RATING AGENCY RATING ANY PARTICIPATIONS IN THE LOAN AND/OR SECURITIES AND EACH
PROSPECTIVE INVESTOR, AND ANY ORGANIZATION MAINTAINING DATABASES ON THE
UNDERWRITING AND PERFORMANCE OF COMMERCIAL MEZZANINE LOANS, ALL DOCUMENTS AND
INFORMATION WHICH LENDER NOW HAS OR MAY HEREAFTER ACQUIRE RELATING TO THE DEBT
AND TO BORROWER, GUARANTOR (SUBJECT TO THE LAST SENTENCE OF THIS SECTION
5.1.10(J)), MORTGAGE BORROWER, THE COLLATERAL, ANY MORTGAGE PRINCIPAL’S GENERAL
PARTNER INTEREST IN THE RELATED MORTGAGE BORROWER ENTITY AND THE PROPERTIES,
WHETHER FURNISHED BY BORROWER, MORTGAGE BORROWER, GUARANTOR OR OTHERWISE, AS
LENDER REASONABLY DETERMINES NECESSARY OR DESIRABLE (THE “FURNISHED
INFORMATION”). BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE UNDER
ANY APPLICABLE LAWS TO PROHIBIT SUCH DISCLOSURE, INCLUDING BUT NOT LIMITED TO
ANY RIGHT OF PRIVACY. NOTWITHSTANDING THE FOREGOING, LENDER AGREES THAT IF
BORROWER REQUESTS IN WRITING THAT CERTAIN OF THE FURNISHED INFORMATION BE KEPT
CONFIDENTIAL, (I) LENDER AGREES THAT IT SHALL KEEP SUCH FURNISHED INFORMATION
CONFIDENTIAL UNLESS SUCH FURNISHED INFORMATION IS REQUIRED TO BE DISCLOSED BY
APPLICABLE LAW AND (II) IF IN CONNECTION WITH A SECURITIZATION OR SYNDICATION OF
THE LOAN, LENDER FURNISHES SUCH FURNISHED INFORMATION TO ANY INVESTOR, ANY
RATING AGENCY RATING SUCH PARTICIPATIONS AND/OR SECURITIES, ANY PROSPECTIVE
INVESTOR, OR ANY ORGANIZATION MAINTAINING DATABASES ON THE UNDERWRITING AND
PERFORMANCE OF COMMERCIAL MORTGAGE OR MEZZANINE LOANS, LENDER SHALL INFORM ANY
SUCH INVESTOR, RATING AGENCY, PROSPECTIVE INVESTOR, OR ORGANIZATION THAT
DIRECTLY RECEIVES SUCH FURNISHED INFORMATION FROM LENDER ABOUT THE CONFIDENTIAL
NATURE OF SUCH FURNISHED INFORMATION. NOTWITHSTANDING THE FOREGOING, LENDER
AGREES THAT IT SHALL NOT, UNLESS REQUIRED BY APPLICABLE LAW, DISCLOSE ANY
FINANCIAL INFORMATION WITH RESPECT TO THE GUARANTOR EXCEPT (I) GUARANTOR’S NET
WORTH OR (II) SUMMARY FINANCIAL INFORMATION WITH RESPECT TO THE GUARANTOR, IN
EACH CASE, TO A RATING AGENCY OR INVESTOR THAT REQUESTS SUCH NET WORTH OR
SUMMARY FINANCIAL INFORMATION, PROVIDED THAT SUCH RATING AGENCY OR INVESTOR
AGREES IN WRITING TO KEEP SUCH NET WORTH OR SUMMARY FINANCIAL INFORMATION
CONFIDENTIAL.

 

(K)           WITHIN A REASONABLE TIME AFTER LENDER’S REQUEST, BORROWER SHALL,
AND SHALL CAUSE MORTGAGE BORROWER TO, FURNISH LENDER WITH SUCH OTHER ADDITIONAL
FINANCIAL OR MANAGEMENT INFORMATION AS MAY, FROM TIME TO TIME, BE REASONABLY
REQUIRED BY LENDER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER,
SUBJECT, HOWEVER, TO THE CONFIDENTIALITY REQUIREMENTS SET FORTH IN SECTION
5.1.10(J) HEREOF.

 

(L)            BORROWER SHALL, AND SHALL CAUSE MORTGAGE BORROWER TO, FURNISH TO
LENDER AND ITS AGENTS CONVENIENT FACILITIES FOR THE EXAMINATION AND AUDIT OF ANY
OF THE BOOKS AND RECORDS DESCRIBED IN SECTIONS 5.1.10(A), 5.1.10(B), 5.1.10(C),
5.1.10(D), 5.1.10(E) AND 5.1.10(F) HEREOF.

 

(M)          ALL FINANCIAL STATEMENTS PROVIDED BY BORROWER HEREUNDER PURSUANT TO
SECTION 5.1.10(N) HEREOF SHALL BE PREPARED IN ACCORDANCE WITH GAAP OR ON A
FEDERAL INCOME TAX BASIS, AND SHALL MEET THE REQUIREMENTS OF REGULATION S-K OR
REGULATION S-X, AS APPLICABLE, REGULATION AB AND OTHER APPLICABLE LEGAL
REQUIREMENTS. ALL FINANCIAL STATEMENTS (AUDITED OR UNAUDITED) PROVIDED BY
BORROWER UNDER THIS SECTION 5.1.10 SHALL BE CERTIFIED BY BORROWER, WHICH
CERTIFICATION SHALL (A) BE EXECUTED ON BEHALF OF BORROWER BY ITS THE CHIEF
FINANCIAL OFFICER OR ADMINISTRATIVE MEMBER, AND (B) STATE THAT SUCH

 

78

--------------------------------------------------------------------------------


 

FINANCIAL STATEMENTS MEET THE REQUIREMENTS SET FORTH IN THE FIRST SENTENCE OF
THIS SECTION 5.1.10(M).

 

(N)           IF REQUESTED BY LENDER AND REASONABLY REQUIRED IN CONNECTION WITH
A SECURITIZATION, BORROWER SHALL PROVIDE LENDER, PROMPTLY UPON REQUEST (BUT
SUBJECT TO THE LAST SENTENCE OF SECTION 5.1.10(J) HEREOF), WITH ANY OTHER OR
ADDITIONAL FINANCIAL STATEMENTS, OR FINANCIAL, STATISTICAL OR OPERATING
INFORMATION, AS LENDER SHALL REASONABLY DETERMINE TO BE REQUIRED PURSUANT TO
REGULATION S-K OR REGULATION S-X, AS APPLICABLE, REGULATION AB OR ANY AMENDMENT,
MODIFICATION OR REPLACEMENT THERETO OR OTHER LEGAL REQUIREMENTS IN CONNECTION
WITH ANY DISCLOSURE DOCUMENT OR ANY EXCHANGE ACT FILING IN CONNECTION WITH OR
RELATING TO A SECURITIZATION OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY
THE LENDER.

 

(O)           IN THE EVENT LENDER REASONABLY DETERMINES, IN CONNECTION WITH A
SECURITIZATION, THAT THE FINANCIAL STATEMENTS REQUIRED IN ORDER TO COMPLY WITH
REGULATION S-K OR REGULATION S-X, AS APPLICABLE, REGULATION AB OR OTHER LEGAL
REQUIREMENTS ARE OTHER THAN AS PROVIDED HEREIN, THEN NOTWITHSTANDING THE
PROVISIONS OF SECTIONS 5.1.10(M) AND 5.1.10(N) HEREOF (BUT SUBJECT TO THE LAST
SENTENCE OF SECTION 5.1.10(J) HEREOF), LENDER MAY REQUEST, AND BORROWER SHALL
PROMPTLY PROVIDE, SUCH OTHER FINANCIAL STATEMENTS AS LENDER DETERMINES TO BE
NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE.

 

(P)           LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME AT ALL TIMES DURING
NORMAL BUSINESS HOURS UPON REASONABLE ADVANCE WRITTEN NOTICE TO EXAMINE SUCH
BOOKS, RECORDS AND ACCOUNTS AT THE OFFICE OF BORROWER, MORTGAGE BORROWER OR ANY
OTHER PERSON MAINTAINING SUCH BOOKS, RECORDS AND ACCOUNTS AND TO MAKE SUCH
COPIES OR EXTRACTS THEREOF AS LENDER SHALL REASONABLY REQUIRE. AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL PAY
ANY COSTS AND EXPENSES INCURRED BY LENDER TO EXAMINE BORROWER’S ACCOUNTING
RECORDS WITH RESPECT TO THE COLLATERAL, ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER
INTEREST IN THE RELATED MORTGAGE BORROWER ENTITY AND THE PROPERTIES OR ANY LOAN
PARTY, AS LENDER SHALL REASONABLY DETERMINE TO BE NECESSARY OR APPROPRIATE IN
THE PROTECTION OF LENDER’S INTEREST.

 

5.1.11      Business and Operations.

 

Borrower will cause Mortgage Borrower to continue to engage in the businesses
presently conducted by it as and to the extent the same are necessary for the
ownership, maintenance, management and operation of the Properties. Each
Borrower Entity shall cause the applicable Mortgage Borrower Entity to remain in
good standing under the laws of the State in which the Individual Property owned
by such Mortgage Borrower Entity is located, to the extent required for the
ownership, maintenance, management and operation of such Individual Property.

 

5.1.12      Costs of Enforcement.

 

In the event (a) that Lender exercises any of its rights or remedies under the
Pledge Agreement or any other Loan Document as and when permitted thereby or (b)
of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of

 

79

--------------------------------------------------------------------------------


 

Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable out-of-pocket attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.

 

5.1.13      Estoppel Statement.

 

(A)           AFTER REQUEST BY LENDER, BORROWER, WITHIN TEN (10) BUSINESS DAYS,
SHALL FURNISH LENDER OR ANY PROPOSED ASSIGNEE WITH A STATEMENT, DULY
ACKNOWLEDGED AND CERTIFIED, SETTING FORTH (I) THE AMOUNT OF THE ORIGINAL
PRINCIPAL AMOUNT OF THE NOTE, (II) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE,
(III) THE APPLICABLE INTEREST RATE, (IV) THE MATURITY DATE, (V) THE DATE
INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (VI) THAT, EXCEPT AS
PROVIDED IN SUCH STATEMENT, TO BORROWER’S ACTUAL KNOWLEDGE, THERE ARE NO
DEFAULTS OR EVENTS WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, (VII) THAT THIS AGREEMENT, THE NOTE,
THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING
OBLIGATIONS OF BORROWER AND HAVE NOT BEEN MODIFIED OR, IF MODIFIED, GIVING
PARTICULARS OF SUCH MODIFICATION, (VIII) WHETHER, TO BORROWER’S ACTUAL
KNOWLEDGE, ANY OFFSETS OR DEFENSES EXIST AGAINST THE OBLIGATIONS SECURED BY THE
PLEDGE AGREEMENT AND, IF ANY ARE ALLEGED TO EXIST, A DETAILED DESCRIPTION
THEREOF, (IX) TO BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY OF THE MANAGER,
ALL LEASES ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN MODIFIED (OR IF
MODIFIED, SETTING FORTH ALL MODIFICATIONS), (X) THE DATE TO WHICH THE RENTS
THEREUNDER HAVE BEEN PAID PURSUANT TO THE LEASES, (XI) WHETHER OR NOT, TO
BORROWER’S ACTUAL KNOWLEDGE AFTER DUE INQUIRY OF THE MANAGER, ANY OF THE LESSEES
UNDER THE LEASES ARE IN DEFAULT UNDER THE LEASES, AND, IF ANY OF THE LESSEES ARE
IN DEFAULT, SETTING FORTH THE SPECIFIC NATURE OF ALL SUCH DEFAULTS, (XII) THE
AMOUNT OF SECURITY DEPOSITS HELD BY MORTGAGE BORROWER UNDER EACH LEASE AND THAT
SUCH AMOUNTS ARE CONSISTENT WITH THE AMOUNTS REQUIRED UNDER EACH LEASE, AND
(XIII) AS TO ANY OTHER MATTERS REASONABLY REQUESTED BY LENDER AND REASONABLY
RELATED TO THE OBLIGATIONS, THE PROPERTIES, THIS AGREEMENT, THE COLLATERAL OR
ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN THE RELATED MORTGAGE
BORROWER ENTITY. WITH RESPECT TO CLAUSES (IX), (X), (XI) AND (XII) ABOVE, SUCH
CERTIFICATIONS SHALL ONLY BE INCLUDED IN SUCH STATEMENT IF REQUESTED BY THE
RATING AGENCIES OR THE INVESTORS AND SUCH CERTIFICATIONS MAY ONLY BE REQUESTED
BY LENDER ONCE IN ANY CALENDAR YEAR.

 

(B)           UPON WRITTEN REQUEST BY BORROWER TO LENDER, LENDER SHALL PROVIDE
AN ESTOPPEL CERTIFICATE TO BORROWER WHICH STATES (A) THE CURRENT PRINCIPAL
BALANCE OF THE NOTE AND THE DATE TO WHICH INTEREST HAS BEEN PAID, (B) THE
APPLICABLE INTEREST RATE, (C) THE DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL
WERE LAST RECEIVED BY LENDER, (D) THE MATURITY DATE, AND (E) THAT, EXCEPT AS
PROVIDED IN SUCH ESTOPPEL CERTIFICATE, TO LENDER’S KNOWLEDGE, NO DEFAULT ON THE
PART OF BORROWER UNDER THE NOTE, THIS AGREEMENT, THE PLEDGE AGREEMENT OR THE
OTHER LOAN DOCUMENTS HAS OCCURRED AND IS CONTINUING. LENDER SHALL NOT BE
REQUIRED TO DELIVER SUCH AN ESTOPPEL CERTIFICATE MORE THAN ONE (1) TIME IN ANY
TWELVE-MONTH PERIOD.

 

80

--------------------------------------------------------------------------------


 

(C)           BORROWER SHALL USE, AND SHALL CAUSE MORTGAGE BORROWER TO USE,
COMMERCIALLY REASONABLE EFFORTS (AND BEST EFFORTS IN CONNECTION WITH A
SECURITIZATION OR SYNDICATION, EXCLUDING LITIGATION OR THE PAYMENT OF ANY
REQUIRED PURCHASE PRICE OR OTHER COMPENSATION FOR SAME TO TENANTS) TO OBTAIN AND
DELIVER TO LENDER, PROMPTLY UPON LENDER’S REQUEST (TO BE MADE NO MORE FREQUENTLY
BY LENDER OR MORTGAGE LENDER THAN ONCE IN ANY TWELVE-MONTH PERIOD, UNLESS SUCH
REQUEST IS MADE IN CONNECTION WITH A SECURITIZATION OR SYNDICATION), DULY
EXECUTED ESTOPPEL CERTIFICATES FROM THE LESSEES UNDER ONE OR MORE MAJOR LEASES,
AS REQUIRED BY LENDER, ATTESTING TO SUCH FACTS REGARDING SUCH MAJOR LEASES AS
LENDER MAY REASONABLY REQUIRE, INCLUDING BUT NOT LIMITED TO ATTESTATIONS THAT
EACH MAJOR LEASE COVERED THEREBY IS IN FULL FORCE AND EFFECT WITH NO DEFAULTS
THEREUNDER ON THE PART OF ANY PARTY, THAT NONE OF THE RENTS PAYABLE UNDER SUCH
MAJOR LEASE HAVE BEEN PAID MORE THAN ONE MONTH IN ADVANCE, AND THAT THE LESSEE
CLAIMS NO DEFENSE OR OFFSET AGAINST THE FULL AND TIMELY PERFORMANCE OF ITS
OBLIGATIONS UNDER SUCH MAJOR LEASE.

 

5.1.14      Loan Proceeds.

 

Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4 hereof.

 

5.1.15      Performance by Borrower.

 

(A)           BORROWER SHALL IN A TIMELY MANNER OBSERVE, PERFORM AND FULFILL
EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH LOAN DOCUMENT EXECUTED AND
DELIVERED BY, OR APPLICABLE TO, BORROWER, AND SHALL NOT ENTER INTO OR OTHERWISE
SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT, TERMINATION OR OTHER
MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE TO,
BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.

 

(B)           BORROWER SHALL NOT CAUSE OR PERMIT MORTGAGE BORROWER TO ENTER INTO
OR OTHERWISE SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT, TERMINATION OR
OTHER MODIFICATION OF ANY MORTGAGE LOAN DOCUMENT EXECUTED AND DELIVERED BY, OR
APPLICABLE TO, MORTGAGE BORROWER AS OF THE DATE HEREOF IN ANY MATERIAL RESPECT
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER. BORROWER SHALL CAUSE MORTGAGE
BORROWER TO PROVIDE LENDER WITH A COPY OF ANY AMENDMENT, WAIVER, SUPPLEMENT,
TERMINATION OR OTHER MODIFICATION TO THE MORTGAGE LOAN DOCUMENTS WITHIN FIVE (5)
DAYS AFTER THE EXECUTION THEREOF. BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY
LOAN PARTY TO, AMEND OR MODIFY THE ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY IN
ANY MATERIAL RESPECT WITHOUT LENDER’S PRIOR WRITTEN CONSENT.

 

5.1.16      Confirmation of Representations.

 

Borrower shall deliver, in connection with any Securitization or Syndication
effected by Lender in accordance with the applicable provisions of Article IX
hereof, (a) one or more Officer’s Certificates certifying as to the accuracy in
all material respects of all representations made by Borrower in the Loan
Documents as of the date of the closing of such Securitization or Syndication
(or, to the extent any of such representations shall

 

81

--------------------------------------------------------------------------------


 

no longer be accurate in all material respects as of the date of such closing,
disclosing any material inaccuracy in such representations), and (b)
certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of each Borrower
Entity and each Principal as of the date of the closing of such Securitization
or Syndication.

 

5.1.17      Leasing Matters.

 

(A)           BORROWER MAY CAUSE OR PERMIT MORTGAGE BORROWER ENTER INTO A
PROPOSED LEASE (INCLUDING THE RENEWAL OR EXTENSION OF AN EXISTING LEASE (A
“RENEWAL LEASE”)) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, PROVIDED SUCH
PROPOSED LEASE OR RENEWAL LEASE (I) PROVIDES FOR RENTAL RATES AND TERMS
COMPARABLE OR SUPERIOR TO EXISTING LOCAL MARKET RATES AND TERMS (TAKING INTO
ACCOUNT THE TYPE AND QUALITY OF THE TENANT AND THE LOCATION AND QUALITY OF THE
SPACE TO BE LEASED) AS OF THE DATE SUCH LEASE IS EXECUTED BY MORTGAGE BORROWER
(UNLESS, IN THE CASE OF A RENEWAL LEASE OR A LEASE COVERING EXPANSION SPACE, THE
RENT PAYABLE DURING SUCH RENEWAL OR WITH RESPECT TO SUCH EXPANSION SPACE, AS THE
CASE MAY BE, OR A FORMULA OR OTHER METHOD TO COMPUTE SUCH RENT, IS PROVIDED FOR
IN THE ORIGINAL LEASE), (II) IS AN ARMS-LENGTH TRANSACTION WITH A BONA FIDE,
INDEPENDENT THIRD PARTY TENANT, (III) DOES NOT HAVE A MATERIALLY ADVERSE EFFECT
ON THE VALUE OR QUALITY OF THE APPLICABLE INDIVIDUAL PROPERTY, (IV)
[INTENTIONALLY OMITTED], (V) IS WRITTEN ON THE STANDARD FORM OF RESIDENTIAL
LEASE APPROVED BY LENDER (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED) (WHICH SUCH STANDARD FORM OF LEASE CURRENTLY APPROVED BY LENDER
IS ATTACHED HERETO AS EXHIBIT B), UNLESS MORTGAGE BORROWER DETERMINES IN GOOD
FAITH THAT DEVIATIONS FROM THE APPROVED LEASE FORM DO NOT MATERIALLY AND
ADVERSELY AFFECT MORTGAGE BORROWER’S INTERESTS UNDER THE LEASE OR RENEWAL LEASE,
AND (VI) IS NOT A MAJOR LEASE. ALL PROPOSED LEASES WHICH DO NOT SATISFY THE
REQUIREMENTS SET FORTH IN THIS SECTION 5.1.17 SHALL BE SUBJECT TO THE PRIOR
APPROVAL OF LENDER (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED), AT BORROWER’S EXPENSE. AT LENDER’S REQUEST, BORROWER SHALL CAUSE
MORTGAGE BORROWER TO PROMPTLY DELIVER TO LENDER COPIES OF ALL LEASES WHICH ARE
ENTERED INTO PURSUANT TO THIS SECTION 5.1.17(A), TOGETHER WITH BORROWER’S
CERTIFICATION THAT IT HAS SATISFIED OR CAUSED MORTGAGE BORROWER TO SATISFY ALL
OF THE CONDITIONS OF THIS SECTION 5.1.17(A) (OTHER THAN CONDITIONS WAIVED IN
WRITING BY LENDER) APPLICABLE TO SUCH LEASES. ANY LEASE SUBMITTED TO LENDER FOR
LENDER’S APPROVAL SHALL BE DEEMED APPROVED IF LENDER SHALL NOT HAVE NOTIFIED
BORROWER IN WRITING OF ITS APPROVAL OR DISAPPROVAL (TOGETHER WITH A STATEMENT OF
THE GROUNDS OF SUCH DISAPPROVAL, IF APPLICABLE) WITHIN TEN (10) BUSINESS DAYS
(THE “APPROVAL PERIOD”) AFTER LENDER HAS RECEIVED SUCH SUBMISSION; PROVIDED,
HOWEVER, THAT UPON NOTICE TO BORROWER, LENDER SHALL BE ENTITLED TO A FIVE (5)
BUSINESS DAY EXTENSION OF THE APPROVAL PERIOD (“LENDER’S APPROVAL EXTENSION
PERIOD”). NOTWITHSTANDING THE LEASING APPROVAL PROCEDURE SET FORTH ABOVE, TO
FACILITATE MORTGAGE BORROWER’S LEASING PROCESS, BORROWER MAY PRESENT PROSPECTIVE
LEASING TRANSACTIONS TO LENDER FOR ITS APPROVAL PRIOR TO THE NEGOTIATION OF A
FINAL LEASE. SUCH PRESENTATION SHALL INCLUDE A SUMMARY TERM SHEET OF ALL
MATERIAL TERMS OF THE PROPOSED LEASE OR A DRAFT OF THE LEASE, EITHER AS
SUPPLEMENTED BY ANY ADDITIONAL INFORMATION CONCERNING SUCH LEASE OR THE TENANT
THEREUNDER AS MAY BE REASONABLY REQUESTED BY LENDER (THE “LEASE TERM SHEET”).
LENDER SHALL APPROVE OR DISAPPROVE THE LEASE TERM SHEET WITHIN TEN (10) BUSINESS
DAYS OF ITS RECEIPT, PROVIDED LENDER SHALL BE ENTITLED TO LENDER’S APPROVAL
EXTENSION PERIOD AND SUCH REQUEST TO

 

82

--------------------------------------------------------------------------------


 

LENDER COMPLIES WITH THE REQUIREMENTS OF SECTION 5.1.17(G) HEREOF, AND IF LENDER
FAILS TO SO APPROVE OR DISAPPROVE OF THE LEASE TERM SHEET WITHIN SUCH APPROVAL
PERIOD AND LENDER’S APPROVAL EXTENSION PERIOD, IF APPLICABLE, THE LEASE TERM
SHEET SHALL BE DEEMED APPROVED BY LENDER. IF LENDER APPROVES OR IS DEEMED TO
HAVE APPROVED THE LEASE TERM SHEET, LENDER’S PRIOR APPROVAL SHALL NOT BE
REQUIRED FOR THE FINAL LEASE, EXCEPT TO THE EXTENT SUCH FINAL LEASE (I) DEVIATES
IN ANY MATERIAL RESPECT FROM THE TERMS SET FORTH ON THE LEASE TERM SHEET OR
CONTAINS ANY MATERIAL TERMS NOT SET FORTH IN THE LEASE TERM SHEET, AND BORROWER
DETERMINES IN GOOD FAITH THAT SUCH DEVIATION SHALL MATERIALLY AND ADVERSELY
AFFECT EITHER (A) MORTGAGE BORROWER’S INTEREST UNDER THE LEASE OR (B) LENDER’S
INTEREST IN THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS, (II)
[INTENTIONALLY OMITTED] OR (III) IS NOT FULLY EXECUTED WITHIN ONE HUNDRED TWENTY
(120) DAYS AFTER THE LEASE TERM SHEET IS RECEIVED BY LENDER; PROVIDED, HOWEVER,
THAT (X) NOTHING CONTAINED IN THIS SENTENCE SHALL BE CONSTRUED TO REQUIRE
LENDER’S APPROVAL OF ANY LEASE FOR WHICH APPROVAL IS NOT REQUIRED BY THE OTHER
PROVISIONS OF THIS SECTION 5.1.17, (Y) BORROWER SHALL CAUSE MORTGAGE BORROWER TO
DELIVER TO LENDER COPIES OF THE FOLLOWING:  (1) THE FULLY-EXECUTED LEASE ENTERED
INTO BY MORTGAGE BORROWER IN ACCORDANCE WITH THIS SECTION 5.1.17 AND (2) THE
FINAL LEASE TERM SHEET, IF ANY (TO THE EXTENT THAT SUCH FINAL LEASE TERM SHEET
CONTAINS REVISIONS OR CHANGES THAT WERE NOT CONTAINED IN THE LEASE TERM SHEET
INITIALLY REVIEWED AND APPROVED OR DEEMED APPROVED BY LENDER IN ACCORDANCE WITH
THIS SECTION 5.1.17(A)), AND (Z) MORTGAGE BORROWER’S DELIVERY OF THE DOCUMENTS
REFERRED TO IN (Y) ABOVE SHALL BE DEEMED TO BE BORROWER’S CERTIFICATION THAT THE
TERMS AND CONDITIONS OF THIS SECTION 5.1.17 HAVE BEEN SATISFIED.

 

(B)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO (I) OBSERVE AND PERFORM
ALL THE OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE LEASES IN ALL MATERIAL
RESPECTS AND SHALL NOT DO OR PERMIT TO BE DONE ANYTHING TO IMPAIR THE VALUE OF
ANY OF THE LEASES AS SECURITY FOR THE DEBT; (II) PROMPTLY SEND COPIES TO LENDER
OF ALL NOTICES OF DEFAULT WHICH MORTGAGE BORROWER SHALL SEND OR RECEIVE
THEREUNDER; (III) ENFORCE IN A COMMERCIALLY REASONABLE MANNER ALL OF THE
MATERIAL TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART
OF THE TENANT THEREUNDER TO BE OBSERVED OR PERFORMED (EXCEPT FOR TERMINATION OF
A MAJOR LEASE WHICH, EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.1.17(D) HEREOF,
SHALL REQUIRE LENDER’S PRIOR APPROVAL, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED); (IV) NOT COLLECT ANY OF THE RENTS MORE THAN
ONE (1) MONTH IN ADVANCE EXCEPT SECURITY DEPOSITS AND PREPAYMENTS OF FIRST
MONTH’S AND LAST MONTH’S RENT SHALL NOT BE DEEMED RENTS COLLECTED IN ADVANCE;
(V) DEPOSIT OR CAUSE TO BE DEPOSITED ALL LEASE TERMINATION PAYMENTS RELATING TO
COMMERCIAL LEASES, IF ANY, INTO AN ACCOUNT DESIGNATED BY LENDER, IF REQUIRED BY
LENDER, NOT LATER THAN THE FIRST BUSINESS DAY AFTER MORTGAGE BORROWER’S RECEIPT
THEREOF; (VI) NOT EXECUTE ANY OTHER ASSIGNMENT OF THE LESSOR’S INTEREST IN ANY
OF THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE MORTGAGE LOAN
DOCUMENTS); AND (VII) NOT CONSENT TO ANY ASSIGNMENT OF OR SUBLETTING UNDER ANY
MAJOR LEASES RELATING TO COMMERCIAL SPACE NOT IN ACCORDANCE WITH THEIR TERMS,
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED AND TO BE DEEMED GRANTED IF LENDER
SHALL NOT HAVE DISAPPROVED SUCH ASSIGNMENT OR SUBLETTING IN WRITING WITHIN TEN
(10) BUSINESS DAYS AFTER BORROWER’S REQUEST FOR LENDER’S APPROVAL, PROVIDED
LENDER IS ENTITLED TO LENDER’S APPROVAL EXTENSION PERIOD AND SUCH REQUEST FOR
APPROVAL COMPLIES WITH SECTION 5.1.17(G) HEREOF).

83

--------------------------------------------------------------------------------


 

(C)           BORROWER MAY, WITHOUT THE CONSENT OF LENDER, CAUSE OR PERMIT
MORTGAGE BORROWER TO AMEND, MODIFY OR WAIVE THE PROVISIONS OF ANY LEASE OR
TERMINATE, REDUCE RENTS UNDER, ACCEPT A SURRENDER OF SPACE UNDER, OR SHORTEN THE
TERM OF, ANY LEASE (INCLUDING ANY GUARANTY, LETTER OF CREDIT OR OTHER CREDIT
SUPPORT WITH RESPECT THERETO) PROVIDED SUCH LEASE IS NOT A MAJOR LEASE AND SUCH
ACTION (TAKING INTO ACCOUNT, IN THE CASE OF A TERMINATION, REDUCTION IN RENT,
SURRENDER OF SPACE OR SHORTENING OF TERM, THE PLANNED ALTERNATIVE USE OF THE
AFFECTED SPACE) DOES NOT HAVE A MATERIALLY ADVERSE EFFECT ON THE VALUE OF THE
APPLICABLE INDIVIDUAL PROPERTY TAKEN AS A WHOLE, AND PROVIDED SUCH LEASE, AS
AMENDED, MODIFIED OR WAIVED, IS OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS OF
THIS AGREEMENT. A TERMINATION OF A LEASE (OTHER THAN A MAJOR LEASE) WITH A
TENANT WHO IS IN DEFAULT BEYOND APPLICABLE NOTICE AND GRACE PERIODS SHALL NOT BE
CONSIDERED AN ACTION WHICH HAS A MATERIALLY ADVERSE EFFECT ON THE VALUE OF THE
APPLICABLE INDIVIDUAL PROPERTY TAKEN AS A WHOLE. ANY AMENDMENT, MODIFICATION,
WAIVER, TERMINATION, RENT REDUCTION, SPACE SURRENDER OR TERM SHORTENING WHICH
DOES NOT SATISFY THE REQUIREMENTS SET FORTH IN THIS SUBSECTION SHALL BE SUBJECT
TO THE PRIOR APPROVAL OF LENDER (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED AND TO BE DEEMED GRANTED IF LENDER SHALL NOT HAVE
DISAPPROVED SUCH AMENDMENT, MODIFICATION, WAIVER, TERMINATION, RENT REDUCTION,
SPACE SURRENDER OR TERM SHORTENING, AS THE CASE MAY BE, IN WRITING WITHIN TEN
(10) BUSINESS DAYS AFTER BORROWER’S REQUEST FOR LENDER’S APPROVAL (FIFTEEN (15)
BUSINESS DAYS FOR ANY TERMINATION, RENT REDUCTION, SPACE SURRENDER OR TERM
SHORTENING REQUEST), PROVIDED THAT LENDER IS ENTITLED TO LENDER’S APPROVAL
EXTENSION PERIOD AND SUCH REQUEST FOR APPROVAL COMPLIES WITH THE REQUIREMENTS OF
SECTION 5.1.17(G) HEREOF), AT BORROWER’S EXPENSE. BORROWER SHALL CAUSE MORTGAGE
BORROWER TO PROMPTLY DELIVER TO LENDER COPIES OF ALL LEASES, AMENDMENTS,
MODIFICATIONS AND WAIVERS WHICH ARE ENTERED INTO PURSUANT TO THIS SECTION
5.1.17(C), TOGETHER WITH BORROWER’S CERTIFICATION THAT IT HAS SATISFIED OR
CAUSED TO BE SATISFIED ALL OF THE CONDITIONS OF THIS SECTION 5.1.17(C)
APPLICABLE TO SUCH LEASES, AMENDMENTS, MODIFICATIONS AND WAIVERS.

 

(D)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL NOT CAUSE OR PERMIT MORTGAGE BORROWER, WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED) ENTER INTO, RENEW, EXTEND, AMEND, MODIFY, WAIVE ANY PROVISIONS OF,
TERMINATE, REDUCE RENTS UNDER, ACCEPT A SURRENDER OF SPACE UNDER, OR SHORTEN THE
TERM OF, ANY MAJOR LEASE OR ANY INSTRUMENT GUARANTEEING OR PROVIDING CREDIT
SUPPORT FOR ANY MAJOR LEASE; PROVIDED, HOWEVER, THAT THE PROCEDURES SET FORTH IN
SECTION 5.1.17(A) REGARDING LENDER’S APPROVAL OR DEEMED APPROVAL OF LEASING
TRANSACTIONS AS WELL AS BORROWER’S RIGHTS TO DELIVER LEASE TERM SHEETS SHALL
ALSO APPLY TO MAJOR LEASE APPROVALS PURSUANT TO THIS SECTION 5.1.17(D).

 

(E)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO THE EXTENT PERMITTED BY LAW AND SUBJECT TO THE RIGHTS OF MORTGAGE
LENDER PURSUANT TO THE TERMS OF THE MORTGAGE LOAN DOCUMENTS, BORROWER SHALL
PROMPTLY DEPOSIT WITH LENDER ANY AND ALL MONIES THEN HELD BY BORROWER
REPRESENTING SECURITY DEPOSITS UNDER THE LEASES (COLLECTIVELY, THE “SECURITY
DEPOSITS”). BORROWER AND NOT LENDER SHALL BE LIABLE FOR THE DELIVERY OF SECURITY
DEPOSITS TO TENANTS UNDER LEASES WHICH ARE NOT DELIVERED TO AND HELD BY LENDER
PURSUANT TO THIS SECTION 5.1.17(E). LENDER SHALL HOLD THE SECURITY DEPOSITS IN
ACCORDANCE WITH THE TERMS OF THE RESPECTIVE LEASES, AND SHALL ONLY RELEASE THE
SECURITY DEPOSITS IN ORDER TO RETURN A TENANT’S SECURITY DEPOSIT TO SUCH TENANT
IF SUCH TENANT IS

 

84

--------------------------------------------------------------------------------


 

ENTITLED TO THE RETURN OF THE SECURITY DEPOSIT UNDER THE TERMS OF THE LEASE AND
IS NOT OTHERWISE IN DEFAULT UNDER THE LEASE BEYOND THE EXPIRATION OF ANY
APPLICABLE GRACE OR CURE PERIOD. TO THE EXTENT REQUIRED BY APPLICABLE LAWS,
LENDER SHALL HOLD THE SECURITY DEPOSITS IN AN INTEREST BEARING ACCOUNT SELECTED
BY LENDER IN ITS SOLE DISCRETION. IN THE EVENT LENDER IS NOT PERMITTED BY LAW TO
HOLD THE SECURITY DEPOSITS, BORROWER SHALL DEPOSIT THE SECURITY DEPOSITS INTO AN
INTEREST-BEARING ACCOUNT WITH A FEDERALLY INSURED INSTITUTION REASONABLY
APPROVED BY LENDER.

 

(F)            INTENTIONALLY OMITTED.

 

(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
5.1.17, TO THE EXTENT LENDER’S PRIOR WRITTEN APPROVAL IS REQUIRED PURSUANT TO
THE PROVISIONS OF THIS SECTION 5.1.17, LENDER SHALL, WITH RESPECT TO SUCH
PROPOSED LEASES, LEASE TERM SHEETS AND/OR RENEWALS, MODIFICATIONS, AMENDMENTS OR
TERMINATIONS OF, OR WAIVERS WITH RESPECT TO, EXISTING LEASES, HAVE TEN (10)
BUSINESS DAYS (FIFTEEN (15) BUSINESS DAYS FOR ANY TERMINATION, RENT REDUCTION,
SPACE SURRENDER OR TERM SHORTENING REQUEST) FROM RECEIPT OF SUCH WRITTEN REQUEST
IN WHICH TO APPROVE OR DISAPPROVE SUCH LEASE OR OTHER DOCUMENTATION, PROVIDED
SUCH WRITTEN REQUEST TO LENDER FOR APPROVAL IS MARKED IN BOLD LETTERING WITH THE
FOLLOWING LANGUAGE:  “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS
DAYS (FIFTEEN (15) BUSINESS DAYS FOR ANY TERMINATION, RENT REDUCTION, SPACE
SURRENDER OR TERM SHORTENING REQUEST) OF RECEIPT OF THIS NOTICE (THE “APPROVAL
PERIOD”) PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER; PROVIDED, HOWEVER, THAT LENDER SHALL HAVE THE RIGHT TO A FIVE (5) DAY
EXTENSION OF THE APPROVAL PERIOD UPON NOTICE TO BORROWER” AND THE ENVELOPE
CONTAINING THE REQUEST MUST BE MARKED “PRIORITY”. IN THE EVENT LENDER FAILS TO
RESPOND TO THE PROPOSED LEASE, LEASE TERM SHEET AND/OR RENEWAL, MODIFICATION,
AMENDMENT OR TERMINATION OF, OR WAIVER WITH RESPECT TO, AN EXISTING LEASE WITHIN
SUCH TIME, LENDER’S APPROVAL SHALL BE DEEMED GIVEN. THE REASONABLE OUT-OF-POCKET
ATTORNEYS’ FEES INCURRED BY LENDER IN CONNECTION WITH ANY SUCH PROPOSED LEASE,
LEASE TERM SHEET AND/OR RENEWAL, MODIFICATION, AMENDMENT OR TERMINATION OF, OR
WAIVER WITH RESPECT TO, AN EXISTING LEASE SHALL BE PAYABLE BY BORROWER TO LENDER
WITHIN TEN (10) BUSINESS DAYS AFTER LENDER’S WRITTEN REQUEST THEREFOR.

 

5.1.18      Management Agreement.

 

(A)           THE PROPERTIES ARE CURRENTLY SELF-MANAGED BY MORTGAGE BORROWER. IN
THE EVENT THAT THE IMPROVEMENTS ON EACH INDIVIDUAL PROPERTY ARE OPERATED UNDER
THE TERMS AND CONDITIONS OF A MANAGEMENT AGREEMENT, THE PROVISIONS OF THIS
SECTION 5.1.18 SHALL APPLY. BORROWER SHALL NOT PERMIT ANY MORTGAGE BORROWER
ENTITY TO RETAIN A MANAGER TO MANAGE ANY INDIVIDUAL PROPERTY UNLESS SUCH MANAGER
IS A QUALIFIED MANAGER AND HAS ENTERED INTO A MANAGEMENT AGREEMENT AND AN
AGREEMENT REGARDING MANAGEMENT AGREEMENT, EACH IN FORM AND SUBSTANCE, REASONABLY
ACCEPTABLE TO LENDER. ALL MANAGEMENT FEES PAYABLE PURSUANT TO THE MANAGEMENT
AGREEMENTS SHALL BE MARKET FEES SIMILAR TO THOSE PAYABLE TO MANAGERS OF
PROPERTIES OF A SIMILAR TYPE AND QUALITY PURSUANT TO ARM’S-LENGTH MANAGEMENT
AGREEMENTS, TAKING INTO ACCOUNT DIFFERENCES IN THE QUALITY OR

 

85

--------------------------------------------------------------------------------


 

LEVEL OF SERVICE PROVIDED; PROVIDED, HOWEVER, THAT IF TSP OR AN AFFILIATE OF TSP
IS EMPLOYED AS MANAGER OF THE PROPERTIES, SUCH FEES PAYABLE TO TSP OR SUCH
AFFILIATE, AS THE CASE MAY BE, SHALL BE DEEMED TO BE MARKET AND ARM’S-LENGTH.
BORROWER SHALL CAUSE MORTGAGE BORROWER TO (I) DILIGENTLY PERFORM AND OBSERVE ALL
OF THE MATERIAL TERMS, COVENANTS AND CONDITIONS OF THE MANAGEMENT AGREEMENTS ON
THE PART OF MORTGAGE BORROWER TO BE PERFORMED AND OBSERVED TO THE END THAT ALL
THINGS SHALL BE DONE WHICH ARE NECESSARY TO KEEP UNIMPAIRED THE RIGHTS OF
MORTGAGE BORROWER UNDER THE MANAGEMENT AGREEMENTS AND (II) PROMPTLY NOTIFY
LENDER OF THE GIVING OF ANY NOTICE TO MORTGAGE BORROWER OF ANY DEFAULT BY
MORTGAGE BORROWER IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF ANY MANAGEMENT AGREEMENT ON THE PART OF MORTGAGE
BORROWER TO BE PERFORMED AND OBSERVED AND DELIVER TO LENDER A TRUE COPY OF EACH
SUCH NOTICE. BORROWER SHALL NOT CAUSE OR PERMIT MORTGAGE BORROWER TO SURRENDER
ANY MANAGEMENT AGREEMENT, CONSENT TO THE ASSIGNMENT BY MANAGER OF ITS INTEREST
UNDER ANY MANAGEMENT AGREEMENT, OR TERMINATE OR CANCEL ANY MANAGEMENT AGREEMENT
OR, IN ANY RESPECT THAT WOULD HAVE A MATERIAL ADVERSE EFFECT, MODIFY, CHANGE,
SUPPLEMENT, ALTER OR AMEND ANY MANAGEMENT AGREEMENT, EITHER ORALLY OR IN
WRITING. NOTWITHSTANDING THE FOREGOING, BORROWER SHALL BE ENTITLED TO CAUSE OR
PERMIT MORTGAGE BORROWER TO ENFORCE AND TERMINATE ANY MANAGEMENT AGREEMENT IN
ACCORDANCE WITH THE TERMS THEREOF; PROVIDED, HOWEVER, THAT IF THE MANAGEMENT
AGREEMENT FOR ANY INDIVIDUAL PROPERTY IS TERMINATED, BORROWER SHALL CAUSE THE
APPLICABLE MORTGAGE BORROWER ENTITY TO SIMULTANEOUSLY ENTER INTO A REPLACEMENT
MANAGEMENT AGREEMENT FOR SUCH INDIVIDUAL PROPERTY. SUBJECT TO THE RIGHTS OF
MORTGAGE LENDER PURSUANT TO THE TERMS AND CONDITIONS OF THE MORTGAGE LOAN
DOCUMENTS, IF MORTGAGE BORROWER SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE
OF ANY MATERIAL TERM, COVENANT OR CONDITION OF ANY MANAGEMENT AGREEMENT ON THE
PART OF MORTGAGE BORROWER TO BE PERFORMED OR OBSERVED, AND SUCH DEFAULT SHALL
CONTINUE BEYOND THE EXPIRATION OF ANY APPLICABLE GRACE OR CURE PERIOD, THEN,
WITHOUT LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THIS AGREEMENT, AND
WITHOUT WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS HEREUNDER,
LENDER SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS
AND TO PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL THE
TERMS, COVENANTS AND CONDITIONS OF SUCH MANAGEMENT AGREEMENT ON THE PART OF
MORTGAGE BORROWER TO BE PERFORMED OR OBSERVED TO BE PROMPTLY PERFORMED OR
OBSERVED ON BEHALF OF MORTGAGE BORROWER, TO THE END THAT THE RIGHTS OF MORTGAGE
BORROWER IN, TO AND UNDER SUCH MANAGEMENT AGREEMENT SHALL BE KEPT UNIMPAIRED AND
FREE FROM DEFAULT. LENDER AND ANY PERSON DESIGNATED BY LENDER SHALL HAVE, AND
ARE HEREBY GRANTED, THE RIGHT TO ENTER UPON ANY INDIVIDUAL PROPERTY AT ANY TIME
AND FROM TIME TO TIME WHILE AN UNCURED EVENT OF DEFAULT EXISTS FOR THE PURPOSE
OF TAKING ANY SUCH ACTION. IF THE MANAGER UNDER ANY MANAGEMENT AGREEMENT SHALL
DELIVER TO LENDER A COPY OF ANY NOTICE SENT TO BORROWER OR MORTGAGE BORROWER OF
DEFAULT UNDER SUCH MANAGEMENT AGREEMENT, SUCH NOTICE SHALL CONSTITUTE FULL
PROTECTION TO LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY LENDER IN
GOOD FAITH, IN RELIANCE THEREON. BORROWER SHALL NOTIFY LENDER IF THE MANAGER
SUB-CONTRACTS TO A THIRD PARTY ANY OR ALL OF ITS MANAGEMENT RESPONSIBILITIES
UNDER ANY MANAGEMENT AGREEMENT. BORROWER SHALL, FROM TIME TO TIME, USE ITS BEST
EFFORTS (OR COMMERCIALLY REASONABLE EFFORTS, AT ANY TIME WHEN THE MANAGER UNDER
ANY MANAGEMENT AGREEMENT IS NOT AN AFFILIATE OF BORROWER, MORTGAGE BORROWER, ANY
PRINCIPAL, GUARANTOR OR TSP) TO OBTAIN FROM THE MANAGER UNDER SUCH MANAGEMENT
AGREEMENT SUCH CERTIFICATES OF ESTOPPEL WITH RESPECT TO COMPLIANCE BY

 

86

--------------------------------------------------------------------------------


 

MORTGAGE BORROWER AND MANAGER WITH THE TERMS OF SUCH MANAGEMENT AGREEMENT AS MAY
BE REASONABLY REQUESTED BY LENDER. BORROWER SHALL CAUSE MORTGAGE BORROWER TO
EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND OR RENEW THE TERM OF EACH
MANAGEMENT AGREEMENT UPON DEMAND BY LENDER MADE AT ANY TIME WITHIN ONE (1) YEAR
OF THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED. ANY SUMS EXPENDED
BY LENDER PURSUANT TO THIS SECTION 5.1.18(A) SHALL BEAR INTEREST AT THE DEFAULT
RATE FROM THE DATE WHICH IS TEN (10) BUSINESS DAYS AFTER THE DATE LENDER FIRST
MAKES WRITTEN DEMAND UPON BORROWER FOR REIMBURSEMENT OF SUCH COST TO THE DATE OF
PAYMENT TO LENDER, SHALL BE DEEMED TO CONSTITUTE A PORTION OF THE DEBT, SHALL BE
SECURED BY THE LIEN OF THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
SHALL BE DUE AND PAYABLE PROMPTLY UPON DEMAND BY LENDER THEREFOR.

 

(B)           WITHOUT LIMITATION OF THE FOREGOING, BORROWER, UPON THE REQUEST OF
LENDER, SHALL CAUSE MORTGAGE BORROWER TO TERMINATE ANY MANAGEMENT AGREEMENT AND
REPLACE THE MANAGER (SO LONG AS SUCH TERMINATION AND/OR REPLACEMENT IS NOT
PROHIBITED UNDER THE MORTGAGE LOAN DOCUMENTS), WITHOUT PENALTY OR FEE, IF AT ANY
TIME DURING THE LOAN: (I) THERE EXISTS AN UNCURED EVENT OF DEFAULT, (II) THERE
EXISTS A DEFAULT BY MANAGER (OTHER THAN TSP OR ANY OTHER AFFILIATED MANAGER)
UNDER SUCH MANAGEMENT AGREEMENT, WHICH DEFAULT SHALL HAVE CONTINUED BEYOND THE
EXPIRATION OF ANY APPLICABLE GRACE OR CURE PERIOD, (III) THE MANAGER SHALL
BECOME INSOLVENT OR A DEBTOR IN ANY BANKRUPTCY OR INSOLVENCY PROCEEDING, OR (IV)
THE MATURITY DATE OCCURS AND THE LOAN IS NOT PAID IN FULL. AT SUCH TIME AS THE
MANAGER IS REMOVED AS THE MANAGER WITH RESPECT TO ANY INDIVIDUAL PROPERTY, A
QUALIFIED MANAGER SHALL ASSUME MANAGEMENT OF SUCH INDIVIDUAL PROPERTY PURSUANT
TO A REPLACEMENT MANAGEMENT AGREEMENT, AND SHALL RECEIVE A PROPERTY MANAGEMENT
FEE NOT TO EXCEED THEN CURRENT MARKET RATES FOR MANAGERS OF PROPERTIES OF A
SIMILAR TYPE AND QUALITY PURSUANT TO ARM’S LENGTH MANAGEMENT AGREEMENTS AND
TAKING INTO ACCOUNT DIFFERENCES IN THE QUALITY OR LEVEL OF SERVICE PROVIDED;
PROVIDED, HOWEVER, THAT (A) IF A SECURITIZATION HAS OCCURRED, LENDER SHALL
RECEIVE WRITTEN CONFIRMATION FROM THE RATING AGENCIES THAT MANAGEMENT OF SUCH
INDIVIDUAL PROPERTY BY SUCH QUALIFIED MANAGER WILL NOT RESULT IN A DOWNGRADE,
WITHDRAWAL OR QUALIFICATION OF THE INITIAL, OR, IF HIGHER, THE THEN CURRENT
RATINGS ISSUED IN CONNECTION WITH SUCH SECURITIZATION, AND (B) IF A
SECURITIZATION HAS NOT OCCURRED, SUCH QUALIFIED MANAGER SHALL BE SUBJECT TO THE
APPROVAL OF LENDER, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED.

 

5.1.19      Environmental Covenants.

 

(A)           BORROWER COVENANTS AND AGREES THAT SO LONG AS THE LOAN IS
OUTSTANDING (I) ALL USES AND OPERATIONS ON OR OF EACH INDIVIDUAL PROPERTY,
WHETHER BY MORTGAGE BORROWER OR ANY OTHER PERSON, SHALL BE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND PERMITS ISSUED
PURSUANT THERETO; (II) THERE SHALL BE NO RELEASES OF HAZARDOUS MATERIALS IN, ON,
UNDER OR FROM ANY OF THE PROPERTIES IN VIOLATION OF ANY ENVIRONMENTAL LAW; (III)
THERE SHALL BE NO HAZARDOUS MATERIALS IN, ON, OR UNDER ANY INDIVIDUAL PROPERTY,
EXCEPT THOSE THAT ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND
WITH PERMITS ISSUED PURSUANT THERETO, IF AND TO THE EXTENT REQUIRED; (IV)
BORROWER SHALL CAUSE MORTGAGE BORROWER TO KEEP EACH INDIVIDUAL PROPERTY FREE AND
CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES IMPOSED PURSUANT TO ANY ENVIRONMENTAL
LAW APPLICABLE TO SUCH INDIVIDUAL PROPERTY, WHETHER DUE TO ANY ACT OR

 

87

--------------------------------------------------------------------------------


 

OMISSION OF MORTGAGE BORROWER OR ANY OTHER PERSON (THE “ENVIRONMENTAL LIENS”);
(V) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, CAUSE MORTGAGE BORROWER TO
FULLY AND EXPEDITIOUSLY COOPERATE IN ALL ACTIVITIES PURSUANT TO SECTION
5.1.19(B) BELOW, INCLUDING BUT NOT LIMITED TO PROVIDING ALL RELEVANT INFORMATION
AND MAKING KNOWLEDGEABLE PERSONS AVAILABLE FOR INTERVIEWS; (VI) BORROWER SHALL,
AT ITS SOLE COST AND EXPENSE, CAUSE MORTGAGE BORROWER TO PERFORM ANY
ENVIRONMENTAL SITE ASSESSMENT OR OTHER INVESTIGATION OF ENVIRONMENTAL CONDITIONS
IN CONNECTION WITH ANY INDIVIDUAL PROPERTY, PURSUANT TO ANY REASONABLE WRITTEN
REQUEST OF LENDER, UPON LENDER’S REASONABLE BELIEF THAT SUCH INDIVIDUAL PROPERTY
IS NOT IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL
LAWS, AND SHARE WITH LENDER THE REPORTS AND OTHER RESULTS THEREOF, AND LENDER
AND OTHER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RELY ON SUCH REPORTS AND
OTHER RESULTS THEREOF; (VII) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, CAUSE
MORTGAGE BORROWER TO COMPLY WITH ALL REASONABLE WRITTEN REQUESTS OF LENDER TO
(A) REASONABLY EFFECTUATE REMEDIATION OF ANY HAZARDOUS MATERIALS IN, ON, UNDER
OR FROM SUCH INDIVIDUAL PROPERTY; AND (B) COMPLY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO SUCH INDIVIDUAL PROPERTY; (VIII) BORROWER SHALL NOT KNOWINGLY
CAUSE OR PERMIT MORTGAGE BORROWER TO ALLOW ANY TENANT OR OTHER USER OF ANY
INDIVIDUAL PROPERTY TO VIOLATE ANY ENVIRONMENTAL LAW APPLICABLE TO SUCH
INDIVIDUAL PROPERTY; AND (IX) BORROWER SHALL IMMEDIATELY NOTIFY LENDER IN
WRITING AFTER IT HAS BECOME AWARE OF (A) ANY PRESENCE OR RELEASE OR THREATENED
RELEASES OF HAZARDOUS MATERIALS IN, ON, UNDER, FROM OR MIGRATING TOWARDS ANY
INDIVIDUAL PROPERTY IN VIOLATION OF ANY ENVIRONMENTAL LAW; (B) ANY MATERIAL
NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAWS RELATED IN ANY WAY TO ANY INDIVIDUAL
PROPERTY; (C) ANY ACTUAL OR POTENTIAL ENVIRONMENTAL LIEN; (D) ANY REQUIRED OR
PROPOSED REMEDIATION OF ENVIRONMENTAL CONDITIONS RELATING TO ANY INDIVIDUAL
PROPERTY; AND (E) ANY WRITTEN OR ORAL NOTICE OR OTHER COMMUNICATION OF WHICH
BORROWER BECOMES AWARE FROM ANY SOURCE WHATSOEVER (INCLUDING BUT NOT LIMITED TO
A GOVERNMENTAL AUTHORITY) RELATING IN ANY WAY TO HAZARDOUS MATERIALS IN, ON,
UNDER, FROM OR MIGRATING TOWARDS ANY INDIVIDUAL PROPERTY.

 

(B)           IN THE EVENT THAT LENDER SHALL REASONABLY BELIEVE THAT ANY
INDIVIDUAL PROPERTY IS NOT IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
ENVIRONMENTAL LAWS APPLICABLE TO SUCH INDIVIDUAL PROPERTY, LENDER AND ANY OTHER
PERSON DESIGNATED BY LENDER, INCLUDING BUT NOT LIMITED TO ANY ENVIRONMENTAL
CONSULTANT, AND ANY RECEIVER APPOINTED BY ANY COURT OF COMPETENT JURISDICTION,
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON SUCH INDIVIDUAL
PROPERTY AT ALL REASONABLE TIMES AND AFTER REASONABLE PRIOR WRITTEN NOTICE (AND
SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR RESPECTIVE LEASES), TO ASSESS ANY
AND ALL ASPECTS OF THE ENVIRONMENTAL CONDITION OF SUCH INDIVIDUAL PROPERTY AND
ITS USE, INCLUDING BUT NOT LIMITED TO CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR
AUDIT (THE SCOPE OF WHICH SHALL BE DETERMINED BY LENDER IN THE EXERCISE OF ITS
GOOD FAITH BUSINESS JUDGMENT) AND TAKING SAMPLES OF SOIL, GROUNDWATER OR OTHER
WATER, AIR, OR BUILDING MATERIALS, AND CONDUCTING OTHER INVASIVE TESTING.
BORROWER SHALL CAUSE MORTGAGE BORROWER TO COOPERATE IN ALL REASONABLE RESPECTS
WITH AND PROVIDE ACCESS TO LENDER AND ANY SUCH PERSON DESIGNATED BY LENDER AT
ALL REASONABLE TIMES AND AFTER REASONABLE PRIOR WRITTEN NOTICE (AND SUBJECT TO
THE RIGHTS OF TENANTS UNDER THEIR RESPECTIVE LEASES).

 

88

--------------------------------------------------------------------------------


 

5.1.20      Alterations.

 

Borrower shall obtain Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, to any alterations to the
Improvements that may have a material adverse effect on Borrower’s or Mortgage
Borrower’s financial condition, the use, operation or value of any Individual
Property, the Collateral, any Mortgage Principal’s general partner interest in
the related Mortgage Borrower Entity, or the net operating income of any
Individual Property or the Collateral (an “Alteration”), other than (a) tenant
improvement work performed pursuant to the terms of any Lease executed on or
before the date hereof, or of any Lease executed subsequent to the date hereof
if Lender shall have approved (or shall be deemed to have approved) such Lease
pursuant to Section 5.1.17 hereof, (b) tenant improvement work performed
pursuant to the terms and conditions of a Lease and not adversely affecting any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or (except in the case of customary tenant signage) the
exterior of any building constituting a part of any Improvements, (c)
alterations performed in connection with the restoration of an Individual
Property after the occurrence of a casualty in accordance with the terms and
conditions of this Agreement and the Mortgage Loan Agreement or (d) the capital
improvements identified in Schedule 5.1.20 annexed hereto. Any approval by
Lender of the plans, specifications or working drawings for Alterations of any
Individual Property shall not create responsibility or liability on behalf of
Lender for their completeness, design, sufficiency or their compliance with
Applicable Laws. Lender may condition any such approval upon receipt of a
certificate of compliance with Applicable Laws from an independent architect,
engineer, or other person reasonably acceptable to Lender. If the total unpaid
amounts due and payable with respect to an Alteration to the Improvements of any
Individual Property (other than such amounts to be paid or reimbursed by tenants
under the Leases or Alterations not requiring approval under clauses (a) through
(d) above) shall at any time exceed an amount equal to the lesser of (x) five
percent (5%) of the Allocated Loan Amount for such Individual Property and (y)
$2,500,000 (the “Threshold Amount”; and any such Alteration a “Material
Alteration”), Borrower shall promptly deliver or cause to be delivered to
Lender, (i) as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents, any of the
following:  (1) cash, (2) U.S. Obligations, (3) other securities having a rating
reasonably acceptable to Lender or, if a Securitization has occurred, the
applicable Rating Agencies have confirmed in writing that such securities
delivered will not, in and of themselves, result in a downgrade, withdrawal or
qualification of the initial, or if higher, the then current ratings assigned in
connection with such Securitization, (4) a completion bond and performance bond
or (5) a Letter of Credit (the security described in clauses (1) through (5)
above being sometimes referred to hereinafter, collectively, as the “Material
Alteration Security”), and (ii) if a Securitization has occurred, written
confirmation from the applicable Rating Agencies that any such Material
Alteration shall not result in the downgrade, withdrawal or qualification of the
initial, or, if higher, the current ratings assigned to the Securities in
connection with a Securitization. The Material Alteration Security shall be in
an amount equal to the excess of (x) the total unpaid amounts with respect to
Material Alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under Leases or to be paid from Reserve Funds or
Alterations not requiring approval under clauses (a) through (d) above)

 

89

--------------------------------------------------------------------------------


 

over (y) the Threshold Amount. Upon Borrower’s request therefor, Lender shall
disburse any Material Alteration Security that is cash to Borrower to pay for
Material Alterations or permit Borrower to partially reduce any non-cash
Material Alteration Security for work completed and paid for with respect to
Material Alterations from time to time, subject to the same conditions to the
release and disbursement of Required Repair Funds. Provided that no Event of
Default then exists, upon completion of the Material Alteration, as determined
by Lender in its reasonable discretion, Lender shall cancel the Material
Alteration Security or disburse or return to Borrower the Material Alteration
Security, as applicable. Notwithstanding the foregoing, Borrower shall be
relieved of its obligation to deposit the security for certain alterations
described above if Mortgage Borrower is required to and does deliver such
security to Mortgage Lender in accordance with the Mortgage Loan Documents, and
in any such case Lender has received evidence reasonably acceptable to Lender of
the delivery of such security.

 

5.1.21      Intentionally Omitted.

 

5.1.22      OFAC.

 

At all times throughout the term of the Loan, Borrower, Mortgage Borrower,
Guarantor and their respective Affiliates shall be in compliance in all material
respects with all applicable orders, rules, regulations and recommendations of
The Office of Foreign Assets Control of the U.S. Department of the Treasury.

 

5.1.23      Intentionally Omitted.

 

5.1.24      Mortgage Loan Reserve Funds.

 

Borrower shall cause Mortgage Borrower to deposit and maintain each of the
Mortgage Loan Reserve Funds as more particularly set forth in the Mortgage Loan
Documents and to perform and comply with all of the terms and provisions
relating thereto.

 

5.1.25      Notices.

 

Borrower shall give notice, or cause notice to be given, to Lender promptly upon
the occurrence of any Mortgage Loan Event of Default.

 

5.1.26      Special Distributions.

 

On each date, if any, on which amounts are required to be disbursed to Lender
pursuant to the Mortgage Loan Documents, Borrower shall exercise its rights
under the Organizational Documents of Mortgage Borrower to cause Mortgage
Borrower to make a distribution to Borrower, in each case in an aggregate amount
such that Lender shall receive the amount required to be disbursed pursuant to
the Mortgage Loan Documents.

 

90

--------------------------------------------------------------------------------


 

5.1.27      Mortgage Borrower Covenants.

 

Borrower shall cause Mortgage Borrower to comply with all obligations under the
Mortgage Loan Agreement and all other Mortgage Loan Documents (including,
without limitation, the affirmative and negative covenants set forth in the
Mortgage Loan Documents) with which Mortgage Borrower has expressly covenanted
in the Mortgage Loan Documents to comply, whether the Mortgage Loan has been
repaid or the related Mortgage Loan Document has been otherwise terminated (to
the extent that such covenants are cross-referenced herein), unless otherwise
consented to in writing by Lender. Borrower shall cause Mortgage Borrower to
promptly notify Lender of all material notices received by Mortgage Borrower
under or in connection with the Mortgage Loan, including, without limitation,
any notice by the Mortgage Lender to Mortgage Borrower of any default by
Mortgage Borrower in the performance or observance of any of the terms,
covenants or conditions of the Mortgage Loan Documents on the part of Mortgage
Borrower to be performed or observed, and shall deliver to Lender a true copy of
each such notice, together with any other material consents, notices, requests
or other written correspondence between Mortgage Borrower and Mortgage Lender.

 

5.1.28      Mortgage Loan Estoppels.

 

Borrower shall, or shall cause Mortgage Borrower to, use commercially reasonable
efforts from time to time, to obtain from the Mortgage Lender such certificates
of estoppel with respect to compliance by Mortgage Borrower with the terms of
the Mortgage Loan Documents as may be reasonably requested by Lender. In the
event or to the extent that Mortgage Lender is not legally obligated to deliver
such certificates of estoppel and is unwilling to deliver the same, or is
legally obligated to deliver such certificates of estoppel but breaches such
obligation, then Borrower shall not be in breach of this provision so long as
Borrower furnishes to Lender an estoppel certificate executed by Borrower, in
which Borrower shall expressly represent to Lender such information as may be
reasonably requested by Lender regarding compliance by Mortgage Borrower with
the terms of the Mortgage Loan Documents.

 

5.1.29      Intentionally Omitted.

 

Section 5.2             Negative Covenants.

 

From the date hereof until payment and performance in full of all obligations of
Borrower under the Loan Documents or the earlier release of the Lien on the
Collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:

 

5.2.1        Liens.

 

Borrower shall not permit or cause Mortgage Borrower to create, incur, assume or
suffer to exist any Lien on any portion of the Property or permit any such
action to be taken, except (i) Permitted Encumbrances; (ii) Liens created by or
permitted pursuant to

 

91

--------------------------------------------------------------------------------


 

the Mortgage Loan Documents or the Loan Documents, and (iii) Liens for Taxes or
Other Charges not yet due. Borrower shall not create, incur, assume or suffer to
exist any Lien on any portion of the Collateral or any Mortgage Principal’s
general partner interest in the related Mortgage Borrower Entity, or permit any
such action to be taken, other than Permitted Encumbrances. Nothing contained in
this Section 5.2.1 shall affect Mortgage Borrower’s right to contest Liens as
provided in the Mortgage Loan Documents.

 

5.2.2        Dissolution.

 

No Borrower Entity shall (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) transfer,
lease or sell, in one transaction or any combination of transactions, all or
substantially all of the properties or assets of such Borrower Entity except to
the extent expressly permitted under the Loan Documents, (c) except as expressly
permitted under the Loan Documents, modify, amend, waive or terminate its
Organizational Documents or its qualification and good standing in any
jurisdiction or (d) cause its Principal or the applicable Mortgage Borrower
Entity to (i) dissolve, wind up or liquidate or take any action, or omit to take
an action, as a result of which such Principal or Mortgage Borrower Entity would
be dissolved, wound up or liquidated in whole or in part, or (ii) except as
expressly permitted under the Loan Documents, amend, modify, waive or terminate
the Organizational Documents of such Principal or Mortgage Borrower Entity, in
each case, without obtaining the prior written consent of Lender. Nothing
contained in this Section 5.2.2 is intended to expand, modify or decrease the
rights of Borrower contained in Section 5.2.10 hereof.

 

5.2.3        Change in Business.

 

(A)           BORROWER SHALL NOT ENTER INTO ANY LINE OF BUSINESS OTHER THAN
THOSE PERMITTED UNDER SECTION 4.1.35(A) HEREOF, OR MAKE ANY MATERIAL CHANGE IN
THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR OPERATIONS OR
UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT
BUSINESS.

 

(B)           BORROWER SHALL NOT CAUSE MORTGAGE BORROWER TO ENTER INTO ANY LINE
OF BUSINESS OTHER THAN THOSE PERMITTED UNDER THE MORTGAGE LOAN DOCUMENTS, OR
MAKE ANY MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES,
PURPOSES OR OPERATIONS OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE
CONTINUANCE OF ITS PRESENT BUSINESS.

 

5.2.4        Debt Cancellation.

 

Borrower shall not cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith) owed to Borrower
by any Person, except for adequate consideration and in the ordinary course of
Borrower’s business. In addition, Borrower shall not permit or cause Mortgage
Borrower to cancel or otherwise forgive or release any material claim or debt
(other than termination of Leases in accordance with the Mortgage Loan
Agreement) owed to Mortgage Borrower by any Person, except for adequate
consideration and in the ordinary course of Mortgage Borrower’s business.

 

92

--------------------------------------------------------------------------------


 

5.2.5        Zoning.

 

Borrower shall not cause Mortgage Borrower to initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any manner that could result in such use becoming a
nonconforming use under any zoning ordinance or any other Applicable Law without
the prior written consent of Lender.

 

5.2.6        No Joint Assessment.

 

Borrower shall not cause or permit Mortgage Borrower to suffer, permit or
initiate the joint assessment of any Individual Property with (a) any other real
property constituting a tax lot separate from such Individual Property, or (b)
any portion of such Individual Property which may be deemed to constitute
personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such Individual Property.

 

5.2.7        Name, Identity, Structure, or Principal Place of Business.

 

No Borrower Entity shall change its name (including its trade name or names)
without first giving Lender fifteen (15) days’ prior written notice. Except as
otherwise expressly permitted under Section 5.2.10 hereof, no Borrower Entity
shall change its limited liability company, partnership or other structure, or
the place of its organization as set forth in Section 4.1.34, without, in each
case, the consent of Lender. Upon Lender’s request, Borrower shall execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Collateral as a result of such change of principal
place of business or place of organization.

 

5.2.8        ERISA.

 

(A)           DURING THE TERM OF THE LOAN OR OF ANY OBLIGATION, OR RIGHT
HEREUNDER, NO LOAN PARTY SHALL BE A PLAN AND NONE OF THE ASSETS OF ANY LOAN
PARTY SHALL CONSTITUTE PLAN ASSETS.

 

(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN AS MAY BE REQUESTED BY LENDER, AND REPRESENTS AND COVENANTS THAT (A) NO
LOAN PARTY IS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA,
WHICH IS SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE
MEANING OF SECTION 3(32) OF ERISA; (B) NO LOAN PARTY IS SUBJECT TO STATE
STATUTES REGULATING INVESTMENTS AND FIDUCIARY OBLIGATIONS WITH RESPECT TO
GOVERNMENTAL PLANS; AND (C) ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES IS TRUE:

 

(I)            EQUITY INTERESTS SUCH LOAN PARTY ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-
101(B)(2);

 

93

--------------------------------------------------------------------------------


 

(II)           LESS THAN TWENTY FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS SUCH LOAN PARTY ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

 

(III)          SUCH LOAN PARTY QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL
ESTATE OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).

 

5.2.9        Affiliate Transactions.

 

(A)           BORROWER SHALL NOT ENTER INTO, OR BE A PARTY TO, ANY TRANSACTION
WITH AN AFFILIATE OF BORROWER, PRINCIPAL OR ANY OF THE PARTNERS OF BORROWER OR
PRINCIPAL EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS WHICH ARE FULLY
DISCLOSED TO LENDER IN ADVANCE AND ARE SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD
BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION (TAKING INTO ACCOUNT THE
RELATIVE STANDARDS FOR QUALITY AND REPUTATION OF THE PARTY RENDERING THE
SERVICE) WITH AN UNRELATED THIRD PARTY. LENDER ACKNOWLEDGES THAT IT HAS APPROVED
THE MANAGEMENT AGREEMENT.

 

(B)           ANY CONTRACTS OR AGREEMENTS RELATING TO THE PROPERTY, THE
COLLATERAL OR ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN THE RELATED
MORTGAGE BORROWER ENTITY IN ANY MANNER BETWEEN OR AMONG ANY LOAN PARTIES OR
THEIR AFFILIATES, INCLUDING THE MANAGEMENT AGREEMENT AND ANY OTHER AGREEMENT
SPECIFICALLY RELATED TO THE PROPERTY, THE COLLATERAL, ANY MORTGAGE PRINCIPAL’S
GENERAL PARTNER INTEREST IN THE RELATED MORTGAGE BORROWER ENTITY OR ANY LOAN
PARTY (COLLECTIVELY, THE “AFFILIATE AGREEMENTS”) SHALL BE MADE ON AN
ARM’S-LENGTH BASIS (TAKING INTO ACCOUNT DIFFERENCES IN THE QUALITY OR STANDARDS
OF GOODS OR SERVICES PROVIDED); AND THE PARTIES TO EACH AFFILIATE AGREEMENT
SHALL ACKNOWLEDGE AND AGREE THAT, TO THE EXTENT NOT PROHIBITED UNDER THE
MORTGAGE LOAN DOCUMENTS, ANY SUCH AGREEMENT (OTHER THAN THE MANAGEMENT
AGREEMENT, AS TO WHICH THE PROVISIONS OF THE AGREEMENT REGARDING MANAGEMENT
AGREEMENT AND SECTION 5.1.18 HEREOF SHALL BE APPLICABLE) SHALL BE TERMINABLE BY
MORTGAGE BORROWER OR LENDER WITHIN TEN (10) DAYS AFTER NOTICE, WITHOUT THE
PAYMENT OF ANY FEE, PENALTY, PREMIUM OR LIABILITY FOR FUTURE LIABILITIES OR
OBLIGATIONS, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING. TO
THE EXTENT NOT PROHIBITED UNDER THE MORTGAGE LOAN DOCUMENTS, UPON THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, IF REQUESTED BY LENDER IN
WRITING, BORROWER SHALL, OR SHALL CAUSE THE APPLICABLE LOAN PARTY OR ANY
AFFILIATE THEREOF TO, TERMINATE ANY EXISTING AFFILIATE AGREEMENT SPECIFIED BY
LENDER WITHIN TEN (10) DAYS AFTER DELIVERY OF LENDER’S REQUEST WITHOUT PAYMENT
OF ANY PENALTY, PREMIUM OR TERMINATION FEE.

 

5.2.10      Transfers.

 

(A)           EXCEPT AS OTHERWISE PERMITTED UNDER SECTION 5.2.10(C) OR 5.2.11
HEREOF, BORROWER SHALL NOT SELL, CONVEY, MORTGAGE, GRANT, BARGAIN, ENCUMBER,
PLEDGE, ASSIGN, GRANT OPTIONS WITH RESPECT TO, OR OTHERWISE TRANSFER OR DISPOSE
OF (DIRECTLY OR INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY OPERATION OF LAW OR
OTHERWISE, AND WHETHER OR NOT FOR CONSIDERATION OR OF RECORD) ANY INDIVIDUAL
PROPERTY, THE COLLATERAL, ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN
THE RELATED MORTGAGE BORROWER ENTITY OR ANY PART THEREOF OR ANY LEGAL OR
BENEFICIAL INTEREST THEREIN OR PERMIT A SALE OR PLEDGE OF ANY INTEREST

 

94

--------------------------------------------------------------------------------


 

IN ANY RESTRICTED PARTY (COLLECTIVELY, A “TRANSFER”), WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER, OTHER THAN (I) PURSUANT TO LEASES OF SPACE IN THE
IMPROVEMENTS TO TENANTS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1.17
HEREOF, (II) PERMITTED ENCUMBRANCES, AND (III) THE GRANTING OF A SECURITY
INTEREST OR THE ENTERING INTO OF AN EQUIPMENT LEASE BY MORTGAGE BORROWER WITH
RESPECT TO THE EQUIPMENT LOCATED ON AN INDIVIDUAL PROPERTY AND/OR OTHER PERSONAL
PROPERTY USED IN CONNECTION WITH THE OPERATION AND MAINTENANCE OF AN OFFICE IN
THE IMPROVEMENTS OR THE MAINTENANCE OF THE COMMON AREAS IN THE IMPROVEMENTS
(“EQUIPMENT”) IN THE ORDINARY COURSE OF BUSINESS, PROVIDED (A) ANY SUCH SECURITY
AGREEMENT OR EQUIPMENT LEASE AGREEMENT (COLLECTIVELY, THE “EQUIPMENT LEASE
AGREEMENTS”) IS ENTERED INTO ON CUSTOMARY TERMS AND CONDITIONS IN THE ORDINARY
COURSE OF MORTGAGE BORROWER’S BUSINESS, (B) THE EQUIPMENT IS READILY REPLACEABLE
WITHOUT MATERIAL INTERFERENCE OR INTERRUPTION TO THE OPERATION OF ANY INDIVIDUAL
PROPERTY AS REQUIRED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT AND THE
MORTGAGE LOAN DOCUMENTS, AND (C) THE AGGREGATE ANNUAL PAYMENTS PURSUANT TO THE
EQUIPMENT LEASE AGREEMENTS TOGETHER WITH THE TRADE PAYABLES DO NOT EXCEED IN THE
AGGREGATE $150,000 WITH RESPECT TO ANY INDIVIDUAL PROPERTY AT ANY TIME.

 

(B)           A TRANSFER SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, (I) AN
INSTALLMENT SALES AGREEMENT WHEREIN (A) MORTGAGE BORROWER AGREES TO SELL ONE OR
MORE OF THE PROPERTIES OR ANY PART THEREOF OR (B) BORROWER AGREES TO SELL THE
COLLATERAL OR ANY PART THEREOF, FOR A PRICE TO BE PAID IN INSTALLMENTS; (II) AN
AGREEMENT BY MORTGAGE BORROWER TO LEASE ALL OR SUBSTANTIALLY ALL OF ANY
INDIVIDUAL PROPERTY FOR OTHER THAN ACTUAL OCCUPANCY BY A SPACE TENANT THEREUNDER
OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR THE GRANT OF A SECURITY INTEREST
IN, MORTGAGE BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ANY LEASES OR ANY
RENTS; (III) IF A RESTRICTED PARTY IS A CORPORATION, ANY MERGER, CONSOLIDATION
OR SALE OR PLEDGE OF SUCH CORPORATION’S STOCK OR THE CREATION OR ISSUANCE OF NEW
STOCK; (IV) IF A RESTRICTED PARTY IS A LIMITED OR GENERAL PARTNERSHIP OR JOINT
VENTURE, ANY MERGER OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR
ADDITION OF A MANAGING GENERAL PARTNER OR THE SALE OR PLEDGE OF THE PARTNERSHIP
INTEREST OF ANY MANAGING GENERAL PARTNER OR ANY PROFITS OR PROCEEDS RELATING TO
SUCH PARTNERSHIP INTEREST, OR THE SALE OR PLEDGE OF LIMITED PARTNER INTERESTS OR
ANY PROFITS OR PROCEEDS RELATING TO SUCH LIMITED PARTNER INTERESTS OR THE
CREATION OR ISSUANCE OF NEW LIMITED PARTNER INTERESTS; (V) IF A RESTRICTED PARTY
IS A LIMITED LIABILITY COMPANY, ANY MERGER OR CONSOLIDATION OR THE CHANGE,
REMOVAL, RESIGNATION OR ADDITION OF A MANAGING MEMBER OR NON-MEMBER MANAGER (OR
IF NO MANAGING MEMBER, ANY MEMBER) OR THE SALE OR PLEDGE OF THE MEMBERSHIP
INTEREST OF A MANAGING MEMBER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR ANY
PROFITS OR PROCEEDS RELATING TO SUCH MEMBERSHIP INTEREST, OR THE SALE OR PLEDGE
OF NON-MANAGING MEMBERSHIP INTERESTS OR THE CREATION OR ISSUANCE OF NEW
NON-MANAGING MEMBERSHIP INTERESTS; OR (VI) IF A RESTRICTED PARTY IS A TRUST OR
NOMINEE TRUST, ANY MERGER, CONSOLIDATION OR THE SALE OR PLEDGE OF THE LEGAL OR
BENEFICIAL INTEREST IN A RESTRICTED PARTY OR THE CREATION OR ISSUANCE OF NEW
LEGAL OR BENEFICIAL INTERESTS; OR (VII) THE REMOVAL OR THE RESIGNATION OF THE
MANAGER (INCLUDING, WITHOUT LIMITATION, AN AFFILIATED MANAGER) OTHER THAN IN
ACCORDANCE WITH THE MORTGAGE LOAN AGREEMENT AND SECTION 5.1.18 HEREOF; (VIII)
ANY DEED-IN-LIEU OR CONSENSUAL FORECLOSURE RELATING TO ANY INDIVIDUAL PROPERTY
WITH OR FOR THE BENEFIT OF MORTGAGE LENDER OR ANY AFFILIATE THEREOF; OR (IX) ANY
TRANSACTION, EVENT OR SERIES OF TRANSACTIONS OR EVENTS THAT RESULT IN BORROWER
HOLDING LESS THAN 100% OF THE DIRECT LIMITED

 

95

--------------------------------------------------------------------------------


 

PARTNERSHIP INTERESTS OR LIMITED LIABILITY COMPANY INTERESTS, AS APPLICABLE, IN
MORTGAGE BORROWER, OR LESS THAN 100% OF THE MEMBERSHIP INTERESTS IN MORTGAGE
PRINCIPAL.

 

(C)           NOTWITHSTANDING THE PROVISIONS OF SECTIONS 5.2.10(A) AND 5.2.10(B)
HEREOF, NONE OF THE FOLLOWING TRANSFERS SHALL BE DEEMED TO BE A TRANSFER:

 

(I)            A TRANSFER BY DEVISE OR DESCENT OR BY OPERATION OF LAW UPON THE
DEATH OF A MEMBER, PARTNER OR SHAREHOLDER OF A RESTRICTED PARTY (OTHER THAN
MORTGAGE BORROWER OR MORTGAGE PRINCIPAL);

 

(II)           INTENTIONALLY OMITTED;

 

(III)          INTENTIONALLY OMITTED;

 

(IV)          THE PLEDGE TO MEZZANINE B LENDER OF (A) THE LIMITED PARTNERSHIP OR
LIMITED LIABILITY COMPANY INTEREST IN ANY BORROWER ENTITY, AS APPLICABLE, HELD
BY THE RELATED MEZZANINE B BORROWER ENTITY, AND (B) THE MEMBERSHIP INTEREST IN
ANY PRINCIPAL HELD BY THE RELATED MEZZANINE B BORROWER ENTITY, IN EACH CASE AS
COLLATERAL SECURITY FOR THE MEZZANINE B LOAN (OR ANY RESTRUCTURING THEREOF IN
ACCORDANCE WITH SECTION 9.8 HEREOF), OR ANY REGISTRATION OF SUCH PLEDGE OR THE
EXERCISE OF ANY RIGHTS OR REMEDIES MEZZANINE B LENDER MAY HAVE UNDER THE
MEZZANINE B LOAN DOCUMENTS WITH RESPECT TO SUCH PLEDGE IN ACCORDANCE WITH THE
TERMS OF THE INTERCREDITOR AGREEMENTS;

 

(V)           INTENTIONALLY OMITTED;

 

(VI)          INTENTIONALLY OMITTED;

 

(VII)         THE PLEDGE TO BANK LOAN AGENT FOR THE BENEFIT OF THE BANK LOAN
LENDERS OF (A) THE LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY INTEREST IN
ANY MEZZANINE B BORROWER ENTITY, AS APPLICABLE, HELD BY THE RELATED BANK LOAN
BORROWER, (B) THE MEMBERSHIP INTEREST IN ANY MEZZANINE B PRINCIPAL HELD BY THE
RELATED BANK LOAN BORROWER AND (C) 100% OF THE EQUITY INTERESTS IN EACH OF THE
ENTITIES SET FORTH ON SCHEDULE 5.2.10(C)(VII) ANNEXED HERETO, IN EACH CASE AS
COLLATERAL SECURITY FOR THE BANK LOAN, OR ANY REGISTRATION OF SUCH PLEDGE OR THE
EXERCISE OF ANY RIGHTS OR REMEDIES BANK LOAN LENDER MAY HAVE UNDER THE BANK LOAN
DOCUMENTS WITH RESPECT TO SUCH PLEDGE IN ACCORDANCE WITH THE TERMS OF THE BANK
LOAN INTERCREDITOR AGREEMENT;

 

(VIII)        INTENTIONALLY OMITTED;

 

(IX)           ANY TRANSFER OF AN INTEREST BY A GUARANTOR, PROVIDED THAT,
CONCURRENTLY WITH SUCH TRANSFER, THE TRANSFEREE OF SUCH INTEREST BECOMES AN
ADDITIONAL GUARANTOR; PROVIDED THAT (A) ANY TRANSFEREE THAT IS A SUBSIDIARY OF
ANY GUARANTOR SHALL NOT BE REQUIRED TO BECOME AN ADDITIONAL GUARANTOR AND (B)
ANY TRANSFEREE THAT IS NOT WHOLLY-OWNED BY GUARANTOR, COLLECTIVELY (E.G., A
JOINT VENTURE OR FUND THAT IS CONTROLLED BY GUARANTOR OR AN AFFILIATE THEREOF),
SHALL NOT BE REQUIRED TO BECOME AN ADDITIONAL GUARANTOR, BUT THE AFFILIATE OF
GUARANTOR THAT OWNS THE INTEREST IN

 

96

--------------------------------------------------------------------------------


 

THE TRANSFEREE IN QUESTION, IF SUCH AFFILIATE IS NOT ITSELF A SUBSIDIARY OF ANY
GUARANTOR, SHALL BECOME AN ADDITIONAL GUARANTOR;

 

(X)            TRANSFERS FROM ONE GUARANTOR TO ANOTHER GUARANTOR; OR

 

(XI)           THE SALE OR PLEDGE, IN ONE OR A SERIES OF TRANSACTIONS, OF ANY
DIRECT OR INDIRECT LEGAL OR BENEFICIAL INTEREST IN ANY RESTRICTED PARTY OTHER
THAN A DIRECT INTEREST IN ANY MORTGAGE BORROWER ENTITY, ANY MORTGAGE PRINCIPAL,
ANY MEZZANINE B BORROWER ENTITY, ANY MEZZANINE B PRINCIPAL, ANY BORROWER ENTITY
OR ANY PRINCIPAL (OR AS OTHERWISE SPECIFICALLY SET FORTH IN SECTIONS
5.2.10(C)(I), 5.2.10(C)(II) OR 5.2.10(C)(III) ABOVE).

 

WITH RESPECT TO THE TRANSFERS REFERENCED IN (IV) THROUGH (VII) ABOVE, LENDER
SHALL RECEIVE NO LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF SUCH
PROPOSED TRANSFER. WITH RESPECT TO TRANSFERS REFERENCED IN (XI) ABOVE, BORROWER
SHALL, UPON REQUEST, DELIVER AN OFFICER’S CERTIFICATE TO LENDER CERTIFYING THAT
NO TRANSFERS IN VIOLATION OF SUCH CLAUSE (XI) HAVE OCCURRED.

 

NOTWITHSTANDING THE FOREGOING, AT ALL TIMES DURING THE TERM OF THE LOAN:  (A)
PRINCIPAL, BORROWER, MORTGAGE BORROWER, MORTGAGE PRINCIPAL, MEZZANINE B BORROWER
AND MEZZANINE B PRINCIPAL SHALL BE 100% OWNED, DIRECTLY OR INDIRECTLY, BY ASOT;
(B) ONE OR MORE LEHMAN ENTITIES AND/OR TISHMAN SPEYER CONTROL PERSONS SHALL
RETAIN AND MAINTAIN CONTROL OVER THE DAY-TO-DAY MANAGEMENT AND OPERATIONS OF THE
PROPERTIES, MORTGAGE BORROWER, MEZZANINE B BORROWER AND BORROWER; (C) ASOT SHALL
BE 100% OWNED (EXCLUSIVE OF PREFERRED UNIT INTERESTS EXISTING ON THE CLOSING
DATE), DIRECTLY OR INDIRECTLY, BY ONE OR MORE GUARANTORS (OTHER THAN ASOT); (D)
THE GUARANTORS SHALL BE OWNED, DIRECTLY OR INDIRECTLY, AT LEAST NINE AND SEVEN
TENTHS PERCENT (9.7%), IN THE AGGREGATE, BY ONE OR MORE ONE OR MORE LEHMAN
ENTITIES AND/OR TISHMAN SPEYER CONTROL PERSONS; AND (E) ONE OR MORE LEHMAN
ENTITIES AND/OR TISHMAN SPEYER CONTROL PERSONS SHALL RETAIN AND MAINTAIN CONTROL
OVER THE DAY-TO-DAY MANAGEMENT AND OPERATIONS OF EACH GUARANTOR.

 

(D)           LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT
OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE
THE DEBT IMMEDIATELY DUE AND PAYABLE UPON A TRANSFER IN VIOLATION OF THIS
SECTION 5.2.10. THIS PROVISION SHALL APPLY TO EVERY TRANSFER REGARDLESS OF
WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS CONSENTED TO ANY PREVIOUS
TRANSFER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
5.2.10, (A) NO TRANSFER (WHETHER OR NOT SUCH TRANSFER SHALL CONSTITUTE A
TRANSFER) SHALL BE MADE TO ANY PROHIBITED PERSON; (B) BORROWER SHALL PROVIDE TO
LENDER, NO LATER THAN TEN (10) BUSINESS DAYS AFTER WRITTEN REQUEST, THE NAME AND
IDENTITY OF EACH PERSON AND ITS AFFILIATES WHICH OWN, DIRECTLY OR INDIRECTLY,
MORE THAN TWENTY PERCENT (20%) OF THE LEGAL OR BENEFICIAL INTEREST IN BORROWER
OR PRINCIPAL (EXCLUDING OWNERSHIP INTERESTS IN ANY FUND OR OTHER ENTITY WHICH
(I) IS CONTROLLED BY ONE OR MORE TISHMAN SPEYER CONTROL PERSONS AND/OR LEHMAN
ENTITIES, (II) OWNS AN INDIRECT INTEREST IN BORROWER OR PRINCIPAL AND (III)
OWNS, DIRECTLY OR INDIRECTLY, REAL PROPERTY ASSETS OTHER THAN THE PROPERTIES),
TOGETHER WITH THE NAMES OF THEIR CONTROLLING PRINCIPALS, AND LENDER, EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAW, AGREES TO KEEP SUCH INFORMATION

 

97

--------------------------------------------------------------------------------


 

CONFIDENTIAL; NOTWITHSTANDING THE FOREGOING, LENDER MAY DISCLOSE SUCH
INFORMATION TO A RATING AGENCY, INVESTOR OR PROSPECTIVE INVESTOR THAT REQUESTS
SUCH INFORMATION, PROVIDED THAT SUCH RATING AGENCY, INVESTOR OR PROSPECTIVE
INVESTOR AGREES IN WRITING TO KEEP SUCH INFORMATION CONFIDENTIAL AND (C) IN THE
EVENT ANY TRANSFER (WHETHER OR NOT SUCH TRANSFER SHALL CONSTITUTE A TRANSFER)
RESULTS IN ANY PERSON THAT AS OF THE DATE HEREOF OWNS LESS THAN FORTY-NINE
PERCENT (49%) OF THE BENEFICIAL OWNERSHIP INTEREST IN MORTGAGE BORROWER,
MEZZANINE B BORROWER AND BORROWER OWNING IN EXCESS OF FORTY-NINE PERCENT (49%)
OF THE BENEFICIAL OWNERSHIP INTEREST IN MORTGAGE BORROWER, MEZZANINE B BORROWER
AND BORROWER AND A SECURITIZATION HAS OCCURRED, BORROWER SHALL, PRIOR TO SUCH
TRANSFER, DELIVER AN UPDATED INSOLVENCY OPINION TO LENDER, WHICH OPINION SHALL
BE IN FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND THE RATING
AGENCIES.

 

5.2.11      Permitted Transfer.

 

(A)           WITHOUT LIMITING THE PROVISIONS OF SECTION 5.2.10 HEREOF, IN THE
EVENT THAT MORTGAGE BORROWER IS PERMITTED TO TRANSFER ALL OF THE PROPERTIES
PURSUANT TO SECTION 6.14 OF THE MORTGAGE LOAN AGREEMENT, LENDER SHALL NOT
UNREASONABLY WITHHOLD ITS CONSENT TO A ONE-TIME SALE, ASSIGNMENT, OR OTHER
TRANSFER OF ALL OF THE PROPERTIES TO A PERMITTED TRANSFEREE (DEFINED BELOW),
PROVIDED THAT (W) LENDER RECEIVES SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE OF SUCH
TRANSFER, (X) BORROWER OR SUCH PERMITTED TRANSFEREE SHALL PAY, CONCURRENTLY WITH
THE CLOSING OF SUCH SALE, ASSIGNMENT OR TRANSFER, A NON-REFUNDABLE TRANSFER FEE
IN AN AMOUNT EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE THEN OUTSTANDING
PRINCIPAL BALANCE OF THE NOTE, (Y) NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING UNDER THIS AGREEMENT, THE PLEDGE AGREEMENT, THE NOTE OR THE OTHER
LOAN DOCUMENTS AND (Z) UPON THE SATISFACTION (IN THE REASONABLE DETERMINATION OF
LENDER) OF SUCH CONDITIONS AS MAY BE REASONABLY IMPOSED BY LENDER, WHICH MAY
INCLUDE, BUT SHALL NOT BE LIMITED TO, THE FOLLOWING MATTERS:

 

(I)            BORROWER OR SUCH PERMITTED TRANSFEREE SHALL PAY ANY AND ALL
REASONABLE OUT-OF-POCKET COSTS INCURRED IN CONNECTION WITH THE TRANSFER
(INCLUDING, WITHOUT LIMITATION, LENDER’S REASONABLE COUNSEL FEES AND
DISBURSEMENTS AND ALL RECORDING FEES, TITLE INSURANCE PREMIUMS AND MORTGAGE AND
INTANGIBLE TAXES);

 

(II)           BORROWER SHALL CAUSE THE TRANSFEREE TO COMPLY WITH ALL OF THE
REQUIREMENTS OF SECTION 4.1.35 HEREOF AND TO BE WHOLLY OWNED AND CONTROLLED BY
ONE OR MORE INSTITUTIONAL INVESTORS OR SHALL ITSELF BE AN INSTITUTIONAL
INVESTOR, AND, IN ADDITION, LENDER SHALL BE REASONABLY SATISFIED THAT EACH SUCH
INSTITUTIONAL INVESTOR (1) IS GENERALLY CREDITWORTHY AND REPUTABLE, (2) IS FREE
FROM ANY PENDING OR EXISTING BANKRUPTCY, REORGANIZATION OR INSOLVENCY
PROCEEDINGS IN WHICH SUCH PARTY IS THE DEBTOR, (3) IS NOT, AT THE TIME OF
TRANSFER OR IN THE PAST, A LITIGANT, PLAINTIFF OR DEFENDANT IN ANY SUIT BROUGHT
AGAINST OR BY LENDER, (4) HAS NOT BEEN FOUND BY A COURT OF COMPETENT
JURISDICTION TO HAVE COMMITTED A CRIME, FRAUD OR SIMILAR MALFEASANCE, (5) HAS
NOT BEEN INDICTED FOR ANY CRIME, AND (6) HAS EXPERIENCE AND A TRACK RECORD IN
OWNING AND OPERATING FACILITIES SIMILAR TO THE PROPERTIES, IN THE CASE OF EACH
OF CLAUSES (1) THROUGH (5) ABOVE, AS REASONABLY DETERMINED BY LENDER BASED ON A
LEXIS/NEXIS OR SIMILAR BACKGROUND SEARCH OF EACH SUCH PERSON AND ITS AFFILIATES
(THE “PERMITTED TRANSFEREE”);

 

98

--------------------------------------------------------------------------------


 

(III)          BORROWER SHALL CAUSE THE TRANSFEREE TO ASSUME ALL OF THE
OBLIGATIONS OF BORROWER ARISING FROM AND AFTER THE TRANSFER OF THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND A REPLACEMENT GUARANTOR ACCEPTABLE TO
LENDER IN ALL RESPECTS SHALL ASSUME ALL OF THE OBLIGATIONS OF GUARANTOR,
ACCRUING FROM AND AFTER THE DATE OF SUCH TRANSFER, UNDER THE GUARANTY, IN EACH
CASE, IN A MANNER REASONABLY SATISFACTORY TO LENDER IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITATION, BY ENTERING INTO AN ASSUMPTION AGREEMENT (THE “ASSUMPTION
AGREEMENT”) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND
DELIVERING SUCH LEGAL OPINIONS AS LENDER MAY REASONABLY REQUIRE;

 

(IV)          BORROWER SHALL CAUSE MORTGAGE BORROWER TO SATISFY THE CONDITIONS
SET FORTH IN SECTION 6.14 OF THE MORTGAGE LOAN AGREEMENT (IT BEING AGREED THAT
LENDER SHALL HAVE THE SAME RIGHTS TO APPROVE SUCH TRANSFER AS THE MORTGAGE
LENDER HAS);

 

(V)           INTENTIONALLY OMITTED;

 

(VI)          INTENTIONALLY OMITTED;

 

(VII)         BORROWER SHALL CAUSE THE TRANSFEREE TO EXECUTE AND DELIVER A
PLEDGE AGREEMENT IN SUBSTANTIALLY THE SAME FORM AS THE PLEDGE AGREEMENT IN
RESPECT OF THE OWNERSHIP INTERESTS IN THE NEW PROPERTY OWNER(S)/MORTGAGE
BORROWER(S). THE OWNERSHIP INTERESTS DESCRIBED IN THIS SUBSECTION (VII) SHALL
OTHERWISE COMPLY WITH THE REQUIREMENTS OF THE LOAN DOCUMENTS AND BE
SUBSTANTIALLY IDENTICAL IN STRUCTURE, FORM AND SUBSTANCE TO THE COLLATERAL
DELIVERED AT CLOSING OF THE LOAN;

 

(VIII)        BORROWER SHALL CAUSE THE TRANSFEREE TO AUTHORIZE LENDER TO FILE
SUCH UCC FINANCING STATEMENTS REQUIRED BY LENDER WITH RESPECT TO THE SUBSTITUTE
COLLATERAL;

 

(IX)           BORROWER SHALL DELIVER, AT ITS SOLE COST AND EXPENSE, A UCC
INSURANCE POLICY INSURING THE NEW PLEDGE AGREEMENT AS A VALID FIRST LIEN ON THE
OWNERSHIP INTERESTS PLEDGED THEREUNDER AND SUBSTANTIALLY IDENTICAL TO THE UCC
INSURANCE POLICY DELIVERED AT THE CLOSING OF THE LOAN;

 

(X)            BORROWER SHALL CAUSE THE TRANSFEREE TO PROVIDE OPINION LETTERS IN
SUBSTANTIALLY THE SAME FORM AND SUBSTANCE AS SUCH OPINION LETTERS DELIVERED AT
THE CLOSING OF THE LOAN (INCLUDING ENFORCEMENT AND PERFECTION OPINIONS AND A
SUBSTANTIVE NON-CONSOLIDATION OPINION OF THE TRANSFEREE AND ITS CONSTITUENT
ENTITIES, WHICH AND OPINIONS SHALL BE REASONABLY SATISFACTORY TO LENDER;

 

(XI)           THE TRANSFEREE SHALL RECEIVE AN OWNER’S TITLE POLICY REASONABLY
ACCEPTABLE TO LENDER; AND

 

(XII)          BORROWER SHALL CAUSE THE TRANSFEREE TO EXECUTE AND DELIVER SUCH
OTHER REPLACEMENT LOAN AND CLOSING DOCUMENTS IN SUBSTANTIALLY THE SAME FORMS AS
THE LOAN DOCUMENTS AND SUCH OTHER CLOSING DOCUMENTS AS REASONABLY REQUESTED BY
LENDER.

 

(B)           INTENTIONALLY OMITTED.

 

99

--------------------------------------------------------------------------------


 

Provided the Permitted Transferee has assumed all of Borrower’s obligations and
liabilities (including, without limitation, those pursuant to the Environmental
Indemnity) and a replacement guarantor acceptable to Lender in all respects has
assumed all of Guarantor’s obligations and liabilities (including, without
limitation, those pursuant to the Guaranty) in a manner reasonably acceptable to
Lender and all the conditions set forth in this Section 5.2.11 have been
satisfied, Lender shall (i) release Borrower from its obligations under the Loan
Documents (other than those obligations expressly stated to survive) from and
after the date of sale, assignment, or other transfer of the Properties to such
Permitted Transferee; (ii) release Guarantor from its obligations under the
Guaranty (other than those obligations expressly stated to survive) from and
after the date of sale, assignment, or other transfer of the Properties to such
Permitted Transferee; and (iii) promptly after Borrower’s written request,
deliver a written confirmation of such release to Borrower; provided, however,
that such written confirmation shall not be required to effectuate such release.

 

5.2.12      Limitations on Securities Issuances.

 

Borrower shall not permit any Mortgage Borrower Entity or any Mortgage Principal
to issue any equity or ownership interests or other securities other than those
that have been issued as of the Closing Date.

 

5.2.13      Distributions.

 

(A)           ANY AND ALL DIVIDENDS, INCLUDING CAPITAL DIVIDENDS, STOCK OR
LIQUIDATING DIVIDENDS, DISTRIBUTIONS OF PROPERTY, REDEMPTIONS OR OTHER
DISTRIBUTIONS MADE BY MORTGAGE BORROWER OR MORTGAGE PRINCIPAL ON OR IN RESPECT
OF ANY INTERESTS IN MORTGAGE BORROWER, AND ANY AND ALL CASH AND OTHER PROPERTY
RECEIVED IN PAYMENT OF THE PRINCIPAL OF OR IN REDEMPTION OF OR IN EXCHANGE FOR
ANY SUCH INTERESTS (COLLECTIVELY, THE “DISTRIBUTIONS”), SHALL BECOME PART OF THE
COLLATERAL. NOTWITHSTANDING THE FOREGOING, LENDER EXPRESSLY AGREES THAT BORROWER
SHALL BE PERMITTED TO DISTRIBUTE TO ITS EQUITY OWNERS, FREE AND CLEAR OF THE
LIEN OF THE PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY DISTRIBUTIONS
BORROWER RECEIVES, BUT ONLY UPON THE EXPRESS CONDITION THAT NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING UNDER THIS AGREEMENT.

 

(B)           IF ANY DISTRIBUTIONS SHALL BE RECEIVED BY BORROWER OR ANY
AFFILIATE OF BORROWER AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, BORROWER SHALL HOLD, OR SHALL CAUSE THE SAME TO BE HELD, IN
TRUST FOR THE BENEFIT OF LENDER. ANY AND ALL REVENUE DERIVED FROM THE PROPERTY
PAID DIRECTLY BY TENANTS, SUBTENANTS OR OCCUPANTS OF THE PROPERTY SHALL BE HELD
AND APPLIED IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE MORTGAGE LOAN
DOCUMENTS.

 

5.2.14      Refinancing or Prepayment of the Mortgage Loan.

 

Neither Borrower nor Mortgage Borrower shall be required to obtain the consent
of Lender to refinance the Mortgage Loan, provided that the Loan shall have been
(or shall simultaneously be) paid in full in accordance with the terms of this
Agreement (including any prepayment premiums and other amounts due and payable
to Lender

 

100

--------------------------------------------------------------------------------


 

under the Loan Documents). Borrower shall cause Mortgage Borrower to obtain the
prior written consent of Lender to enter into any other refinancing of the
Mortgage Loan.

 

5.2.15      Acquisition of the Mortgage Loan.

 

(A)           NO LOAN PARTY OR ANY AFFILIATE OF ANY OF THEM OR ANY PERSON ACTING
AT ANY SUCH PERSON’S REQUEST OR DIRECTION, SHALL ACQUIRE OR AGREE TO ACQUIRE THE
LENDER’S INTEREST IN THE MORTGAGE LOAN, OR ANY PORTION THEREOF OR ANY INTEREST
THEREIN, OR ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN THE HOLDER OF THE
MORTGAGE LOAN, BY WAY OF PURCHASE, TRANSFER, EXCHANGE OR OTHERWISE, AND ANY
BREACH OR ATTEMPTED BREACH OF THIS PROVISION SHALL CONSTITUTE AN EVENT OF
DEFAULT HEREUNDER. IF, SOLELY BY OPERATION OF APPLICABLE SUBROGATION LAW,
BORROWER SHALL HAVE FAILED TO COMPLY WITH THE FOREGOING, THEN BORROWER: (I)
SHALL PROMPTLY NOTIFY LENDER OF SUCH FAILURE; (II) SHALL CAUSE ANY AND ALL SUCH
PROHIBITED PARTIES ACQUIRING ANY INTEREST IN THE MORTGAGE LOAN DOCUMENTS: (A)
NOT TO ENFORCE THE MORTGAGE LOAN DOCUMENTS; AND (B) UPON THE REQUEST OF LENDER,
TO THE EXTENT ANY OF SUCH PROHIBITED PARTIES HAS OR HAVE THE POWER OR AUTHORITY
TO DO SO, TO PROMPTLY: (1) CANCEL THE PROMISSORY NOTE EVIDENCING THE MORTGAGE
LOAN, (2) RE-CONVEY AND RELEASE THE LIEN SECURING THE MORTGAGE LOAN AND ANY
OTHER COLLATERAL UNDER THE MORTGAGE LOAN DOCUMENTS, AND (3) DISCONTINUE AND
TERMINATE ANY ENFORCEMENT PROCEEDING(S) UNDER THE MORTGAGE LOAN DOCUMENTS.

 

(B)           LENDER SHALL HAVE THE RIGHT AT ANY TIME TO ACQUIRE ALL OR ANY
PORTION OF THE MORTGAGE LOAN OR ANY INTEREST IN ANY HOLDER OF, OR PARTICIPANT
IN, THE MORTGAGE LOAN WITHOUT NOTICE OR CONSENT OF BORROWER OR ANY OTHER LOAN
PARTY, IN WHICH EVENT LENDER SHALL HAVE AND MAY EXERCISE ALL RIGHTS OF MORTGAGE
LENDER THEREUNDER (TO THE EXTENT OF ITS INTEREST), INCLUDING THE RIGHT, IF AND
WHEN PERMITTED UNDER THE MORTGAGE LOAN DOCUMENTS, (I) TO DECLARE THAT THE
MORTGAGE LOAN IS IN DEFAULT AND (II) TO ACCELERATE THE MORTGAGE LOAN
INDEBTEDNESS, IN ACCORDANCE WITH THE TERMS THEREOF AND (III) TO PURSUE ALL
REMEDIES AGAINST ANY OBLIGOR UNDER THE MORTGAGE LOAN DOCUMENTS. IN ADDITION,
BORROWER HEREBY EXPRESSLY AGREES THAT ANY CLAIMS, COUNTERCLAIMS, DEFENSES,
OFFSETS, DEDUCTIONS OR REDUCTIONS OF ANY KIND WHICH MORTGAGE BORROWER OR ANY
OTHER PERSON MAY HAVE AGAINST MORTGAGE LENDER RELATING TO OR ARISING OUT OF THE
MORTGAGE LOAN SHALL BE THE PERSONAL OBLIGATION OF MORTGAGE LENDER, AND IN NO
EVENT SHALL MORTGAGE BORROWER BE ENTITLED TO BRING, PURSUE OR RAISE ANY SUCH
CLAIMS, COUNTERCLAIMS, DEFENSES, OFFSETS, DEDUCTIONS OR REDUCTIONS AGAINST
LENDER OR ANY AFFILIATE OF LENDER OR ANY OTHER PERSON AS THE SUCCESSOR HOLDER OF
THE MORTGAGE LOAN OR ANY INTEREST THEREIN; PROVIDED, HOWEVER, THAT MORTGAGE
BORROWER MAY SEEK SPECIFIC PERFORMANCE OF ITS CONTRACTUAL RIGHTS AND LENDER’S
CONTRACTUAL OBLIGATIONS UNDER THE MORTGAGE LOAN DOCUMENTS.

 

5.2.16      Material Agreements.

 

(A)           BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY LOAN PARTY TO, ENTER
INTO ANY MATERIAL AGREEMENT WITHOUT THE CONSENT OF LENDER, NOT TO BE
UNREASONABLY WITHHELD OR DELAYED. LENDER MAY CONDITION ITS CONSENT UPON MORTGAGE
BORROWER ALSO OBTAINING THE CONSENT OF MORTGAGE LENDER, IF SUCH CONSENT SHALL BE
REQUIRED UNDER THE MORTGAGE LOAN DOCUMENTS. EACH SUCH MATERIAL AGREEMENT SHALL
BE IN FORM AND SUBSTANCE REASONABLY

 

101

--------------------------------------------------------------------------------


 

ACCEPTABLE TO LENDER IN ALL RESPECTS, INCLUDING THE AMOUNT OF THE COSTS AND FEES
THEREUNDER.

 

(B)           EXCEPT AS SPECIFICALLY SET FORTH HEREIN, BORROWER WILL NOT, AND
WILL NOT PERMIT OR CAUSE ANY LOAN PARTY OR ANY AFFILIATE THEREOF TO, AMEND,
MODIFY, SUPPLEMENT, RESCIND OR TERMINATE ANY MATERIAL AGREEMENT, WITHOUT
LENDER’S APPROVAL, NOT TO BE UNREASONABLY WITHHELD OR DELAYED.

 

(C)           BORROWER SHALL AND SHALL CAUSE EACH LOAN PARTY TO OBSERVE AND
PERFORM EACH AND EVERY TERM TO BE OBSERVED OR PERFORMED BY SUCH LOAN PARTY UNDER
THE MATERIAL AGREEMENTS THE NON-PERFORMANCE OF WHICH WOULD CAUSE A MATERIAL
ADVERSE EFFECT.

 

(D)           LENDER’S APPROVAL OF ANY MATERIAL AGREEMENT SHALL BE SUBJECT TO
THE SAME DEEMED APPROVAL PROVISIONS CONTAINED IN SECTION 5.1.17 HEREOF
APPLICABLE TO LEASES.

 

VI.           INSURANCE; CASUALTY AND CONDEMNATION

 

Section 6.1             Insurance.

 

(A)           BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE MORTGAGE BORROWER TO
MAINTAIN, POLICIES PROVIDING AT LEAST THE FOLLOWING COVERAGES:

 

(I)            COMPREHENSIVE ALL RISK INSURANCE, INCLUDING THE PERIL OF WIND
(NAMED STORMS) ON THE IMPROVEMENTS AND THE PERSONAL PROPERTY, IN EACH CASE (A)
HAVING A 100% “REPLACEMENT COST VALUATION” CLAUSE OR ENDORSEMENT, WHICH FOR
PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE OF EACH
INDIVIDUAL PROPERTY (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND
UTILITIES AND FOOTINGS), WITH A WAIVER OF DEPRECIATION, (B) CONTAINING AN AGREED
AMOUNT ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY
WAIVING ALL CO-INSURANCE PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS
OF  $1,000,000 (OTHER THAN WITH RESPECT TO WIND STORM COVERAGE, WHICH DEDUCTIBLE
WILL NOT EXCEED 5% OF THE TOTAL INSURABLE VALUE OF THE INDIVIDUAL PROPERTY WHERE
THE PHYSICAL LOSS OR DAMAGE OCCURRED); AND (D) PROVIDING COVERAGE FOR CONTINGENT
LIABILITY FROM OPERATION OF BUILDING LAWS, DEMOLITION COSTS AND INCREASED COST
OF CONSTRUCTION ENDORSEMENTS TOGETHER WITH AN “ORDINANCE OR LAW COVERAGE” OR
“ENFORCEMENT” ENDORSEMENT IF ANY OF THE IMPROVEMENTS OR THE USE OF ANY
INDIVIDUAL PROPERTY SHALL AT ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES
OR USES;

 

(II)           BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE (A) WITH LOSS
PAYABLE TO LENDER, MEZZANINE B LENDER AND/OR MORTGAGE LENDER, AS THEIR INTERESTS
MAY APPEAR; (B) COVERING ALL RISKS REQUIRED TO BE COVERED BY THE INSURANCE
PROVIDED FOR IN SECTION 6.1(A)(I) ABOVE; (C) IN AN AMOUNT EQUAL TO THE GREATER
OF (1) THE ESTIMATED GROSS INCOME FROM THE OPERATION OF EACH INDIVIDUAL
PROPERTY, OR (2) THE PROJECTED OPERATING EXPENSES (INCLUDING DEBT SERVICE,
MEZZANINE B DEBT SERVICE AND MORTGAGE LOAN DEBT SERVICE) FOR THE MAINTENANCE AND
OPERATION OF EACH INDIVIDUAL PROPERTY, IN EACH CASE FOR THE PERIOD OF
RESTORATION ON AN ACTUAL LOSS SUSTAINED BASIS FOR LIMIT PURCHASED NOT LESS THAN
THE SUCCEEDING 18 MONTH PERIOD;

 

102

--------------------------------------------------------------------------------


 

THE AMOUNT OF SUCH INSURANCE SHALL BE INCREASED FROM TIME TO TIME, AT LENDER’S
REQUEST BUT IN NO EVENT MORE FREQUENTLY THAN ONCE EVERY CALENDAR YEAR, AS AND
WHEN THE RENTS INCREASE OR THE ESTIMATE OF (OR THE ACTUAL) GROSS INCOME
INCREASES; AND (D) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH
PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND THE PERSONAL
PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL
EITHER SUCH INCOME RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE
DATE WHICH IS 365 DAYS AFTER THE DATE THAT THE APPLICABLE INDIVIDUAL PROPERTY IS
REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, IN EACH
CASE NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD.
ALL INSURANCE PROCEEDS PAYABLE TO LENDER, MEZZANINE B LENDER AND/OR MORTGAGE
LENDER, AS THEIR INTERESTS MAY APPEAR, PURSUANT TO THE INSURANCE COVERAGE
REQUIRED UNDER THIS SECTION 6.1(A)(II) WHICH (X) ARE FOR LOSSES IN THE MONTH IN
WHICH SUCH PROCEEDS ARE RECEIVED OR FOR LOSSES PRIOR TO THE DATE OF RECEIPT, AND
(Y) ARE FOR PROJECTED OR FUTURE LOSSES SHALL BE APPLIED TO THE OBLIGATIONS OF
BORROWER, MORTGAGE BORROWER AND MEZZANINE B BORROWER, AS THE CASE MAY BE, FROM
TIME TO TIME DUE AND PAYABLE UNDER THE LOAN, THE MORTGAGE LOAN AND THE MEZZANINE
B LOAN, AS THE CASE MAY BE, FOR EACH PERIOD AS AND WHEN INCURRED; PROVIDED,
HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED TO RELIEVE BORROWER,
MORTGAGE BORROWER OR MEZZANINE B BORROWER OF ITS RESPECTIVE OBLIGATIONS TO PAY
THE AMOUNTS DUE UNDER THE LOAN, THE MORTGAGE LOAN AND THE MEZZANINE B LOAN, AS
THE CASE MAY BE, ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR UNDER THE LOAN,
THE MORTGAGE LOAN AND THE MEZZANINE B LOAN, AS THE CASE MAY BE, EXCEPT TO THE
EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE PROCEEDS OF SUCH BUSINESS
INTERRUPTION/LOSS OF RENTS INSURANCE.

 

(III)          COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT THE PROPERTIES, SUCH INSURANCE (A) TO BE ON THE SO CALLED “OCCURRENCE”
FORM AND CONTAINING MINIMUM LIMITS PER OCCURRENCE OF $1,000,000 WITH A
$2,000,000 GENERAL AGGREGATE FOR ANY POLICY YEAR; (B) TO CONTINUE AT NOT LESS
THAN THE AFORESAID LIMIT UNTIL REASONABLY REQUIRED TO BE CHANGED BY LENDER IN
WRITING BY REASON OF CHANGED ECONOMIC CONDITIONS MAKING SUCH PROTECTION
INADEQUATE; AND (C) TO COVER AT LEAST THE FOLLOWING HAZARDS:  (1) PREMISES AND
OPERATIONS; (2) PRODUCTS AND COMPLETED OPERATIONS ON AN “IF ANY” BASIS; (3)
INDEPENDENT CONTRACTORS; (4) BLANKET CONTRACTUAL LIABILITY FOR ALL WRITTEN AND
ORAL CONTRACTS; AND (5) CONTRACTUAL LIABILITY COVERING THE INDEMNITIES CONTAINED
IN THE SECURITY INSTRUMENTS TO THE EXTENT THE SAME IS AVAILABLE;

 

(IV)          IF AND TO THE EXTENT NOT COVERED BY THE INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 6.1(A)(I) AND SECTION 6.1(A)(III) HEREOF, AT ALL
TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR ALTERATIONS ARE BEING
MADE WITH RESPECT TO THE IMPROVEMENTS (A) OWNER’S CONTINGENT LIABILITY INSURANCE
OR ITS EQUIVALENT COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS OR
PROVISIONS OF THE COMMERCIAL GENERAL LIABILITY INSURANCE PROVIDED FOR IN SECTION
6.1(A)(III) HEREOF; AND (B) THE INSURANCE PROVIDED FOR IN SECTION 6.1(A)(I)
HEREOF SHALL BE WRITTEN IN A SO CALLED BUILDER’S RISK COMPLETED VALUE FORM (1)
ON A NON-REPORTING BASIS, (2)

 

103

--------------------------------------------------------------------------------


 

AGAINST ALL RISKS INSURED AGAINST PURSUANT TO SECTION 6.1(A)(I) HEREOF, (3)
SHALL INCLUDE PERMISSION TO OCCUPY THE APPLICABLE INDIVIDUAL PROPERTY, AND (4)
SHALL CONTAIN AN AGREED AMOUNT ENDORSEMENT WAIVING CO INSURANCE PROVISIONS;

 

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE(S) IN WHICH EACH INDIVIDUAL PROPERTY IS LOCATED, AND EMPLOYER’S LIABILITY
INSURANCE WITH A LIMIT OF AT LEAST $2,000,000 PER ACCIDENT AND PER DISEASE PER
EMPLOYEE, AND $2,000,000 FOR DISEASE IN THE AGGREGATE IN RESPECT OF ANY WORK OR
OPERATIONS ON OR ABOUT ANY INDIVIDUAL PROPERTY, OR IN CONNECTION WITH SUCH
INDIVIDUAL PROPERTY OR ITS OPERATION (IF APPLICABLE);

 

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
SUCH AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER (PROVIDED SUCH INSURANCE
IN SUCH AMOUNTS IS GENERALLY AVAILABLE AT COMMERCIALLY REASONABLE PREMIUMS AND
IS GENERALLY REQUIRED BY INSTITUTIONAL LENDERS FOR PROPERTIES COMPARABLE TO THE
PROPERTIES), ON TERMS CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY
REQUIRED UNDER SECTION 6.1(A)(I) HEREOF;

 

(VII)         IF ANY PORTION OF THE IMPROVEMENTS ON ANY INDIVIDUAL PROPERTY IS
AT ANY TIME LOCATED IN AN AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN
DEVELOPMENT OR ANY SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARDS
PURSUANT TO THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER
PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS
EACH MAY BE AMENDED, OR ANY SUCCESSOR LAW (THE “FLOOD INSURANCE ACTS”), FLOOD
HAZARD INSURANCE OF THE FOLLOWING TYPES AND IN THE FOLLOWING AMOUNTS: (A)
COVERAGE UNDER POLICIES ISSUED PURSUANT TO THE FLOOD INSURANCE ACTS (THE “FLOOD
INSURANCE POLICIES”) IN AN AMOUNT EQUAL TO THE MAXIMUM LIMIT OF COVERAGE
AVAILABLE FOR SUCH INDIVIDUAL PROPERTY UNDER THE FLOOD INSURANCE ACTS, SUBJECT
ONLY TO CUSTOMARY DEDUCTIBLES UNDER SUCH POLICIES AND (B) COVERAGE UNDER
SUPPLEMENTAL PRIVATE POLICIES IN AN AMOUNT, WHICH WHEN ADDED TO THE COVERAGE
PROVIDED UNDER THE FLOOD INSURANCE POLICIES WITH RESPECT TO SUCH INDIVIDUAL
PROPERTY, IS NOT LESS THE AGGREGATE AMOUNT OF THE LOAN, THE MORTGAGE LOAN AND
THE MEZZANINE B LOAN (PROVIDED SUCH PRIVATE FLOOD HAZARD INSURANCE IS GENERALLY
AVAILABLE AT REASONABLE PREMIUMS AND IS GENERALLY REQUIRED BY INSTITUTIONAL
LENDERS FOR SIMILAR PROPERTIES);

 

(VIII)        EARTHQUAKE INSURANCE, FOR PROPERTIES IN A HIGH SEISMIC AREA (A) IN
AN AMOUNT EQUAL TO ONE (1X) TIMES THE PROBABLE MAXIMUM LOSS OF SUCH INDIVIDUAL
PROPERTY, AS INDICATED IN THE APPLICABLE ENGINEERING REPORT, WITH A DEDUCTIBLE
REASONABLY APPROVED BY LENDER, (B) HAVING A DEDUCTIBLE REASONABLY APPROVED BY
LENDER AND SUBJECT TO RATING AGENCY CONFIRMATION (BUT IN ANY EVENT EARTHQUAKE
INSURANCE FOR SUCH INDIVIDUAL PROPERTY SHALL NOT BE IN EXCESS OF 5% OF THE FULL
REPLACEMENT COST OF SUCH INDIVIDUAL PROPERTY) AND (C) IF SUCH INDIVIDUAL
PROPERTY IS LEGALLY NONCONFORMING UNDER APPLICABLE ZONING ORDINANCES AND CODES,
CONTAINING ORDINANCE OF LAW COVERAGE;

 

104

--------------------------------------------------------------------------------


 

(IX)           UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN
$200,000,000 PER OCCURRENCE ON TERMS CONSISTENT WITH THE COMMERCIAL GENERAL
LIABILITY INSURANCE POLICY REQUIRED UNDER SECTION 6.1(A) HEREOF;

 

(X)            INSURANCE AGAINST TERRORISM, TERRORIST ACTS OR SIMILAR ACTS OF
SABOTAGE, BUT EXCLUDING ACTS OF WAR (“TERRORISM INSURANCE”) WITH COVERAGE
AMOUNTS OF NOT LESS THAN AN AMOUNT EQUAL TO THE FULL INSURABLE VALUE OF THE
IMPROVEMENTS AND THE PERSONAL PROPERTY (THE “TERRORISM INSURANCE REQUIRED
AMOUNT”). THE BUSINESS INTERRUPTION/RENT LOSS INSURANCE POLICY REQUIRED PURSUANT
TO SECTION 6.1(A)(II) HEREOF SHALL NOT CONTAIN AN EXCLUSION FROM COVERAGE UNDER
SUCH POLICY FOR LOSS INCURRED AS A RESULT OF AN ACT OF TERRORISM (BUT MAY
CONTAIN AN EXCLUSION FOR ACTS OF WAR). IF TRIA OR SIMILAR STATUE IS NOT IN
EFFECT, THEN BORROWER SHALL BE REQUIRED TO, OR BORROWER SHALL CAUSE MORTGAGE
BORROWER TO, CARRY TERRORISM INSURANCE THROUGHOUT THE TERM OF THE LOAN, AS
REQUIRED BY THE PRECEDING SENTENCE, BUT IN SUCH EVENT NEITHER BORROWER NOR
MORTGAGE BORROWER SHALL BE REQUIRED TO SPEND ON TERRORISM INSURANCE COVERAGE
MORE THAN TWO TIMES THE AMOUNT OF THE INSURANCE PREMIUM THAT IS PAYABLE AT SUCH
TIME IN RESPECT OF THE ALL-RISK INSURANCE, EXCLUDING THE COST OF EARTHQUAKE,
FLOOD AND TERRORISM COVERAGE (AND IN SUCH EVENT SUCH TERRORISM COVERAGE SHALL BE
FROM SUCH INSURERS, AND WITH SUCH COVERAGE, AS SHALL BE ACCEPTABLE TO LENDER IN
ITS REASONABLE DISCRETION) (THE “TERRORISM INSURANCE CAP”) AND IF THE COST OF
THE TERRORISM INSURANCE REQUIRED AMOUNT EXCEEDS THE TERRORISM INSURANCE CAP,
BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, PURCHASE THE MAXIMUM AMOUNT
OF TERRORISM INSURANCE OBTAINABLE FOR A PREMIUM EQUAL IN AMOUNT TO THE TERRORISM
INSURANCE CAP; AND

 

(XI)           SUCH OTHER INSURANCE AND IN SUCH AMOUNTS AS LENDER FROM TIME TO
TIME MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE
TIME ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO THE PROPERTIES LOCATED
IN THE REGION IN WHICH THE PROPERTIES ARE LOCATED.

 

(B)           ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A) HEREOF SHALL BE
OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR
IN THE SINGULAR, THE “POLICY”), IN SUCH FORMS AND, FROM TIME TO TIME AFTER THE
DATE HEREOF, SUBJECT TO THE TERMS OF SECTION 6.1(A) HEREOF, IN SUCH AMOUNTS AS
MAY BE REASONABLY SATISFACTORY TO LENDER. THE POLICIES SHALL BE ISSUED BY
FINANCIALLY SOUND AND RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS
IN THE STATE IN WHICH THE INDIVIDUAL PROPERTY IS LOCATED AND HAVING A CLAIMS
PAYING ABILITY/ RATING OF “A” OR BETTER (AND THE EQUIVALENT THEREOF) BY AT LEAST
TWO OF THE RATING AGENCIES RATING THE SECURITIES (ONE OF WHICH SHALL BE S&P, IF
S&P IS RATING THE SECURITIES, AND ONE OF WHICH SHALL BE MOODY’S, IF MOODY’S IS
RATING THE SECURITIES), OR IF ONLY ONE RATING AGENCY IS RATING THE SECURITIES,
THEN ONLY BY SUCH RATING AGENCY; PROVIDED, HOWEVER, THAT IF THE INSURANCE
COVERAGE IS PROVIDED BY A SYNDICATE OF INSURERS, THEN (I) IF SUCH SYNDICATE
CONSISTS OF FIVE OR MORE MEMBERS, (A) AT LEAST 40% OF THE INSURANCE COVERAGE
(AND, SUBJECT TO THE REMAINING PROVISIONS OF THIS SECTION 6.1(B), 100% OF THE
FIRST LAYER OF SUCH COVERAGE) SHALL BE PROVIDED BY INSURANCE COMPANIES HAVING A
CLAIMS PAYING ABILITY RATING OF “A” OR BETTER BY S&P AND 20% SHALL BE PROVIDED
BY INSURANCE COMPANIES HAVING A CLAIMS PAYING ABILITY RATING OF “A-” OR BETTER
BY S&P, AND (B) THE REMAINING 40% OF THE COVERAGE SHALL BE PROVIDED BY INSURANCE

 

105

--------------------------------------------------------------------------------


 

COMPANIES HAVING A CLAIMS PAYING ABILITY RATING OF “BBB” OR BETTER BY S&P. NOT
LESS THAN TEN DAYS PRIOR TO THE EXPIRATION DATES OF THE POLICIES THERETOFORE
FURNISHED TO LENDER, BINDERS OR CERTIFICATES OF INSURANCE EVIDENCING THE
POLICIES ACCOMPANIED BY EVIDENCE REASONABLY SATISFACTORY TO LENDER OF PAYMENT OF
THE INSURANCE PREMIUMS SHALL BE DELIVERED BY BORROWER TO LENDER. NOTWITHSTANDING
THE FOREGOING, LENDER WILL ALLOW 10% OF THE PROPERTY PROGRAM TO BE UNDERWRITTEN
BY A CARRIER WITH AN A.M. BEST RATING OF A-X OR BETTER, ASSUMING THESE CARRIERS
ARE NOT PART OF THE PRIMARY LAYER.

 

(C)           THE INSURANCE COVERAGE REQUIRED UNDER SECTION 6.1(A) HEREOF MAY BE
EFFECTED UNDER A BLANKET POLICY OR POLICIES COVERING ONE OR MORE INDIVIDUAL
PROPERTIES AND OTHER PROPERTY AND ASSETS NOT CONSTITUTING A PART OF THE
PROPERTIES; PROVIDED, HOWEVER, THAT THE CERTIFICATES OF INSURANCE EVIDENCING THE
COVERAGE REQUIRED HEREIN SHALL SPECIFY ANY SUBLIMITS IN SUCH BLANKET POLICY
APPLICABLE TO EACH INDIVIDUAL PROPERTY INSURED BY SUCH POLICY, WHICH AMOUNTS
SHALL NOT BE LESS THAN THE AMOUNTS REQUIRED PURSUANT TO SECTION 6.1(A), AND
WHICH SHALL IN ANY CASE COMPLY IN ALL OTHER APPLICABLE RESPECTS WITH THE
REQUIREMENTS OF THIS SECTION 6.1.

 

(D)           ALL POLICIES PROVIDED FOR OR CONTEMPLATED BY SECTION 6.1(A)
HEREOF, EXCEPT FOR THE POLICY REFERENCED IN SECTION 6.1(A)(V) HEREOF, SHALL NAME
BORROWER, MORTGAGE BORROWER AND MEZZANINE B BORROWER, AS THE CASE MAY BE, AS THE
INSURED AND LENDER, MORTGAGE LENDER AND MEZZANINE B LENDER, AS THE ADDITIONAL
INSURED, AS THEIR INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE,
BOILER AND MACHINERY, FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A SO CALLED
NEW YORK STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF LENDER, MORTGAGE
LENDER AND MEZZANINE B LENDER, PROVIDING THAT THE LOSS THEREUNDER SHALL BE
PAYABLE DIRECTLY TO LENDER, MORTGAGE LENDER AND MEZZANINE B LENDER, OR LENDER,
MORTGAGE LENDER AND MEZZANINE B LENDER, AND BORROWER, MORTGAGE BORROWER AND
MEZZANINE B BORROWER, AS THE CASE MAY BE, BY JOINT CHECK; PROVIDED, HOWEVER,
THAT BORROWER HEREBY GRANTS TO LENDER AN IRREVOCABLE POWER OF ATTORNEY TO
ENDORSE THE JOINT CHECK ON BORROWER’S BEHALF.

 

(E)           ALL POLICIES SHALL CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT
THAT:

 

(I)            NO ACT OR NEGLIGENCE OF BORROWER, MORTGAGE BORROWER OR MEZZANINE
B BORROWER, OR ANYONE ACTING FOR BORROWER, MORTGAGE BORROWER OR MEZZANINE B
BORROWER, OR ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY WITH THE
PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE
INSURANCE OR ANY PART THEREOF, EXCEPT FOR THE WILLFUL MISCONDUCT OF LENDER,
MORTGAGE LENDER OR MEZZANINE B LENDER, IN VIOLATION OF THE CONDITIONS OF SUCH
POLICY, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE INSURANCE
INSOFAR AS LENDER, MORTGAGE LENDER OR MEZZANINE B LENDER IS CONCERNED;

 

(II)           THE POLICY SHALL NOT BE CANCELLED WITHOUT AT LEAST 15 DAYS’
WRITTEN NOTICE (OR TEN DAYS’ WRITTEN NOTICE, IN THE CASE OF NON-PAYMENT OF
PREMIUM) TO LENDER, MORTGAGE LENDER AND MEZZANINE B LENDER AND ANY OTHER PARTY
NAMED THEREIN AS AN ADDITIONAL INSURED;

 

(III)          INTENTIONALLY OMITTED; AND

 

106

--------------------------------------------------------------------------------


 

(IV)          NEITHER LENDER, MORTGAGE LENDER OR MEZZANINE B LENDER SHALL BE
LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR SUBJECT TO ANY ASSESSMENTS
THEREUNDER.

 

(F)            BORROWER SHALL GIVE WRITTEN NOTICE TO LENDER IF THE POLICY HAS
NOT BEEN RENEWED 10 DAYS PRIOR TO THE EXPIRATION. IF AT ANY TIME LENDER IS NOT
IN RECEIPT OF WRITTEN EVIDENCE THAT ALL INSURANCE REQUIRED HEREUNDER IS IN FULL
FORCE AND EFFECT, LENDER SHALL HAVE THE RIGHT, WITHOUT NOTICE TO BORROWER, BUT
SUBJECT TO THE TERMS OF THE MORTGAGE LOAN DOCUMENTS, TO TAKE SUCH ACTION AS
LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTIES, INCLUDING,
WITHOUT LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS LENDER IN ITS
SOLE DISCRETION DEEMS APPROPRIATE AFTER THREE (3) BUSINESS DAYS’ NOTICE TO
BORROWER IF PRIOR TO THE DATE UPON WHICH ANY SUCH COVERAGE WILL LAPSE OR AT ANY
TIME LENDER DEEMS NECESSARY (REGARDLESS OF PRIOR NOTICE TO BORROWER) TO AVOID
THE LAPSE OF ANY SUCH COVERAGE. ALL PREMIUMS INCURRED BY LENDER IN CONNECTION
WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL
BE PAID BY BORROWER TO LENDER UPON DEMAND AND, UNTIL PAID, SHALL BE SECURED BY
THE COLLATERAL AND SHALL BEAR INTEREST AT THE DEFAULT RATE. LENDER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO GIVE BORROWER SIMULTANEOUS NOTICE OF ANY
ACTION TAKEN BY LENDER PURSUANT TO THIS SECTION 6.1(F); PROVIDED, HOWEVER, THAT
IF LENDER FAILS TO DELIVER SUCH NOTICE, ITS RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AND THE PLEDGE AGREEMENT SHALL NOT BE IMPAIRED.

 

(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 6.1,
THE POLICIES REQUIRED PURSUANT TO SECTIONS 6.1(A)(III), (V), (VII), AND (IX) MAY
BE ISSUED BY A CAPTIVE INSURANCE COMPANY, PROVIDED THAT, BORROWER SHALL HAVE THE
ABILITY TO PROCURE A PORTION OF THE INSURANCE COVERAGE REQUIRED HEREUNDER
(INCLUDING THE SO CALLED CATASTROPHE PERILS) THROUGH A “CAPTIVE” INSURANCE
ARRANGEMENT WITH A PROVIDER THAT IS AFFILIATED WITH TSP, PROVIDED THAT (I)
LENDER AND ANY RELEVANT INVESTORS WITH RESPECT TO THE LOAN ARE REASONABLY
SATISFIED WITH THE FORMATION/STRUCTURE OF THE CAPTIVE PROVIDER AND THE COVERAGE
PROVIDED, AND (II) LENDER HAS RECEIVED A RATING AGENCY CONFIRMATION AND A
WRITTEN CONFIRMATION FROM EACH OF THE INVESTORS OF ANY PORTION OF THE LOAN THAT
THE USE OF SUCH CAPTIVE INSURANCE ARRANGEMENT SHALL NOT RESULT IN ANY ADVERSE
RATINGS EFFECT UPON ANY APPLICABLE CERTIFICATES. LENDER SHALL COOPERATE WITH AND
PERMIT BORROWER TO PARTICIPATE IN THE PRESENTATION TO THE RATING AGENCIES OR
INVESTORS WITH RESPECT TO ANY SUCH CAPTIVE INSURANCE PROGRAM. EXCEPT FOR THE
AFOREMENTIONED CONDITION, SUCH “CAPTIVE” INSURANCE COMPANY SHALL NOT BE SUBJECT
TO ANY OF THE ABOVE RATING REQUIREMENTS OR CONDITIONS IN SECTION 6.1(B).

 

(H)           FOR PURPOSES OF THIS AGREEMENT, LENDER SHALL HAVE THE SAME
APPROVAL RIGHTS OVER THE INSURANCE REFERRED TO IN THE MORTGAGE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THE INSURERS, DEDUCTIBLES AND COVERAGES
THEREUNDER, AS WELL AS THE RIGHT TO REQUIRE OTHER REASONABLE INSURANCE PURSUANT
TO THE MORTGAGE LOAN DOCUMENTS) AS ARE PROVIDED IN FAVOR OF THE MORTGAGE LENDER
IN THE MORTGAGE LOAN DOCUMENTS. ALL LIABILITY INSURANCE PROVIDED FOR IN THE
MORTGAGE LOAN DOCUMENTS SHALL PROVIDE INSURANCE WITH RESPECT TO THE LIABILITIES
OF MORTGAGE BORROWER AND BORROWER. THE INSURANCE POLICIES DELIVERED PURSUANT TO
THE MORTGAGE LOAN DOCUMENTS SHALL INCLUDE ENDORSEMENTS OF THE TYPE DESCRIBED
THEREOF, BUT PURSUANT TO WHICH LENDER SHALL HAVE THE SAME PROTECTIONS AS THE
MORTGAGE LENDER AS REFERRED TO THEREIN.

 

107

--------------------------------------------------------------------------------


 

(I)            IN THE EVENT THAT THE MORTGAGE LOAN HAS BEEN PAID IN FULL, EXCEPT
UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL
PERMIT MORTGAGE BORROWER TO SETTLE ANY INSURANCE OR CONDEMNATION CLAIMS WITH
RESPECT TO INSURANCE PROCEEDS OR AWARDS WHICH IN THE AGGREGATE ARE LESS THAN OR
EQUAL TO THE THRESHOLD AMOUNT. LENDER SHALL HAVE THE RIGHT TO PARTICIPATE IN AND
REASONABLY APPROVE ANY SETTLEMENT FOR INSURANCE OR CONDEMNATION CLAIMS WITH
RESPECT TO THE INSURANCE PROCEEDS OR AWARDS WHICH IN THE AGGREGATE ARE EQUAL TO
OR GREATER THAN THE THRESHOLD AMOUNT. IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING BUT SUBJECT TO THE RIGHTS OF MORTGAGE LENDER, BORROWER HEREBY
IRREVOCABLY EMPOWERS LENDER, IN THE NAME OF MORTGAGE BORROWER AS ITS TRUE AND
LAWFUL ATTORNEY-IN-FACT, TO FILE AND PROSECUTE SUCH CLAIM AND TO COLLECT AND TO
MAKE RECEIPT FOR ANY SUCH PAYMENT.

 

Section 6.2             Casualty.

 

If an Individual Property shall be damaged or destroyed, in whole or in part, by
fire or other casualty (a “Casualty”), Borrower shall cause Mortgage Borrower to
give prompt notice of such damage to Lender and shall, promptly commence and
diligently prosecute the completion of the Restoration of such Individual
Property as nearly as possible to the condition such Individual Property was in
immediately prior to such Casualty, provided applicable zoning laws in effect at
the time permit such rebuilding, with such alterations as may be reasonably
approved by Lender (which approval shall not be unreasonably withheld,
conditioned or delayed) and otherwise in accordance with the Mortgage Loan
Documents.

 

Section 6.3             Condemnation.

 

Borrower shall cause Mortgage Borrower to promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any part of any Individual Property and shall cause Mortgage Borrower to
deliver to Lender copies of any and all papers served in connection with such
proceedings. Lender may participate in any such proceedings, and Borrower shall
from time to time cause Mortgage Borrower to deliver to Lender all instruments
reasonably requested by Lender to permit such participation. Borrower shall
cause Mortgage Borrower, at its expense, to diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in all reasonable respects in the carrying on or defense of
any such proceedings. Notwithstanding any Condemnation by any public or quasi
public authority through eminent domain or otherwise (including, but not limited
to, any transfer made in lieu of or in anticipation of the exercise of such
taking), Borrower shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement.

 

Section 6.4             Restoration.

 

(A)           BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, DELIVER TO
LENDER ALL REPORTS, PLANS, SPECIFICATIONS, DOCUMENTS AND OTHER MATERIALS THAT
ARE DELIVERED TO MORTGAGE LENDER UNDER THE MORTGAGE LOAN DOCUMENTS IN CONNECTION
WITH A RESTORATION OF THE APPLICABLE INDIVIDUAL PROPERTY AFTER A CASUALTY OR
CONDEMNATION. IF ANY INSURANCE

 

108

--------------------------------------------------------------------------------


 

PROCEEDS OR AWARDS ARE TO BE DISBURSED BY MORTGAGE LENDER FOR RESTORATION,
BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER COPIES OF ALL MATERIAL
WRITTEN CORRESPONDENCE DELIVERED TO AND RECEIVED FROM MORTGAGE LENDER THAT
RELATES TO THE RESTORATION AND RELEASE OF THE INSURANCE PROCEEDS OR AWARDS.

 

(B)           NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY,
ALL INSURANCE PROCEEDS OR AWARDS WILL BE MADE AVAILABLE TO MORTGAGE BORROWER IN
ACCORDANCE WITH THE MORTGAGE LOAN DOCUMENTS. IN THE EVENT THE MORTGAGE LOAN HAS
BEEN PAID IN FULL AND LENDER RECEIVES ANY INSURANCE PROCEEDS OR AWARDS, LENDER
SHALL EITHER APPLY SUCH PROCEEDS TO THE DEBT OR TO THE RESTORATION OF THE
APPLICABLE INDIVIDUAL PROPERTY IN ACCORDANCE WITH THE SAME TERMS AND CONDITIONS
CONTAINED IN THE MORTGAGE LOAN DOCUMENTS.

 

Section 6.5             Rights of Lender.

 

For purposes of this Article VI, Borrower shall obtain the approval of Lender
for each matter requiring the approval of Mortgage Lender under the provisions
of the Mortgage Loan Documents relating to a Casualty or Condemnation. If the
Mortgage Lender does not require the deposit by Mortgage Borrower of any
deficiency in the net insurance proceeds pursuant to the Mortgage Loan
Documents, Lender shall have the right to demand that Borrower make a deposit of
such deficiency in accordance with the terms of the Mortgage Loan Documents (as
if each reference therein to “Borrower” and “Lender” referred to Borrower and
Lender, respectively).

 

VII.         RESERVE FUNDS

 

Section 7.1             Completion/Repair Reserves.

 

(A)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 11.04 OF THE MORTGAGE LOAN AGREEMENT
AND ANY COMPLETION/REPAIR AND SECURITY AGREEMENT EXECUTED IN ACCORDANCE
THEREWITH.

 

(B)           IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF
MORTGAGE BORROWER TO MAINTAIN THE COMPLETION/REPAIR RESERVE PURSUANT TO THE
TERMS OF SECTION 11.04 OF THE MORTGAGE LOAN AGREEMENT OR ANY COMPLETION/REPAIR
AND SECURITY AGREEMENT EXECUTED IN ACCORDANCE THEREWITH OR (II) THE MORTGAGE
LOAN HAS BEEN REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO
ESTABLISH AND MAINTAIN AN ESCROW THAT WILL OPERATE IN SUBSTANTIALLY THE SAME WAY
AS THE COMPLETION/REPAIR RESERVE DESCRIBED IN SECTION 11.04 OF THE MORTGAGE LOAN
AGREEMENT AND ANY COMPLETION/REPAIR AND SECURITY AGREEMENT EXECUTED IN
ACCORDANCE THEREWITH, BUT THIS SENTENCE SHALL NOT BE DEEMED TO REQUIRE BORROWER
TO MAINTAIN THE COMPLETION/REPAIR RESERVE (OR THE APPLICABLE PORTION THEREOF)
AFTER MORTGAGE BORROWER IS NO LONGER OBLIGATED TO MAINTAIN SAME UNDER THE
EXPRESS PROVISIONS OF THE MORTGAGE LOAN AGREEMENT OR ANY COMPLETION/REPAIR AND
SECURITY AGREEMENT EXECUTED IN ACCORDANCE THEREWITH.

 

109

--------------------------------------------------------------------------------


 

Section 7.2             Impositions and Imposition Deposits.

 

(A)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTIONS 11.01 AND 11.02 OF THE MORTGAGE LOAN
AGREEMENT AND SECTION 7(A) OF EACH SECURITY INSTRUMENT.

 

(B)           IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF
MORTGAGE BORROWER TO MAKE THE IMPOSITIONS AND IMPOSITION DEPOSITS (EACH AS
DEFINED IN THE MORTGAGE LOAN AGREEMENT) PURSUANT TO THE TERMS OF SECTION 11.01
OR 11.02 OF THE MORTGAGE LOAN AGREEMENT OR SECTION 7(A) OF EACH SECURITY
INSTRUMENT OR (II) THE MORTGAGE LOAN HAS BEEN REPAID IN FULL, LENDER SHALL HAVE
THE RIGHT TO REQUIRE BORROWER TO ESTABLISH AND MAINTAIN AN ESCROW THAT WILL
OPERATE IN SUBSTANTIALLY THE SAME WAY AS THE ESCROW FUNDS TO WHICH SUCH
IMPOSITIONS AND IMPOSITION DEPOSITS RELATE AS DESCRIBED IN SECTIONS 11.01 AND
11.02 OF THE MORTGAGE LOAN AGREEMENT AND SECTION 7(A) OF EACH SECURITY
INSTRUMENT. NOTWITHSTANDING THE FOREGOING, LENDER SHALL NOT REQUIRE BORROWER TO
ESTABLISH AND MAINTAIN AN ESCROW FOR THE PAYMENT OF INSURANCE PREMIUMS SO LONG
AS LENDER HAS REASONABLY DETERMINED THAT THE POLICIES MAINTAINED BY MORTGAGE
BORROWER COVERING THE PROPERTIES CONSTITUTE APPROVED BLANKET OR UMBRELLA
POLICIES.

 

Section 7.3             Replacement Reserves.

 

(A)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 11.03 OF THE MORTGAGE LOAN AGREEMENT
AND ANY REPLACEMENT RESERVE AGREEMENT EXECUTED IN ACCORDANCE THEREWITH.

 

(B)           IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF
MORTGAGE BORROWER TO MAINTAIN THE REPLACEMENT RESERVE PURSUANT TO THE TERMS OF
SECTION 11.03 OF THE MORTGAGE LOAN AGREEMENT OR ANY REPLACEMENT RESERVE
AGREEMENT EXECUTED IN ACCORDANCE THEREWITH OR (II) THE MORTGAGE LOAN HAS BEEN
REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO ESTABLISH AND
MAINTAIN AN ESCROW THAT WILL OPERATE IN SUBSTANTIALLY THE SAME WAY AS THE
REPLACEMENT RESERVE DESCRIBED IN SECTION 11.03 OF THE MORTGAGE LOAN AGREEMENT
AND ANY REPLACEMENT RESERVE AGREEMENT EXECUTED IN ACCORDANCE THEREWITH, BUT THIS
SENTENCE SHALL NOT BE DEEMED TO REQUIRE BORROWER TO MAINTAIN THE REPLACEMENT
RESERVE (OR THE APPLICABLE PORTION THEREOF) AFTER MORTGAGE BORROWER IS NO LONGER
OBLIGATED TO MAINTAIN SAME UNDER THE EXPRESS PROVISIONS OF THE MORTGAGE LOAN
AGREEMENT OR ANY REPLACEMENT RESERVE AGREEMENT EXECUTED IN ACCORDANCE THEREWITH

 

Section 7.4             Other Mortgage Reserves.

 

(A)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN THE MORTGAGE LOAN DOCUMENTS WITH RESPECT TO
ANY RESERVES OR ESCROWS ESTABLISHED THEREUNDER THAT ARE NOT SPECIFICALLY
REFERENCED IN ANY OTHER SECTION OF THIS ARTICLE VII (THE “OTHER MORTGAGE
RESERVES”).

 

(B)           IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF
MORTGAGE BORROWER TO MAINTAIN ANY OTHER MORTGAGE RESERVES PURSUANT TO THE TERMS
OF THE MORTGAGE LOAN DOCUMENTS OR (II) THE MORTGAGE LOAN HAS BEEN REPAID IN
FULL, LENDER

 

110

--------------------------------------------------------------------------------


 

SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO ESTABLISH AND MAINTAIN AN ESCROW
THAT WILL OPERATE IN SUBSTANTIALLY THE SAME WAY AS THE APPLICABLE OTHER MORTGAGE
RESERVES.

 

Section 7.5             Debt Service Reserve Funds.

 

(A)           ON THE CLOSING DATE, BORROWER SHALL DEPOSIT WITH LENDER AN AMOUNT
EQUAL TO $[         ] (THE “DEBT SERVICE RESERVE DEPOSIT”), WHICH IS THE AMOUNT
OF DEBT SERVICE SHORTFALLS PROJECTED BY LENDER THROUGH THE END OF CALENDAR YEAR
2009 AND WHICH SHALL BE HELD AND DISBURSED BY LENDER IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS SECTION 7.5. AMOUNTS SO DEPOSITED HEREUNDER SHALL
HEREINAFTER BE REFERRED TO AS THE “DEBT SERVICE RESERVE FUNDS”.

 

(B)           IN LIEU OF MAKING THE DEBT SERVICE RESERVE DEPOSIT, BORROWER MAY
EITHER (I) DELIVER TO LENDER A LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE DEBT
SERVICE RESERVE DEPOSIT (THE “LC OPTION”) OR (II) DELIVER TO LENDER A
CERTIFICATE OF BANK LOAN BORROWER CERTIFYING TO LENDER THAT (A) THERE ARE
SUFFICIENT FUNDS AVAILABLE TO BANK LOAN BORROWER UNDER THE BANK LOAN FOR THE
PURPOSE OF PAYING DEBT SERVICE SHORTFALLS AS PROJECTED BY LENDER THROUGH THE END
OF CALENDAR YEAR 2009, (B) BANK LOAN BORROWER WILL, IN THE EVENT OF ANY SUCH
DEBT SERVICE SHORTFALLS, BORROW SUCH FUNDS PURSUANT TO THE BANK LOAN AND WILL
CONTRIBUTE SUCH FUNDS TO MEZZANINE B BORROWER AND THAT MEZZANINE B BORROWER WILL
CONTRIBUTE SUCH FUNDS TO BORROWER AND (C) BORROWER WILL USE SUCH FUNDS TO PAY
FOR ANY SUCH DEBT SERVICE SHORTFALLS (THE “CERTIFICATE OPTION”).

 

(C)           IN THE EVENT BORROWER ELECTS TO DELIVER CASH UNDER THIS SECTION
7.5, BORROWER SHALL HAVE THE RIGHT, ON ANY DETERMINATION DATE, TO RECEIVE A
DISBURSEMENT OF AMOUNTS IN EXCESS OF THE AMOUNT OF THE DEBT SERVICE SHORTFALLS
THEN PROJECTED BY LENDER THROUGH THE END OF CALENDAR YEAR 2009.

 

(D)           IN THE EVENT BORROWER ELECTS TO DELIVER A LETTER OF CREDIT UNDER
THIS SECTION 7.5 OR ELECTS THE LC OPTION ON THE DATE HEREOF, BORROWER SHALL HAVE
THE RIGHT, ON ANY DETERMINATION DATE, TO REPLACE THE LETTER OF CREDIT PREVIOUSLY
DELIVERED TO LENDER WITH A LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE DEBT
SERVICE SHORTFALLS THEN PROJECTED BY LENDER THROUGH THE END OF CALENDAR YEAR
2009.

 

(E)           ON OR PRIOR TO EACH DETERMINATION DATE, BORROWER SHALL DELIVER TO
LENDER A CERTIFICATE OF BANK LOAN BORROWER CERTIFYING TO LENDER THAT (A) THERE
ARE SUFFICIENT FUNDS AVAILABLE TO BANK LOAN BORROWER UNDER THE BANK LOAN FOR THE
PURPOSE OF PAYING FOR DEBT SERVICE SHORTFALLS AS PROJECTED BY LENDER THROUGH THE
END OF CALENDAR YEAR 2009, (B) BANK LOAN BORROWER WILL, IN THE EVENT OF ANY SUCH
DEBT SERVICE SHORTFALLS, BORROW SUCH FUNDS PURSUANT TO THE BANK LOAN AND WILL
CONTRIBUTE SUCH FUNDS TO MEZZANINE B BORROWER AND THAT MEZZANINE B BORROWER WILL
CONTRIBUTE SUCH FUNDS TO BORROWER AND (C) BORROWER WILL USE SUCH FUNDS TO PAY
FOR ANY SUCH DEBT SERVICE SHORTFALLS. IN THE EVENT THAT BORROWER FAILS TO COMPLY
WITH THE PROVISIONS OF THE FOREGOING SENTENCE, BORROWER SHALL, WITHIN FIVE (5)
BUSINESS DAYS FOLLOWING THE APPLICABLE DETERMINATION DATE, DEPOSIT WITH LENDER
CASH OR DELIVER TO LENDER A LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE DEBT
SERVICE SHORTFALLS AS PROJECTED BY LENDER THROUGH THE END OF THE CALENDAR YEAR
2009.

 

111

--------------------------------------------------------------------------------


 

(F)            PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, LENDER SHALL MAKE DISBURSEMENTS OF DEBT SERVICE RESERVE FUNDS, UPON
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 7.5, TO PAY
FOR DEBT SERVICE SHORTFALLS. BORROWER MAY, ON WRITTEN REQUEST RECEIVED BY LENDER
AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO ANY PAYMENT DATE, REQUEST THAT LENDER
WITHDRAW SUMS HELD AS DEBT SERVICE RESERVE FUNDS AND APPLY SUCH SUMS TOWARD THE
DEBT SERVICE DUE ON SUCH PAYMENT DATE, PROVIDED BORROWER DELIVERS EVIDENCE
ACCEPTABLE TO LENDER IN ALL RESPECTS THAT THERE IS A DEBT SERVICE SHORTFALL. THE
AMOUNT PERMITTED BY LENDER TO BE WITHDRAWN FROM THE DEBT SERVICE RESERVE FUNDS
AND APPLIED TO THE DEBT SERVICE DUE ON SUCH PAYMENT DATE SHALL NOT EXCEED THE
AMOUNT OF SUCH DEBT SERVICE SHORTFALL. IN THE EVENT THAT ON ANY SUBSEQUENT
DETERMINATION DATE FOLLOWING THE DEPOSIT OF CASH OR DELIVERY OF A LETTER OF
CREDIT AS REQUIRED HEREUNDER, BORROWER DELIVERS TO LENDER A CERTIFICATE OF BANK
LOAN BORROWER THAT SATISFIES THE REQUIREMENTS OF SECTION 7.5(E) ABOVE, LENDER
SHALL RETURN TO BORROWER THE DEBT SERVICE RESERVE FUNDS REMAINING ON DEPOSIT
WITH LENDER OR SUCH LETTER OF CREDIT, AS APPLICABLE.

 

(G)           NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT MEZZANINE B
BORROWER IS MAINTAINING THE DEBT SERVICE RESERVE FUNDS WHEN IT IS REQUIRED TO DO
SO UNDER THE MEZZANINE B LOAN AGREEMENT, BORROWER SHALL NOT BE REQUIRED TO
MAINTAIN THE DEBT SERVICE RESERVE FUNDS AS REQUIRED HEREUNDER.

 

Section 7.6             Intentionally Omitted.

 

Section 7.7             Intentionally Omitted.

 

Section 7.8             Reserve Funds, Generally.

 

(A)           BORROWER GRANTS TO LENDER A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN EACH OF THE RESERVE FUNDS AND THE RELATED ACCOUNTS ESTABLISHED
HEREUNDER, IF ANY, AND ANY AND ALL MONIES NOW OR HEREAFTER DEPOSITED IN SUCH
RESERVE FUND AND EACH SUCH RELATED ACCOUNT AS ADDITIONAL SECURITY FOR PAYMENT OF
THE DEBT. UNTIL EXPENDED OR APPLIED IN ACCORDANCE HEREWITH, THE RESERVE FUNDS
AND THE RELATED ACCOUNTS ESTABLISHED HEREUNDER, IF ANY, SHALL CONSTITUTE
ADDITIONAL SECURITY FOR THE DEBT.

 

(B)           UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, LENDER MAY, IN ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES
AVAILABLE TO LENDER, APPLY ANY SUMS THEN HELD IN ANY OR ALL OF THE RESERVE FUNDS
ESTABLISHED HEREUNDER, IF ANY, TO THE PAYMENT OF THE DEBT IN ANY ORDER IN ITS
SOLE DISCRETION.

 

(C)           ANY RESERVE FUNDS ESTABLISHED HEREUNDER SHALL NOT CONSTITUTE TRUST
FUNDS AND MAY BE COMMINGLED WITH OTHER MONIES HELD BY LENDER.

 

(D)           ANY RESERVE FUNDS ESTABLISHED HEREUNDER SHALL BE HELD IN
INTEREST-BEARING ACCOUNTS AND ALL EARNINGS OR INTEREST ON A RESERVE FUND SHALL
BE ADDED TO AND BECOME A PART OF SUCH RESERVE FUND AND SHALL BE DISBURSED IN THE
SAME MANNER AS OTHER MONIES DEPOSITED IN SUCH RESERVE FUND.

 

112

--------------------------------------------------------------------------------


 

(E)           BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF
LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY RESERVE
FUND OR RELATED ACCOUNT ESTABLISHED HEREUNDER, IF ANY, OR THE MONIES DEPOSITED
THEREIN OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE
MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS
THE SECURED PARTY, TO BE FILED WITH RESPECT THERETO.

 

(F)            BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS’ FEES AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED
WITH THE RESERVE FUNDS OR THE RELATED ACCOUNTS ESTABLISHED HEREUNDER, IF ANY, OR
THE PERFORMANCE OF THE OBLIGATIONS FOR WHICH THE RESERVE FUNDS OR THE RELATED
ACCOUNTS WERE ESTABLISHED, EXCEPT TO THE EXTENT ARISING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER, ITS AGENTS OR EMPLOYEES (INCLUDING
WILLFUL BREACH OF THIS AGREEMENT). BORROWER SHALL ASSIGN TO LENDER ALL RIGHTS
AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS SUPPLYING LABOR, MATERIALS OR
OTHER SERVICES WHICH ARE TO BE PAID FROM OR SECURED BY SUCH RESERVE FUNDS OR THE
RELATED ACCOUNTS; PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT
OR CLAIM UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.

 

Section 7.9             Letters of Credit.

 

7.9.1        Delivery of Letters of Credit.

 

(A)           THE AGGREGATE AMOUNT OF ANY LETTER OF CREDIT AND CASH ON DEPOSIT
WITH RESPECT TO THE DEBT SERVICE RESERVE FUNDS AT ANY TIME DURING THE TERM OF
THE LOAN SHALL AT ALL TIMES BE AT LEAST EQUAL TO THE AMOUNT WHICH BORROWER WOULD
OTHERWISE BE REQUIRED TO HAVE ON DEPOSIT PURSUANT TO SECTION 7.5 HEREOF IF
BORROWER DID NOT ELECT TO DELIVER A LETTER OF CREDIT IN LIEU THEREOF. IN THE
EVENT THAT A LETTER OF CREDIT IS DELIVERED IN LIEU OF ANY PORTION OF THE DEBT
SERVICE RESERVE FUNDS, BORROWER SHALL BE RESPONSIBLE FOR THE DIRECT PAYMENT OF
ANY DEBT SERVICE SHORTFALLS THAT WOULD OTHERWISE HAVE BEEN PAYABLE FROM SUCH
PORTION OF THE DEBT SERVICE RESERVE FUNDS. LENDER SHALL NOT DRAW ON ANY LETTER
OF CREDIT DELIVERED IN LIEU OF ANY PORTION OF THE DEBT SERVICE RESERVE FUNDS
UNLESS (I) BORROWER FAILS TO PAY ANY DEBT SERVICE SHORTFALL OR (II) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(B)           BORROWER SHALL GIVE LENDER NOT LESS THAN FIVE (5) BUSINESS DAYS
PRIOR WRITTEN NOTICE OF BORROWER’S ELECTION TO DELIVER A LETTER OF CREDIT AND
BORROWER SHALL PAY TO LENDER ALL OF LENDER’S REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES IN CONNECTION THEREWITH. LENDER SHALL BE THE BENEFICIARY OF ANY LETTER
OF CREDIT AND BORROWER SHALL NOT BE ENTITLED TO DRAW DOWN ANY SUCH LETTER OF
CREDIT FOR ANY REASON WHATSOEVER. UPON NOT LESS THAN FIVE (5) BUSINESS DAYS
PRIOR WRITTEN NOTICE TO LENDER, BORROWER MAY REPLACE A LETTER OF CREDIT WITH A
CASH DEPOSIT TO THE DEBT SERVICE RESERVE FUND. PRIOR TO THE RETURN OF A LETTER
OF CREDIT, BORROWER SHALL DEPOSIT WITH LENDER CASH IN AN AMOUNT THAT SATISFIES
THE DEBT SERVICE RESERVE FUND DEPOSIT REQUIREMENT.

 

113

--------------------------------------------------------------------------------


 

7.9.2        Provisions Regarding Letters of Credit.

 

(A)           EACH LETTER OF CREDIT DELIVERED UNDER THIS AGREEMENT SHALL BE
ADDITIONAL SECURITY FOR THE PAYMENT OF THE DEBT. UPON THE OCCURRENCE AND DURING
THE CONTINUATION OF AN EVENT OF DEFAULT, LENDER SHALL HAVE THE RIGHT, AT ITS
OPTION, TO DRAW ON ANY LETTER OF CREDIT AND TO APPLY ALL OR ANY PART THEREOF TO
THE PAYMENT OF THE ITEMS FOR WHICH SUCH LETTER OF CREDIT WAS ESTABLISHED OR TO
APPLY SUCH LETTER OF CREDIT TO PAYMENT OF THE DEBT IN SUCH ORDER, PROPORTION OR
PRIORITY AS LENDER MAY DETERMINE. ANY SUCH APPLICATION TO THE DEBT SHALL BE
SUBJECT TO THE SPREAD MAINTENANCE PAYMENT AND ANY INTEREST SHORTFALL, IF
APPLICABLE. ON THE MATURITY DATE, IF THE DEBT IS NOT PAID IN FULL, ANY SUCH
LETTER OF CREDIT MAY BE APPLIED TO REDUCE THE DEBT.

 

(B)           IN ADDITION TO ANY OTHER RIGHT LENDER MAY HAVE TO DRAW UPON A
LETTER OF CREDIT PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
SHALL HAVE THE ADDITIONAL RIGHTS TO DRAW IN FULL ON ANY LETTER OF CREDIT:

 

(I)            IF LENDER HAS RECEIVED A NOTICE FROM THE ISSUING BANK THAT SUCH
LETTER OF CREDIT WILL NOT BE RENEWED AND EITHER (Y) A SUBSTITUTE LETTER OF
CREDIT OR (Z) CASH IN THE AMOUNT OF THE LETTER OF CREDIT IS NOT PROVIDED AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING LETTER
OF CREDIT IS SCHEDULED TO EXPIRE;

 

(II)           UPON RECEIPT OF NOTICE FROM THE ISSUING BANK THAT THE LETTER OF
CREDIT WILL BE TERMINATED (EXCEPT IF THE TERMINATION OF SUCH LETTER OF CREDIT IS
PERMITTED PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT), AND BORROWER
HAS FAILED TO DELIVER TO LENDER EITHER (Y) A SUBSTITUTE LETTER OF CREDIT OR (Z)
CASH IN THE AMOUNT OF THE LETTER OF CREDIT; OR

 

(III)          IF LENDER HAS RECEIVED NOTICE THAT THE BANK ISSUING THE LETTER OF
CREDIT SHALL CEASE TO BE AN ELIGIBLE INSTITUTION AND BORROWER HAS FAILED TO
DELIVER TO LENDER EITHER (Y) A SUBSTITUTE LETTER OF CREDIT OR (Z) CASH IN THE
AMOUNT OF THE LETTER OF CREDIT.

 

Notwithstanding anything to the contrary contained in the above, Lender shall
not be obligated to draw down on any Letter of Credit upon the happening of an
event specified in clause (i), (ii) or (iii) above and shall not be liable for
any losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Lender has not drawn the Letter of Credit, and in the event
of the insolvency of the bank issuing the Letter of Credit or if the bank
issuing the Letter of Credit ceases to be an Eligible Institution, Borrower
shall promptly provide to Lender either (y) a substitute Letter of Credit or (z)
cash in the amount of the Letter of Credit.

 

(C)           IF ANY LETTER OF CREDIT OR LETTERS OF CREDIT DELIVERED PURSUANT TO
SECTION 7.5 OF THIS AGREEMENT, IN THE AGGREGATE, ARE IN AN AMOUNT GREATER THAN
TEN PERCENT (10%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN,
BORROWER SHALL DELIVER TO LENDER, TOGETHER WITH SUCH LETTER OF CREDIT, A NEW
SUBSTANTIVE NON-CONSOLIDATION OPINION SUBSTANTIALLY SIMILAR TO THE INSOLVENCY
OPINION DELIVERED ON THE DATE HEREOF IN CONNECTION

 

114

--------------------------------------------------------------------------------


 

with the Loan, which new opinion shall be in form and substance reasonably
acceptable to Lender, and, if a Securitization has occurred, to the Rating
Agencies.

 

VIII.        DEFAULTS

 

Section 8.1             Event of Default.

 

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

 

(I)            IF (I) BORROWER SHALL FAIL TO MAKE ANY PAYMENT OF INTEREST OR
PRINCIPAL OR DEFAULT INTEREST REQUIRED HEREUNDER OR THE MONTHLY ESCROW OR
RESERVE DEPOSITS REQUIRED HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND SUCH
FAILURE SHALL CONTINUE FOR MORE THAN FIVE (5) DAYS FROM THE DATE SUCH PAYMENT
WAS DUE, (II) THE LATE CHARGES REQUIRED UNDER SECTION 2.2.7 HEREOF ARE NOT PAID
WHEN DUE OR (III) ANY PORTION OF THE DEBT IS NOT PAID ON THE MATURITY DATE;

 

(II)           IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID ON OR BEFORE
THE DATE THAT THEY SHALL BECOME DELINQUENT, SUBJECT TO BORROWER’S OR MORTGAGE
BORROWER’S RIGHT TO CONTEST TAXES IN ACCORDANCE WITH SECTION 5.1.2 HEREOF,
EXCEPT TO THE EXTENT SUMS SUFFICIENT TO PAY SUCH TAXES AND OTHER CHARGES HAVE
BEEN DEPOSITED WITH MORTGAGE LENDER IN ACCORDANCE WITH THE TERMS OF THE MORTGAGE
LOAN DOCUMENTS OR WITH LENDER IN ACCORDANCE WITH SECTION 7.2 HEREOF;

 

(III)          IF (A) THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR (B)
CERTIFIED COPIES OF THE POLICIES OR OTHER EVIDENCE OF COVERAGE UNDER THE
POLICIES IN ACCORDANCE WITH SECTION 6.1(B) HEREOF ARE NOT DELIVERED TO LENDER
WITHIN TEN (10) DAYS AFTER WRITTEN REQUEST THEREFOR FROM LENDER;

 

(IV)          IF BORROWER TRANSFERS OR ENCUMBERS ANY INDIVIDUAL PROPERTY (OR ANY
PORTION THEREOF), THE COLLATERAL OR ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER
INTEREST IN THE RELATED MORTGAGE BORROWER ENTITY IN VIOLATION OF THE PROVISIONS
OF SECTION 5.2.10 HEREOF OR THE PLEDGE AGREEMENT (EXCLUDING THE REMOVAL OR
RESIGNATION OF MANAGER, PROVIDED THE REPLACEMENT MANAGER IS A QUALIFIED MANAGER
AND BORROWER EMPLOYS SUCH MANAGER IN ACCORDANCE WITH SECTION 5.1.18 HEREOF);

 

(V)           IF ANY REPRESENTATION OR WARRANTY MADE BY BORROWER, PRINCIPAL OR
GUARANTOR HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO
LENDER IN CONNECTION WITH THE LOAN SHALL HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE DATE SUCH REPRESENTATION OR WARRANTY WAS MADE;
PROVIDED, HOWEVER, THAT AS TO ANY SUCH FALSE OR MISLEADING REPRESENTATION,
WARRANTY, ACKNOWLEDGEMENT OR STATEMENT WHICH WAS UNINTENTIONALLY SUBMITTED TO
LENDER AND WHICH CAN BE MADE TRUE AND CORRECT BY ACTION OF BORROWER, BORROWER
SHALL HAVE A PERIOD OF THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE THEREOF TO
BORROWER TO UNDERTAKE AND COMPLETE ALL ACTION NECESSARY TO MAKE SUCH

 

115

--------------------------------------------------------------------------------


 

REPRESENTATION, WARRANTY, ACKNOWLEDGEMENT OR STATEMENT TRUE AND CORRECT IN ALL
MATERIAL RESPECTS;

 

(VI)          IF ANY LOAN PARTY OR GUARANTOR SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS GENERALLY;

 

(VII)         IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR ANY
LOAN PARTY OR GUARANTOR, OR IF ANY LOAN PARTY OR GUARANTOR SHALL BE ADJUDICATED
A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR
ARRANGEMENT PURSUANT TO THE BANKRUPTCY CODE, OR ANY SIMILAR FEDERAL OR STATE
LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, A LOAN
PARTY OR GUARANTOR, OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF A
LOAN PARTY OR GUARANTOR SHALL BE INSTITUTED; PROVIDED, HOWEVER, THAT IF SUCH
APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT
CONSENTED TO BY SUCH LOAN PARTY OR GUARANTOR, NO EVENT OF DEFAULT SHALL EXIST
UNLESS THE SAME IS NOT DISCHARGED, STAYED OR DISMISSED WITHIN SIXTY (60) DAYS;

 

(VIII)        IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

 

(IX)           IF BORROWER BREACHES ANY OF THE NEGATIVE COVENANTS CONTAINED IN
SECTION 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.2.6, 5.2.7, 5.2.8, 5.2.13, 5.2.14 OR
5.2.15 HEREOF;

 

(X)            INTENTIONALLY OMITTED;

 

(XI)           IF A DEFAULT BY MORTGAGE BORROWER HAS OCCURRED AND CONTINUES
BEYOND ANY APPLICABLE NOTICE OR CURE PERIOD UNDER THE MANAGEMENT AGREEMENT (OR
ANY REPLACEMENT MANAGEMENT AGREEMENT) AND SUCH DEFAULT PERMITS THE MANAGER
THEREUNDER TO TERMINATE OR CANCEL THE MANAGEMENT AGREEMENT (OR ANY REPLACEMENT
MANAGEMENT AGREEMENT), UNLESS SUCH DEFAULT IS WAIVED BY SUCH MANAGER IN WRITING;

 

(XII)          IF BORROWER OR PRINCIPAL VIOLATES OR DOES NOT COMPLY WITH ANY OF
THE PROVISIONS OF SECTION 4.1.35 HEREOF IN ANY MATERIAL RESPECT;

 

(XIII)         IF ANY INDIVIDUAL PROPERTY BECOMES SUBJECT TO ANY MECHANIC’S,
MATERIALMAN’S OR OTHER LIEN (OTHER THAN A LIEN FOR LOCAL REAL ESTATE TAXES AND
ASSESSMENTS NOT THEN DUE AND PAYABLE) AND, SUBJECT TO SECTION 5.2.1 HEREOF, SUCH
LIEN SHALL REMAIN UNDISCHARGED OF RECORD (BY PAYMENT, BONDING OR OTHERWISE) FOR
A PERIOD OF SIXTY (60) DAYS AFTER BORROWER OR MORTGAGE BORROWER SHALL HAVE
RECEIVED WRITTEN NOTICE OF SUCH LIEN;

 

(XIV)        IF ANY FEDERAL TAX LIEN OR STATE OR LOCAL INCOME TAX LIEN IS FILED
AGAINST ANY LOAN PARTY, GUARANTOR, THE COLLATERAL, ANY MORTGAGE PRINCIPAL’S
GENERAL PARTNER INTEREST IN THE RELATED MORTGAGE BORROWER ENTITY OR ANY
INDIVIDUAL PROPERTY AND, SUBJECT TO SECTION 5.1.2 HEREOF, THE SAME IS NOT
DISCHARGED OF RECORD WITHIN SIXTY (60) DAYS AFTER SAME IS FILED;

 

116

--------------------------------------------------------------------------------


 

(XV)         (A) BORROWER FAILS TO TIMELY PROVIDE LENDER WITH THE WRITTEN
CERTIFICATION AND EVIDENCE REFERRED TO IN SECTION 5.2.8 HEREOF, OR (B) BORROWER
CONSUMMATES A TRANSACTION WHICH WOULD CAUSE THE LOAN OR LENDER’S EXERCISE OF ITS
RIGHTS UNDER THE PLEDGE AGREEMENT, THE NOTE, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS TO CONSTITUTE A NONEXEMPT PROHIBITED TRANSACTION UNDER ERISA OR RESULT
IN A VIOLATION OF A STATE STATUTE REGULATING GOVERNMENTAL PLANS, SUBJECTING
LENDER TO LIABILITY FOR A VIOLATION OF ERISA, THE CODE OR A STATE STATUTE,
UNLESS BORROWER SHALL SUCCESSFULLY CURE SUCH VIOLATION (BY RESCINDING SUCH
TRANSACTION OR OTHERWISE) WITHIN SIXTY (60) DAYS AFTER OBTAINING ACTUAL
KNOWLEDGE OF SUCH VIOLATION OR SUCH SHORTER CURE PERIOD AS MAY BE PRESCRIBED
UNDER ERISA, THE CODE OR SUCH STATE STATUTE, AS APPLICABLE;

 

(XVI)        IF BORROWER SHALL FAIL TO DELIVER TO LENDER, WITHIN THIRTY (30)
DAYS AFTER REQUEST BY LENDER, THE ESTOPPEL CERTIFICATES REQUIRED PURSUANT TO THE
TERMS OF SECTION 5.1.13(A) HEREOF;

 

(XVII)       INTENTIONALLY OMITTED;

 

(XVIII)      IF BORROWER SHALL BE IN DEFAULT BEYOND APPLICABLE NOTICE AND GRACE
PERIODS UNDER ANY OTHER PLEDGE AGREEMENT OR OTHER SECURITY AGREEMENT COVERING
ANY OF THE COLLATERAL (OR ANY PORTION THEREOF), WHETHER IT BE SUPERIOR OR JUNIOR
IN LIEN TO THE PLEDGE AGREEMENT;

 

(XIX)         WITH RESPECT TO ANY TERM, COVENANT OR PROVISION SET FORTH HEREIN
WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR GRACE PERIOD, IF BORROWER
SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION AFTER THE GIVING OF
SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

 

(XX)          IF ANY OF THE ASSUMPTIONS CONTAINED IN THE INSOLVENCY OPINION,
INCLUDING, BUT NOT LIMITED TO, ANY EXHIBITS ATTACHED THERETO, WERE NOT TRUE AND
CORRECT IN ANY MATERIAL RESPECT AS OF THE DATE OF SUCH INSOLVENCY OPINION OR
THEREAFTER BECAME UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT;

 

(XXI)         INTENTIONALLY OMITTED;

 

(XXII)        INTENTIONALLY OMITTED;

 

(XXIII)       INTENTIONALLY OMITTED;

 

(XXIV)       INTENTIONALLY OMITTED;

 

(XXV)        INTENTIONALLY OMITTED;

 

(XXVI)       INTENTIONALLY OMITTED;

 

(XXVII)      INTENTIONALLY OMITTED;

 

(XXVIII)     INTENTIONALLY OMITTED;

 

117

--------------------------------------------------------------------------------


 

(XXIX)       INTENTIONALLY OMITTED;

 

(XXX)        INTENTIONALLY OMITTED;

 

(XXXI)       IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE OTHER
TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT NOT SPECIFIED IN SUBSECTIONS
(I) THROUGH (XXX) ABOVE, FOR TEN (10) DAYS AFTER NOTICE TO BORROWER FROM LENDER,
IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY,
OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER
DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH NON MONETARY DEFAULT IS SUSCEPTIBLE OF
CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD, BUT
BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH THIRTY (30) DAY
PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME,
SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY
NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT,
SUCH ADDITIONAL PERIOD NOT TO EXCEED ONE HUNDRED EIGHTY (180) DAYS;

 

(XXXII)      IF THERE SHALL BE A DEFAULT UNDER THE PLEDGE AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS CONTAINED
IN SUCH DOCUMENTS, WHETHER AS TO BORROWER, THE COLLATERAL, ANY MORTGAGE
PRINCIPAL’S GENERAL PARTNER INTEREST IN THE RELATED MORTGAGE BORROWER ENTITY OR
ANY INDIVIDUAL PROPERTY (PROVIDED, HOWEVER, THAT IF NO NOTICE OR CURE PERIOD IS
SPECIFIED, THEN THE PROVISIONS OF SECTION 8.1(A)(XXII) HEREOF SHALL APPLY TO
SUCH DEFAULT), OR IF ANY OTHER SUCH EVENT SHALL OCCUR OR CONDITION SHALL EXIST,
IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE THE MATURITY OF ANY
PORTION OF THE DEBT OR TO PERMIT LENDER TO ACCELERATE THE MATURITY OF ALL OR ANY
PORTION OF THE DEBT; OR

 

(XXXIII)     A MORTGAGE LOAN EVENT OF DEFAULT SHALL OCCUR, AND SHALL NOT HAVE
BEEN WAIVED OR SETTLED BY MORTGAGE LENDER OR CURED BY MORTGAGE BORROWER, OR IF
MORTGAGE BORROWER ENTERS INTO OR OTHERWISE SUFFERS OR PERMITS ANY MATERIAL
AMENDMENT, WAIVER, SUPPLEMENT, TERMINATION, EXTENSION, RENEWAL, REPLACEMENT OR
OTHER MODIFICATION OF ANY MORTGAGE LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER, TO THE EXTENT THAT SUCH CONSENT IS REQUIRED TO BE OBTAINED
HEREUNDER.

 

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF
DEFAULT DESCRIBED IN CLAUSE (VI) OR (VII) OF SECTION 8.1(A) HEREOF) AND AT ANY
TIME THEREAFTER, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO IT
PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT LAW OR IN EQUITY,
LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND (EXCEPT FOR SUCH NOTICE OR
DEMAND AS MAY BE EXPRESSLY REQUIRED UNDER THE NOTE, THIS AGREEMENT, THE PLEDGE
AGREEMENT OR THE OTHER LOAN DOCUMENTS), THAT LENDER DEEMS ADVISABLE TO PROTECT
AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, DECLARING THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE, AND
LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR ALL RIGHTS OR REMEDIES PROVIDED IN
THE LOAN DOCUMENTS AGAINST BORROWER AND/OR THE COLLATERAL AND MAY EXERCISE ALL
THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE
AGAINST BORROWER AND THE COLLATERAL, INCLUDING, WITHOUT

 

118

--------------------------------------------------------------------------------


 

LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY
EVENT OF DEFAULT DESCRIBED IN CLAUSE (VI) OR (VII) OF SECTION 8.1(A) HEREOF, THE
DEBT AND ALL OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT
NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR
DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING.

 

Section 8.2             Remedies.

 

(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE
OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST
BORROWER UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND
DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED
BY LENDER AT ANY TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE
DEBT SHALL BE DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE
COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS
RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ALL OR ANY
PART OF THE COLLATERAL. ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND
CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER OR
OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE
DISCRETION, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITHOUT IMPAIRING
OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY
APPLICABLE LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES
THAT IF AN EVENT OF DEFAULT IS CONTINUING ALL LIENS AND OTHER RIGHTS, REMEDIES
OR PRIVILEGES PROVIDED TO LENDER WITH RESPECT TO THE COLLATERAL SHALL REMAIN IN
FULL FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE
COLLATERAL, AND THE PLEDGE AGREEMENT HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE
REALIZED UPON IN SATISFACTION OF THE DEBT, OR THE DEBT HAS BEEN PAID IN FULL.

 

(B)           WITH RESPECT TO BORROWER AND THE COLLATERAL, NOTHING CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING LENDER TO
RESORT TO ANY SPECIFIC PORTION OF THE COLLATERAL FOR THE SATISFACTION OF ANY OF
THE DEBT IN PREFERENCE OR PRIORITY TO ANY OTHER COLLATERAL, AND LENDER MAY SEEK
SATISFACTION OUT OF THE COLLATERAL OR ANY PART THEREOF, IN ITS ABSOLUTE
DISCRETION IN RESPECT OF THE DEBT. IN ADDITION, LENDER SHALL HAVE THE RIGHT FROM
TIME TO TIME TO PARTIALLY FORECLOSE UPON THE COLLATERAL IN ANY MANNER AND FOR
ANY AMOUNTS SECURED BY THE PLEDGE AGREEMENT THEN DUE AND PAYABLE AS DETERMINED
BY LENDER IN ITS SOLE DISCRETION, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:  (I) IN THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE
PERIOD IN THE PAYMENT OF ONE (1) OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST, LENDER MAY FORECLOSE UPON ANY PORTION OF THE COLLATERAL TO RECOVER
SUCH DELINQUENT PAYMENTS, OR (II) IN THE EVENT LENDER ELECTS TO ACCELERATE LESS
THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, LENDER MAY FORECLOSE
UPON THE COLLATERAL TO RECOVER SO MUCH OF THE PRINCIPAL BALANCE OF THE LOAN AS
LENDER MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY THE PLEDGE AGREEMENT AS
LENDER MAY ELECT. NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES, THE
COLLATERAL NOT FORECLOSED UPON SHALL REMAIN SUBJECT TO THE PLEDGE AGREEMENT TO
SECURE PAYMENT OF SUMS SECURED BY THE PLEDGE AGREEMENT AND NOT PREVIOUSLY
RECOVERED.

 

119

--------------------------------------------------------------------------------


 

(C)           LENDER SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO SEVER THE NOTE,
THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE
NOTES, PLEDGES AND OTHER SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN
SUCH DENOMINATIONS AS LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES
OF EVIDENCING AND ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER. BORROWER
SHALL EXECUTE AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE
WRITTEN REQUEST OF LENDER, A SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS
LENDER SHALL REASONABLY REQUEST IN ORDER TO EFFECT THE SEVERANCE DESCRIBED IN
THE PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER. THE SEVERED LOAN DOCUMENTS SHALL NOT (X) CONTAIN ANY REPRESENTATIONS,
WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN DOCUMENTS (AND ANY SUCH
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED LOAN DOCUMENTS WILL BE
GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE) OR (Y) CHANGE THE APPLICABLE
INTEREST RATE OR THE MATURITY DATE, OR (Z) OTHERWISE AMEND OR MODIFY ANY OTHER
MATERIAL TERM OF THE NOTE, THIS AGREEMENT, THE PLEDGE AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

(D)           ANY AMOUNTS RECOVERED FROM THE COLLATERAL AFTER AN EVENT OF
DEFAULT MAY BE APPLIED BY LENDER TOWARD THE PAYMENT OF ANY INTEREST AND/OR
PRINCIPAL OF THE LOAN AND/OR ANY OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS IN
SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL
DETERMINE.

 

Section 8.3             Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one or more Defaults or
Events of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

Section 8.4             Right to Cure Defaults.

 

Upon the occurrence and during the continuance of any Event of Default, Lender
may, but without any obligation to do so and without notice to or demand on
Borrower (other than such notice as may otherwise be expressly required
hereunder) and without releasing Borrower from any obligation hereunder, make
any payment or do any act required of Borrower hereunder in such manner and to
such extent as Lender may deem necessary to protect the security hereof. Lender
is authorized to enter upon the Properties for such purposes, or appear in,
defend, or bring any action or proceeding to protect its interest in the
Properties for such purposes, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 8.4, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such

 

120

--------------------------------------------------------------------------------


 

Event of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest, at the Default Rate, for
the period after notice from Lender that such cost or expense was incurred to
the date of payment to Lender. All such costs and expenses incurred by Lender,
together with interest thereon calculated at the Default Rate, shall be deemed
to constitute a portion of the Debt and to be secured by the liens, claims and
security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

 

Section 8.5             Mortgage Loan Reserve Funds.

 

Any Mortgage Loan Reserve Funds that Mortgage Lender disburses to Lender during
the continuance of an Event of Default shall be held and applied by Lender to
the payment of the Debt in such order and priority determined by Lender in its
sole discretion.

 

Section 8.6             Power of Attorney.

 

Upon the occurrence and during the continuation of an Event of Default, for the
purpose of carrying out the provisions and exercising the rights, powers and
privileges granted in this Article VIII, Borrower hereby irrevocably appoints
the Lender as its true and lawful attorney-in-fact to execute, acknowledge and
deliver any instruments and do and perform any acts such as are referred to in
this subsection in the name and on behalf of Borrower. This power of attorney is
a power coupled with an interest and cannot be revoked.

 

IX.           SPECIAL PROVISIONS

 

Section 9.1             Sale of Notes and Securitization

 

Lender may, at any time, sell, transfer, pledge or assign the Note, this
Agreement, the Pledge Agreement and the other Loan Documents, and any or all
servicing rights with respect thereto, or grant participations therein or issue
either (i) mortgage pass-through certificates or other securities evidencing a
beneficial interest in the Loan or (ii) collateralized debt obligations secured
by the Loan (collectively, “Securities”), in either case in a rated or unrated
public offering or private placement of such Securities (a “Securitization”). At
the request of Lender, Borrower and Principal shall cooperate in all reasonable
respects with Lender in connection with a Securitization or the sale of the Note
or the participations therein or the Securities, including, without limitation,
to:

 

(A)           (I) PROVIDE SUCH FINANCIAL AND OTHER INFORMATION WITH RESPECT TO
THE PROPERTIES, THE COLLATERAL, BORROWER, MORTGAGE BORROWER, PRINCIPAL, MORTGAGE
PRINCIPAL AND ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN THE RELATED
MORTGAGE BORROWER ENTITY AS MAY BE REQUIRED TO BE DELIVERED PURSUANT TO SECTION
5.1.10 HEREOF (SUBJECT TO THE PROVISIONS OF SECTION 5.1.10(G) HEREOF), (II)
CAUSE MORTGAGE BORROWER TO PROVIDE (A) THE INFORMATION SET FORTH ON SCHEDULE 9.1
ANNEXED HERETO AND (B) THE ANNUAL OPERATING BUDGETS RELATING TO THE PROPERTIES
IN ACCORDANCE WITH THE REQUIREMENTS OF THE MORTGAGE LOAN DOCUMENTS, AND (III)
PERFORM OR PERMIT OR CAUSE TO BE PERFORMED OR PERMITTED SUCH SITE INSPECTION,
APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE I’S

 

121

--------------------------------------------------------------------------------


 

AND, IF APPROPRIATE, PHASE II’S), ENGINEERING REPORTS AND OTHER DUE DILIGENCE
INVESTIGATIONS OF THE PROPERTIES, AS MAY BE REASONABLY REQUESTED BY THE HOLDER
OF THE NOTE OR THE RATING AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE SECURITIZATION IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THIS AGREEMENT (COLLECTIVELY, THE “PROVIDED INFORMATION”), TOGETHER WITH, IF
CUSTOMARY, APPROPRIATE VERIFICATION AND/OR CONSENTS WITH RESPECT TO THE PROVIDED
INFORMATION REASONABLY ACCEPTABLE TO LENDER AND THE RATING AGENCIES;

 

(B)           IF REQUIRED BY THE RATING AGENCIES, DELIVER (I) AN INSOLVENCY
OPINION REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES, (II) REVISED
OPINIONS OF COUNSEL, REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES,
AS TO DUE EXECUTION AND ENFORCEABILITY WITH RESPECT TO THE LOAN DOCUMENTS, THE
COLLATERAL, ANY BORROWER ENTITY AND ANY PRINCIPAL, AND (III) AMENDMENTS,
REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES, TO THE ORGANIZATIONAL
DOCUMENTS FOR ANY BORROWER ENTITY OR ANY PRINCIPAL OR ANY OTHER LOAN PARTY,
PROVIDED SUCH AMENDMENTS SHALL RELATE EXCLUSIVELY TO THE SINGLE PURPOSE
BANKRUPTCY REMOTE NATURE OF SUCH BORROWER ENTITY OR SUCH PRINCIPAL OR SUCH OTHER
LOAN PARTY, AS THE CASE MAY BE;

 

(C)           IF REQUIRED BY THE RATING AGENCIES, USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN AND DELIVER SUCH ADDITIONAL TENANT ESTOPPEL LETTERS,
SUBORDINATION AGREEMENTS OR OTHER AGREEMENTS FROM PARTIES TO AGREEMENTS THAT
AFFECT THE PROPERTIES AS MAY BE REQUIRED UNDER SECTION 5.1.13(C) HEREOF, WHICH
ESTOPPEL LETTERS, SUBORDINATION AGREEMENTS OR OTHER AGREEMENTS SHALL BE
REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES;

 

(D)           SUBJECT IN ALL CASES TO THE APPLICABLE PROVISIONS OF SECTION 9.5
HEREOF, EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AS MAY BE REASONABLY
REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING AGENCIES OR OTHERWISE TO
EFFECT THE SECURITIZATION;

 

(E)           IF LENDER ELECTS, IN ITS SOLE DISCRETION, PRIOR TO OR UPON A
SECURITIZATION, TO SPLIT THE LOAN INTO TWO OR MORE PARTS, OR ANY NOTE INTO
MULTIPLE COMPONENT NOTES OR TRANCHES, OR REALLOCATE THE PRINCIPAL AMOUNTS OF THE
NOTES, WHICH PARTS, COMPONENTS, TRANCHES OR NOTES MAY HAVE DIFFERENT INTEREST
RATES, PRINCIPAL AMOUNTS AND MATURITIES, BORROWER AGREES TO COOPERATE WITH
LENDER IN CONNECTION WITH THE FOREGOING AND, SUBJECT IN ALL CASES TO THE
APPLICABLE PROVISIONS OF SECTION 9.5 HEREOF, TO EXECUTE THE REQUIRED
MODIFICATIONS AND AMENDMENTS TO THE NOTE, THIS AGREEMENT AND THE LOAN DOCUMENTS
AND TO PROVIDE OPINIONS NECESSARY TO EFFECTUATE THE SAME. SUCH NOTES OR
COMPONENTS MAY BE ASSIGNED DIFFERENT INTEREST RATES, SO LONG AS THE WEIGHTED
AVERAGE OF SUCH INTEREST RATES DOES NOT EXCEED THE APPLICABLE INTEREST RATE
(EXCEPT FOR ANY DEVIATION ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST
AT THE DEFAULT RATE OR PREPAYMENTS PURSUANT TO SECTION 2.3.2 OR 2.3.3 HEREOF);

 

(F)            DELIVER SUCH ESTOPPEL CERTIFICATES AS MAY BE REQUIRED TO BE
DELIVERED BY BORROWER PURSUANT TO SECTION 5.1.13(A) HEREOF; AND

 

(G)           AMEND THE ORGANIZATIONAL DOCUMENTS OF MORTGAGE BORROWER AND
MORTGAGE PRINCIPAL TO “OPT INTO” ARTICLE 8 OF THE UCC AND IN CONNECTION
THEREWITH, CERTIFICATE THE INTERESTS COMPRISING THE COLLATERAL, DELIVER SUCH
CERTIFICATES TO LENDER IN

 

122

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE PLEDGE AGREEMENT AND DELIVER TO LENDER “SPRINGING CONTROL”
ENDORSEMENTS (OR THE EQUIVALENT THEREOF) TO THE UCC TITLE INSURANCE POLICY.

 

All third party costs and expenses and out-of-pocket expenses incurred by Lender
in connection with this Agreement and the Securitization shall be paid by Lender
(except as otherwise expressly set forth herein). These shall include, but not
be limited to, fees and disbursements of legal counsel, accountants, and other
professionals retained by Lender and fees and expenses incurred for producing
any offering documents or any other materials (including travel by Lender and
its agents, design, printing, photograph and document production costs). Solely
for the purposes of this Section 9.1, Lender shall reimburse Borrower for all of
its actual out-of-pocket costs and expenses (other than the fees and expenses of
Borrower’s counsel) that Borrower incurs in connection with complying with a
request made by Lender or any other Person acting on behalf of Lender under this
Section 9.1 in connection with a Securitization. Notwithstanding the foregoing,
the provisions of this paragraph shall in no way limit or affect any Borrower
obligation to pay any costs expressly required to be paid by Borrower pursuant
to any other Sections of this Agreement.

 

Section 9.2             Disclosure Document Cooperation.

 

Borrower understands that certain of the Provided Information may be included in
disclosure documents in connection with the Securitization, including a
prospectus supplement, private placement memorandum, offering circular or other
offering document (each a “Disclosure Document”) and may also be included in
filings (an “Exchange Act Filing”) with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to Investors or prospective Investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that a Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate in all
reasonable respects with the holder of the Note in updating the Disclosure
Document by providing all current information necessary to keep the Provided
Information included in the Disclosure Document accurate and complete in all
material respects.

 

Section 9.3             Servicer.

 

At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer, provided that in no event shall such delegation operate to
relieve Lender from its obligations hereunder. Lender will notify Borrower of
the appointment of any Servicer on or prior to the date such appointment shall
become effective. Borrower shall not be obligated to pay, or reimburse Lender
for, any servicing fee or other compensation payable to the Servicer.

 

123

--------------------------------------------------------------------------------


 

Section 9.4             Exculpation.

 

(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 9.4, LENDER
SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO PERFORM AND
OBSERVE THE OBLIGATIONS CONTAINED IN THIS AGREEMENT, THE NOTE OR THE PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ANY EXCULPATED PARTY, EXCEPT THAT LENDER MAY BRING A FORECLOSURE
ACTION, ACTION FOR SPECIFIC PERFORMANCE OR OTHER APPROPRIATE ACTION OR
PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON THIS AGREEMENT, THE
NOTE, THE PLEDGE AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE COLLATERAL AND ANY
OTHER COLLATERAL FOR THE DEBT IN WHICH A SECURITY INTEREST IS GRANTED TO LENDER
BY THIS AGREEMENT, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE
AGAINST BORROWER ONLY TO THE EXTENT OF BORROWER’S INTEREST IN THE COLLATERAL,
AND IN ANY OTHER COLLATERAL IN WHICH A SECURITY INTEREST IS GRANTED TO LENDER BY
THIS AGREEMENT, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS. LENDER, BY
ACCEPTING THIS AGREEMENT, THE NOTE AND THE PLEDGE AGREEMENT, AGREES THAT IT
SHALL NOT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 9.4, SUE FOR,
SEEK OR DEMAND ANY DEFICIENCY OR OTHER MONEY JUDGMENT AGAINST BORROWER, ANY
DIRECT OR INDIRECT MEMBER, MANAGER, SHAREHOLDER, PARTNER, BENEFICIARY OR OTHER
OWNER OF BENEFICIAL OWNERSHIP INTERESTS IN BORROWER, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, TRUSTEE OR AGENT OF ANY OF THE FOREGOING (EACH, AN
“EXCULPATED PARTY” AND, COLLECTIVELY, THE “EXCULPATED PARTIES”) IN ANY SUCH
ACTION OR PROCEEDING, UNDER OR BY REASON OF OR UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS. THE
PROVISIONS OF THIS SECTION SHALL NOT, HOWEVER, (I) CONSTITUTE A WAIVER, RELEASE
OR IMPAIRMENT OF ANY OBLIGATION EVIDENCED OR SECURED BY THIS AGREEMENT, THE
NOTE, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS; (II) IMPAIR THE RIGHT OF
LENDER TO NAME BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR JUDICIAL
FORECLOSURE AND SALE UNDER THE PLEDGE AGREEMENT (SUBJECT, HOWEVER, TO THE
AFORESAID LIMITATION ON LENDER’S RIGHT TO SUE, SEEK OR DEMAND A DEFICIENCY OR
OTHER MONEY JUDGMENT AGAINST BORROWER OR ANY OTHER EXCULPATED PARTY); (III)
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY INDEMNITY (INCLUDING, WITHOUT
LIMITATION, THE ENVIRONMENTAL INDEMNITY), GUARANTY, MASTER LEASE OR SIMILAR
INSTRUMENT MADE IN CONNECTION WITH THIS AGREEMENT, THE NOTE, THE PLEDGE
AGREEMENT, OR THE OTHER LOAN DOCUMENTS (SUBJECT, HOWEVER, TO ANY EXCULPATORY OR
NON-RECOURSE PROVISIONS APPEARING IN SUCH INDEMNITY, GUARANTY OR SIMILAR
INSTRUMENT); (IV) IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A
RECEIVER; (V) [INTENTIONALLY OMITTED]; (VI) IMPAIR THE RIGHT OF LENDER TO
ENFORCE THE PROVISIONS OF SECTIONS 4.1.8, 4.1.28, 5.1.9 AND 5.2.8 HEREOF
(SUBJECT, HOWEVER, TO THE AFORESAID LIMITATION ON LENDER’S RIGHT TO SUE, SEEK OR
DEMAND A DEFICIENCY OR OTHER MONEY JUDGMENT AGAINST BORROWER OR ANY OTHER
EXCULPATED PARTY WHICH SUCH LIMITATION, WITH RESPECT TO BORROWER, SHALL NOT
APPLY TO THE ENVIRONMENTAL INDEMNITY); OR (VII) IMPAIR THE RIGHT OF LENDER TO
OBTAIN A DEFICIENCY JUDGMENT OR OTHER JUDGMENT ON THE NOTE AGAINST BORROWER IF
AND TO THE EXTENT NECESSARY TO OBTAIN ANY INSURANCE PROCEEDS OR CONDEMNATION
AWARDS TO WHICH LENDER WOULD OTHERWISE BE ENTITLED UNDER THIS AGREEMENT;
PROVIDED HOWEVER, THAT LENDER SHALL ONLY BE ENTITLED TO ENFORCE SUCH JUDGMENT TO
THE EXTENT OF THE INSURANCE PROCEEDS AND/OR CONDEMNATION AWARDS.

 

124

--------------------------------------------------------------------------------


 

(B)           NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 9.4 TO THE
CONTRARY, BORROWER AND GUARANTOR PURSUANT TO THE GUARANTY (BUT NOT ANY OTHER
EXCULPATED PARTIES) SHALL BE PERSONALLY LIABLE TO LENDER FOR ANY ACTUAL LOSSES
LENDER INCURS DUE TO THE FOLLOWING (COLLECTIVELY, THE “RECOURSE EVENTS”):

 

(I)            ANY FRAUD COMMITTED BY BORROWER, MORTGAGE BORROWER OR BY ANY OF
THEIR AFFILIATES OR AGENTS IN CONNECTION WITH THE LOAN OR MORTGAGE LOAN;

 

(II)           ANY INTENTIONAL AND MATERIAL MISREPRESENTATION BY BORROWER OR
MORTGAGE BORROWER IN ANY OF THE LOAN DOCUMENTS OR THE MORTGAGE LOAN DOCUMENTS;

 

(III)          THE MISAPPROPRIATION BY BORROWER, MORTGAGE BORROWER OR ANY OF
THEIR AFFILIATES OR AGENTS OF ANY FUNDS (INCLUDING MISAPPROPRIATION OF RENTS,
SECURITY DEPOSITS AND/OR NET PROCEEDS);

 

(IV)          ANY TRANSFER, SALE OR PLEDGE OF THE PROPERTY, THE COLLATERAL OR
ANY INTEREST OF A RESTRICTED PARTY THEREIN, AND IN EACH CASE, WHICH IS
PROHIBITED HEREUNDER;

 

(V)           THE INTENTIONAL AND MATERIAL BREACH OF ANY REPRESENTATION IN THE
ENVIRONMENTAL INDEMNITY OR IN SECTIONS 4.1.39 OR 5.1.19 HEREOF;

 

(VI)          ANY VOLUNTARY FILING BY BORROWER, MORTGAGE BORROWER, MORTGAGE
PRINCIPAL OR PRINCIPAL UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE
BANKRUPTCY OR INSOLVENCY LAW;

 

(VII)         ANY INVOLUNTARY FILING AGAINST BORROWER, MORTGAGE BORROWER,
MORTGAGE PRINCIPAL OR PRINCIPAL UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL
OR STATE BANKRUPTCY OR INSOLVENCY LAW BY ANY PERSON ACTING AT THE REQUEST OR
UNDER THE DIRECTION OF BORROWER, MORTGAGE BORROWER OR ANY OF THEIR AFFILIATES OR
AGENTS;

 

(VIII)        MORTGAGE BORROWER, MORTGAGE PRINCIPAL, BORROWER OR PRINCIPAL
CONSENTS TO OR ACQUIESCES IN OR JOINS IN AN APPLICATION FOR THE APPOINTMENT OF A
CUSTODIAN, RECEIVER, TRUSTEE OR EXAMINER FOR MORTGAGE BORROWER, MORTGAGE
PRINCIPAL, BORROWER OR PRINCIPAL OR ANY PORTION OF THE PROPERTY OR THE
COLLATERAL;

 

(IX)           BORROWER’S MAKING A DISTRIBUTION TO ITS EQUITY OWNERS AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT;

 

(X)            MORTGAGE BORROWER, MORTGAGE PRINCIPAL, BORROWER OR PRINCIPAL
MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR

 

(XI)           ANY INTENTIONAL PHYSICAL WASTE OF THE PROPERTY BY MORTGAGE
BORROWER, MORTGAGE PRINCIPAL, BORROWER OR PRINCIPAL OR ANY OF THEIR AFFILIATES
OR AGENTS.

 

(C)           INTENTIONALLY OMITTED.

 

(D)           NOTHING HEREIN SHALL BE DEEMED TO BE A WAIVER OF ANY RIGHT WHICH
LENDER MAY HAVE UNDER SECTION 506(A), 506(B), 1111 (B) OR ANY OTHER PROVISION OF
THE

 

125

--------------------------------------------------------------------------------


 

BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE INDEBTEDNESS SECURED
BY THE PLEDGE AGREEMENT OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO
SECURE ALL OF THE INDEBTEDNESS OWING TO LENDER IN ACCORDANCE WITH THIS
AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

The term “Reorganization Proceeding” for purposes of this Section 9.4 shall mean
a case, proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to any Person, or seeking to adjudicate such Person as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to such
Person or such Person’s debts, or (ii) seeking appointment of a receiver,
trustee, custodian or other similar official for such Person or for all or any
substantial part of such Person’s assets, or the making of a general assignment
for the benefit of such Person’s creditors.

 

The term “Lien” for purposes of this Section 9.4 shall mean any mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), or preference, priority or other security agreement or
interest or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing lease (except Equipment Lease Agreements), and the
filing of any UCC financing statement (but only to the extent any such financing
statement purports to record the grant of a security interest and not including
any financing statements filed for notice purposes only) under the UCC or
comparable law of any jurisdiction in respect of any foregoing.)

 

Section 9.5             Limitation on Borrower’s Obligations.

 

Notwithstanding anything to the contrary in Section 9.1, Section 9.7, Section
9.8 or any other provision of this Agreement or any other Loan Document,
Borrower shall not be obligated to agree to any modification of the Note, this
Agreement, the Pledge Agreement or the other Loan Documents, or of Borrower’s
Organizational Documents, or to take any other action, that would:

 

(A)           INCREASE THE REPORTING REQUIREMENTS OF BORROWER, MORTGAGE
BORROWER, GUARANTOR OR ANY OTHER PERSON PURSUANT TO SECTION 5.1.10 HEREOF;

 

(B)           CHANGE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, EXCEPT AS
EXPRESSLY PROVIDED IN SECTIONS 9.6, 9.7 AND 9.8 HEREOF (AND SUBJECT TO THE
LIMITATIONS SET FORTH THEREIN OR OTHERWISE APPLICABLE THERETO);

 

(C)           CHANGE THE INTEREST RATE, EXCEPT AS EXPRESSLY PROVIDED IN SECTIONS
9.1(E), 9.6, 9.7 AND 9.8 HEREOF (AND SUBJECT TO THE LIMITATIONS SET FORTH
THEREIN OR OTHERWISE APPLICABLE THERETO), OR INCREASE ANY FEE OR LATE CHARGE
UNDER THE LOAN;

 

(D)           REQUIRE ANY AMORTIZATION OF THE PRINCIPAL AMOUNT OF THE LOAN PRIOR
TO THE MATURITY DATE OR ANY ACCELERATION OF THE MATURITY OF THE LOAN BY LENDER;

 

126

--------------------------------------------------------------------------------


 

(E)           SHORTEN THE MATURITY DATE OF THE LOAN, OR PROVIDE FOR OTHER OR
ADDITIONAL CIRCUMSTANCES OR EVENTS UPON WHICH LENDER WILL BE ENTITLED TO
ACCELERATE THE MATURITY OF THE LOAN;

 

(F)            ALTER IN ANY WAY THE TRANSFER RESTRICTIONS RELATING TO DIRECT OR
INDIRECT INTERESTS IN THE PROPERTIES, THE COLLATERAL OR ANY MORTGAGE PRINCIPAL’S
GENERAL PARTNER INTEREST IN THE RELATED MORTGAGE BORROWER ENTITY (INCLUDING ANY
EQUITY INTERESTS IN THE DIRECT OR INDIRECT OWNERS OF BORROWER), EXCEPT TO
ADDRESS ANY TRANSFER RESTRICTIONS NECESSARY IN CONNECTION WITH THE CREATION OF
ANY NEW MEZZANINE LOAN(S) PURSUANT TO SECTION 9.8 HEREOF; PROVIDED, HOWEVER,
THAT THERE SHALL BE NO GREATER RESTRICTIONS THAN THOSE APPLICABLE TO TRANSFERS
BY BORROWER OF INTERESTS THAT IT OWNS IN MORTGAGE BORROWER;

 

(G)           AFFECT THE LIMITATIONS ON RECOURSE AGAINST BORROWER AND THE
EXCULPATED PARTIES;

 

(H)           INCREASE THE AMOUNTS OF RESERVES OR ESCROWS;

 

(I)            AFFECT THE COMPENSATION PAYABLE TO THE MANAGER;

 

(J)            AFFECT BORROWER’S RIGHT TO EXTEND THE TERM OF THE LOAN, IF
APPLICABLE;

 

(K)           AFFECT BORROWER’S RIGHT TO REPAY, PREPAY OR DEFEASE THE LOAN,
EXCEPT AS EXPRESSLY PROVIDED IN SECTIONS 9.6 AND 9.8 HEREOF (AND SUBJECT TO THE
LIMITATIONS SET FORTH THEREIN OR OTHERWISE APPLICABLE THERETO) WITH RESPECT TO
PRIORITY OF PAYMENT;

 

(L)            AFFECT BORROWER’S APPROVAL RIGHTS (IF ANY) WITH RESPECT TO
ASSIGNMENTS OF THE LOAN OR THE IDENTITY OF ANY SERVICER OR ANY SPECIAL SERVICER;

 

(M)          AFFECT BORROWER’S OR MORTGAGE BORROWER’S RIGHT TO ENTER INTO,
MODIFY OR TERMINATE LEASES OR CONTRACTS;

 

(N)           REDUCE THE MATERIALITY THRESHOLDS (WHETHER EXPRESSED IN DOLLARS OR
OTHERWISE) APPEARING IN ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, INCLUDING THOSE RELATING TO ALTERATIONS, CASUALTY, CONDEMNATION AND
EXPANSION;

 

(O)           IMPOSE OR INCREASE ANY SERVICING OR SIMILAR FEE REQUIRED TO BE
PAID OR REIMBURSED BY BORROWER;

 

(P)           ADD ADDITIONAL EVENTS OF DEFAULT, OR SHORTEN ANY GRACE OR CURE
PERIOD APPLICABLE TO AN EXISTING EVENT OF DEFAULT;

 

(Q)           REQUIRE BORROWER OR ANY OTHER PERSON (INCLUDING MEZZANINE B
BORROWER, MORTGAGE BORROWER, BANK LOAN BORROWER, PRINCIPAL OR GUARANTOR) (I) TO
PROVIDE ADDITIONAL COLLATERAL SECURITY, CREDIT SUPPORT, INDEMNITIES OR
GUARANTIES FOR OR IN RESPECT OF THE LOAN, OR (II) TO INCREASE OR EXPAND THE
SCOPE OR EXTENT OF ANY EXISTING SECURITY, CREDIT SUPPORT, INDEMNITY OR GUARANTY
(OR MODIFY THE PROVISIONS OF SECTION 9.4 HEREOF);

 

127

--------------------------------------------------------------------------------


 

(R)                                    VIOLATE OR CAUSE THE VIOLATION OF ANY
EXISTING AGREEMENT TO WHICH BORROWER OR ANY OF ITS AFFILIATES IS A PARTY OR ANY
APPLICABLE LAW;

 

(S)                                  MATERIALLY CHANGE ANY OBLIGATION OF
BORROWER PURSUANT TO THE ACTIONS TAKEN HEREIN OR PURSUANT HERETO OR IN
CONNECTION HEREWITH;

 

(T)                                    RESULT IN BORROWER OR ANY OF ITS
AFFILIATES (INCLUDING, WITHOUT LIMITATION, MEZZANINE B BORROWER, MORTGAGE
BORROWER, BANK LOAN BORROWER, PRINCIPAL OR GUARANTOR) BEING DEEMED AN “ISSUER”
OF THE SECURITIES (OR ANY OF THEM); OR

 

(U)                                 OTHERWISE ADVERSELY AFFECT BORROWER OR ANY
OF ITS AFFILIATES (INCLUDING, WITHOUT LIMITATION, MEZZANINE B BORROWER, MORTGAGE
BORROWER, BANK LOAN BORROWER, PRINCIPAL OR GUARANTOR) IN ANY MATERIAL WAY.

 

Section 9.6                                      Reallocation of Loan Amounts.

 

Lender, without in any way limiting its other rights hereunder, shall have the
right, in its sole and absolute discretion, to reallocate the amount of the Loan
and the Mezzanine B Loan, Borrower agrees to reasonably cooperate to facilitate
such reallocation; provided, however, that (i) the aggregate principal amount of
the Loan and the Mezzanine B Loan immediately following such reallocation shall
equal the outstanding principal balance of the Loan and the Mezzanine B Loan
immediately prior to such reallocation; (ii) the weighted average interest rate
of the Loan and the Mezzanine B Loan immediately following such reallocation
shall not exceed the weighted average interest rate which was applicable to the
Loan and the Mezzanine B Loan immediately prior to such reallocation (except for
any deviation attributable to the imposition of any rate of interest at the
Default Rate or prepayments pursuant to Section 2.3.2 or 2.3.3 hereof). Borrower
shall cooperate with all reasonable requests of Lender in order to reallocate
the amount of the Loan and the Mezzanine B Loan and shall execute and deliver
such documents as shall reasonably be required by Lender in connection
therewith, including, without limitation, amendments to the Loan Documents and
the Mezzanine B Loan Documents and endorsements to the UCC title insurance
policies, all in form and substance reasonably satisfactory to Lender. Borrower
shall cause Mezzanine B Borrower to cooperate with all reasonable requests of
Mezzanine B Lender in connection with the reallocation of the amount of the Loan
and the Mezzanine B Loan, and shall execute and deliver such documents as shall
reasonably be required by Mezzanine B Lender in connection therewith, including
opinions of counsel and UCC insurance, all in form and substance reasonably
satisfactory to Lender. Solely for the purposes of this Section 9.6, Lender
shall reimburse Borrower for all of its reasonable out-of-pocket costs and
expenses (including, any additional mortgage recording tax due and payable by
Borrower in connection with such restructuring and any title or UCC insurance
premiums, costs and expenses incurred in connection with the issuance of the
insurance policies and endorsements required to be delivered by Borrower
pursuant to this Section 9.6, but excluding the fees and expenses of Borrower’s
counsel) that Borrower incurs in connection with complying with any request made
by Lender under this Section 9.6. Notwithstanding the foregoing, the provisions
of this Section 9.6 shall in no way limit, increase or otherwise affect any
Borrower obligation to pay any costs

 

128

--------------------------------------------------------------------------------


 

expressly required to be paid by Borrower pursuant to any other Sections of this
Agreement. It shall be an Event of Default hereunder if Borrower fails to comply
with any of the terms, covenants or conditions of this Section 9.6 and such
failure shall continue for more than ten (10) Business Days after Borrower shall
have received written notice thereof.

 

Section 9.7                                      Syndication.

 

9.7.1                        Syndication.

 

The provisions of this Section 9.7 shall only apply in the event that the Loan
is syndicated in accordance with the provisions of this Section 9.7 set forth
below.

 

9.7.2                        Sale of Loan, Co-Lenders, Participations and
Servicing.

 

(A)                                  LENDER AND ANY CO-LENDER MAY, AT THEIR
OPTION, WITHOUT BORROWER’S CONSENT (BUT WITH NOTICE TO BORROWER), SELL WITH
NOVATION ALL OR ANY PART OF THEIR RIGHT, TITLE AND INTEREST IN, AND TO, AND
UNDER THE LOAN (THE “SYNDICATION”), TO ONE OR MORE ADDITIONAL LENDERS (EACH A
“CO-LENDER”). EACH ADDITIONAL CO-LENDER SHALL ENTER INTO AN ASSIGNMENT AND
ASSUMPTION AGREEMENT (THE “ASSIGNMENT AND ASSUMPTION”) ASSIGNING A PORTION OF
LENDER’S OR CO-LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN, AND PURSUANT TO
WHICH THE ADDITIONAL CO-LENDER ACCEPTS SUCH ASSIGNMENT AND ASSUMES THE ASSIGNED
OBLIGATIONS. FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN THE ASSIGNMENT AND
ASSUMPTION (I) EACH CO-LENDER SHALL BE A PARTY HERETO AND TO EACH LOAN DOCUMENT
TO THE EXTENT OF THE APPLICABLE PERCENTAGE OR PERCENTAGES SET FORTH IN THE
ASSIGNMENT AND ASSUMPTION AND, EXCEPT AS SPECIFIED OTHERWISE HEREIN, SHALL
SUCCEED TO THE RIGHTS AND OBLIGATIONS OF LENDER AND THE CO-LENDERS HEREUNDER AND
THEREUNDER IN RESPECT OF THE LOAN, AND (II) LENDER, AS LENDER AND EACH
CO-LENDER, AS APPLICABLE, SHALL, TO THE EXTENT SUCH RIGHTS AND OBLIGATIONS HAVE
BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ASSUMPTION, RELINQUISH ITS
RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS HEREUNDER AND UNDER THE LOAN
DOCUMENTS.

 

(B)                                 THE LIABILITIES OF LENDER AND EACH OF THE
CO-LENDERS SHALL BE SEVERAL AND NOT JOINT. NEITHER LENDER NOR ANY CO-LENDER
SHALL BE RESPONSIBLE FOR THE OBLIGATIONS OF ANY OTHER CO-LENDER. IF FOR ANY
REASON ANY OF THE CO-LENDERS SHALL FAIL OR REFUSE TO ABIDE BY THEIR OBLIGATIONS
UNDER THIS AGREEMENT, LENDER AND THE OTHER CO-LENDERS SHALL NOT BE RELIEVED OF
THEIR OBLIGATIONS, IF ANY, HEREUNDER.

 

(C)                                  BORROWER AGREES THAT IT SHALL, IN
CONNECTION WITH ANY SALE OF ALL OR ANY PORTION OF THE LOAN, WHETHER IN WHOLE OR
TO AN ADDITIONAL CO-LENDER OR PARTICIPANT, WITHIN TEN (10) BUSINESS DAYS AFTER
REQUESTED BY LENDER, FURNISH LENDER WITH THE CERTIFICATES REQUIRED UNDER
SECTIONS 5.1.10 AND 5.1.13 HEREOF AND SUCH OTHER INFORMATION AS REASONABLY
REQUESTED BY ANY ADDITIONAL CO-LENDER OR PARTICIPANT IN PERFORMING ITS DUE
DILIGENCE IN CONNECTION WITH ITS PURCHASE OF AN INTEREST IN THE LOAN.

 

(D)                                 LENDER (OR AN AFFILIATE OF LENDER) SHALL ACT
AS ADMINISTRATIVE AGENT FOR ITSELF AND THE CO-LENDERS (TOGETHER WITH ANY
SUCCESSOR ADMINISTRATIVE AGENT, THE “AGENT”) PURSUANT TO THIS SECTION 9.7.
BORROWER ACKNOWLEDGES THAT LENDER, AS AGENT, SHALL HAVE THE SOLE AND EXCLUSIVE
AUTHORITY TO EXECUTE AND PERFORM THIS AGREEMENT AND EACH LOAN

 

129

--------------------------------------------------------------------------------


 

DOCUMENT ON BEHALF OF ITSELF, AS LENDER AND AS AGENT FOR ITSELF AND THE
CO-LENDERS UNTIL REPLACED AS AGENT PURSUANT TO THE TERMS OF THE CO-LENDING
AGREEMENT; PROVIDED, HOWEVER, (I) SO LONG AS NO EVENT OF DEFAULT SHALL THEN
EXIST OR (II) AGENT SHALL NOT BE IN DEFAULT UNDER THE CO-LENDING AGREEMENT
(WHICH WOULD ENTITLE THE CO-LENDERS TO REPLACE AGENT), BORROWER SHALL HAVE THE
RIGHT TO APPROVE ANY REPLACEMENT OR SUCCESSOR AGENT, WHICH SUCH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED. LENDER ACKNOWLEDGES THAT LENDER, AS
AGENT, SHALL RETAIN THE EXCLUSIVE RIGHT TO GRANT ALL APPROVALS AND GIVE CONSENTS
WITH RESPECT TO THE OPERATING BUDGETS REQUIRED TO BE DELIVERED HEREUNDER AND
WITH RESPECT TO MATTERS CONCERNING THE ESTABLISHMENT AND ADMINISTRATION OF THE
ACCOUNTS. EXCEPT AS OTHERWISE PROVIDED HEREIN, BORROWER SHALL HAVE NO OBLIGATION
TO RECOGNIZE OR DEAL DIRECTLY WITH ANY CO-LENDER, AND NO CO-LENDER SHALL HAVE
ANY RIGHT TO DEAL DIRECTLY WITH BORROWER WITH RESPECT TO THE RIGHTS, BENEFITS
AND OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY ONE
OR MORE DOCUMENTS OR INSTRUMENTS IN RESPECT THEREOF. BORROWER MAY RELY
CONCLUSIVELY ON THE ACTIONS OF LENDER AS AGENT TO BIND LENDER AND THE
CO-LENDERS, NOTWITHSTANDING THAT THE PARTICULAR ACTION IN QUESTION MAY, PURSUANT
TO THIS AGREEMENT OR THE CO-LENDING AGREEMENT BE SUBJECT TO THE CONSENT OR
DIRECTION OF SOME OR ALL OF THE CO-LENDERS. LENDER MAY RESIGN AS AGENT OF THE
CO-LENDERS, IN ITS SOLE DISCRETION OR IF REQUIRED TO BY THE CO-LENDERS IN
ACCORDANCE WITH THE TERM OF THE CO-LENDING AGREEMENT, IN EACH CASE WITHOUT THE
CONSENT OF BORROWER. UPON ANY SUCH RESIGNATION, A SUCCESSOR AGENT SHALL BE
DETERMINED PURSUANT TO THE TERMS OF THE CO-LENDING AGREEMENT. THE TERM AGENT
SHALL MEAN ANY SUCCESSOR AGENT.

 

(E)                                  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THIS AGREEMENT, THE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH HEREIN (AND IN THE CO-LENDING
AGREEMENT) AND NO COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES OF AGENT SHALL BE IMPLIED BY OR INFERRED FROM THIS AGREEMENT, THE
CO-LENDING AGREEMENT, OR ANY OTHER LOAN DOCUMENT, OR OTHERWISE EXIST AGAINST
AGENT.

 

(F)                                    EXCEPT TO THE EXTENT ITS OBLIGATIONS
HEREUNDER AND ITS INTEREST IN THE LOAN HAVE BEEN ASSIGNED PURSUANT TO ONE OR
MORE ASSIGNMENTS AND ASSUMPTION, LENDER, AS AGENT, SHALL HAVE THE SAME RIGHTS
AND POWERS UNDER THIS AGREEMENT AS ANY OTHER CO-LENDER AND MAY EXERCISE THE SAME
AS THOUGH IT WERE NOT AGENT, RESPECTIVELY. THE TERM “CO-LENDER” OR “CO-LENDERS”
SHALL, UNLESS OTHERWISE EXPRESSLY INDICATED, INCLUDE LENDER IN ITS INDIVIDUAL
CAPACITY. LENDER AND THE OTHER CO-LENDERS AND THEIR RESPECTIVE AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS TRUSTEE UNDER INDENTURES OF, AND
GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH, BORROWER, OR ANY AFFILIATE OF
BORROWER AND ANY PERSON WHO MAY DO BUSINESS WITH OR OWN SECURITIES OF BORROWER
OR ANY AFFILIATE OF BORROWER, ALL AS IF THEY WERE NOT SERVING IN SUCH CAPACITIES
HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO EACH OTHER.

 

(G)                                 IF REQUIRED BY ANY CO-LENDER, BORROWER
HEREBY AGREES TO EXECUTE SUPPLEMENTAL NOTES IN THE PRINCIPAL AMOUNT OF SUCH
CO-LENDER’S PRO RATA SHARE OF THE LOAN IN THE SAME FORM OF THE NOTE (PROVIDED
ANY SUCH SUPPLEMENTAL NOTE OR NOTES DO NOT REPRESENT ANY NEW OR ADDITIONAL
INDEBTEDNESS), AND SUCH SUPPLEMENTAL NOTE SHALL (I) BE PAYABLE TO ORDER OF SUCH
CO-LENDER, (II) BE DATED AS OF THE CLOSING DATE, AND (III) MATURE ON THE
MATURITY DATE. SUCH SUPPLEMENTAL NOTE SHALL PROVIDE THAT IT EVIDENCES A PORTION
OF THE EXISTING INDEBTEDNESS HEREUNDER AND UNDER THE NOTE AND NOT ANY NEW OR
ADDITIONAL

 

130

--------------------------------------------------------------------------------


 

INDEBTEDNESS OF BORROWER (IT BEING UNDERSTOOD THAT THE AGGREGATE FACE AMOUNT AND
AGGREGATE PRINCIPAL BALANCE OF SUCH SUPPLEMENTAL NOTES TOGETHER WITH ANY OTHER
NOTE EVIDENCING THE LOAN SHALL NOT EXCEED THE THEN-OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN AT THE TIME OF THE EXECUTION OF SUCH SUPPLEMENTAL NOTES).
SIMULTANEOUSLY WITH THE EXECUTION OF SUCH SUPPLEMENTAL NOTE OR NOTES, LENDER
SHALL RETURN THE ORIGINAL NOTE TO BORROWER. THE TERM “NOTE” AS USED IN THIS
AGREEMENT AND IN ALL THE OTHER LOAN DOCUMENTS SHALL INCLUDE ALL SUCH
SUPPLEMENTAL NOTES.

 

(H)                                 LENDER, AS AGENT, SHALL MAINTAIN AT ITS
DOMESTIC LENDING OFFICE OR AT SUCH OTHER LOCATION AS LENDER, AS AGENT, SHALL
DESIGNATE IN WRITING TO EACH CO-LENDER AND BORROWER A COPY OF EACH ASSIGNMENT
AND ASSUMPTION DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE CO-LENDERS, THE AMOUNT OF EACH
CO-LENDER’S PROPORTIONATE SHARE OF THE LOAN AND THE NAME AND ADDRESS OF EACH
CO-LENDER’S AGENT FOR SERVICE OF PROCESS (THE “REGISTER”). THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR, AND BORROWER, LENDER, AS AGENT, AND THE CO-LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER AS A CO-LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION AND COPYING BY
BORROWER OR ANY CO-LENDER DURING NORMAL BUSINESS HOURS UPON REASONABLE PRIOR
NOTICE TO THE AGENT. A CO-LENDER MAY CHANGE ITS ADDRESS AND ITS AGENT FOR
SERVICE OF PROCESS UPON WRITTEN NOTICE TO LENDER, AS AGENT, WHICH NOTICE SHALL
ONLY BE EFFECTIVE UPON ACTUAL RECEIPT BY LENDER, AS AGENT, WHICH RECEIPT WILL BE
ACKNOWLEDGED BY LENDER, AS AGENT, UPON REQUEST.

 

(I)                                     NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, ANY FINANCIAL INSTITUTION OR OTHER ENTITY MAY BE SOLD A PARTICIPATION
INTEREST IN THE LOAN BY LENDER OR ANY CO-LENDER WITHOUT BORROWER’S CONSENT (SUCH
FINANCIAL INSTITUTION OR ENTITY, A “PARTICIPANT”) (X) IF SUCH SALE IS WITHOUT
NOVATION AND (Y) IF THE OTHER CONDITIONS SET FORTH IN THIS PARAGRAPH ARE MET. NO
PARTICIPANT SHALL BE CONSIDERED A CO-LENDER HEREUNDER OR UNDER THE NOTE OR THE
LOAN DOCUMENTS. NO PARTICIPANT SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT, THE
NOTE OR ANY OF THE LOAN DOCUMENTS AND THE PARTICIPANT’S RIGHTS IN RESPECT OF
SUCH PARTICIPATION SHALL BE SOLELY AGAINST LENDER OR CO-LENDER, AS THE CASE MAY
BE, AS SET FORTH IN THE PARTICIPATION AGREEMENT EXECUTED BY AND BETWEEN LENDER
OR CO-LENDER, AS THE CASE MAY BE, AND SUCH PARTICIPANT. NO PARTICIPATION SHALL
RELIEVE LENDER OR CO-LENDER, AS THE CASE MAY BE, FROM ITS OBLIGATIONS HEREUNDER
OR UNDER THE NOTE OR THE LOAN DOCUMENTS AND LENDER OR CO- LENDER, AS THE CASE
MAY BE, SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER.

 

(J)                                     NOTWITHSTANDING ANY OTHER PROVISION SET
FORTH IN THIS AGREEMENT, LENDER OR ANY CO-LENDER MAY AT ANY TIME CREATE A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, AMOUNTS OWING TO IT IN FAVOR OF ANY FEDERAL
RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), PROVIDED THAT NO SUCH SECURITY INTEREST OR THE EXERCISE
BY THE SECURED PARTY OF ANY OF ITS RIGHTS THEREUNDER SHALL RELEASE LENDER OR
CO-LENDER FROM ITS FUNDING OBLIGATIONS HEREUNDER.

 

131

--------------------------------------------------------------------------------


 

9.7.3                        Cooperation in Syndication.

 

(A)                                  BORROWER AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO ASSIST LENDER IN COMPLETING SYNDICATION SATISFACTORY TO
LENDER. SUCH ASSISTANCE SHALL INCLUDE (I) DIRECT CONTACT BETWEEN SENIOR
MANAGEMENT AND ADVISORS OF BORROWER AND THE PROPOSED CO-LENDERS, (II) ASSISTANCE
IN THE PREPARATION OF A CONFIDENTIAL INFORMATION MEMORANDUM AND OTHER MARKETING
MATERIALS TO BE USED IN CONNECTION WITH THE SYNDICATION, (III) THE HOSTING, WITH
LENDER, OF ONE (1) OR MORE MEETINGS OF PROSPECTIVE CO-LENDERS OR WITH THE RATING
AGENCIES, (IV) THE DELIVERY OF APPRAISALS REASONABLY SATISFACTORY TO LENDER IF
REQUIRED, AND (V) WORKING WITH LENDER TO PROCURE A RATING FOR THE LOAN BY THE
RATING AGENCIES.

 

(B)                                 LENDER SHALL MANAGE ALL ASPECTS OF THE
SYNDICATION OF THE LOAN, INCLUDING DECISIONS AS TO THE SELECTION OF INSTITUTIONS
TO BE APPROACHED AND WHEN THEY WILL BE APPROACHED, WHEN THEIR COMMITMENTS WILL
BE ACCEPTED, WHICH INSTITUTIONS WILL PARTICIPATE, THE ALLOCATIONS OF THE
COMMITMENTS AMONG THE CO-LENDERS AND THE AMOUNT AND DISTRIBUTION OF FEES AMONG
THE CO-LENDERS. TO ASSIST LENDER IN ITS SYNDICATION EFFORTS, BORROWER AGREES
PROMPTLY TO PREPARE AND PROVIDE TO LENDER ALL INFORMATION WITH RESPECT TO
BORROWER, MANAGER, AND THE PROPERTIES CONTEMPLATED HEREBY, INCLUDING ALL
FINANCIAL INFORMATION AND PROJECTIONS (THE “PROJECTIONS”), AS LENDER MAY
REASONABLY REQUEST IN CONNECTION WITH THE SYNDICATION OF THE LOAN. BORROWER
HEREBY REPRESENTS AND COVENANTS THAT (I) ALL INFORMATION OTHER THAN THE
PROJECTIONS (THE “INFORMATION”) THAT HAS BEEN OR WILL BE MADE AVAILABLE TO
LENDER BY BORROWER OR ANY OF ITS REPRESENTATIVES IS OR WILL BE, TO BORROWER’S
ACTUAL KNOWLEDGE, WHEN FURNISHED, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS
AND DOES NOT OR WILL NOT, TO BORROWER’S ACTUAL KNOWLEDGE, WHEN FURNISHED,
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY
MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS ARE MADE
AND (II) THE PROJECTIONS THAT HAVE BEEN OR WILL BE MADE AVAILABLE TO LENDER BY
BORROWER OR ANY OF ITS REPRESENTATIVES HAVE BEEN OR WILL BE PREPARED IN GOOD
FAITH BASED UPON REASONABLE ASSUMPTIONS. BORROWER UNDERSTANDS THAT IN ARRANGING
AND SYNDICATING THE LOAN, LENDER, THE CO-LENDERS AND, IF APPLICABLE, THE RATING
AGENCIES, MAY USE AND RELY ON THE INFORMATION AND PROJECTIONS WITHOUT
INDEPENDENT VERIFICATION THEREOF.

 

(C)                                  IF REQUIRED IN CONNECTION WITH THE
SYNDICATION, BORROWER HEREBY AGREES TO:

 

(I)                             AMEND THE LOAN DOCUMENTS TO GIVE LENDER THE
RIGHT, AT LENDER’S SOLE COST AND EXPENSE, TO HAVE THE PROPERTIES REAPPRAISED ON
AN ANNUAL BASIS;

 

(II)                          DELIVER UPDATED FINANCIAL AND OPERATING STATEMENTS
(AS MAY BE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.1.10 HEREOF) AND OTHER
INFORMATION REASONABLY REQUIRED BY LENDER (AS MAY BE REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 5.1.10 HEREOF) TO FACILITATE THE SYNDICATION;

 

(III)                       USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER
RELIANCE LETTERS REASONABLY SATISFACTORY TO LENDER WITH RESPECT TO THE
ENVIRONMENTAL ASSESSMENTS AND REPORTS DELIVERED TO LENDER PRIOR TO THE CLOSING
DATE, AT

 

132

--------------------------------------------------------------------------------


 

LENDER’S SOLE COST AND EXPENSE, WHICH WILL RUN TO LENDER AND ITS SUCCESSORS AND
ASSIGNS;

 

(IV)                      SUBJECT TO THE TERMS OF SECTION 9.7.4, IF LENDER
ELECTS, IN ITS SOLE DISCRETION, PRIOR TO OR UPON A SYNDICATION, TO SPLIT THE
LOAN INTO TWO (2) OR MORE PARTS, OR THE NOTE INTO MULTIPLE COMPONENT NOTES OR
TRANCHES WHICH MAY HAVE DIFFERENT INTEREST RATES, PRINCIPAL AMOUNTS, MATURITIES,
AND PRIORITIES, BORROWER AGREES TO REASONABLY COOPERATE WITH LENDER IN
CONNECTION WITH THE FOREGOING AND, SUBJECT IN ALL CASES TO THE APPLICABLE
PROVISIONS OF SECTION 9.5 HEREOF, TO EXECUTE THE REQUIRED MODIFICATIONS AND
AMENDMENTS TO THE NOTE, THIS AGREEMENT AND THE LOAN DOCUMENTS AND TO PROVIDE
OPINIONS NECESSARY TO EFFECTUATE THE SAME. SUCH NOTES OR COMPONENTS OR TRANCHES
MAY BE ASSIGNED DIFFERENT INTEREST RATES, SO LONG AS THE WEIGHTED AVERAGE OF
SUCH INTEREST RATES DOES NOT EXCEED THE APPLICABLE INTEREST RATE (EXCEPT FOR ANY
DEVIATION ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT
RATE OR PREPAYMENTS PURSUANT TO SECTION 2.3.2 OR 2.3.3 HEREOF);

 

(V)                         SUBJECT TO THE TERMS OF SECTION 9.5 HEREOF, EXECUTE
SUCH OTHER MODIFICATIONS TO THE LOAN DOCUMENTS REASONABLY REQUIRED BY THE
CO-LENDERS; AND

 

(VI)                      AMEND THE ORGANIZATIONAL DOCUMENTS OF MORTGAGE
BORROWER AND MORTGAGE PRINCIPAL TO “OPT INTO” ARTICLE 8 OF THE UCC AND IN
CONNECTION THEREWITH, CERTIFICATE THE INTERESTS COMPRISING THE COLLATERAL,
DELIVER SUCH CERTIFICATES TO LENDER IN ACCORDANCE WITH THE PLEDGE AGREEMENT AND
DELIVER TO LENDER “SPRINGING CONTROL” ENDORSEMENTS (OR THE EQUIVALENT THEREOF)
TO THE UCC TITLE INSURANCE POLICY.

 

9.7.4                        Payment of Agent’s, and Co-Lender’s Expenses.

 

All third party costs and expenses and out-of-pocket expenses incurred by Lender
in connection with this Agreement and the Syndication shall be paid by Lender
(except as otherwise expressly set forth herein). These shall include, but not
be limited to, fees and disbursements of legal counsel, accountants, and other
professionals retained by Lender and fees and expenses incurred for producing
any offering documents or any other materials (including travel by Lender and
its agents, design, printing, photograph and document production costs). Solely
for the purposes of this Section 9.7, Lender shall reimburse Borrower for all of
its actual out-of-pocket costs and expenses (other than the fees and expenses of
Borrower’s counsel) that Borrower incurs in connection with complying with a
request made by Lender under this Section 9.7 in connection with a Syndication.
Notwithstanding the foregoing, the provisions of this paragraph shall in no way
limit or affect any Borrower obligation to pay any costs expressly required to
be paid by Borrower pursuant to any other Sections of this Agreement.

 

133

--------------------------------------------------------------------------------


 

9.7.5                        Intentionally Omitted.

 

9.7.6                        No Joint Venture.

 

Notwithstanding anything to the contrary herein contained, neither Agent, nor
any Co-Lender by entering into this Agreement or by taking any action pursuant
hereto, will be deemed a partner or joint venturer with Borrower.

 

Section 9.8                                      Restructuring of Loan and/or
Mezzanine B Loan; Creation of New Mezzanine Loan(s).

 

In connection with any Securitization of all or any portion of the Loan, Lender
shall have the right (the “Restructuring Option”) at any time to divide the Loan
and/or the Mezzanine B Loan into two (2) or more (but no more than five (5))
parts (the “New Mezzanine Loan(s)”). The principal amounts of the New Mezzanine
Loan(s) shall equal the aggregate outstanding principal balance of the Loan and
the Mezzanine B Loan immediately prior to the creation of the New Mezzanine
Loan(s). In effectuating the foregoing, the lender under the New Mezzanine Loan
(the “New Mezzanine Lender”) will make a loan to the direct equity owners of
Mezzanine B Borrower (the “New Mezzanine Borrower”); the New Mezzanine Borrower
will contribute the amount of such New Mezzanine Loan to Mezzanine B Borrower,
and (i) Mezzanine B Borrower will contribute the amount of such New Mezzanine
Loan to Borrower, and Borrower will apply the contribution to pay down the Loan
and/or (ii) Mezzanine B Borrower will apply such new loan to pay down the
Mezzanine B Loan. The New Mezzanine Loan(s) will be on substantially the same
terms (including, without limitation, the same material economic terms) and
subject to substantially the same conditions set forth in this Agreement, the
Note, the Pledge Agreement and the other Loan Documents, and/or the Mezzanine B
Loan Documents except as follows:

 

(a)                                  Lender shall have the right to establish
different interest rates for the New Mezzanine Loan(s) and to require the
payment of the New Mezzanine Loan(s) in such order of priority as may be
designated by Lender; provided, however, that (i) the total loan amounts for the
New Mezzanine Loan(s) shall equal the aggregate outstanding principal amount of
the Loan and the Mezzanine B Loan immediately prior to the creation of the New
Mezzanine Loan(s); (ii) the weighted average interest rate of the New Mezzanine
Loan(s) shall equal the weighted average interest rate which was applicable to
the Loan and the Mezzanine B Loan prior to the creation of the New Mezzanine
Loan(s) (except for any deviation attributable to the imposition of any rate of
interest at the Default Rate or prepayments pursuant to Section 2.3.2 or 2.3.3
hereof); (iii) [intentionally omitted]; and (iv) no additional recording tax
shall be payable as a result of the creation of the New Mezzanine Loan(s) (or,
if such additional recording tax is payable, Lender shall pay the same). The New
Mezzanine Loan(s) will be governed by the terms of an intercreditor agreement
between or among the respective holders of the New Mezzanine Loan(s).

 

(b)                                 Mezzanine B Borrower, Borrower and New
Mezzanine Borrower shall be a special purpose, bankruptcy remote entity pursuant
to applicable Rating Agency criteria

 

134

--------------------------------------------------------------------------------


 

and shall own directly or indirectly one hundred percent (100%) of Mortgage
Borrower, Mezzanine B Borrower or Borrower, as applicable. The security for the
New Mezzanine Loan(s) shall be a pledge of one hundred percent (100%) of the
direct and indirect ownership interests held by such entity.

 

(c)                                  Mezzanine B Borrower, Borrower and New
Mezzanine Borrower shall cooperate, in all commercially reasonable respects,
with all reasonable requests of Lender in order to divide the Loan and/or the
Mezzanine B Loan into one or more New Mezzanine Loan(s) and shall execute and
deliver such customary documents as shall reasonably be required by Lender and
any Rating Agency in connection therewith, including, without limitation, (i)
the delivery of non-consolidation opinions, (ii) the modification of Loan
Documents solely to reflect the existence of, and/or the terms and provisions
of, the New Mezzanine Loan(s) and the modification of organizational documents,
provided such amendments shall relate exclusively to the single purpose
bankruptcy remote nature of Borrower, Mezzanine B Borrower or New Mezzanine
Borrower, (iii) authorize Lender to file any UCC-1 Financing Statements
reasonably required by Lender to perfect its security interest in the collateral
pledged as security for the New Mezzanine Loan(s), (iv) subject in all cases to
the applicable provisions of Section 9.5 hereof, execute such other documents
reasonably required by Lender in connection with the creation of the New
Mezzanine Loan(s), including, without limitation, a guaranty substantially
similar in form and substance to the Guaranty delivered on the date hereof in
connection with the Loan, an environmental indemnity substantially similar in
form and substance to the Environmental Indemnity delivered on the date hereof
in connection with the Loan and an agreement regarding the management agreement
substantially similar in form and substance to the Agreement Regarding
Management Agreement, if any, delivered in connection with the Loan, (v) deliver
appropriate authorization, execution and enforceability opinions with respect to
the New Mezzanine Loan(s) and amendments to the Loan solely to reflect the
existence of, and/or the terms and provisions of, the New Mezzanine Loan(s), and
(vi) deliver such title insurance policies, “Eagle 9” or equivalent UCC title
insurance policies, satisfactory to Lender, insuring the perfection and priority
of the lien on the collateral pledged as security for the New Mezzanine Loan(s).

 

It shall be an Event of Default hereunder if Borrower, Mezzanine B Borrower or
New Mezzanine Borrower fails to comply with any of the terms, covenants or
conditions of this Section 9.8 and such failure shall continue for more than ten
(10) Business Days after Borrower, Mezzanine B Borrower or New Mezzanine
Borrower, as the case may be, shall have received written notice thereof.

 

Solely for the purposes of this Section 9.8, Lender shall reimburse Borrower for
all of its reasonable out-of-pocket costs and expenses (including, any
additional recording tax due and payable by Borrower in connection with such
restructuring and any title or UCC insurance premiums, costs and expenses
incurred in connection with the issuance of the insurance policies and
endorsements required to be delivered by Borrower pursuant to Section 9.8(c)(vi)
hereof, but excluding the fees and expenses of Borrower’s counsel) that Borrower
incurs in connection with complying with a request made by Lender under this
Section 9.8. Notwithstanding the foregoing, the provisions of this paragraph
shall in no

 

135

--------------------------------------------------------------------------------


 

way limit or affect any obligation of Borrower to pay any costs expressly
required to be paid by Borrower pursuant to any other Sections of this
Agreement.

 

Section 9.9                                      Contributions and Waivers.

 

(I)                                     AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EACH BORROWER ENTITY WILL BENEFIT, DIRECTLY AND
INDIRECTLY, FROM EACH OTHER BORROWER ENTITY’S OBLIGATION TO PAY THE DEBT AND
PERFORM ITS OBLIGATIONS AND IN CONSIDERATION THEREOF THE BORROWER ENTITIES
DESIRE TO ENTER INTO AN ALLOCATION AND CONTRIBUTION AGREEMENT AMONG THEMSELVES
AS SET FORTH IN THIS SECTION 9.9 TO ALLOCATE SUCH BENEFITS AMONG THEMSELVES AND
TO PROVIDE A FAIR AND EQUITABLE AGREEMENT TO MAKE CONTRIBUTIONS AMONG EACH OF
THE BORROWER ENTITIES IN THE EVENT ANY PAYMENT IS MADE BY ANY INDIVIDUAL
BORROWER ENTITY HEREUNDER TO LENDER (EACH SUCH PAYMENT BEING REFERRED TO HEREIN
AS A “CONTRIBUTION,” WHICH TERM SHALL, FOR PURPOSES OF THIS SECTION 9.9, INCLUDE
ANY EXERCISE OF RECOURSE BY LENDER AGAINST ANY COLLATERAL OF A BORROWER ENTITY
AND APPLICATION OF PROCEEDS OF SUCH COLLATERAL IN SATISFACTION OF SUCH BORROWER
ENTITY’S OBLIGATIONS TO LENDER UNDER THE LOAN DOCUMENTS).

 

(II)                                  EACH BORROWER ENTITY SHALL BE LIABLE
HEREUNDER WITH RESPECT TO THE OBLIGATIONS ONLY FOR SUCH TOTAL MAXIMUM AMOUNT (IF
ANY) AS WOULD NOT RENDER ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS SUBJECT TO AVOIDANCE UNDER SECTION 548 OF THE BANKRUPTCY CODE OR ANY
COMPARABLE PROVISIONS OF ANY STATE LAW.

 

(III)                               IN ORDER TO PROVIDE FOR A FAIR AND EQUITABLE
CONTRIBUTION AMONG THE BORROWER ENTITIES IN THE EVENT THAT ANY CONTRIBUTION IS
MADE BY AN INDIVIDUAL BORROWER ENTITY (A “FUNDING BORROWER”), SUCH FUNDING
BORROWER SHALL BE ENTITLED TO A CONTRIBUTION TO REIMBURSE SUCH FUNDING BORROWER
(A “REIMBURSEMENT CONTRIBUTION”) FROM ALL OF THE OTHER BORROWER ENTITIES FOR ALL
PAYMENTS, DAMAGES AND EXPENSES INCURRED BY THAT FUNDING BORROWER IN DISCHARGING
ANY OF THE OBLIGATIONS, IN THE MANNER AND TO THE EXTENT SET FORTH IN THIS
SECTION 9.9.

 

(IV)                              FOR PURPOSES HEREOF, THE “BENEFIT AMOUNT”
SHALL MEAN, WITH RESPECT TO ANY INDIVIDUAL BORROWER ENTITY AS OF ANY DATE OF
DETERMINATION, THE NET VALUE OF THE BENEFITS TO SUCH BORROWER ENTITY AND ITS
AFFILIATES FROM EXTENSIONS OF CREDIT MADE BY LENDER TO (A) SUCH BORROWER ENTITY
AND (B) TO THE OTHER BORROWER ENTITIES HEREUNDER AND UNDER THE LOAN DOCUMENTS TO
THE EXTENT SUCH OTHER BORROWER ENTITIES HAVE PLEDGED THEIR RESPECTIVE PLEDGED
INTERESTS (AS DEFINED IN THE PLEDGE AGREEMENT) TO SECURE THE OBLIGATIONS OF SUCH
BORROWER ENTITY TO LENDER.

 

(V)                                 EACH BORROWER ENTITY SHALL BE LIABLE TO A
FUNDING BORROWER IN AN AMOUNT EQUAL TO THE GREATER OF (A) THE (I) RATIO OF THE
BENEFIT AMOUNT OF SUCH BORROWER ENTITY TO THE TOTAL AMOUNT OF OBLIGATIONS,
MULTIPLIED BY (II) THE AMOUNT OF OBLIGATIONS PAID BY SUCH FUNDING BORROWER, AND
(B) NINETY-FIVE PERCENT (95%) OF THE EXCESS OF THE FAIR SALEABLE VALUE OF THE
ASSETS OF SUCH BORROWER OVER THE TOTAL

 

136

--------------------------------------------------------------------------------


 

LIABILITIES OF SUCH BORROWER ENTITY (INCLUDING THE MAXIMUM AMOUNT REASONABLY
EXPECTED TO BECOME DUE IN RESPECT OF CONTINGENT LIABILITIES) DETERMINED AS OF
THE DATE ON WHICH THE PAYMENT MADE BY A FUNDING BORROWER IS DEEMED MADE FOR
PURPOSES HEREOF (GIVING EFFECT TO ALL PAYMENTS MADE BY OTHER FUNDING BORROWERS
AS OF SUCH DATE IN A MANNER TO MAXIMIZE THE AMOUNT OF SUCH CONTRIBUTIONS).

 

(VI)                              IN THE EVENT THAT AT ANY TIME THERE EXIST TWO
OR MORE FUNDING BORROWERS WITH RESPECT TO ANY CONTRIBUTION (IN ANY SUCH CASE,
THE “APPLICABLE CONTRIBUTION”), THEN REIMBURSEMENT CONTRIBUTIONS FROM THE OTHER
BORROWERS PURSUANT HERETO SHALL BE ALLOCATED AMONG SUCH FUNDING BORROWERS IN
PROPORTION TO THE RESPECTIVE AMOUNTS OF THE CONTRIBUTION MADE FOR OR ON ACCOUNT
OF THE OTHER BORROWERS BY SUCH FUNDING BORROWERS PURSUANT TO THE APPLICABLE
CONTRIBUTION. IN THE EVENT THAT AT ANY TIME ANY BORROWER PAYS AN AMOUNT
HEREUNDER IN EXCESS OF THE AMOUNT CALCULATED PURSUANT TO THIS SECTION 9.9, THAT
BORROWER ENTITY SHALL BE DEEMED TO BE A FUNDING BORROWER TO THE EXTENT OF SUCH
EXCESS AND SHALL BE ENTITLED TO A REIMBURSEMENT CONTRIBUTION FROM THE OTHER
BORROWERS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 9.9.

 

(VII)                           EACH BORROWER ENTITY ACKNOWLEDGES THAT THE RIGHT
TO REIMBURSEMENT CONTRIBUTIONS HEREUNDER SHALL CONSTITUTE AN ASSET IN FAVOR OF
THE BORROWER ENTITY TO WHICH SUCH REIMBURSEMENT CONTRIBUTION IS OWING.

 

(VIII)                        NO REIMBURSEMENT CONTRIBUTION PAYMENTS PAYABLE BY
A BORROWER PURSUANT TO THE TERMS OF THIS SECTION 9.9 SHALL BE PAID UNTIL ALL
AMOUNTS THEN DUE AND PAYABLE BY ALL OF BORROWERS TO LENDER, PURSUANT TO THE
TERMS OF THE LOAN DOCUMENTS, ARE PAID IN FULL IN CASH. NOTHING CONTAINED IN THIS
SECTION 9.9 SHALL LIMIT OR AFFECT IN ANY WAY THE OBLIGATIONS OF ANY BORROWER TO
LENDER UNDER THIS NOTE OR ANY OTHER LOAN DOCUMENTS.

 

(IX)                                EACH BORROWER ENTITY WAIVES:

 

(A)                              ANY RIGHT TO REQUIRE LENDER TO PROCEED AGAINST
ANY OTHER BORROWER ENTITY OR ANY OTHER PERSON OR TO PROCEED AGAINST OR EXHAUST
ANY SECURITY HELD BY LENDER AT ANY TIME OR TO PURSUE ANY OTHER REMEDY IN
LENDER’S POWER BEFORE PROCEEDING AGAINST ANY BORROWER ENTITY;

 

(B)                                THE DEFENSE OF THE STATUTE OF LIMITATIONS IN
ANY ACTION AGAINST ANY OTHER BORROWER ENTITY OR FOR THE COLLECTION OF ANY
INDEBTEDNESS OR THE PERFORMANCE OF ANY OBLIGATION UNDER THE LOAN;

 

(C)                                ANY DEFENSE BASED UPON ANY LEGAL DISABILITY
OR OTHER DEFENSE OF ANY OTHER BORROWER ENTITY, ANY GUARANTOR OF ANY OTHER PERSON
OR BY REASON OF THE CESSATION OR LIMITATION OF THE LIABILITY OF ANY OTHER
BORROWER ENTITY OR ANY GUARANTOR FROM ANY CAUSE OTHER THAN FULL PAYMENT OF ALL
SUMS PAYABLE UNDER THE NOTE, THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS;

 

137

--------------------------------------------------------------------------------


 

(D)                               ANY DEFENSE BASED UPON ANY LACK OF AUTHORITY
OF THE OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT ON
BEHALF OF ANY OTHER BORROWER ENTITY OR ANY PRINCIPAL OF ANY OTHER BORROWER OR
ANY DEFECT IN THE FORMATION OF ANY OTHER BORROWER ENTITY OR ANY PRINCIPAL OF ANY
OTHER BORROWER ENTITY;

 

(E)                                 ANY DEFENSE BASED UPON ANY STATUTE OR RULE
OF LAW WHICH PROVIDES THAT THE OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN
AMOUNT NOR IN ANY OTHER RESPECTS MORE BURDENSOME THAN THAT OF A PRINCIPAL;

 

(F)                                 ANY DEFENSE BASED UPON ANY FAILURE BY LENDER
TO OBTAIN COLLATERAL FOR THE INDEBTEDNESS OF ANY OTHER BORROWER ENTITY OR ANY
FAILURE BY LENDER TO PERFECT A LIEN ON ANY COLLATERAL OF ANY OTHER BORROWER
ENTITY;

 

(G)                                PRESENTMENT, DEMAND, PROTEST AND NOTICE OF
ANY KIND WITH RESPECT TO THE INDEBTEDNESS OF ANY OTHER BORROWER ENTITY;

 

(H)                               ANY DEFENSE BASED UPON ANY FAILURE OF LENDER
TO GIVE NOTICE TO SUCH BORROWER ENTITY OF THE SALE OR OTHER DISPOSITION OF ANY
COLLATERAL OF ANY OTHER BORROWER ENTITY OR TO ANY OTHER PERSON OR ENTITY OR ANY
DEFECT IN ANY NOTICE THAT MAY BE GIVEN IN CONNECTION WITH ANY SALE OR
DISPOSITION OF ANY COLLATERAL;

 

(I)                                    ANY DEFENSE BASED UPON ANY FAILURE OF
LENDER TO COMPLY WITH APPLICABLE LAWS IN CONNECTION WITH THE SALE OR OTHER
DISPOSITION OF ANY COLLATERAL OF ANY OTHER BORROWER ENTITY, INCLUDING, WITHOUT
LIMITATION, ANY FAILURE OF LENDER TO CONDUCT A COMMERCIALLY REASONABLE SALE OR
OTHER DISPOSITION OF ANY COLLATERAL;

 

(J)                                   ANY DEFENSE BASED UPON ANY ELECTION BY
LENDER, IN ANY BANKRUPTCY PROCEEDING, OF THE APPLICATION OR NON-APPLICATION OF
SECTION 1111(6)(2) OF THE BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE;

 

(K)                               ANY DEFENSE BASED UPON ANY USE OF CASH
COLLATERAL UNDER SECTION 363 OF THE BANKRUPTCY CODE;

 

(L)                                 ANY DEFENSE BASED UPON ANY AGREEMENT OR
STIPULATION ENTERED INTO BY LENDER WITH ANY OTHER BORROWER ENTITY WITH RESPECT
TO THE PROVISION OF ADEQUATE PROTECTION IN ANY BANKRUPTCY PROCEEDING;

 

(M)                            ANY DEFENSE BASED UPON ANY BORROWING OR ANY GRANT
OF A SECURITY INTEREST UNDER SECTION 364 OF THE BANKRUPTCY CODE BY ANY OTHER
BORROWER ENTITY;

 

(N)                               ANY DEFENSE BASED UPON THE AVOIDANCE OF ANY
SECURITY INTEREST GRANTED BY ANY OTHER BORROWER ENTITY IN FAVOR OF LENDER FOR
ANY REASON;

 

138

--------------------------------------------------------------------------------


 

(O)                               ANY DEFENSE BASED UPON ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, ARRANGEMENT, READJUSTMENT OF DEBT, LIQUIDATION OR
DISSOLUTION PROCEEDING, INCLUDING ANY DISCHARGE OF, OR BAR OR STAY AGAINST
COLLECTING, ALL OR ANY OF THE OBLIGATIONS EVIDENCED BY THE NOTE OR OWING UNDER
ANY OF THE LOAN DOCUMENTS; AND

 

(P)                                 ANY DEFENSE OR BENEFIT BASED UPON ANY
BORROWER ENTITY’S, OR ANY OTHER PARTY’S, RESIGNATION OF THE PORTION OF ANY
OBLIGATION SECURED BY THE PLEDGE AGREEMENT TO BE SATISFIED BY ANY PAYMENT FROM
ANY OTHER BORROWER ENTITY OR ANY SUCH PARTY.

 

(X)                                   EACH BORROWER ENTITY WAIVES:

 

(A)                              ALL RIGHTS AND DEFENSES ARISING OUT OF AN
ELECTION OF REMEDIES BY LENDER EVEN THOUGH THE ELECTION OF REMEDIES, SUCH AS
NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE LOAN OR ANY OTHER
AMOUNTS OWING UNDER THE LOAN DOCUMENTS, MAY HAVE DESTROYED SUCH BORROWER
ENTITY’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST ANY OTHER BORROWER
ENTITY;

 

(B)                                INTENTIONALLY OMITTED; AND

 

(C)                                ANY CLAIM OR OTHER RIGHT WHICH ANY BORROWER
ENTITY MIGHT NOW HAVE OR HEREAFTER ACQUIRE AGAINST ANY OTHER BORROWER ENTITY OR
ANY OTHER PERSON THAT ARISES FROM THE EXISTENCE OR PERFORMANCE OF ANY
OBLIGATIONS UNDER THE NOTE, THIS AGREEMENT, THE PLEDGE AGREEMENT OR THE OTHER
LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING: (I) ANY
RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION (OTHER THAN THE
RIGHT TO CONTRIBUTION PROVIDED FOR IN THIS SECTION 9.9), OR INDEMNIFICATION; OR
(II) ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF LENDER AGAINST ANY OTHER
BORROWER ENTITY OR ANY COLLATERAL SECURITY THEREFOR, WHETHER OR NOT SUCH CLAIM,
REMEDY OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW.

 

Section 9.10                                Certain Additional Rights of Lender;
VCOC.

 

Subject to the terms hereof, Lender shall have the right:

 

(A)                                  TO ROUTINELY CONSULT WITH BORROWER’S
MANAGEMENT REGARDING THE SIGNIFICANT BUSINESS ACTIVITIES AND BUSINESS AND
FINANCIAL DEVELOPMENTS OF BORROWER; PROVIDED, HOWEVER, THAT SUCH CONSULTATIONS
SHALL NOT INCLUDE DISCUSSIONS OF ENVIRONMENTAL COMPLIANCE PROGRAMS OR DISPOSAL
OF HAZARDOUS SUBSTANCES. ROUTINE CONSULTATION MEETINGS MAY OCCUR NO MORE
FREQUENTLY THAN QUARTERLY, WITH LENDER HAVING THE RIGHT TO CALL SPECIAL MEETINGS
AT ANY REASONABLE TIME (BUT NOT MORE FREQUENTLY THAN ONCE PER QUARTER) AND UPON
REASONABLE ADVANCE NOTICE. BORROWER SHALL HAVE NO OBLIGATION TO ADHERE TO ANY
ADVICE PROPOSED BY LENDER, EXCEPT WHERE OTHERWISE SPECIFICALLY REQUIRED
ELSEWHERE IN THE LOAN DOCUMENTS;

 

139

--------------------------------------------------------------------------------


 

(B)                                 IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, TO EXAMINE THE BOOKS AND RECORDS OF BORROWER AT ANY REASONABLE TIMES
UPON REASONABLE NOTICE;

 

(C)                                  IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, TO RECEIVE FINANCIAL REPORTS AND OTHER STATEMENTS AS PROVIDED IN
SECTION 5.1.10 HEREOF;

 

(D)                                 IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, BUT WITHOUT RESTRICTING ANY OTHER RIGHTS OF LENDER UNDER THIS
AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO APPROVE ANY ACQUISITION BY BORROWER
OF ANY OTHER SIGNIFICANT PROPERTY;

 

(E)                                  IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, BUT WITHOUT RESTRICTING ANY OTHER RIGHTS OF LENDER UNDER THIS
AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO RESTRICT THE TRANSFER OF INTERESTS
IN BORROWER, EXCEPT FOR ANY SUCH TRANSFER THAT IS A PERMITTED TRANSFER,
INCLUDING, WITHOUT LIMITATION THOSE TRANSFERS NOT DEEMED “TRANSFERS” UNDER
SECTION 5.2.10(C) HEREOF;

 

(F)                                    IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, BUT WITHOUT RESTRICTING ANY OTHER RIGHTS OF LENDER UNDER THIS
AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO RESTRICT FINANCING TO BE OBTAINED IN
CONNECTION WITH FUTURE PROPERTY TRANSACTIONS, REFINANCING OF ANY ACQUISITION
FINANCINGS, AND UNSECURED DEBT;

 

(G)                                 IN ACCORDANCE WITH THE TERMS OF THE
AGREEMENT REGARDING MANAGEMENT AGREEMENT, BUT WITHOUT RESTRICTING ANY OTHER
RIGHT OF LENDER UNDER THIS AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO RESTRICT,
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER’S PAYMENTS OF MANAGEMENT
FEES TO MANAGER; AND

 

(H)                                 IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, BUT WITHOUT RESTRICTING ANY OTHER RIGHT OF LENDER UNDER THIS
AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO EXERCISE CERTAIN APPROVAL RIGHTS
WITH RESPECT TO THE PROPOSED ANNUAL OPERATING BUDGETS AS PROVIDED IN SECTION
5.1.10(E) HEREOF.

 

The rights described above may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in Lender.
Nothing contained in this Section 9.10 is intended (i) to confer upon Lender any
rights or privileges greater than those inuring to Lender under the other
provisions of this Agreement, (ii) to impose upon Borrower any duties,
obligations or liabilities greater than or in addition to those owed by Borrower
under the other provisions of this Agreement, or (iii) to constitute Lender a
partner or member of Borrower or a third-party beneficiary of Borrower’s
Organizational Documents.

 

Section 9.11                                Mortgage Loan Defaults.

 

(A)                                  WITHOUT LIMITING THE GENERALITY OF THE
OTHER PROVISIONS OF THIS AGREEMENT, AND WITHOUT WAIVING OR RELEASING BORROWER
FROM ANY OF ITS OBLIGATIONS HEREUNDER, IF THERE SHALL OCCUR ANY MORTGAGE LOAN
EVENT OF DEFAULT, AND WITHOUT REGARD TO ANY OTHER DEFENSES OR OFFSET RIGHTS
MORTGAGE BORROWER MAY HAVE AGAINST MORTGAGE LENDER, BORROWER HEREBY EXPRESSLY
AGREES THAT LENDER SHALL HAVE THE IMMEDIATE RIGHT, WITHOUT NOTICE TO OR DEMAND
ON BORROWER OR MORTGAGE BORROWER, BUT SHALL BE UNDER NO

 

140

--------------------------------------------------------------------------------


 

OBLIGATION: (I) TO PAY ALL OR ANY PART OF THE MORTGAGE LOAN, AND ANY OTHER SUMS,
THAT ARE THEN DUE AND PAYABLE AND TO PERFORM ANY ACT OR TAKE ANY ACTION ON
BEHALF OF MORTGAGE BORROWER, AS MAY BE APPROPRIATE, TO CAUSE ALL OF THE TERMS,
COVENANTS AND CONDITIONS OF THE MORTGAGE LOAN DOCUMENTS ON THE PART OF MORTGAGE
BORROWER TO BE PERFORMED OR OBSERVED THEREUNDER TO BE TIMELY PERFORMED OR
OBSERVED; AND (II) TO PAY ANY OTHER AMOUNTS AND TAKE ANY OTHER ACTION AS LENDER
SHALL REASONABLY DETERMINE TO BE NECESSARY TO PROTECT OR PRESERVE THE RIGHTS AND
INTERESTS OF LENDER IN THE LOAN AND/OR THE COLLATERAL. LENDER SHALL HAVE NO
OBLIGATION TO COMPLETE ANY CURE OR ATTEMPTED CURE UNDERTAKEN OR COMMENCED BY
LENDER. ALL SUMS SO PAID AND THE COSTS AND EXPENSES INCURRED BY LENDER IN
EXERCISING RIGHTS UNDER THIS SECTION (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ AND OTHER PROFESSIONAL FEES), WITH INTEREST AT THE DEFAULT RATE, FOR
THE PERIOD FROM THE DATE OF DEMAND BY LENDER TO BORROWER FOR SUCH PAYMENTS TO
THE DATE OF PAYMENT TO LENDER, SHALL CONSTITUTE A PORTION OF THE DEBT, SHALL BE
SECURED BY THE PLEDGE AGREEMENT AND SHALL BE DUE AND PAYABLE TO LENDER WITHIN
TEN (10) DAYS FOLLOWING DEMAND THEREFOR.

 

(B)                                 SUBJECT TO THE RIGHTS OF TENANTS, BORROWER
HEREBY GRANTS, AND SHALL CAUSE MORTGAGE BORROWER TO GRANT, LENDER AND ANY PERSON
DESIGNATED BY LENDER THE RIGHT TO ENTER UPON THE PROPERTY AT ANY TIME FOR THE
PURPOSE OF CARRYING OUT THE RIGHTS GRANTED TO LENDER UNDER THIS SECTION 9.11.

 

(C)                                  BORROWER SHALL INDEMNIFY AND HOLD HARMLESS
LENDER FROM AND AGAINST ALL ACTUAL OUT-OF-POCKET LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ASSESSMENTS, ACTIONS, OR CAUSES OF ACTION,
JUDGMENTS, SUITS, CLAIMS, DEMANDS, COSTS, EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ AND OTHER PROFESSIONAL FEES, WHETHER OR NOT
SUIT IS BROUGHT, AND SETTLEMENT COSTS), AND DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST LENDER AS A
RESULT OF THE FOREGOING ACTIONS DESCRIBED IN SECTION 9.11(A) OTHER THAN
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ASSESSMENTS, ACTIONS, OR
CAUSES OF ACTION, JUDGMENTS, SUITS, CLAIMS, DEMANDS, COSTS, EXPENSES AND
DISBURSEMENTS ARISING OUT OF THE FRAUD, ILLEGAL ACTS, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF LENDER. LENDER SHALL HAVE NO OBLIGATION TO BORROWER,
MORTGAGE BORROWER OR ANY OTHER PARTY TO MAKE ANY SUCH PAYMENT OR PERFORMANCE.
BORROWER SHALL NOT IMPEDE, INTERFERE WITH, HINDER OR DELAY, AND SHALL CAUSE
MORTGAGE BORROWER TO NOT IMPEDE, INTERFERE WITH, HINDER OR DELAY, ANY EFFORT OR
ACTION ON THE PART OF LENDER TO CURE ANY DEFAULT OR ASSERTED DEFAULT UNDER THE
MORTGAGE LOAN, OR TO OTHERWISE PROTECT OR PRESERVE LENDER’S INTERESTS IN THE
LOAN AND THE COLLATERAL FOLLOWING A DEFAULT OR ASSERTED DEFAULT UNDER THE
MORTGAGE LOAN, IN EITHER CASE, IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(D)                                 IF LENDER SHALL RECEIVE A COPY OF ANY NOTICE
OF A MORTGAGE LOAN EVENT OF DEFAULT SENT BY MORTGAGE LENDER TO MORTGAGE
BORROWER, SUCH NOTICE SHALL CONSTITUTE FULL PROTECTION TO LENDER FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY LENDER, IN GOOD FAITH, IN RELIANCE THEREON. AS A
MATERIAL INDUCEMENT TO LENDER’S MAKING THE LOAN, BORROWER HEREBY ABSOLUTELY AND
UNCONDITIONALLY RELEASES AND WAIVES ALL CLAIMS AGAINST LENDER ARISING OUT OF
LENDER’S EXERCISE OF ITS RIGHTS AND REMEDIES PROVIDED IN THIS SECTION OTHER THAN
CLAIMS ARISING OUT OF THE FRAUD, ILLEGAL ACTS, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDER. IN THE EVENT THAT LENDER MAKES ANY PAYMENT IN RESPECT OF
THE MORTGAGE LOAN,

 

141

--------------------------------------------------------------------------------


 

LENDER SHALL BE SUBROGATED, TO THE EXTENT OF SUCH PAYMENT, TO ALL OF THE RIGHTS
OF MORTGAGE LENDER UNDER THE MORTGAGE LOAN DOCUMENTS AGAINST THE PROPERTY, IN
ADDITION TO ALL OTHER RIGHTS IT MAY HAVE UNDER THE LOAN DOCUMENTS.

 

Section 9.12                                Intentionally Omitted.

 

Section 9.13                                Intentionally Omitted.

 

Section 9.14                                Intercreditor Agreements.

 

(A)                                  LENDER, MORTGAGE LENDER, MEZZANINE B LENDER
AND BANK LOAN AGENT ARE PARTIES TO ONE OR MORE INTERCREDITOR AGREEMENTS DATED AS
OF THE DATE HEREOF (COLLECTIVELY, THE “INTERCREDITOR AGREEMENTS”) MEMORIALIZING
THEIR RELATIVE RIGHTS AND OBLIGATIONS WITH RESPECT TO THE MORTGAGE LOAN, THE
LOAN, THE MEZZANINE B LOAN, THE BANK LOAN, MORTGAGE BORROWER, BORROWER,
MEZZANINE B BORROWER, BANK LOAN BORROWER AND THE PROPERTIES. BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT (I) SUCH INTERCREDITOR AGREEMENTS ARE INTENDED
SOLELY FOR THE BENEFIT OF LENDER, MEZZANINE B LENDER, MORTGAGE LENDER AND BANK
LOAN AGENT AND (II) BORROWER, MORTGAGE BORROWER, MEZZANINE B BORROWER AND BANK
LOAN BORROWER ARE NOT INTENDED THIRD-PARTY BENEFICIARIES OF ANY OF THE
PROVISIONS THEREIN AND SHALL NOT BE ENTITLED TO RELY ON ANY OF THE PROVISIONS
CONTAINED THEREIN. LENDER, MORTGAGE LENDER, MEZZANINE B LENDER AND BANK LOAN
AGENT SHALL HAVE NO OBLIGATION TO DISCLOSE TO BORROWER, MORTGAGE BORROWER,
MEZZANINE B BORROWER OR BANK LOAN BORROWER THE CONTENTS OF THE INTERCREDITOR
AGREEMENTS. BORROWER’S OBLIGATIONS HEREUNDER ARE INDEPENDENT OF SUCH
INTERCREDITOR AGREEMENTS AND REMAIN UNMODIFIED BY THE TERMS AND PROVISIONS
THEREOF.

 

(B)                                 IN THE EVENT THE LENDER IS REQUIRED PURSUANT
TO THE TERMS OF THE INTERCREDITOR AGREEMENTS TO PAY OVER TO MORTGAGE LENDER OR
MEZZANINE B LENDER ANY PAYMENT OR DISTRIBUTION OF ASSETS, WHETHER IN CASH,
PROPERTY OR SECURITIES WHICH IS APPLIED TO THE DEBT, INCLUDING, WITHOUT
LIMITATION, ANY PROCEEDS OF THE PROPERTIES PREVIOUSLY RECEIVED BY LENDER ON
ACCOUNT OF THE LOAN, THEN BORROWER SHALL INDEMNIFY LENDER FOR ANY AMOUNTS SO
PAID, AND ANY AMOUNT SO PAID SHALL CONTINUE TO BE OWING PURSUANT TO THE LOAN
DOCUMENTS AS PART OF THE DEBT NOTWITHSTANDING THE PRIOR RECEIPT OF SUCH PAYMENT
BY LENDER.

 

Section 9.15                                Discussions with Mortgage Lender.

 

(A)                                  IN CONNECTION WITH THE EXERCISE OF ITS
RIGHTS SET FORTH IN THE LOAN DOCUMENTS, LENDER SHALL HAVE THE RIGHT AT ANY TIME
TO DISCUSS THE PROPERTIES, THE MORTGAGE LOAN, THE LOAN, THE MEZZANINE B LOAN, OR
ANY OTHER MATTER DIRECTLY WITH MORTGAGE LENDER OR MORTGAGE LENDER’S CONSULTANTS,
AGENTS OR REPRESENTATIVES WITHOUT NOTICE TO OR PERMISSION FROM BORROWER OR ANY
OTHER LOAN PARTY. LENDER SHALL NOT HAVE ANY OBLIGATION TO DISCLOSE SUCH
DISCUSSIONS OR THE CONTENTS THEREOF WITH BORROWER OR ANY OTHER LOAN PARTY.

 

(B)                                 IN CONNECTION WITH THE EXERCISE OF ITS
RIGHTS SET FORTH IN THE LOAN DOCUMENTS, LENDER SHALL HAVE THE RIGHT AT ANY TIME
TO DISCUSS THE PROPERTIES, THE MORTGAGE LOAN, THE MEZZANINE B LOAN, THE LOAN OR
ANY OTHER MATTER DIRECTLY WITH

 

142

--------------------------------------------------------------------------------


 

MEZZANINE B LENDER OR MEZZANINE B LENDER’S CONSULTANTS, AGENTS OR
REPRESENTATIVES WITHOUT NOTICE TO OR PERMISSION FROM BORROWER OR ANY OTHER LOAN
PARTY. LENDER SHALL NOT HAVE ANY OBLIGATION TO DISCLOSE SUCH DISCUSSIONS OR THE
CONTENTS THEREOF WITH BORROWER OR ANY OTHER LOAN PARTY.

 

Section 9.16                                Independent Approval Rights.

 

If any action, proposed action or other decision is consented to or approved by
Mortgage Lender, such consent or approval shall not, except as otherwise
expressly provided in this Agreement or the other Loan Documents, be binding or
controlling on Lender. Borrower hereby acknowledges and agrees that (i) the
risks of Mortgage Lender in making the Mortgage Loan are different from the
risks of Lender in making the Loan, (ii) [intentionally omitted], (iii)
[intentionally omitted], (iv) in determining whether to grant, deny, withhold or
condition any requested consent or approval Mortgage Lender and Lender may
reasonably reach different conclusions, and (v) Lender has an independent right
to grant, deny, withhold or condition any requested consent or approval based on
its own point of view, subject, however, to any requirements of reasonableness
or good faith expressly set forth in this Agreement or the other Loan Documents.
Further, the denial by Lender of a requested consent or approval shall not,
provided such denial shall not constitute a default by Lender under this
Agreement, create any liability or other obligation of Lender if the denial of
such consent or approval results directly or indirectly in a default under the
Mortgage Loan and Borrower hereby waives any claim of liability against Lender
arising from any such denial, provided such denial shall not constitute a
default by Lender under this Agreement. Notwithstanding anything to the contrary
contained in this Section 9.16, to the extent that Mortgage Lender requires
Mortgage Borrower to perform, or refrain from performing, any action pursuant to
the terms of the Mortgage Loan Documents, Lender shall not withhold its consent
to the performance or, or the refraining from performing, such action only if
such failure to act or refrain from acting by Mortgage Borrower (after the
expiration of any applicable notice and cure periods) would be a Mortgage Loan
Event of Default.

 

X.                                    MISCELLANEOUS

 

Section 10.1                                Survival.

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid, unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

143

--------------------------------------------------------------------------------


 

Section 10.2           Lender’s Discretion.

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 10.3           Governing Law.

 

(A)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO
PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE
GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS).

 

(B)           WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER
THIS AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, EACH OF BORROWER AND
LENDER (A) IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE
BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME
TO THE LAYING ON VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT OR THE OTHER LOAN
DOCUMENTS BROUGHT IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS INSTRUMENT WILL BE DEEMED TO PRECLUDE LENDER OR BORROWER FROM BRINGING
AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

 

Section 10.4           Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower or Lender therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

144

--------------------------------------------------------------------------------


 

Section 10.5           Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 10.6           Notices.

 

All notices or other written communications hereunder shall be in writing and
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (ii) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (iii) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Borrower:

 

c/o Archstone-Smith Operating Trust

 

 

9200 E. Panorama Circle, Suite 400

 

 

Englewood, Colorado 80112

 

 

Attention: General Counsel

 

 

Facsimile No.: (303) 708-6954

 

 

 

with a copy to:

 

Tishman Speyer

 

 

45 Rockefeller Plaza

 

 

New York, New York 10111

 

 

Attention: Chief Legal Officer

 

 

Facsimile No.: (212) 895-0353

 

 

 

and to:

 

Tishman Speyer

 

 

45 Rockefeller Plaza

 

 

New York, New York 10111

 

 

Attention: Chief Financial Officer

 

 

Facsimile No.: (212) 895-0314

 

 

 

and to:

 

Schulte Roth & Zabel LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

145

--------------------------------------------------------------------------------


 

 

 

Attention: Andrew J. Dady, Esq.

 

 

Facsimile No.: (212) 593-5955

 

 

 

If to Lender:

 

Lehman Brothers Holdings Inc.

 

 

399 Park Avenue

 

 

New York, New York 10022

 

 

Attention: Charles Manna

 

 

Facsimile No.: (646) 758-5366

 

 

 

and to:

 

Bank of America, N.A.

 

 

Capital Markets Servicing Group

 

 

900 West Trade Street, Suite 650

 

 

Mail Code: NC1-026-06-01

 

 

Charlotte, North Carolina 28255

 

 

Attention: Dean B. Roberson

 

 

Facsimile No.: (704) 317-4501

 

 

 

and to:

 

Barclays Capital Real Estate Finance Inc.

 

 

200 Park Avenue, 4th Floor

 

 

New York, New York 10166

 

 

Attention: Lori Ann Rung

 

 

Facsimile No.: (212) 412-1664

 

 

 

with a copy to:

 

Thacher Proffitt & Wood LLP

 

 

Two World Financial Center

 

 

New York, New York 10281

 

 

Attention: Mitchell G. Williams, Esq.

 

 

Facsimile No.: (212) 912-7751

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

Section 10.7           Trial by Jury.

 

EACH OF BORROWER AND LENDER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A

 

146

--------------------------------------------------------------------------------


 

COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER PARTY.

 

Section 10.8           Headings.

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 10.9           Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 10.10         Preferences.

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

Section 10.11         Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or any of the
other Loan Documents specifically and expressly provides for the giving of
notice by Lender to Borrower and except with respect to matters for which
Borrower is not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice. Borrower hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Agreement or any of
the other Loan Documents does not specifically and expressly provide for the
giving of notice by Lender to Borrower.

 

Section 10.12         Remedies of Borrower.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.

 

147

--------------------------------------------------------------------------------


 

The parties hereto agree that any action or proceeding to determine whether
Lender has acted reasonably shall be determined by an action seeking declaratory
judgment.

 

Section 10.13         Expenses; Indemnity.

 

(A)           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
BORROWER COVENANTS AND AGREES TO PAY OR, IF BORROWER FAILS TO PAY, TO REIMBURSE
LENDER WITHIN FIVE (5) DAYS OF RECEIPT OF WRITTEN NOTICE FROM LENDER, FOR ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE OUT-OF-POCKET
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH (I)
[INTENTIONALLY OMITTED]; (II) BORROWER’S ONGOING PERFORMANCE OF AND COMPLIANCE
WITH BORROWER’S AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING COMPLIANCE WITH
ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) LENDER’S ONGOING PERFORMANCE AND
COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE; (IV) THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS
REASONABLY REQUESTED BY LENDER; (V) SECURING BORROWER’S COMPLIANCE WITH ANY
REQUESTS MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT; (VI) THE FILING AND
RECORDING FEES AND EXPENSES, TITLE INSURANCE AND REASONABLE FEES AND EXPENSES OF
COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND OTHER SIMILAR
EXPENSES INCURRED IN CREATING AND PERFECTING THE LIENS IN FAVOR OF LENDER
PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VII) ENFORCING OR
PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR
DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST,
UNDER OR AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
COLLATERAL, ANY MORTGAGE PRINCIPAL’S GENERAL PARTNER INTEREST IN THE RELATED
MORTGAGE BORROWER ENTITY, THE PROPERTIES OR ANY OTHER SECURITY GIVEN FOR THE
LOAN; AND (VIII) ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE
FROM BORROWER UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT TO
THE COLLATERAL OR IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE
CREDIT ARRANGEMENTS PROVIDED UNDER THIS AGREEMENT IN THE NATURE OF A “WORKOUT”
OR OF ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE LIABLE FOR THE PAYMENT OR REIMBURSEMENT OF ANY SUCH COSTS AND
EXPENSES TO THE EXTENT THE SAME ARISE BY REASON OF THE GROSS NEGLIGENCE, ILLEGAL
ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.

 

(B)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FROM AND
AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
OUT-OF-POCKET FEES AND DISBURSEMENTS OF COUNSEL FOR LENDER IN CONNECTION WITH
ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR
THREATENED, WHETHER OR NOT LENDER SHALL BE DESIGNATED A PARTY THERETO), THAT MAY
BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST LENDER IN ANY MANNER RELATING TO
OR ARISING OUT OF (I) ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY
MATERIAL MISREPRESENTATION BY BORROWER CONTAINED IN, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS

 

148

--------------------------------------------------------------------------------


 

OF THE LOAN (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER,
THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO LENDER HEREUNDER TO THE EXTENT
THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES OR DISBURSEMENTS, AS THE CASE MAY BE,
ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF
LENDER. TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD
HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT
VIOLATES ANY LAW OR PUBLIC POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT
IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY LENDER.

 

(C)           BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS LENDER AND THE INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE, AND SETTLEMENT OF LOSSES
INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED
LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER
ERISA, THE CODE, ANY STATE STATUTE OR OTHER SIMILAR LAW THAT MAY BE REQUIRED, IN
LENDER’S SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A
RESULT OF A DEFAULT UNDER SECTIONS 4.1.8 OR 5.2.8 HEREOF.

 

(D)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT,
BORROWER COVENANTS AND AGREES TO PAY FOR OR, IF BORROWER FAILS TO PAY, TO
REIMBURSE LENDER FOR ANY CUSTOMARY FEES OR EXPENSES PAYABLE TO ANY RATING AGENCY
IN CONNECTION WITH ANY CONSENT, APPROVAL, WAIVER OR CONFIRMATION OBTAINED FROM
SUCH RATING AGENCY PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND LENDER SHALL BE ENTITLED TO REQUIRE PAYMENT OF SUCH FEES
AND EXPENSES AS A CONDITION PRECEDENT TO THE OBTAINING OF ANY SUCH CONSENT,
APPROVAL, WAIVER OR CONFIRMATION.

 

Section 10.14         Schedules and Exhibits Incorporated.

 

The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 10.15         Offsets, Counterclaims and Defenses.

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to the Loan and the Loan Documents
which Borrower may otherwise have against any assignor of such documents, and no
such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee upon the Loan
or the Loan Documents, and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by Borrower.

 

Section 10.16         No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIP CREATED HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND LENDER.
NOTHING HEREIN

 

149

--------------------------------------------------------------------------------


 

OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE, PARTNERSHIP, TENANCY IN
COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER AND LENDER.

 

(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER, AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN. ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

 

Section 10.17         Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which, for all
purposes, shall be deemed an original, and all of which together shall
constitute one and the same agreement.

 

Section 10.18         Waiver of Marshalling of Assets; Cross-Default; Cross
Collateralization.

 

(A)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES ALL RIGHTS TO A MARSHALLING OF THE
ASSETS OF BORROWER, BORROWER’S PARTNERS AND OTHERS WITH INTERESTS IN BORROWER,
AND OF THE COLLATERAL, OR TO A SALE IN INVERSE ORDER OF ALIENATION IN THE EVENT
OF FORECLOSURE OF THE PLEDGE AGREEMENT, AND AGREES NOT TO ASSERT ANY RIGHT UNDER
ANY LAWS PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN INVERSE ORDER OF
ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF ESTATES OF DECEDENTS, OR
ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER
UNDER THE LOAN DOCUMENTS TO A SALE OF THE PROPERTIES FOR THE COLLECTION OF THE
DEBT WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION OR OF THE RIGHT OF
LENDER TO THE PAYMENT OF THE DEBT OUT OF THE NET PROCEEDS OF THE PROPERTIES IN
PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER. IN ADDITION, BORROWER, FOR ITSELF
AND ITS SUCCESSORS AND ASSIGNS, WAIVES IN THE EVENT OF FORECLOSURE OF ANY
PORTION OF THE COLLATERAL, ANY EQUITABLE RIGHT OTHERWISE AVAILABLE TO BORROWER
WHICH WOULD REQUIRE THE SEPARATE SALE OF ANY PORTION OF THE COLLATERAL OR
REQUIRE LENDER TO EXHAUST ITS REMEDIES AGAINST ANY PORTION OF THE COLLATERAL OR
ANY COMBINATION OF PORTIONS OF THE COLLATERAL BEFORE PROCEEDING AGAINST ANY
OTHER PORTION OF THE COLLATERAL OR COMBINATION OF PORTIONS OF THE COLLATERAL;
AND BORROWER HEREBY EXPRESSLY CONSENTS TO AND AUTHORIZES, AT THE OPTION OF
LENDER IN THE EVENT OF SUCH FORECLOSURE, THE FORECLOSURE AND SALE EITHER
SEPARATELY OR TOGETHER OF ANY PORTION OF THE COLLATERAL OR COMBINATION OF
PORTIONS OF THE COLLATERAL.

 

(B)           BORROWER ACKNOWLEDGES THAT LENDER HAS MADE THE LOAN TO BORROWER
UPON THE SECURITY OF ITS COLLECTIVE INTEREST IN THE COLLATERAL AND IN RELIANCE
UPON THE AGGREGATE

 

150

--------------------------------------------------------------------------------


 

OF THE COLLATERAL TAKEN TOGETHER BEING OF GREATER VALUE AS COLLATERAL SECURITY
THAN THE SUM OF ANY PORTION OF THE COLLATERAL TAKEN SEPARATELY.

 

Section 10.19         Waiver of Counterclaim.

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

Section 10.20         Conflict; Construction of Documents; Reliance.

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any direct or indirect equity interest any of them may acquire in
Borrower, and Borrower hereby irrevocably waives the right to raise any defense
or take any action on the basis of the foregoing with respect to Lender’s
exercise of any such rights or remedies. Borrower acknowledges that Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

 

Section 10.21         Brokers and Financial Advisors.

 

Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
out-of-pocket attorneys’ fees and expenses) in any way relating to or arising
from a claim by any Person that such Person acted on behalf of Borrower or
Lender in connection with the transactions contemplated herein. The provisions
of this Section 10.21 shall survive the expiration and termination of this
Agreement and the payment of the Debt.

 

Section 10.22         Prior Agreements.

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written,

 

151

--------------------------------------------------------------------------------


 

between Borrower and/or its Affiliates and Lender are superseded by the terms of
this Agreement and the other Loan Documents.

 

Section 10.23         Joint and Several Liability.

 

If Borrower consists of more than one Person, the obligations and liabilities of
each such Person hereunder (as the same may be limited by any applicable
provisions of Section 9.4 hereof) are joint and several.

 

Section 10.24         USA Patriot Act.

 

Each Lender hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with such Act.

 

[NO FURTHER TEXT ON THIS PAGE]

 

152

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Mezzanine A Loan
Agreement to be duly executed by their duly authorized representatives, all as
of the day and year first above written.

 

BORROWER:

 

[BORROWER]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

LEHMAN BROTHERS HOLDINGS INC., a
Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking
association

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BARCLAYS CAPITAL REAL ESTATE
FINANCE INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Borrower Entities)

 

Borrower Entity

 

Organizational
Identification Number

 

Tax Identification No.

 

Tishman Speyer Archstone-Smith Bear Hill Mezzanine I, L.L.C.

 

4429275

 

90-0042860

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith Quarry Hills Mezzanine I, L.L.C.

 

4429280

 

90-0042860

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith Watertown Mezzanine I, L.L.C.

 

4429281

 

90-0042860

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith Cupertino Mezzanine I, L.L.C.

 

4429283

 

90-0042860

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith Emerald Park Mezzanine I, L.L.C.

 

4428913

 

90-0042860

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith Hacienda Mezzanine I, L.L.C.

 

4429287

 

90-0042860

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith Mountain View Mezzanine I, L.L.C.

 

4429289

 

90-0042860

 

 

 

 

 

 

 

Tishman Speyer Archstone-Smith Redwood Shores Mezzanine I, L.L.C.

 

 

 

90-0042860

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Lender Approved Standard Form of Lease)

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(Allocated Loan Amounts)

 

Property Name

 

Amount

 

 

 

 

 

Archstone Bear Hill

 

$1,921,039.07

 

Archstone Quarry Hills

 

$1,859,123.87

 

Archstone Watertown Square

 

$791,356.17

 

Archstone Cupertino

 

$1,732,860.18

 

Archstone Emerald Park

 

$1,445,190.98

 

Archstone Hacienda

 

$2,357,943.23

 

Archstone Mountain View

 

$709,208.30

 

Archstone Redwood Shores

 

$1,308,278.19

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.1

 

(Organizational Chart)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.4

 

(Litigation)

 

1.                                       Equal Rights Center v. Archstone
litigation (Civil Action No. 04-03975 (AMD), U.S. Dist. Ct., D. Md.), with
respect to various properties (which properties may include one or more
Properties), owned by Mortgage Borrower or other entities affiliated with
Archstone-Smith Operating Trust, as having potential construction/design
violations under the Fair Housing Act and the Americans with Disabilities Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.9

 

(Exceptions to Compliance with Legal Requirements)

 

1.                                       Certain Individual Properties, owned by
Mortgage Borrower or other entities affiliated with Archstone-Smith Operating
Trust, are identified in the Equal Rights Center v. Archstone litigation (Civil
Action No. 04-03975 (AMD), U.S. Dist. Ct., D. Md.) as having potential
construction/design violations under the Fair Housing Act and the Americans with
Disabilities Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.10

 

(Financial Information Exceptions)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.13

 

(Utilities and Public Access Exceptions)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.21

 

(Certificate of Occupancy and Licenses Exceptions)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.23

 

(Physical Condition Exceptions)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.25

 

(Lease Representation Exceptions)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.32

 

(Changes in Facts or Circumstances)

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.47

 

(List of Mortgage Loan Documents)

 

[INSERT TITLE OF NOTE] in the original principal amount of
$                        made by Mortgage Borrower in favor of Mortgage Lender

 

Master Credit Facility Agreement between Mortgage Borrower and Mortgage Lender

 

[INSERT TITLE OF SECURITY INSTRUMENT] made
by                                           in favor of Mortgage Lender

 

[INSERT ADDITIONAL MORTGAGE LOAN DOCUMENTS]

 

UCC-1 Financing Statements filed with the Secretary of State of Delaware and
with the local recording offices in
the                                           

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.20

 

(Capital Improvements)

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2.10(c)(vii)

 

(Bank Loan Pledged Interests)

 

All entities that have pledged their assets as collateral for the Bank Loan
pursuant to the Bank Loan Documents.

 

--------------------------------------------------------------------------------